Exhibit 10.1

 

Execution Copy

 

AMENDED & RESTATED CREDIT AGREEMENT

 

Dated as of June 29, 2012
among

 

NISKA GAS STORAGE US, LLC,
as US Borrower,

 

AECO GAS STORAGE PARTNERSHIP,
as Canadian Borrower,

 

NISKA GAS STORAGE PARTNERS LLC,
as Holdings,

 

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent

 

and

 

The Other Lenders Party Hereto

 

and

 

RBC CAPITAL MARKETS, MORGAN STANLEY SENIOR FUNDING, INC., GOLDMAN SACHS LENDING
PARTNERS, LLC, BARCLAYS BANK PLC, NATIXIS BANK, and BANK OF MONTREAL,

as Co-Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

2

1.01

 

Defined Terms

 

2

1.02

 

Other Interpretive Provisions

 

50

1.03

 

Accounting Terms

 

50

1.04

 

Rounding

 

51

1.05

 

Times of Day

 

51

1.06

 

Letter of Credit Amounts

 

51

1.07

 

Dollar Equivalents; Spot Rates

 

51

1.08

 

Designation of Project Subsidiaries

 

51

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

52

2.01

 

Loans

 

52

2.02

 

Borrowings, Conversions, Continuations of Loans

 

53

2.03

 

Letters of Credit

 

55

2.04

 

Swing Line Loans

 

63

2.05

 

Prepayments

 

66

2.06

 

Termination or Reduction of Commitments

 

68

2.07

 

Repayment of Loans

 

69

2.08

 

Interest

 

70

2.09

 

Fees

 

70

2.10

 

Computation of Interest and Fees

 

72

2.11

 

Evidence of Debt

 

72

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

73

2.13

 

Sharing of Payments by Lenders

 

75

2.14

 

Borrowing Base Reporting

 

75

2.15

 

Incremental Facilities

 

76

2.16

 

Creation of Bankers’ Acceptances

 

78

2.17

 

Terms of Acceptance by Canadian Revolver Lenders

 

78

2.18

 

General Procedures for Bankers’ Acceptances

 

80

2.19

 

Execution of Bankers’ Acceptances

 

81

2.20

 

Prepayment of Bankers’ Acceptances

 

81

2.21

 

Currency Fluctuation

 

82

2.22

 

Canadian Revolver Adjustments

 

82

2.23

 

US Revolver Adjustments

 

83

2.24

 

Funding of Outstanding Loans under the Senior Credit Facilities

 

83

2.25

 

Outstanding Eurodollar Rate Loans

 

83

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

84

3.01

 

Taxes

 

84

3.02

 

Illegality

 

86

3.03

 

Inability to Determine Rates

 

86

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

87

3.05

 

Compensation for Losses

 

88

3.06

 

Mitigation Obligations; Replacement of Lenders

 

89

3.07

 

Survival

 

89

ARTICLE IV. CONDITIONS PRECEDENT TO THIS AGREEMENT AND CREDIT EXTENSIONS

 

89

4.01

 

Conditions of Agreement

 

89

 

i

--------------------------------------------------------------------------------


 

4.02

 

Conditions to all Credit Extensions

 

92

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

92

5.01

 

Existence, Qualification and Power

 

92

5.02

 

Authorization; No Contravention

 

93

5.03

 

Governmental Authorization; Other Consents

 

93

5.04

 

Binding Effect

 

93

5.05

 

Financial Statements; No Material Adverse Effect

 

93

5.06

 

Litigation

 

94

5.07

 

No Default

 

94

5.08

 

Ownership of Property; Liens

 

94

5.09

 

Environmental Compliance

 

94

5.10

 

Insurance

 

94

5.11

 

Taxes

 

94

5.12

 

ERISA and Pension Plan Compliance

 

95

5.13

 

Subsidiaries; Equity Interests

 

95

5.14

 

Margin Regulations; Investment Company Act; Permits and Authorizations

 

96

5.15

 

Disclosure

 

96

5.16

 

Compliance with Laws

 

96

5.17

 

Intellectual Property; Licenses, Etc.

 

96

5.18

 

Labor Disputes

 

96

5.19

 

Solvency

 

97

5.20

 

[Intentionally Omitted]

 

97

ARTICLE VI. AFFIRMATIVE COVENANTS

 

97

6.01

 

Financial Statements

 

97

6.02

 

Certificates; Other Information

 

98

6.03

 

Notices

 

100

6.04

 

Payment of Taxes

 

100

6.05

 

Preservation of Existence, Etc.

 

100

6.06

 

Maintenance of Properties

 

101

6.07

 

Maintenance of Insurance

 

101

6.08

 

Compliance with Laws

 

101

6.09

 

Books and Records

 

101

6.10

 

Inspection Rights; Commercial Finance Examinations

 

101

6.11

 

Use of Proceeds

 

102

6.12

 

Additional Guarantors and Grantors

 

102

6.13

 

Further Assurances

 

103

6.14

 

Environmental Matters; Environmental Reviews

 

103

6.15

 

Deposit Accounts, Securities Accounts and Commodities Accounts

 

104

6.16

 

Risk Management Review

 

105

ARTICLE VII. NEGATIVE COVENANTS

 

105

7.01

 

Liens

 

105

7.02

 

Investments

 

108

7.03

 

Indebtedness

 

109

7.04

 

Swap Contracts

 

112

7.05

 

Fundamental Changes

 

112

7.06

 

Dispositions

 

112

7.07

 

Restricted Payments

 

113

7.08

 

Change in Nature of Business

 

114

7.09

 

Transactions with Affiliates

 

114

 

ii

--------------------------------------------------------------------------------


 

7.10

 

Burdensome Agreements

 

115

7.11

 

Prepayments, Etc. of Subordinated Debt

 

115

7.12

 

Risk Management Compliance.

 

116

7.13

 

Use of Proceeds

 

116

7.14

 

[Intentionally Omitted]

 

116

7.15

 

Subordinated Debt

 

116

7.16

 

Fixed Charge Coverage Ratio

 

116

7.17

 

Canadian Pension Plans

 

116

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

116

8.01

 

Events of Default

 

116

8.02

 

Remedies Upon Event of Default

 

118

8.03

 

Application of Funds

 

119

ARTICLE IX. AGENTS

 

119

9.01

 

Appointment and Authority

 

119

9.02

 

Rights as a Lender

 

119

9.03

 

Exculpatory Provisions

 

120

9.04

 

Reliance by Agents

 

120

9.05

 

Delegation of Duties

 

121

9.06

 

Resignation of Agents

 

121

9.07

 

Non-Reliance on Agents and Other Lenders

 

122

9.08

 

No Other Duties, Etc.

 

122

9.09

 

Administrative Agent May File Proofs of Claim

 

122

9.10

 

Collateral and Guaranty Matters

 

123

9.11

 

Enforcement Actions and Application of Proceeds

 

123

9.12

 

Field Audit and Examination Reports; Disclaimer by Lenders. By signing this
Agreement, each Lender:

 

124

ARTICLE X. MISCELLANEOUS

 

125

10.01

 

Amendments, Etc.

 

125

10.02

 

Notices; Effectiveness; Electronic Communication

 

127

10.03

 

No Waiver; Cumulative Remedies

 

129

10.04

 

Expenses; Indemnity; Waivers

 

129

10.05

 

Payments Set Aside

 

131

10.06

 

Successors and Assigns

 

131

10.07

 

Right of Set-off

 

136

10.08

 

Interest Rate Limitation

 

137

10.09

 

Counterparts; Integration; Effectiveness

 

137

10.10

 

Survival of Representations and Warranties

 

137

10.11

 

Severability

 

137

10.12

 

Replacement of Lenders

 

137

10.13

 

Governing Law; Jurisdiction; Etc.

 

138

10.14

 

No Advisory or Fiduciary Responsibility

 

139

10.15

 

USA PATRIOT Act Notice

 

140

10.16

 

Effect of Amendment and Restatement; Affirmation of Existing Loan Documents

 

140

 

 

 

 

 

ANNEXES

 

 

 

 

 

 

 

 

Annex A-1

 

US Commitments & Percentages

 

 

Annex A-2

 

Canadian Commitments & Percentages

 

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1.01A-1

 

Account Debtors (Affiliates)

 

 

Schedule 1.01A-2

 

Account Debtors (Excess Receivables)

 

 

Schedule 2.14

 

Borrowing Base Procedures

 

 

Schedule 5.06

 

Litigation

 

 

Schedule 5.08

 

Real Property

 

 

Schedule 5.11

 

Audits/Examinations of Tax Returns

 

 

Schedule 5.13

 

Subsidiaries; Other Equity Investments; Information Regarding Loan Parties

 

 

Schedule 7.01

 

Existing Liens

 

 

Schedule 7.02

 

Existing Investments

 

 

Schedule 7.03

 

Existing Indebtedness

 

 

Schedule 7.10

 

Burdensome Agreements

 

 

Schedule 10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

 

Form of Assignment and Assumption

 

 

Exhibit B-1

 

Form of US Revolver Note

 

 

Exhibit B-2

 

Form of Canadian Revolver Note

 

 

Exhibit B-6

 

Form of US Swing Line Note

 

 

Exhibit B-7

 

Form of Canadian Swing Line Note

 

 

Exhibit C-1

 

Form of US Guaranty

 

 

Exhibit C-2

 

Form of Canadian Guarantee

 

 

Exhibit D

 

Form of Compliance Certificate

 

 

Exhibit E-1

 

Form of Loan Notice

 

 

Exhibit E-2

 

Form of Swing Line Loan Notice

 

 

Exhibit F-1

 

Form of US Security Agreement

 

 

Exhibit F-2

 

Form of Canadian Security Agreement

 

 

Exhibit G-1

 

Form of Opinion of Latham & Watkins L.L.P.

 

 

Exhibit G-2

 

Form of Opinion of Bennett Jones LLP

 

 

Exhibit G-3

 

Form of Opinion of Blake, Cassels & Graydon LLP

 

 

Exhibit I

 

Form of Solvency Certificate of Holdings

 

 

Exhibit K-1

 

Form of US Borrowing Base Report

 

 

Exhibit K-2

 

Form of Canadian Borrowing Base Report

 

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 29, 2012 among NISKA GAS STORAGE US, LLC, a Delaware limited liability
company (the “US Borrower”), AECO GAS STORAGE PARTNERSHIP, an Alberta general
partnership (the “Canadian Borrower” and, together with the US Borrower the
“Borrowers”), NISKA GAS STORAGE PARTNERS LLC, Delaware limited liability company
(“Holdings”), ROYAL BANK OF CANADA, as the Administrative Agent and Collateral
Agent, US L/C Issuer and Canadian L/C Issuer, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), GOLDMAN
SACHS LENDING PARTNERS, LLC, BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING,
INC., and NATIXIS BANK, as co-documentation agents (the “Co-Documentation
Agents”).

 

RECITALS

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties signatory thereto, the
financial institutions signatory thereto as lenders and Royal Bank of Canada, as
administrative agent and collateral agent for the Existing Lenders, are a party
to that certain Credit Agreement dated as of March 5, 2010 (as amended,
restated, supplemented or otherwise modified from time to time prior to the
Restatement Effective Date, the “Existing Credit Agreement”);

 

WHEREAS Niska GS Holdings I, L.P. and Niska Gas Storage Canada ULC (as successor
to Niska GS Holdings II, L.P.) were parties to the Existing Credit Agreement and
have been replaced by Holdings as a party to this Agreement and are no longer
required to be parties to this Agreement;

 

WHEREAS, each of the parties hereto wishes to and agrees to amend and restate
the Existing Credit Agreement on the terms and conditions set forth herein;

 

WHEREAS, in connection with such amendment and restatement, the Borrowers have
requested that the Lenders provide a revolving credit facility to the US
Borrower and a revolving credit facility to the Canadian Borrower, and each
Lender is willing to provide the portion of each facility specified for such
Lender herein on the terms and conditions set forth herein;

 

WHEREAS, each Borrower and each other Loan Party desires to continue to guaranty
and secure all of the Obligations under the Loan Documents by granting to the
Collateral Agent, for the benefit of the Collateral Agent and the Lenders, a
security interest in and lien upon substantially all of its existing and
after-acquired personal and owned real property, in each case, subject to the
limitations set forth herein;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all such obligations and
liabilities, and that this Agreement amend and restated the Existing Credit
Agreement in its entirety.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
parties hereto agree that, effective on the Restatement Effective Date, the
Existing Credit Agreement shall be and hereby is amended and restated in its
entirety to read as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acceptable Issuer” means (a) any national or state bank or trust company or
credit union or financial service cooperative which is organized under the laws
of the United States or any state thereof or under the laws of Canada or any
province or territory thereof or (b) any branch licensed to operate under the
laws of the United States or any state thereof or under the laws of Canada or
any province or territory thereof, which is a branch of a bank organized under
any country which is a member of the Organization for Economic Cooperation and
Development, in each case which has capital, surplus and undivided profits of at
least $500,000,000 (or the equivalent thereof in one or more other currencies)
and whose commercial paper is rated at least P-1 by Moody’s or A-1 by S&P.

 

“Account” has the meaning given such term in the PPSA or the UCC, as applicable.

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.  For purposes of the determination of
Eligible Receivables, Account Debtors that are Affiliates of each other shall be
treated as a single Account Debtor unless otherwise consented to by the
Administrative Agent in its Permitted Discretion.

 

“Additional Lender” has the meaning specified in Section 2.15.

 

“Administrative Agent” means Royal Bank of Canada, in its capacity as
administrative agent under any of the Loan Documents, or any permitted successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Aggregate Borrowing Base” means, at any time, the sum of the US Borrowing Base
and the Canadian Borrowing Base.

 

“Aggregate Canadian Revolver Commitments” means, at any time, the sum of the
Canadian Revolver Commitments of all Canadian Revolver Lenders at such time, as
the same may be increased or reduced from time to time in accordance with
Sections 2.22 or 2.23 or reduced from time to time in accordance with Section
2.06; provided that the Aggregate Canadian Revolver Commitments shall not at any
time exceed $300,000,000 plus any New Canadian Revolver Commitments.  The
Aggregate Canadian Revolver Commitments shall be $200,000,000 on the Restatement
Effective Date.

 

“Aggregate Revolver Commitments” means, at any time, the sum of (a) the
Aggregate US Revolver Commitments at such time plus (b) the Aggregate Canadian
Revolver Commitments at such time.

 

2

--------------------------------------------------------------------------------


 

“Aggregate US Revolver Commitments” means, at any time, the sum of the US
Revolver Commitments of all US Revolver Lenders at such time, as the same may be
increased or reduced from time to time in accordance with Sections 2.22 or 2.23
or reduced from time to time in accordance with Section 2.06; provided that the
Aggregate US Revolver Commitments shall not at any time exceed $300,000,000 plus
any New US Revolver Commitments.  The Aggregate US Revolver Commitments shall be
$200,000,000 on the Restatement Effective Date.

 

“Agreement” means this Amended and Restated Credit Agreement, as may be further
amended, supplemented, restated, increased, extended or otherwise modified from
time to time.

 

“Applicable Canadian Pension Legislation” means, at any time, any applicable
Canadian federal or provincial pension benefits standards legislation, including
all regulations made thereunder and all legally enforceable rules, regulations,
rulings and interpretations made or issued by any Governmental Authority in
Canada having or asserting jurisdiction in respect thereof, each as amended or
replaced from time to time.

 

“Applicable Commitment Fee Rate” means, based upon the Consolidated Leverage
Ratio of Holdings as of the most recent date of determination:

 

Pricing
Level

 

Consolidated Leverage Ratio

 

Applicable Commitment
Fee Rate

 

1

 

Greater than or equal to 5.0 to 1.0

 

0.75

%

2

 

Less than 5.0 to 1.0 but greater than or equal to 4.5 to 1.0

 

0.625

%

3

 

Less than 4.5 to 1.0

 

0.50

%

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each Fiscal Quarter and set forth in the Compliance
Certificate delivered to the Administrative Agent pursuant to Section 6.02(b)
and (ii) any increase or decrease in the Applicable Commitment Fee Rate
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided that
(A) if a Compliance Certificate is not delivered when due in accordance with
Section 6.02(b), then Pricing Level 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered until such time as such Compliance Certificate is delivered, whereupon
the Applicable Commitment Fee Rate shall be determined as if such Compliance
Certificate had been timely delivered, and is to be effective as of the first
Business Day immediately following the date such Compliance Certificate was
delivered and (B) from the Restatement Effective Date through the first full
fiscal quarter following the Restatement Effective Date, the Applicable
Commitment Fee Rate shall be determined by reference to Pricing Level 1.  For
the avoidance of doubt, the Applicable Commitment Fee Rate for any period of
time prior to the Restatement Effective Date shall be determined in accordance
with the Existing Credit Agreement.

 

“Applicable L/C Issuer” means (a) with respect to a US Letter of Credit, the US
L/C Issuer and (b) with respect to a Canadian Letter of Credit, the Canadian L/C
Issuer.

 

“Applicable Percentage” means, with respect to any Lender at any time, such
Lender’s US Revolver Percentage or Canadian Revolver Percentage, as applicable,
at such time.

 

3

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day, with respect to Eurodollar Rate Loans, US
Letter of Credit Fees, Base Rate Loans, Canadian Prime Rate Loans, Canadian US
Dollar Base Rate Loans, Swing Line Loans, Bankers’ Acceptances or Canadian
Letter of Credit Fees, the applicable rate per annum set forth in the table
below under the caption “Eurodollar Rate Loans / US Letter of Credit Fees”,
“Base Rate Loans / Canadian Prime Rate Loans / Canadian US Dollar Base Rate
Loans / Swing Line Loans”, or “Bankers’ Acceptances Stamping Fee / Canadian
Letter of Credit Fees”, as the case may be, based upon the Consolidated Leverage
Ratio of Holdings as of the most recent date of determination:

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
Loans / 
US Letter of Credit
Fees

 

Base Rate Loans / Canadian
Prime Rate Loans / Canadian
US Dollar Base Rate Loans /
Swing Line Loans

 

Bankers’
Acceptances
Stamping
Fee/Canadian
Letter of Credit
Fees

 

1

 

Greater than or equal to 5.0 to 1.0

 

3.75

%

2.75

%

3.75

%

2

 

Less than 5.0 to 1.0 but greater than or equal to 4.5 to 1.0

 

3.50

%

2.5

%

3.5

%

3

 

Less than 4.5 to 1.0 but greater than or equal to 3.5 to 1.0

 

3.25

%

2.25

%

3.25

%

4

 

Less than 3.5 to 1.0

 

3.00

%

2.00

%

3.00

%

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each Fiscal Quarter and set forth in the Compliance
Certificate delivered to the Administrative Agent pursuant to Section 6.02(b)
and (ii) any increase or decrease in the Applicable Rate resulting from a change
in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided that (A) if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(b), then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until such time
as such Compliance Certificate is delivered, whereupon the Applicable Rate shall
be determined as if such Compliance Certificate had been timely delivered, and
is to be effective as of the first Business Day immediately following the date
such Compliance Certificate was delivered and (B) from the Restatement Effective
Date through the first full fiscal quarter following the Restatement Effective
Date, the Applicable Rate shall be determined by reference to Pricing Level 1.
For the avoidance of doubt, the Applicable Rate for any period of time prior to
the Restatement Effective Date shall be determined in accordance with the
Existing Credit Agreement.

 

“Applicable Swing Line Lender” means (a) with respect to a US Swing Line Loan,
the US Swing Line Lender and (b) with respect to a Canadian Swing Line Loan, the
Canadian Swing Line Lender.

 

“Approved Account” has the meaning set forth in Section 6.15(a).

 

“Approved Eligible Receivables” means each Eligible Receivable that is (a) from
a Person whose Debt Rating is either at least Baa3 by Moody’s or at least BBB-
by S&P, (b) fully and unconditionally guaranteed as to payment by a Person whose
Debt Rating is either at least Baa3 by Moody’s or at least BBB- by S&P, (c) from
any Person Currently Approved by the Administrative Agent, or (d) fully covered

 

4

--------------------------------------------------------------------------------


 

by a letter of credit or cash collateral from an Acceptable Issuer; provided
that for purposes of this clause (d), such Eligible Receivable shall not
constitute an Approved Eligible Receivable to the extent such cash collateral
constitutes Eligible Cash Equivalents under the applicable Borrowing Base.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means RBC Capital Markets, Morgan Stanley Senior Funding, Inc.,
Goldman Sachs Lending Partners, LLC, Barclays Bank PLC, Natixis Bank and Bank of
Montreal, in their capacities as joint lead arrangers and joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Available Amount” means as at any date, the sum of:  (a) $361,158,701 plus;
(b) 100% of the aggregate net cash proceeds or the fair market value of
property, assets or marketable securities received by Holdings (including the
fair market value of any Permitted Business or long-term assets that are used or
useful in a Permitted Business to the extent acquired in consideration of Equity
Interests of Holdings or any Subsidiary) since the Restatement Effective Date as
a contribution to its common equity capital, in each case, that has not been
previously applied pursuant to Section 7.02(f), 7.02(k), 7.02(s), 7.07(i) or
7.11(e).

 

“BA Discount Rate” means, in respect of a BA being accepted by a Canadian
Revolver Lender on any date, (a) for a Canadian Revolver Lender that is listed
in Schedule I to the Bank Act (Canada) at such time, the average bankers’
acceptance discount rate as quoted on Reuters CDOR page (or such other page as
may, from time to time, replace such page on that service for the purpose of
displaying quotations for bankers’ acceptances accepted by leading Canadian
financial institutions) at approximately 10:00 a.m. (Toronto, Ontario time) on
such drawdown date for bankers’ acceptances having a comparable maturity date as
the maturity date of such BA (the “CDOR Rate”); or, if such rate is not
available at or about such time, the average of the bankers’ acceptance rates
(expressed to five decimal places) as quoted to the Administrative Agent by the
Schedule I BA Reference Banks as of 10:00 a.m. (Toronto, Ontario time) on such
drawdown date for bankers’ acceptances having a comparable maturity date as the
maturity date of such BA; (b) for a Canadian Revolver Lender that is listed in
Schedule II to the Bank Act (Canada) or a Canadian Revolver Lender that is
listed in Schedule III to the Bank Act (Canada) that is not subject to the
restrictions and requirements referred to in subsection 524 (2) of the Bank Act
(Canada), the rate established by the Administrative Agent to be the lesser of
(i) the CDOR Rate plus 0.10% per annum and (ii) the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to the
Administrative Agent by the Schedule II BA Reference Banks and the Schedule III
BA Reference Banks as of 10:00 a.m. (Toronto, Ontario time) on such drawdown
date for bankers’ acceptances having a

 

5

--------------------------------------------------------------------------------


 

comparable maturity date as the maturity date of such BA; and (c) for other
Canadian Revolver Lenders, the CDOR Rate plus 0.10% per annum.

 

“BA Equivalent Advance” means a loan provided hereunder by a Canadian Revolver
Lender in lieu of accepting a BA pursuant to Section 2.17(f).

 

“Bank of Canada Rate” means the “Noon Day Rate” as set by the Bank of Canada, as
quoted on Reuters Page BOFC.

 

“Bankers’ Acceptance” or “BA” means a draft in a Canadian Revolver Lender’s
usual form, including a depository bill within the meaning of the Depository
Bills and Notes Act (Canada) made originally payable to and deposited with the
Canadian Depository for Securities Limited, denominated in Canadian Dollars,
drawn by or on behalf of the Canadian Borrower, for a term selected by the
Canadian Borrower of either 30, 60, 90 or 180 days or, as agreed to by the
relevant Canadian Revolver Lenders,  14-29 days (in each case, as reduced or
extended by the Administrative Agent, acting reasonably, to allow the maturity
thereof to fall on a Business Day), or such other term as agreed to by the
Canadian Revolver Lenders, payable in Canada, and accepted by a Canadian
Revolver Lender in accordance with this Agreement.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the rate of interest in effect for such day as publicly announced from
time to time by Royal Bank of Canada as its “prime rate”, (ii) ½ of 1% per annum
above the Federal Funds Rate, and (iii) the Eurodollar Rate for an Interest
Period of one month in effect on such day plus 1%.

 

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

 

“Bcf” means billion cubic feet.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time (other than any right conditioned
upon the occurrence of events or circumstances outside such person’s control). 
The terms “Beneficially Owns” and “Beneficially Owned” have a corresponding
meaning.

 

“Borrower” means the US Borrower or the Canadian Borrower, and “Borrowers”
means, collectively, the US Borrower and the Canadian Borrower.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a US Revolver Borrowing, a US Swing Line Borrowing, a Canadian
Revolver Borrowing or a Canadian Swing Line Borrowing, as the context may
require.

 

“Borrowing Base” means the US Borrowing Base or the Canadian Borrowing Base, as
applicable.

 

“Borrowing Base Parties” means the US Borrowing Base Parties and the Canadian
Borrowing Base Parties.

 

“Borrowing Base Reports” means the US Borrowing Base Reports and the Canadian
Borrowing Base Reports.

 

6

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located;
provided that (i) when used in connection with a Eurodollar Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank
eurodollar market and (ii) when used in connection with any Loan to the Canadian
Borrower, any Canadian Letter of Credit or any payment made in connection
therewith, the term “Business Day” shall also exclude any day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the Provinces of Ontario, Alberta, Quebec or New York, New York.

 

“Calculation Date” has the meaning specified in the definition of “Fixed Charge
Coverage Ratio”.

 

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Canadian Borrowing Base” means, at any time, the sum of the following:

 

(a)           100% of the Canadian Borrowing Base Parties’ Eligible Cash
Equivalents at such time; plus

 

(b)           90% of the Canadian Borrowing Base Parties’ Approved Eligible
Receivables at such time; plus

 

(c)           85% of the Canadian Borrowing Base Parties’ Other Eligible
Receivables at such time; plus

 

(d)           85% of the Net Liquidating Value of Hedge Positions in Brokers
Accounts of the Canadian Borrowing Base Parties at such time; plus

 

(e)           90% of the value of the Canadian Borrowing Base Parties’ Hedged
Eligible Inventory at such time; plus

 

(f)            60% of the Other Eligible Inventory Value of the Canadian
Borrowing Base Parties at such time; plus

 

(g)           80% of the Issued but Unused Letter of Credit Value in respect of
Letters of Credit issued for the account of or on behalf of the Canadian
Borrowing Base Parties at such time (provided that such amount shall be
increased by the lesser of (i) 20% of any Issued but Unused Letter of Credit
Value of Letters of Credit issued for the benefit of Natural Gas Exchange Inc.
or any of its Affiliates and (ii) $5,000,000); plus

 

(h)(i)       To the extent that the Net Liquidating Value of Hedge Positions of
the Canadian Borrowing Base Parties at such time is positive, 85% of such Net
Liquidating value of Hedge Positions at such time or (ii) to the extent that the
Net Liquidating Value of Hedge Positions of the Canadian Borrowing Base Parties
at such time is negative, 115% of such Net Liquidating Value of Hedge Positions
at such time; plus

 

(i)            100% of the portion of the Fixed Asset Amount not included in the
US Borrowing Base designated by the Canadian Borrower in the most recent
Canadian Borrowing Base Report to be allocated to the Canadian Borrowing Base;
minus

 

(j)            100% of the Canadian Borrowing Base Parties’ Other Priority
Claims at such time.

 

“Canadian Borrowing Base Parties” means the Canadian Borrower and each other
Canadian Loan Party that is party to a Security Agreement as a “Grantor” or
“Debtor” thereunder.

 

7

--------------------------------------------------------------------------------


 

“Canadian Borrowing Base Report” has the meaning specified in
Section 6.02(f)(ii).

 

“Canadian Dollars” or “C$” means the lawful currency of Canada.

 

“Canadian Guarantee” means a Guarantee made by the Canadian Loan Parties in
favor of the Secured Parties, substantially in the form of Exhibit C-2.

 

“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Canadian Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Canadian Revolver Borrowing.

 

“Canadian L/C Issuer” means Royal Bank of Canada, in its capacity as the issuer
of Canadian Letters of Credit hereunder, and its successors and permitted
assigns in such capacity.  The Administrative Agent may, with the consent of the
Canadian Borrower and the Canadian Revolver Lender in question, or the Canadian
Borrower may, with the consent of Canadian Revolver Lender in question and
notice to the Administrative Agent, appoint any Canadian Revolver Lender as a
Canadian L/C Issuer in place of or in addition to Royal Bank of Canada.  A
Canadian L/C Issuer may, in its discretion, arrange for one or more Canadian
Letters of Credit to be issued by Affiliates of such Canadian L/C Issuer, in
which case the term “Canadian L/C Issuer” shall include any such Affiliate with
respect to Canadian Letters of Credit issued by such Affiliate.  The commitment
of each Canadian L/C Issuer shall be as set forth on Schedule A-2, as amended
from time to time.

 

“Canadian L/C Obligations” means L/C Obligations in respect of Canadian Letters
of Credit, which amount shall not exceed $150,000,000 minus the outstanding
aggregate amount of all US L/C Borrowings at such time.

 

“Canadian Letter of Credit” means any letter of credit issued by the Canadian
L/C Issuer hereunder upon the application of the Canadian Borrower.  A Canadian
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.

 

“Canadian Letter of Credit Fee” has the meaning set forth in Section 2.09(a).

 

“Canadian Loan Parties” means the Canadian Borrower, Niska Partners Coöperatief
U.A. and each other Subsidiary of Holdings that (a) is organized under the laws
of any jurisdiction in Canada and (b) is or is required to be a party to any
Loan Document.

 

“Canadian Pension Plan” means any plan, program, agreement or arrangement that
is a pension plan for the purposes of Applicable Canadian Pension Legislation
which is maintained or contributed to, or to which there is or may be an
obligation to contribute, by any Canadian Loan Party in respect of their
respective employees in Canada, but excluding, for greater certainty, the Canada
and Quebec Pension Plans.

 

“Canadian Prime Rate” means, on any day, a fluctuating annual rate of interest
expressed on the basis of a year of 365 or 366 days equal on that day to the
higher of (i) the rate of interest per annum most recently announced by the
Administrative Agent as its reference rate for Canadian Dollar commercial demand
loans made to a Person in Canada; and (ii) the Administrative Agent’s BA
Discount Rate for Bankers’ Acceptances having a maturity of one month plus one
percent per annum.  The Canadian Prime Rate is not necessarily the lowest rate
that the Administrative Agent is charging to its corporate customers.

 

“Canadian Prime Rate Loan” means a Canadian Revolver Loan or portion of a
Canadian Revolver Loan that bears interest based on the Canadian Prime Rate.

 

 

8

--------------------------------------------------------------------------------


 

“Canadian Revolver Adjustment” has the meaning set forth in Section 2.22(a).

 

“Canadian Revolver Adjustment Date” has the meaning set forth in Section
2.22(a).

 

“Canadian Revolver Advance” has the meaning set forth in Section 2.01(b).

 

“Canadian Revolver Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Revolver Maturity Date,
(b) the date of termination of all Canadian Revolver Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each Canadian
Revolver Lender to make Canadian Revolver Loans pursuant to Section 8.02.

 

“Canadian Revolver Borrowing” means (a) a borrowing or continuation or
conversion of loans consisting of simultaneous Canadian Revolver Loans made by
the Canadian Revolver Lenders pursuant to Section 2.01(b) and (b) the acceptance
or purchase by the Canadian Revolver Lenders of Bankers’ Acceptances issued by
the Canadian Borrower pursuant to Section 2.16, including pursuant to a rollover
of Bankers’ Acceptances.

 

“Canadian Revolver Commitment” means, as to each Canadian Revolver Lender, its
obligation to (a) make Canadian Revolver Advances to the Canadian Borrower
pursuant to Section 2.01(b), (b) acquire participations in Canadian Letters of
Credit and (c) acquire participations in Canadian Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth as its “Canadian Revolver Commitment” opposite such Lender’s name on
Annex A-2 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Canadian Revolver Exposure” means, with respect to any Canadian Revolver Lender
at any time, the sum of (a) the Dollar Equivalent of the outstanding principal
amount of such Lender’s Canadian Revolver Advances at such time plus (b) such
Lender’s Canadian Revolver L/C Exposure at such time plus (c) such Lender’s
Canadian Revolver Percentage of the Dollar Equivalent of the outstanding
principal amount of all Canadian Swing Line Loans at such time.

 

“Canadian Revolver Facility” means, at any time, the aggregate amount of the
Canadian Revolver Lenders’ Canadian Revolver Commitments at such time.

 

“Canadian Revolver L/C Exposure” means, with respect to any Canadian Revolver
Lender at any time, such Lender’s Canadian Revolver Percentage of the Total
Canadian Revolver L/C Exposure at such time.

 

“Canadian Revolver Lender” means, at any time, any Lender that has a Canadian
Revolver Commitment at such time or, if the Canadian Revolver Commitments have
terminated or expired, a Lender with Canadian Revolver Exposure and, as the
context requires, includes a Canadian L/C Issuer.

 

“Canadian Revolver Loan” has the meaning set forth in Section 2.01(b).

 

“Canadian Revolver Maximum Available Amount” means, at any date, an amount equal
to the lesser of (a) the Aggregate Canadian Revolver Commitments as of such date
and (b) the Dollar Equivalent of the Canadian Borrowing Base on such date (as
determined by reference to the Canadian Borrowing Base Report most recently
delivered pursuant to Section 6.02(f)(ii)).

 

“Canadian Revolver Note” means a promissory note made by the Canadian Borrower
in favor of a Canadian Revolver Lender evidencing the Canadian Revolver Loans
made by such Lender, substantially in the form of Exhibit B-2.

 

9

--------------------------------------------------------------------------------


 

“Canadian Revolver Obligations” means all indebtedness, liabilities and
obligations from time to time owing by any Loan Party to any Canadian Revolver
Lender or the Canadian Swing Line Lender under or pursuant to any Loan Document
with respect to any Canadian Revolver Advance, Canadian Letter of Credit or
Canadian Swing Line Loan, or under or pursuant to any guaranty of such
indebtedness, liabilities or obligations, or under or pursuant to any Security
Document which secures the payment and performance of such indebtedness,
liabilities and obligations, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  “Canadian Revolver Obligation” means any part of the Canadian
Revolver Obligations.

 

“Canadian Revolver Percentage” means, with respect to any Canadian Revolver
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Aggregate Canadian Revolver Commitments represented by such Lender’s
Canadian Revolver Commitment at such time.  If the commitment of each Canadian
Revolver Lender to make Canadian Revolver Advances has been terminated pursuant
to Section 8.02 or if the Aggregate Canadian Revolver Commitments have expired,
then the Canadian Revolver Percentage of each Canadian Revolver Lender shall be
determined based on the Canadian Revolver Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments.  The initial
Canadian Revolver Percentage of each Canadian Revolver Lender is set forth as
its “Canadian Revolver Percentage” opposite the name of such Lender on Annex A-2
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

“Canadian Revolver Required Lenders” means, as of any date of determination,
Canadian Revolver Lenders holding more than 50% of the sum of (a) the Total
Canadian Revolver Exposure (with the aggregate amount of each Canadian Revolver
Lender’s risk participation and funded participation in Canadian L/C Obligations
and Canadian Swing Line Loans being deemed “held” by such Canadian Revolver
Lender for purposes of this definition) as of such date and (b) the aggregate
unused Canadian Revolver Commitments as of such date; provided that the unused
Canadian Revolver Commitment of, and the portion of the Total Canadian Revolver
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Canadian Revolver Required Lenders.

 

“Canadian Revolver Supermajority Lenders” means, as of any date of
determination, Canadian Revolver Lenders holding more than 66 2/3% of the sum of
(a) the Total Canadian Revolver Exposure (with the aggregate amount of each
Canadian Revolver Lender’s risk participation and funded participation in
Canadian L/C Obligations and Canadian Swing Line Loans being deemed “held” by
such Canadian Revolver Lender for purposes of this definition) as of such date
and (b) the aggregate unused Canadian Revolver Commitments as of such date;
provided that the unused Canadian Revolver Commitment of, and the portion of the
Total Canadian Revolver Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Canadian Revolver
Required Lenders.

 

“Canadian Security Agreement” means that certain Canadian General Security
Agreement dated as of the Original Closing Date and executed by the Canadian
Loan Parties in favor of the Collateral Agent, for the benefit of itself and the
other Secured Parties, substantially in the form of Exhibit F-3.

 

“Canadian Subsidiary” means any Subsidiary of Holdings, in each case, that is
organized under the Laws of Canada or any province or territory thereof.

 

“Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line Loan
pursuant to Section 2.04.

 

10

--------------------------------------------------------------------------------


 

“Canadian Swing Line Lender” means The Bank of Nova Scotia, in its capacity as
provider of Canadian Swing Line Loans, or any successor Canadian swing line
lender hereunder.

 

“Canadian Swing Line Loan” has the meaning set forth in Section 2.04(a)(ii).

 

“Canadian Swing Line Note” means a promissory note made by the Canadian Borrower
in favor of the Canadian Swing Line Lender evidencing the Canadian Swing Line
Loans made by such Swing Line Lender, substantially in the form of Exhibit B-7.

 

“Canadian Swing Line Sublimit” means an amount equal to the lesser of
(i) $20,000,000 and (ii) the Canadian Revolver Facility.  The Canadian Swing
Line Sublimit is part of, and not in addition to, the Canadian Revolver
Facility.

 

“Canadian US Dollar Base Rate” means for any day a fluctuating rate per annum
equal to the highest of: (i) the rate of interest in effect for such day as
publicly announced from time to time by Royal Bank of Canada as its “U.S. Base
Rate”; (ii) ½ of 1% per annum above the Federal Funds Rate; and (iii) the
Eurodollar Rate for an Interest Period of one month in effect on such day plus
1%.

 

“Canadian US Dollar Base Rate Loan” means a Loan or portion of a Loan that bears
interest based on the Canadian US Dollar Base Rate.

 

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by Holdings or any of its Subsidiaries, (b) acquisition (through an
asset acquisition, merger, amalgamation, stock acquisition or other form of
investment) of existing, or the construction of new, capital assets, or
(c) capital contribution by Holdings or any of its Subsidiaries to a Person that
is not a Subsidiary, in which Holdings or any of its Subsidiaries has an equity
interest (or after such capital contribution will have) to fund Holdings’ or any
Subsidiary’s pro rata share of the cost of the acquisition of existing, or the
construction of new or the improvement of existing, capital assets, in each case
if such addition, improvement, acquisition or construction is made to increase
the long term operating capacity or net income of Holdings and its Subsidiaries
from the long term operating capacity or net income of Holdings and its
Subsidiaries, in the case of clauses (a) and (b), or such Person, in the case of
clause (c), from that existing immediately prior to such addition, improvement,
acquisition or construction.

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.

 

“Cash Collateral” means the cash or deposit account balances referred to in the
definition of “Cash Collateralize”.

 

“Cash Collateralize” means (a) with respect to Letters of Credit, to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Applicable L/C Issuer and the US Revolver Lenders or Canadian Revolver Lenders,
as applicable, as Collateral for the applicable L/C Obligations, cash or deposit
account balances or a back stop letter of credit pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
Applicable L/C Issuer (which documents are hereby consented to by the US
Revolver Lenders and Canadian Revolver Lenders) and (b) with respect to Bankers’
Acceptances, to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of the Canadian Revolver Lenders, as Collateral for the
applicable Bankers’ Acceptances, cash or deposit

 

11

--------------------------------------------------------------------------------


 

account balances or a back stop letter of credit pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent (which
documents are hereby consented to by the Canadian Revolver Lenders).

 

“Cash Equivalents” means Investments in:

 

(a)           marketable obligations, maturing within 12 months after
acquisition thereof, issued or unconditionally guaranteed by the United States
or Canada or an instrumentality or agency thereof and entitled to the full faith
and credit of the United States or Canada;

 

(b)           overnight demand deposits, demand deposits and time deposits
(including certificates of deposit) maturing within 12 months from the date of
deposit thereof, (i) with any office of any Lender or (ii) with a domestic
office of any national or state bank or trust company which is organized under
the Laws of the United States or any state therein or Canada or any province or
territory thereof, which has capital, surplus and undivided profits of at least
$500,000,000 (or the equivalent thereof in Canadian Dollars), and whose
long-term certificates of deposit are rated at least Aa3 by Moody’s or AA- by
S&P;

 

(c)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

 

(d)           open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

 

(e)           money market or other mutual funds substantially all of whose
assets comprise securities of the types described in subsections (a) through (d)
above.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, electronic funds transfer
and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any one of the following events:

 

12

--------------------------------------------------------------------------------


 

                (i)            Holdings ceases to own, directly or indirectly,
100% of the outstanding Equity Interests of the Borrowers; or

 

                (ii)           any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) (other than Holdings or any
Permitted Investor) shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than
thirty-five percent (35%) of the then outstanding Voting Stock of the Borrowers.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” has the meaning specified in the introductory
paragraph hereto.

 

“Collateral” means all property of any kind which, under the terms of any
Security Document, (i) is subject to a Lien in favor of the Secured Parties (or
in favor of the Administrative Agent for the benefit of the Secured Parties) or
(ii) is purported to be subject to such a Lien, in each case granted or created
to secure all or part of the Obligations.

 

“Collateral Agent” means Royal Bank of Canada, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

 

“Commences Commercial Service” means a Capital Improvement is first put into
commercial service following, if applicable, completion of construction and
testing.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consent and Reaffirmation Agreement” means that certain consent and
reaffirmation agreement dated as of the Restatement Effective Date by and
between Holdings, the Borrowers and the other Loan Parties party thereto.

 

“Consolidated EBITDA” means, without duplication, with respect to any specified
Person for any four Fiscal Quarter period, the Consolidated Net Income of such
Person for such period plus:

 

(a)                                  an amount equal to any net loss realized by
such Person or any of its Subsidiaries in connection with a Disposition, to the
extent such losses were deducted in computing such Consolidated Net Income; plus

 

(b)                                 provision for taxes based on income or
profits of such Person and its Subsidiaries for such period, to the extent that
such provision for taxes was deducted in computing such Consolidated Net Income;
plus

 

(c)           Fixed Charges to the extent deducted in computing such
Consolidated Net Income; plus

 

(d)                                 depreciation and amortization (including
amortization of intangibles but excluding amortization of prepaid cash expenses
that were paid in a prior period), impairment and other non-cash expenses
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period) of such Person and its
Subsidiaries for such period to the extent that such depreciation and
amortization, impairment and other non-cash expenses were deducted in computing
such Consolidated Net Income; plus

 

13

--------------------------------------------------------------------------------


 

(e)                                  non-cash losses resulting from foreign
currency balance sheet adjustments required by GAAP to the extent such losses
were deducted in computing such Consolidated Net Income; plus

 

(f)                                    all extraordinary, unusual or
non-recurring items of gain or loss, or revenue or expense; minus

 

(g)                                 non-cash items increasing such Consolidated
Net Income for such period, other than items that were accrued in the ordinary
course of business;

 

in each case, in respect of Holdings and its Subsidiaries, on a consolidated
basis and determined in accordance with GAAP.

 

“Consolidated Funded Indebtedness” means, as of any date, the sum of the
following (without duplication):  (i) all Indebtedness which is classified as
“long-term indebtedness” on a consolidated balance sheet of Holdings and its
Subsidiaries (other than any Project Subsidiaries) prepared as of such date in
accordance with GAAP and any current maturities and other principal amount in
respect of such Indebtedness due within one year but which was classified as
“long-term indebtedness” at the creation thereof, plus (ii) Indebtedness for
borrowed money of Holdings and its Subsidiaries (other than any Project
Subsidiaries) outstanding as of such date under a revolving credit or similar
agreement providing for borrowings (and renewals and extensions thereof) over a
period of more than one year, notwithstanding the fact that any such borrowing
is made within one year of the expiration of such agreement, plus
(iii) Indebtedness in respect of Capital Leases of Holdings and its Subsidiaries
(other than any Project Subsidiaries) as of such date, less (iv) to the extent
covered by the foregoing clauses (i) or (ii), (A) Inventory Loans and (B) 
outstanding obligations of the types described in clauses (b), (c) and (d) of
the definition of “Indebtedness” (including Letters of Credit).

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness of Holdings as of such date to
(b) Consolidated EBITDA of Holdings for the most recently completed four Fiscal
Quarters.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP,
provided that:

 

(a)           the Net Income (but not loss) of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting will be
included, but only to the extent of the amount of dividends or distributions
paid in cash to the specified Person or a Subsidiary of the Person; provided
that with respect to any joint venture, the aggregate Net Income of such joint
venture will be included to the extent of Holdings’ and a Subsidiary’s percent
ownership of such joint venture so long as the declaration or payment of
dividends or similar distributions by such joint venture of that Net Income is
at the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that joint venture or its
stockholders, partners or members;

 

(b)           the Net Income of any Subsidiary (other than the Borrowers) that
is not a Guarantor will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that Net
Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or its
stockholders, partners or members;

 

14

--------------------------------------------------------------------------------


 

(c)           the cumulative effect of a change in accounting principles will be
excluded;

 

(d)           unrealized losses and gains under derivative instruments included
in the determination of Consolidated Net Income, including, without limitation
those resulting from the application of pre-codification Statement of Financial
Accounting Standards No. 133 will be excluded;

 

(e)           any nonrecurring charges relating to any premium or penalty paid,
write off of deferred finance costs or other charges in connection with
redeeming or retiring any Indebtedness prior to its stated maturity will be
excluded; and

 

(f)            any impairment charge or asset write-off or write-down, including
those pursuant to Financial Accounting Standards Board Statement No. 142.

 

“Consolidated Tangible Assets” means, as to any Person, the aggregate amount of
total assets included in such Person’s most recent quarterly or annual
consolidated balance sheet prepared in accordance with GAAP (less applicable
reserves reflected in such balance sheet) after deducting therefrom all
goodwill, trademarks, patents, unamortized debt discount and expenses and any
other like intangibles.

 

“Contractual Obligation” means, as to any Person, of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

 

“Countess Facility” means the natural gas storage facility located in south
central Alberta, Canada and having, as of the Restatement Effective Date, two
storage reservoirs with a total capacity of approximately 70 Bcf, and associated
compressors, compressor sites, pipeline headers, pipelines and other related
equipment and buildings.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Currently Approved by the Administrative Agent” means, with respect to any
matter relating to either the US Borrowing Base or the Canadian Borrowing Base,
such matter, as reflected in the most recent written notice given by the
Administrative Agent to the applicable Borrower as being approved by the
Administrative Agent.  Each such written notice will supersede and revoke (or
supplement, to the extent applicable) each prior notice that pertains to the
same subject matter.

 

“Cushion Gas” means the volume of gas needed as a permanent non-cycling
inventory to maintain adequate reservoir pressures and deliverability rates at a
Natural Gas Storage Facility.

 

“Debt Rating” means, as of any date of determination, a Person’s corporate
family credit rating or the corporate family rating as determined, respectively,
by either S&P or Moody’s (collectively, the “Debt Ratings”); provided that if a
Debt Rating is issued by each of the foregoing rating agencies, then the less
favorable of such Debt Ratings shall apply, unless there is a split in Debt
Ratings of more than one level, in which case the level that is one level better
than the less favorable of such Debt Ratings shall apply.

 

15

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada (or any province
therein) or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than US
Letter of Credit Fees and Canadian Letter of Credit Fees, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base
Rate Loans plus (iii) 2% per annum; provided that, with respect to a Eurodollar
Rate Loan, a Bankers’ Acceptance or a Canadian Prime Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to US Letter of Credit Fees or Canadian Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in L/C
Obligations or participations in Swing Line Loans within one Business Day of the
date required to be funded by it hereunder, (b) has notified the Borrowers or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement or provided any written notification
to any Person to that effect with respect to its funding obligations hereunder
or generally under other agreements in which it commits to extend credit,
(c) has failed, within one Business Day after request by the Administrative
Agent (whether acting on its own behalf or at the reasonable request of the
Borrowers (it being understood that the Administrative Agent shall comply with
any such reasonable request)), to confirm in a manner satisfactory to the
Administrative Agent and the Borrowers that it will comply with its funding
obligations or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or a custodian appointed for it or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment, unless, in the case of this clause (d), the
Borrowers and the Administrative Agent are reasonably satisfied that such Lender
will remain capable of performing its obligations hereunder; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Discount Proceeds” means, in respect of each Bankers’ Acceptance, funds in an
amount which is equal to:

 

 

Face Amount

 

 

1 + (Rate x Term/365)

 

 

(where “Face Amount” is the principal amount of the Bankers’ Acceptance being
purchased, “Rate” is the BA Discount Rate divided by 100 and “Term” is the
number of days in the term of such Bankers’ Acceptance).

 

16

--------------------------------------------------------------------------------


 

“Disposition” means the sale, transfer, license, or other disposition (including
any sale leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, and
the terms “Dispose” and “Disposing” have corresponding meanings.

 

“Disqualified Stock” means (a) in the case of Holdings or any of its
Subsidiaries, any Equity Interests that, by its terms (or by the terms of any
security into which it is convertible, or for which it is exchangeable, in each
case, at the option of the holder of the Equity Interests), or upon the
happening of any event, matures or is mandatorily redeemable for cash, pursuant
to a sinking fund obligation or otherwise, or redeemable for cash at the option
of the holder of the Equity Interests, in whole or in part, on or prior to the
date that is 91 days after the Revolver Maturity Date and (b) in the case of any
Subsidiary, any other Equity Interest other than any common equity with no
preferences, privileges, and no cash redemption or repayment provisions. 
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders of the Equity Interest
have the right to require the issuer thereof to repurchase such Equity Interest
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if (i) the terms of such Equity Interest provide that the
issuer thereof may not repurchase or redeem any such Equity Interest pursuant to
such provisions unless such repurchase or redemption complies with the
requirements of Section 7.07 hereof or (ii) the terms of such Equity Interest
provide that the issuer thereof may not repurchase or redeem any such Equity
Interest prior to Holdings’ prepayment of the Revolver Loans hereunder.  The
amount of Disqualified Stock deemed to be outstanding at any time for purposes
hereof will be the maximum amount that Holdings or any of its Subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock, exclusive of accrued
dividends.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars.  In making any determination of the
Dollar Equivalent, the Administrative Agent shall use the relevant Spot Rate in
effect on the date on which the Canadian Borrower delivers a Request for Credit
Extension or on such other date on which a Dollar Equivalent is required to be
determined pursuant to the provisions of this Agreement.  As appropriate,
amounts specified herein as amounts in Dollars shall be or include any relevant
Dollar Equivalent amount.

 

“Dollars”, “US Dollars” or “$” means the lawful currency of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

 

“Eligible Cash Equivalents” means Cash Equivalents (a) in which a Borrowing Base
Party has lawful and absolute title, (b) which are free from any express or
implied at law Lien, trust or other beneficial interest (other than (i) Liens in
favor of the Administrative Agent for the benefit of the Secured Parties and
(ii) non-consensual Liens arising by operation of law for which amounts are not
yet due and owing), and (c) in which the Administrative Agent holds a fully
perfected first-priority security interest prior to the rights of, and
enforceable as such against, any other Persons pursuant to an account agreement
satisfactory to the Administrative Agent or any other legal requirement
necessary for perfecting a security interest in such assets with such priority.

 

17

--------------------------------------------------------------------------------


 

“Eligible Inventory” means, at the time of any determination thereof, with
respect to any Borrowing Base Party, inventories of Natural Gas of such
Borrowing Base Party in good and saleable condition as to which the following
requirements have been fulfilled at the Permitted Discretion of the
Administrative Agent:

 

(a)           such Borrowing Base Party has sole, lawful and absolute title to
such inventories;

 

(b)           such inventories are located on or in:

 

(i)            a Natural Gas Storage Facility comprised of real property owned
by a Borrowing Base Party, provided that such real property is not subject to
any Lien in favor of any Person other than the Administrative Agent (other than
other Liens permitted by Section 7.01);

 

(ii)           a Natural Gas Storage Facility (other than those Natural Gas
Storage Facilities specifically addressed in other clauses of this
paragraph (b)) comprised of real property leased by a Borrowing Base Party or as
to which a Borrowing Base Party has been granted rights by easement, license or
otherwise to have access to and operate such Natural Gas Storage Facility;
provided that such real property is not subject to any Lien in favor of any
Person other than the Administrative Agent (other than other Liens permitted by
Section 7.01);

 

(iii)          a Third-Party Location pursuant to an agreement with the owner of
such Third-Party Location providing for the storage of such inventories at such
Third-Party Location, provided that (A) such agreement is subject to a valid and
fully perfected first priority security interest pursuant to the Security
Documents, (B) such agreement is not subject to any Lien in favor of any Person
other than Liens permitted by Section 7.01, and (C) such agreement is in full
force and effect and the owner of such Third-Party Location is not in material
violation of its obligations thereunder;

 

(c)           such inventories are subject to a fully perfected first priority
security interest (subject only to (i) Permitted Natural Gas Liens and
(ii) non-consensual Liens arising by operation of law for which amounts are not
yet due and payable) in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to the Loan Documents, prior to the rights of, and
enforceable as such against, any other Person;

 

(d)           such inventories are not subject to any Lien in favor of any
Person other than the Administrative Agent (other than (i) Permitted Natural Gas
Liens and (ii) non-consensual Liens arising by operation of law for which
amounts are not yet due and payable);

 

(e)           such inventories are currently saleable in the normal course of
such Borrowing Base Party’s business without any notice to, or consent of, any
Governmental Authority (other than those already made or obtained), except for
any immaterial notice or consent incident to such sale where the failure to give
such notice or consent does not prevent or rescind such sale or materially
adversely affect the security interest to be granted therein pursuant to the
Security Documents or the perfection thereof;

 

(f)            such inventories do not consist of Cushion Gas, bill-and-hold
goods (i.e., inventories which have been previously sold by a Borrowing Base
Party but which are being held by such Borrowing Base Party pending delivery) or
inventories on consignment;

 

(g)           such inventories are located in the United States or Canada; and

 

(h)           as to inventories located at properties subject to a lease,
surface or access agreement referred to in items (b)(ii) above, each such
agreement is valid, in full force and effect and there has been no material
impairment to or interference with the applicable Loan Parties’ rights
thereunder;

 

18

--------------------------------------------------------------------------------


 

provided that the amount of “Eligible Inventory” shall be reduced, without
duplication, by the amount of any “Eligible Inventory” owed in respect of
product exchange obligations; provided, further, that, for the avoidance of
doubt, “Eligible Inventory” shall exclude any inventory as to which a
corresponding Eligible Receivable is accounted for in the applicable Borrowing
Base.

 

“Eligible Receivables” at the time of any determination thereof (the
“Determination Date”), and without duplication, with respect to any Borrowing
Base Party, each Account of such Borrowing Base Party under any firm written
agreement with respect to injection, withdrawal, sale, delivery of or other
service relating to Natural Gas as to which the following requirements have been
fulfilled (or as to future Accounts, will be fulfilled):

 

(a)           such Borrowing Base Party has lawful and absolute title to such
Account;

 

(b)           such Account is a valid, legally enforceable obligation of an
Account Debtor payable in US Dollars (in the case of a US Borrowing Base Party)
or payable in Canadian Dollars or US Dollars (in the case of a Canadian
Borrowing Base Party), arising from storage, injection, withdrawal, sale,
delivery of or other service relating to Natural Gas to such Person in the
United States or Canada in the ordinary course of business of such Borrowing
Base Party;

 

(c)           there has been excluded from such Account (i) any portion of such
Account that is subject to any dispute, rejection, loss, non-conformance,
counterclaim or other claim or defense on the part of any Account Debtor or to
any claim on the part of any Account Debtor denying liability under such
Account, and (ii) the amount of any account payable or other liability owed by
such Borrowing Base Party to the Account Debtor on such Account, whether or not
a specific netting agreement may exist (other than any liability consisting of
an obligation of such Borrowing Base Party to re-deliver Natural Gas of such
Account Debtor that is stored in any Natural Gas Storage Facility), excluding,
however, any portion of any such account payable or other liability which is at
the time in question covered by a Letter of Credit;

 

(d)           such Borrowing Base Party has the full and unqualified right to
grant a valid and enforceable security interest in such Account to the
Administrative Agent for the benefit of the Secured Parties as security for the
Obligations;

 

(e)           such Account (i) (A) is evidenced by an invoice rendered to the
applicable Account Debtor or (B) represents the unbilled amount that will be
invoiced and due in the current or next two (or as may be limited to one
succeeding calendar month in clause (g)) succeeding calendar months, (ii) is
governed by a written Storage Services Agreement, Gas EDI, NAESB or is with NGX
(or similar exchange) which is in full force and effect and which constitutes
the valid, legally enforceable obligation of the applicable Account Debtor and
(iii) is not evidenced by any promissory note or other instrument;

 

(f)            such Account (and any letter of credit securing it) is not
subject to any Lien in favor of any Person (other than (i) Liens in favor of the
Administrative Agent and (ii) non-consensual Liens arising by operation of law
for which amounts are not yet due and payable) and is subject to a fully
perfected first priority security interest (or, in the case of a letter of
credit, assignment of proceeds) in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents, prior to the
rights of, and enforceable as such against, any other Person;

 

(g)           if the Determination Date occurs on or before the Settlement Date
for the month in which such Determination Date occurs, such Account is due in
such month or the immediately following month; and if the Determination Date
occurs after the Settlement Date for the month in which such Determination Date
occurs, such Account is due in the next succeeding two months;

 

19

--------------------------------------------------------------------------------


 

(h)           such Account is not owed by an Account Debtor with respect to
which five percent (5%) or more of its Accounts have not been settled in the
month originally invoiced;

 

(i)            the Account Debtor in respect of such Account (A) is located, is
conducting significant business or has significant assets in the United States
or Canada or is a Person Currently Approved by the Administrative Agent, (B) is
not an Affiliate of any Borrowing Base Party (or, if such Account Debtor is an
Affiliate of any Borrowing Base Party, such Account Debtor is either listed on
Schedule 1.01A-1 or is otherwise approved by the Administrative Agent), and
(C) is not the subject of any event of the type described in Section 8.01(f),
(g) or, to the extent that such Account is materially impaired, (h);

 

(j)            in the case of US government contracts, such Account is subject
to a properly filed and acknowledged assignment in accordance with the
Assignment of Claims Act, if applicable, and, in the case of Canadian government
contracts, such Account is subject to all notification, consent, filing and
other requirements under the Financial Administration Act (Canada), if
applicable, and under all other applicable Laws for the perfection and
enforceability of the first priority security interest under the Loan Documents,
in each case, prior to the rights of, and enforceable as such against, any other
Person;

 

(k)           such Account is not an Account with respect to which the
Administrative Agent determines in its Permitted Discretion is not collectable
within the time periods otherwise required hereby; and

 

(l)            there has been excluded from such Account any portion of such
Account representing sales tax, excise tax or any other Taxes or collections on
behalf of any Governmental Authority which such Borrowing Base Party is
obligated to distribute to such Governmental Authority;

 

provided that, in the determination of Eligible Receivables, there shall be
excluded the portion of any Accounts owed by any Account Debtor exceeding (x) in
the event that the such Account Debtor has received either a Debt Rating by S&P
of at least A- or a Debt Rating by Moody’s of at least A3, twenty percent (20%)
of the total Eligible Receivables and (y) otherwise, ten percent (10%) of the
total Eligible Receivables, in each case, other than the Account Debtors listed
on Schedule 1.01A-2 (as such Schedule 1.01A-2 may be amended from time to time
at the request of the applicable Borrower with the approval of the
Administrative Agent) or Account Debtors otherwise approved by the
Administrative Agent in its Permitted Discretion.

 

“Enforcement Action” shall mean, collectively, or individually, any of the
following:  (a) to demand, sue for, take or receive from or on behalf of any
Loan Party of any of the Obligations, by set-off or in any other manner, the
whole or any part of any moneys which may now or hereafter be owing by any Loan
Party with respect to the Obligations, (b) to initiate or participate with
others in any suit, action or proceeding against any Loan Party to (i) enforce
payment of or to collect the whole or any part of the Obligations, or
(ii) commence judicial enforcement of any of the rights and remedies under the
Loan Documents or applicable law with respect to the Obligations, (c) to
accelerate any of the Obligations, or (d) to participate in any Insolvency
Proceeding against, or with respect to any of the assets of, any Loan Party
instituted by any creditor thereof or taking any action to institute, or joinder
with other creditors of any Loan Party for the purpose of instituting, any
Insolvency Proceeding against any Loan Party or of any portion of the assets of
any Loan Party; and such term shall include the exercise of remedies provided
for in Section 8.02.

 

“Environmental Laws” means any and all applicable federal, state, provincial,
territorial, local, or foreign statutes, Laws (including common law), judgments,
orders, decrees, concessions, grants, franchises, licenses, certificates,
entitlements, agreements or governmental authorizations or restrictions, or
other legal requirement, regulating or prohibiting releases of materials into
any part of the workplace or the environment, or pertaining to the protection or
improvement of natural resources or wildlife, the

 

20

--------------------------------------------------------------------------------


 

environment or public and employee health and safety, or pollution or exposure
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”) (42 U.S.C.
Section 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.), the Clean Water Act (33 U.S.C. Section 1251 et seq.), the
Clean Air Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act
(15 U.S.C. Section 7401 et seq.), the Atomic Energy Act (42 U.S.C. Section 2014
et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.), the Communications Act (47 U.S.C. Section 151 et seq.),
the Occupational Safety and Health Act (29 U.S.C. Section 651 et seq.) (“OSHA”),
the Canadian Environmental Protection Act, 1999, the Navigable Waters Protection
Act, the Canadian Environmental Assessment Act, the Species at Risk Act, the
Fisheries Act, the Hazardous Products Act, the Hazardous Materials Information
Review Act, the Nuclear Safety and Control Act, the Transportation of Dangerous
Goods Act, 1992, the Environmental Protection and Enhancement Act (Alberta), the
Water Act (Alberta), the Dangerous Goods Transportation and Handling Act
(Alberta), the Safety Codes Act (Alberta), the Occupational Health and Safety
Act (Alberta), the Climate Change and Emissions Management Act (Alberta), the
Oil and Gas Conservation Act (Alberta), the Energy Resources Conservation Act
(Alberta), the Pipeline Act (Alberta), the Municipal Government Act (Alberta),
the Forest and Prairie Protection Act (Alberta), and the regulations promulgated
pursuant thereto, and any such applicable foreign, state, provincial, or local
statutes, and the regulations promulgated pursuant thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs or expenses related to environmental
studies, assessments and remediation, fines, penalties, indemnities or
consulting or legal fees), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, recycling or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a

 

21

--------------------------------------------------------------------------------


 

Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate.

 

“Eurodollar Rate” shall mean, for any Interest Period with respect to any
Eurodollar Rate Loan, an interest rate per annum equal to the higher of: 
(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period or (b) if the rates referenced in the
preceding subsection (a) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the nearest
whole multiple of one-sixteenth of one percent (1/16th %) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.

 

“Eurodollar Rate Loan” means a Loan or portion of a Loan that bears interest at
a rate based on the Eurodollar Rate for the particular interest period.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Accounts” means (a) all payroll, withholding tax and other fiduciary
accounts and (b) all other accounts as long as the aggregate balance for all
Loan Parties in all such other accounts does not exceed $5,000,000 at any time.

 

“Excluded Subsidiary” means (a) each Immaterial Subsidiary for so long as such
Subsidiary remains an Immaterial Subsidiary, (b) each Subsidiary that is not a
wholly-owned Subsidiary on any date such Subsidiary would otherwise be required
to become a Guarantor pursuant to the requirements hereof (for so long as such
Subsidiary remains a non-wholly-owned Subsidiary) and (c) each Subsidiary to the
extent that (i) such Subsidiary is prohibited by any applicable Contractual
Obligation or Laws from guaranteeing the Obligations, (ii) any Contractual
Obligation prohibits such guarantee without the consent of the other party or
(iii) a guarantee of the Obligations would give any other party to a Contractual
Obligation the right to terminate its obligation thereunder; provided that
(x) (i) the aggregate assets and aggregate revenues of any Subsidiary so
designated as at the end of and for any Fiscal Year may not exceed,
respectively, 3% of the Consolidated Tangible Assets of Holdings and 3% of
aggregate revenues of Holdings as reflected on the most recent financial
statements delivered pursuant to Section 6.01(a), and (ii) the aggregate assets
and aggregate revenues of all such Subsidiaries so designated as at the end of
and for any Fiscal Year may not exceed, respectively, 5% of the Consolidated
Tangible Assets of Holdings and 5% of total revenues of Holdings as reflected on
the most recent financial statements delivered pursuant to Section 6.01(a), and
(y) no such Subsidiary or the assets thereof may be components of any Borrowing
Base.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed

 

22

--------------------------------------------------------------------------------


 

on or measured by its overall net income, profits or capital (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
in the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized, is resident, carries on business (other than
executing, delivering or performing its obligations or receiving a payment
under, or enforcing, any Loan Document) or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any withholding tax that is imposed under the provisions of the
Income Tax Act (Canada) on amounts paid or payable to any Person that is
attributable to such Person not dealing at arm’s length (within the meaning of
the Income Tax Act (Canada) with the Person making the payment hereunder, (c) in
the case of a Non-US Lender (other than an assignee pursuant to a request by
such Borrower under Section 10.12), any withholding tax that is imposed on
amounts payable to such Non-US Lender at the time such Non-US Lender becomes a
party hereto or designates a new Lending Office that is attributable to such
Non-US Lender’s failure or inability (other than as a result of a Change in Law
that occurred after the date such Non-US Lender or its assignee, if any, becomes
a party to this Agreement) to comply with Section 3.01(e), except to the extent
that such Non-US Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a), and (d) interest and penalties with respect to taxes referred
to in subsections (a)-(c) hereof.

 

“Expansion Capital Expenditures” means cash expenditures for Capital
Improvements. Expansion Capital Expenditures shall not include Maintenance
Capital Expenditures or Investment Capital Expenditures. Expansion Capital
Expenditures shall include interest (and related fees) on debt incurred to
finance the construction of a Capital Improvement and paid in respect of the
period beginning on the date that any of Holdings or its Subsidiaries enters
into a binding obligation to commence construction of a Capital Improvement and
ending on the earlier to occur of (a) the date that such Capital Improvement
Commences Commercial Service and (b) the date that such Capital Improvement is
abandoned or disposed of.  Debt incurred or equity issued to fund interest
payments described in the immediately preceding sentence or incurred to fund
distributions in respect of equity issued (including incremental incentive
distributions related thereto) to fund the construction of a Capital Improvement
as described in clause (a)(iv) of the definition of Operating Surplus shall also
be deemed to be debt incurred to finance the construction of a Capital
Improvement.  Where capital expenditures are made in part for Expansion Capital
Expenditures and in part for other purposes, Holdings shall determine the
allocation between the amounts paid for each.

 

“Facility” means the US Revolver Facility or the Canadian Revolver Facility, as
the context may require.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of June 29, 2012, among the
Administrative Agent and the Borrowers, as the same may be amended, amended and
restated, supplemented or modified from time to time.

 

“Fiscal Quarter” means any fiscal quarter of Holdings.

 

“Fiscal Year” means any fiscal year of Holdings ending March 31.

 

23

--------------------------------------------------------------------------------


 

“Fixed Asset Amount” means (a) prior to any Fixed Asset Financing Date, an
amount equal to $150,000,000 and (b) following any Fixed Asset Financing Date,
an amount not less than zero equal to $150,000,000 minus the aggregate amount of
Fixed Asset Collateral Value relating to each Fixed Asset Financing occurring
after the Restatement Effective Date.

 

“Fixed Asset Collateral Value” means an amount, not less than zero, equal to the
aggregate of (a)(i) the book value of any property, plant or equipment (which,
for the avoidance of doubt, shall include Cushion Gas) of any Loan Party as
reflected on the financial statements most recently delivered pursuant to
Section 6.01, which, prior to the applicable Fixed Asset Financing Date,
constituted Collateral and which, in connection with one or more Fixed Asset
Financings, was subordinated on a second priority basis and/or released by the
Administrative Agent from the Liens in favor of the Secured Parties and used to
secure such Fixed Asset Financing minus (ii) the sum of (x) $50,000,000 and
(y) the book value of any property, plant and equipment (which, for the
avoidance of doubt, shall include Cushion Gas) of any Loan Party as reflected on
the financial statements most recently delivered pursuant to Section 6.01,
which, following the repayment or termination of any applicable Fixed Asset
Financing, becomes Collateral subject to Liens in favor of the Secured Parties
and (b) the amount (if positive) by which Fixed Asset Value is less than
$600,000,000; provided, however, that, to the extent that Cushion Gas at a
Natural Gas Storage Facility is subject to any sale leaseback transaction
permitted by Section 7.03, the book value of all Cushion Gas at such Natural Gas
Storage Facility shall be excluded from any determination of “Fixed Asset
Collateral Value”.

 

“Fixed Asset Financing” means the incurrence of any (i) Indebtedness of the type
referred to in clauses (a), (c) and (f) of the definition thereof by any Loan
Party that is secured by property, plant or equipment (which, for the avoidance
of doubt, shall include Cushion Gas) of any Loan Party, (ii) any Attributable
Indebtedness in connection with the sale-leaseback of Cushion Gas and
(iii) guarantees of the Indebtedness set forth in clauses (i) and (ii).

 

“Fixed Asset Financing Date” means the date on which any Loan Party incurs
Indebtedness in respect of a Fixed Asset Financing.

 

“Fixed Asset Value” means an amount, not less than zero, equal to the book value
of any property, plant and equipment (which, for the avoidance of doubt, shall
include Cushion Gas) of any Loan Party as reflected on the financial statements
most recently delivered pursuant to Section 6.01.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of: (a) the consolidated interest expense of such
Person and its Subsidiaries for such period, whether paid or accrued (including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings), and
net of the effect of all payments made or received pursuant to interest rate
Hedging Obligations; plus (b) the consolidated interest expense of such Person
and its Subsidiaries that was capitalized during such period; plus (c) any
interest expense on Indebtedness of another Person that is guaranteed by such
Person or one of its Subsidiaries or secured by a Lien on assets of such Person
or one of its Subsidiaries, whether or not such guarantee or Lien is called
upon; plus (d) all dividends, whether paid or accrued and whether or not in
cash, on any series of Disqualified Stock of such Person or any of its
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of Holdings (other than Disqualified Stock) or to Holdings or a
Subsidiary of Holdings, in each case, on a consolidated basis and in accordance
with GAAP; plus (e) any lease payments in connection with sale-leaseback
transactions of Cushion Gas; provided, that any amounts otherwise constituting
Fixed Charges under this clause (e) shall be disregarded for purposes of
Section 7.07(i) hereof.

 

24

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means with respect to any specified Person
(including Holdings) for any four-quarter reference period, the ratio of the
Consolidated EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.  In the event that the specified Person or any of its
Subsidiaries incurs, assumes, guarantees, repays, repurchases, defeases or
otherwise discharges or redeems any Indebtedness (other than ordinary working
capital borrowings) or issues, repurchases or redeems preferred stock subsequent
to the commencement of the applicable four-quarter reference period and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, guarantee, repayment, repurchase, redemption, defeasance of other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom as if the same had
occurred at the beginning of such period.  In addition, for purposes of
calculating the Fixed Charge Coverage Ratio: (a) acquisitions that have been
made by the specified Person or any of its Subsidiaries, including through
mergers, consolidations or otherwise (including acquisitions of assets used in a
Permitted Business and increases in ownership of Subsidiaries), and including in
each case any related financing transactions (including repayment of
Indebtedness) during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date, will be given pro
forma effect as if they had occurred on the first day of the four-quarter
reference period, including any Consolidated EBITDA and any pro forma expense
and cost reductions that have occurred or are reasonably expected to occur, in
the reasonable judgment of the chief financial or accounting officer of the
Person (regardless of whether those cost savings or operating improvements could
then be reflected in pro forma financial statements in accordance with
Regulation S-X promulgated under the Securities Act or any other regulation or
policy of the Commission related thereto); (b) the Consolidated EBITDA
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses disposed of prior to the Calculation Date, will be
excluded; (c) the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Subsidiaries following the Calculation Date; and
(d) interest income reasonably anticipated by such Person to be received during
the applicable four-quarter period from cash or Cash Equivalents held by such
Person or any Subsidiary of such Person, which cash or Cash Equivalents exist on
the Calculation Date or will exist as a result of the transaction giving rise to
the need to calculate the Fixed Charge Coverage Ratio, will be included.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

25

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranties” means the US Guaranty, the Canadian Guarantee and each other
guaranty agreement made by a Loan Party in favor of the Administrative Agent,
for the benefit of the Secured Parties, and “Guaranty” means any of the
foregoing.

 

“Guarantors” means, collectively, Holdings and each additional Subsidiary that
executes and delivers to the Administrative Agent a Guaranty (or an applicable
supplement thereto) unless released from such Guaranty pursuant to the
provisions hereof.

 

“Hazardous Materials” means all explosive or radioactive substances, wastes or
recyclables and all hazardous or toxic substances, wastes, recyclables or other
pollutants, and all substances which, if released, may cause impairment of or
damage to the environment, human health or safety or property, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, wastes or recyclables of any nature regulated pursuant to any
Environmental Law.

 

“Hedge Positions in Brokers Accounts” means all investments by the Borrowing
Base Parties in commodities futures accounts in which the Administrative Agent,
for the benefit of the Secured Parties, has been granted an exclusive security
interest in a manner reasonably satisfactory to the Administrative Agent and
pursuant to a control agreement (to the extent applicable) in form and substance
reasonably satisfactory to the Administrative Agent, with such interest being
subject only to the rights of the broker under such account.

 

“Hedged Eligible Inventory” means Eligible Inventory with respect to which the
price risk has been:

 

(a)                                  hedged for delivery by either:

 

(i)                                     a NYMEX contract arranged through
brokers approved by the Administrative Agent and with whom a three-party
agreement among a Borrowing Base Party, the Administrative Agent and such broker
has been entered in form and substance reasonably satisfactory to the
Administrative Agent; or

 

26

--------------------------------------------------------------------------------


 

(ii)                                  a contract for a specified price for
physical delivery of such inventory to a counterparty whose Account would
qualify as an Approved Eligible Receivable; or

 

(b)                                 hedged pursuant to an over-the-counter put
option with a floor price and with a counterparty whose Account would qualify as
an Approved Eligible Receivable; or

 

(c)                                  otherwise hedged in a manner reasonably
satisfactory to the Administrative Agent;

 

provided, however, that (x) no more than 10% of Hedged Eligible Inventory in the
applicable Borrowing Base shall consist of Hedged Eligible Inventory that has
been hedged for a term of more than twenty-four (24) months and (y) the amount
of any Hedged Eligible Inventory excluded from the applicable Borrowing Base on
account of clause (x) of this proviso shall nonetheless be included in the
calculation of the Other Eligible Inventory Value for such Borrowing Base.

 

The value of Hedged Eligible Inventory shall be the forward inventory value,
which for any day shall be determined as the total of the monthly future
scheduled withdrawal quantity times the corresponding appropriate forward month
price on such day.  The forward month price shall be the NYMEX forward price
plus (or minus) the forward location basis at the applicable Natural Gas Storage
Facility (and adjusted for any transportation differential not captured by the
forward location basis) as set forth below:

 

Natural Gas Storage Facility

 

Location Basis

AECO (Countess and Suffield) Facility

 

AECO C Basis

Salt Plains Facility

 

Panhandle Basis

Wild Goose Facility

 

PG&E Citigate Basis

NGPL (TexOk) Leased Storage Facility

 

NGPL TXOK Basis

NGPL (Mid Con) Leased Storage Facility

 

NGPL Midcon Basis

 

“Hedging Obligations” of any Person means the obligations of such Person under
Swap Contracts dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies.

 

“Hedge Positions” means all positions held by the Borrowing Base Parties to
hedge the price risk of Eligible Inventory in (i) NYMEX contracts with a
counterparty whose Account would qualify as an Approved Eligible Receivable;
(ii) contracts for a specified price for physical delivery of inventory to a
counterparty whose Account would qualify as an Approved Eligible Receivable;
(iii) over-the-counter put options with a floor price and with a counterparty
whose Account would qualify as an Approved Eligible Receivable; and (iv) such
other instruments that hedge the price risk of Eligible Inventory in a manner
reasonably satisfactory to the Administrative Agent, and, in each case, (x) in
which the Administrative Agent, for the benefit of the Secured Parties, has been
granted an exclusive security interest in a manner satisfactory to the
Administrative Agent and (y) without duplication of any positions that qualify
as Hedge Positions in Brokers Accounts.

 

“Holdings” means has the meaning specified in the introductory paragraph hereto.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

27

--------------------------------------------------------------------------------


 

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

 

“Immaterial Subsidiary” means, as at any date, any Subsidiary of Holdings (other
than the Borrowers) designated as such by Holdings in a certificate delivered by
Holdings to the Administrative Agent on the Restatement Effective Date or at any
time thereafter (and which designation has not been rescinded in a subsequent
certificate of Holdings delivered to the Administrative Agent); provided that
(a) the aggregate assets of all such Subsidiaries so designated as at the end of
and for any Fiscal Year may not exceed 5.0% of Consolidated Tangible Assets of
Holdings as reflected on the most recent financial statements delivered pursuant
to Section 6.01(a), and (b) no such Subsidiary and assets thereof may be
components of any Borrowing Base.

 

“Income Tax Act (Canada)” means the Income Tax Act (Canada), including the
regulations made and, from time to time, in force under that Act.

 

“Incremental Facility Amendment” has the meaning specified in Section 2.15.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business that are not unpaid for more than 60
days after the date on which such trade account payable was created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    Capital Lease Obligations and Synthetic
Lease Obligations; and

 

(g)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless, and to the extent that, such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

28

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.06.

 

“Insolvency Proceeding” shall mean, with respect to any Person, any involuntary
or voluntary liquidation, dissolution, or any sale of all or substantially all
of the assets in connection with any reorganization of such Person following a
default, marshaling of assets or liabilities, receivership, conservatorship,
assignment for the benefit of creditors, insolvency, bankruptcy, reorganization,
arrangement or composition of such Person (whether or not pursuant to Debtor
Relief Laws) and any other proceeding, whether voluntary or involuntary, under
Debtor Relief Laws for the protection of debtors involving such Person or any of
its assets.

 

“Interest Act (Canada)” means the Interest Act (Canada), including the
regulations made and, from time to time, in force under that Act.

 

“Interest Payment Date” means:

 

(a)                                  as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Revolver Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates;

 

(b)                                 as to any Base Rate Loan, Canadian Prime
Rate Loan, Canadian US Dollar Base Rate Loan or Swing Line Loan, the last
Business Day of each March, June, September and December and the Revolver
Maturity Date; and

 

(c)                                  as to any BA or BA Equivalent Advance, on
the first day of the term of the applicable BA or BA Equivalent Advance, as the
case may be.

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan, and ending on the date one, two, three or six months
thereafter, or, if requested by the US Borrower and so long as at such time
nine-month or twelve-month deposits (as the case may be) in the London Interbank
market in Dollars are available to all affected Lenders, nine or twelve months,
in each case, as selected by the US Borrower or the Canadian Borrower, as
applicable, in the applicable Loan Notice; provided that (i) any Interest Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the last calendar month of such Interest
Period, and (iii) no Interest Period shall extend beyond the Revolver Maturity
Date.

 

“Interim Capital Transactions” means the following transactions:

 

(a)                                  borrowings, refinancings or refundings of
Indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by Holdings or any of its Subsidiaries, and sales of debt
securities of Holdings or any of its Subsidiaries;

 

29

--------------------------------------------------------------------------------


 

(b)                                 sales of Equity Interests by Holdings or any
of its Subsidiaries; and

 

(c)                                  sales or other voluntary or involuntary
dispositions of any assets of Holdings or any of its Subsidiaries (other than
sales or other dispositions of inventory, accounts receivable and other assets
in the ordinary course of business, sales or other dispositions of assets as a
part of normal retirements or replacements).

 

“Inventory Loan” means any Revolver Loan hereunder requested for Inventory
Purposes.

 

“Inventory Purposes” means financing the purchase for storage and future
deliveries of Natural Gas.

 

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, but shall be reduced by the amount of any returns on such
Investment.

 

“Investment Capital Expenditures” means capital expenditures that are neither
Expansion Capital Expenditures or Maintenance Capital Expenditures.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issued but Unused Letter of Credit Value” means an amount, not less than zero,
equal to the face amount of Letters of Credit reduced by any net exchange
payable and further reduced by any forward Mark-to-Market losses.  “Issued but
Unused Letter of Credit Value” cannot simultaneously be included in Eligible
Receivables.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable L/C Issuer and the applicable Borrower (or any
Subsidiary) or in favor of the Applicable L/C Issuer and relating to any such
Letter of Credit.

 

“Judgment Interest Act (Alberta)” means the Judgment Interest Act of Alberta,
including the regulations made and, from time to time, in force under that Act.

 

“L/C Advance” means, with respect to each US Revolver Lender or Canadian
Revolver Lender, as applicable, such Lender’s funding of its participation in
any US L/C Borrowing or Canadian L/C Borrowing, as applicable, in accordance
with Section 2.03(c)(iii).

 

“L/C Borrowing” means a US L/C Borrowing or a Canadian L/C Borrowing.

 

30

--------------------------------------------------------------------------------


 

“L/C Credit Extension” means, with respect to any US Letter of Credit or
Canadian Letter of Credit, as applicable, the issuance thereof or extension of
the expiry date thereof, or the increase of the amount thereof.

 

“L/C Issuer” means the US L/C Issuer or the Canadian L/C Issuer.

 

“L/C Disbursement Loan” has the meaning set forth in Section 2.03(c)(ii).

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local laws, statutes, treaties, rules, guidelines,
directives, guides, bulletins, interpretations, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and
includes (a) the successors of each such party as Lenders hereunder pursuant to
Section 10.06 and (b) as the context requires, the US Swing Line Lender and the
Canadian Swing Line Lender.

 

“Lender Party Accounts” has the meaning set forth in Section 6.15(a).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the applicable
Borrower and the Administrative Agent.

 

“Letter of Credit” means a US Letter of Credit or a Canadian Letter of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolver Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).

 

“Letter of Credit Fees” means the US Letter of Credit Fees and the Canadian
Letter of Credit Fees.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, floating charge or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever, whether
arising under any Law or by contract (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

31

--------------------------------------------------------------------------------


 

“Loan” means a US Revolver Loan, a US Swing Line Loan, a Canadian Revolver
Advance or a Canadian Swing Line Loan, as the context may require.

 

“Loan Documents” means this Agreement, each Note, each BA, the Guaranties, the
Security Documents, the Letters of Credit, each amendment, supplement, joinder,
modification, consent or waiver of, to or in respect of any of the foregoing
entered into from time to time, and all other agreements and instruments at any
time delivered in connection herewith or therewith (exclusive of term sheets,
the Fee Letter and any engagement letter).

 

“Loan Notice” means a notice of (a) a Borrowing pursuant to Section 2.01, (b) a
conversion of Loans from one Type to another pursuant to Section 2.02(a) or
(c) a continuation of Eurodollar Rate Loans pursuant to Section 2.02(a) or
rollover of Bankers’ Acceptances pursuant to Section 2.18(a), in each case
which, if in writing, shall be substantially in the form of Exhibit E-1.

 

“Loan Parties” means, collectively, the US Loan Parties, the Canadian Loan
Parties and each other Subsidiary of Holdings that is or is required to be a
party to any Loan Document.

 

“Long Term Hedge Contract”  refers to any Swap Agreement with a specified
termination date more than twelve months after the date the Swap Agreement is
entered into.

 

“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to or replacement of the capital
assets owned by Holdings or its Subsidiaries or for the acquisition of existing,
or the construction of new, capital assets) made to maintain the operating
capacity, revenues or asset base of Holdings and its Subsidiaries.

 

“Mark-to-Market” means the process of revaluing for trading purposes commodity
contracts held by any Person, whether in respect of physical inventory, futures,
forward exchanges, swaps or other derivatives, in each case relating to Natural
Gas, and which contracts may have a fixed price, a floating price and fixed
differential, or other pricing basis, to the current market prices for such
contracts, and determining the gain or loss on such contracts, on an aggregate
net trading basis for all such contracts of such Person, by comparing the
original prices of such contracts to the market prices on the date of
determination.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of Holdings and its Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of any Agent or any Lender under any Loan Document; or
(c) a material impairment of the ability of Holdings and its Subsidiaries, taken
as a whole, to perform their obligations under the Loan Documents; or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Maximum Rate” has the meaning set forth in Section 10.08.

 

“MLP Distribution Amount” means (a) if the Fixed Charge Coverage Ratio for
Holdings’ most recently ended four full fiscal quarters for which internal
financial statements are available at the time of such Restricted Payment is not
less than 1.75 to 1.0, Restricted Payments in an aggregate amount not to exceed
(i) (A) Operating Surplus calculated as of the end of Holdings’ preceding fiscal
quarter, plus (B) (x) for purposes of determination for any period prior to the
Restatement Effective Date, $344,458,701 and, in addition, (y) for purposes of
determination for any period from and after the Restatement Effective Date, to
the extent not included in the calculation of Operating Surplus calculated as of
the end of the Holdings’

 

32

--------------------------------------------------------------------------------


 

preceding fiscal quarter, 100% of the aggregate net cash proceeds received by
Holdings (including the fair market value of any Permitted Business or long-term
assets that are used or useful in a Permitted Business to the extent acquired in
consideration of Equity Interests of Holdings (other than Disqualified Stock))
after the Restatement Effective Date as a contribution to its common equity
capital or from the issue or sale of Equity Interests of Holdings (other than
Disqualified Stock) or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of Holdings
that have been converted into or exchanged for such Equity Interests (other than
Equity Interests (or Disqualified Stock or debt securities) sold to a Subsidiary
of Holdings), plus (C) to the extent not included in the calculation of
Operating Surplus calculated as of the end of Holdings’ preceding fiscal
quarter, to the extent that any Investment that was made after the Restatement
Effective Date is sold for cash or Cash Equivalents or otherwise liquidated or
repaid for cash, the lesser of (i) the cash return of capital with respect to
such Investment (less the cost of disposition, if any) and (ii) the initial
amount of such Investment, plus (D) to the extent not included in the
calculation of Operating Surplus calculated as of the end of Holdings’ preceding
fiscal quarter, the net reduction in Investments or Restricted Payments
permitted hereunder resulting from dividends, repayments of loans or advances,
or other transfers of assets in each case to Holdings or any of its Subsidiaries
from any Person (including, without limitation, Project Subsidiaries) or from
redesignations of Project Subsidiaries as Subsidiaries, to the extent such
amounts have not been included in Operating Surplus for any period commencing on
or after the date of the indenture (items (B), (C) and (D) being referred to as
“Incremental Funds”) and (b) if the Fixed Charge Coverage Ratio for Holdings’
most recently ended four full fiscal quarters for which internal financial
statements are available at the time of such Restricted Payment is less than
1.75 to 1.00, Restricted Payments in an aggregate amount not to exceed
(i) $75,000,000 less the aggregate amount of all Restricted Payments made by
Holdings and its Restricted Subsidiaries pursuant to this clause (b)(i), plus
(ii) (x) for purposes of determination for any period prior to the Restatement
Effective Date, $196,807,132  and (y) for purposes of determination for any
period from and after the Restatement Effective Date, Incremental Funds to the
extent not previously expended pursuant to this clause (b) or clause (a) above.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Natural Gas” means any mixture of hydrocarbons or hydrocarbons and
noncombustible gases, in a gaseous state, consisting primarily of methane.

 

“Natural Gas Storage Facility” means any Natural Gas storage facility now or
hereafter owned, leased or utilized by any Loan Party and operated by a Loan
Party, other than the NGPL Facility; provided that, for the avoidance of doubt,
the Countess Facility and the Suffield Facility shall each be deemed to be a
separate Natural Gas Storage Facility.

 

“Net BA Proceeds” means, with respect to any Bankers’ Acceptance, the Discount
Proceeds thereof less the amount equal to the stamping fee paid in respect
thereto at the Applicable Rate as provided in Section 2.09(d).

 

33

--------------------------------------------------------------------------------


 

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

 

(1)                                  any gain (but not loss), together with any
related provision for taxes on such gain (but not loss), realized in connection
with:  (a) any Disposition; or (b) the disposition of any securities by such
Person or any of its Subsidiaries or the extinguishment of any Indebtedness of
such Person or any of its Subsidiaries; and

 

(2)                                  any extraordinary gain (but not loss),
together with any related provision for taxes on such extraordinary gain (but
not loss).

 

“Net Liquidating Value of Hedge Positions” means, as of any date of
determination thereof, the value of all Hedge Positions at such time as
determined based on a then current Mark-to-Market value net of margin paid or
received.

 

“Net Liquidating Value of Hedge Positions in Brokers Accounts” means, as of any
date of determination thereof, the aggregate of the cash posted to commodities
futures accounts in which the Administrative Agent, for the benefit of the
Secured Parties, has been granted an exclusive security interest and the trade
equity in such commodities futures accounts as determined by the applicable
brokers of such accounts.

 

“New Canadian Revolver Commitments” has the meaning specified in Section 2.15.

 

“New Revolver Commitments” has the meaning specified in Section 2.15.

 

“New US Revolver Commitments” has the meaning specified in Section 2.15.

 

“NGPL Facility” means the storage facilities owned or operated by Natural Gas
Pipeline Company of America in respect of which the Loan Parties have rights to
store Natural Gas pursuant to one or more contracts with Natural Gas Pipeline
Company of America.

 

“Non-BA Lender” means a Canadian Revolver Lender that (a) is not a bank
chartered under the Bank Act (Canada) or (b) has notified the Administrative
Agent that it is unable to accept Bankers’ Acceptances or does not customarily
stamp, for purposes of subsequent sale, or accept, Bankers’ Acceptances.

 

“Non-Ordinary Course Asset Disposition” means any Disposition other than in the
ordinary course of business by one or more Loan Parties of inventory with a
contribution to any Borrowing Base in excess of 25% of such Borrowing Base.

 

“Non-Ordinary Course Borrowing Base Certificate” means a Borrowing Base Report
delivered in connection with a Non-Ordinary Course Asset Disposition pursuant to
Section 7.06.

 

“Non-US Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Note” means a US Revolver Note, a Canadian Revolver Note, a US Swing Line Note
or a Canadian Swing Line Note, as the context may require.

 

“Notice of Exclusive Control” has the meaning set forth in Section 6.15(b).

 

34

--------------------------------------------------------------------------------


 

“NYMEX” means the New York Mercantile Exchange.

 

“Obligation Currency” has the meaning set forth in Section 2.12(f).

 

“Obligations” means all advances to, and debts, liabilities, obligations and
covenants of, any Loan Party arising under any Loan Document with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including without limitation, US Revolver Obligations,
Canadian Revolver Obligations and interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Operating Expenditures” means cash expenditures of Holdings and its
Subsidiaries (or Holdings’ proportionate share of expenditures in the case of
Subsidiaries that are not wholly owned), including taxes, payments made in the
ordinary course of business underlying Swap Agreements, repayment of Working
Capital Borrowings, debt service payments and capital expenditures, subject to
the following:

 

(1)                                  repayment of Working Capital Borrowings
deducted from Operating Surplus pursuant to clause (b)(iii) of the definition of
Operating Surplus shall not constitute Operating Expenditures when actually
repaid;

 

(2)                                  payments (including prepayments and
prepayment penalties) of principal of and premium on indebtedness other than
Working Capital Borrowings shall not constitute Operating Expenditures;

 

(3)                                  Operating Expenditures shall not include
(i) Expansion Capital Expenditures or Investment Capital Expenditures,
(ii) payment of transaction expenses relating to Interim Capital Transactions,
(iii) distributions by Holdings to its members or (iv) repurchases of membership
interests of Holdings of any class, other than repurchases of membership
interests to satisfy obligations under employee benefit plans.  Where capital
expenditures are made in part for Expansion Capital Expenditures and in part for
other purposes, Holdings shall determine the allocation between the amounts paid
for each; and

 

(4)                                  payments made in connection with the
termination of any Long Term Hedge Contract prior to the expiration of its
stipulated settlement or termination date shall be excluded and amounts paid in
connection with the initial purchase of a Long Term Hedge Contract shall be
amortized over the life of the applicable Long Term Hedge Contract.

 

“Operating Surplus” means, (a) the sum of:

 

(i) $50,000,000; plus

 

(ii) all cash receipts of Holdings and its Subsidiaries (or Holdings’
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) for the period beginning on the date of consummation of the
Qualified MLP IPO and ending on the last day of such period, but excluding cash
receipts from Interim Capital Transactions and the termination of Long Term
Hedge Contracts; provided that cash receipts from the termination of a Long Term
Hedge Contracts prior to its specified termination date shall be included in
Operating Surplus in equal quarterly installments over the remaining scheduled
life of such Long Term Hedge Contract; plus

 

(iii) all cash receipts of Holdings and its Subsidiaries (or Holdings’
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) after the end of such period but on or before the date

 

35

--------------------------------------------------------------------------------


 

of determination of Operating Surplus with respect to such period resulting from
Working Capital Borrowings; plus

 

(iv) the amount of distributions paid on equity (including incremental incentive
distributions) issued to finance all or a portion of the construction,
acquisition or improvement of a Capital Improvement and paid in respect of the
period beginning on the date that Holdings or one of its Subsidiaries enters
into a binding obligation to commence construction or improvement of, or to
acquire, such Capital Improvement and ending on the earlier to occur of (A) the
date that such Capital Improvement Commences Commercial Service and (B) the date
that it is abandoned or disposed of (equity issued to fund the construction
period interest payments on debt incurred (including periodic net payments under
related interest rate swap agreements), or construction period distributions on
equity issued, to finance the construction, acquisition or improvement of a
Capital Improvement shall also be deemed to be equity issued to finance the
construction, acquisition or improvement of a Capital Improvement for purposes
of this clause (iv)); less

 

(b) the sum of:

 

(i) all Operating Expenditures of Holdings and its Subsidiaries for the period
beginning on the date of consummation of a Qualified MLP IPO and ending on the
last day of such period; plus

 

(ii) the amount of cash reserves established by Holdings (or Holdings’
proportionate share of cash reserves in the case of Subsidiaries that are not
wholly owned) to provide funds for future Operating Expenditures; plus

 

(iii) all Working Capital Borrowings not repaid within twelve months after
having been incurred; plus

 

(iv) any loss realized on disposition of an Investment Capital Expenditure;

 

provided, however, that disbursements made (including contributions to Holdings
of any of its Subsidiaries or disbursements on behalf of Holdings of any of its
Subsidiaries) or cash reserves established, increased or reduced after the end
of such period but on or before the date of determination of cash to be
distributed with respect to such period shall be deemed to have been made,
established, increased or reduced, for purposes of determining Operating
Surplus, within such period if Holdings so determines; receipts from an
Investment Capital Expenditures shall be treated as cash receipts only to the
extent they are a return on principal, but return of principal shall not be
treated as cash receipts.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Closing Date” means March 5, 2010.

 

“Other Currency” has the meaning set forth in Section 2.12(f).

 

36

--------------------------------------------------------------------------------


 

“Other Eligible Inventory Value” means the quantity of Inventory, other than
Hedged Eligible Inventory (except as contemplated by clause (y) of the proviso
contained in the definition of “Hedged Eligible Inventory”), multiplied by the
Prompt Market Price.

 

“Other Eligible Receivable” means any Eligible Receivable which is not an
Approved Eligible Receivable.

 

“Other Priority Claims” means, without duplication, (a) any account payable,
obligation or liability which the Administrative Agent has determined in its
Permitted Discretion has or will have a Lien upon or claim against any Cash
Equivalent, account or inventory of any Borrowing Base Party senior or equal in
priority to the security interests in favor of the Administrative Agent for the
benefit of the Secured Parties, in each case to the extent such Cash Equivalent,
account or inventory of such Borrowing Base Party is otherwise included in the
determination of the applicable Borrowing Base and the included portion thereof
has not already been reduced by such Lien or claim; and (b) other Reserves.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to US Revolver Loans, US Swing Line
Loans, Canadian Revolver Advances or Canadian Swing Line Loans, on any date, the
Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent of the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
applicable Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.  L. No. 107-56 (signed into law on October 26, 2001)), as
amended or modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permits and Authorizations” means all permits, licenses, approvals,
certificates, entitlements, exemptions and other authorizations issued by
Governmental Authorities, including those required under Environmental Laws,
certificates of occupancy, those permits required in connection with the
ownership and operation of the Loan Parties’ respective businesses (including
all Natural Gas Storage Facilities and

 

37

--------------------------------------------------------------------------------


 

applicable pipelines), and all amendments, modifications, consolidations,
replacements, supplements, general and specific terms and conditions and addenda
thereto.

 

“Permitted Acquisitions” means any acquisition or series of related acquisitions
by any Loan Party of (a) all or substantially all of the capital stock or other
Equity Interests in a Person which has been approved or recommended by the board
of directors or similar governing body of such Person, including an acquisition
through a merger or consolidation of such Person with or into a Loan Party,
(b) all or substantially all of the business, assets or operations of a Person
or (c) a portion of the business, assets or operations of a Person constituting
one or more divisions, business units or business lines of such Person; provided
that (i) prior to and after giving effect to such acquisition or series of
related acquisitions, no Default or Event of Default shall have occurred and be
continuing; (ii) all representations and warranties contained in the Loan
Documents shall be true and correct in all material respects as if made
immediately following the consummation of such acquisition or series of related
acquisitions, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date; (iii) substantially all of such business,
assets and operations so acquired, or of the Person so acquired, consists of a
Permitted Business; (iv) the aggregate purchase price for all such acquisitions
of Persons that do not become Loan Parties and assets that will not be owned by
a Loan Party does not exceed $400,000,000 plus the Available Amount; and (v)
prior to and after giving effect to such acquisition or series of related
acquisitions, the Fixed Charge Coverage Ratio shall be at least 2.0 to 1.0 on a
pro forma basis as at the end of the trailing four Fiscal Quarters most recently
ended.

 

“Permitted Business” means either (1) purchasing, gathering, transporting,
marketing, selling, distributing, storing or otherwise handling or providing
services relating to Hydrocarbons or activities or services reasonably related
or ancillary thereto, including entering into Hedging Obligations to support
these businesses, (2) or any other activity consistent with the Risk Management
Policy or (3) any other business that generates gross income that constitutes
“qualifying income” under Section 7704(d) of the Code.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.

 

“Permitted Investors” means the Sponsor and its affiliates (but excluding
Holdings and its Subsidiaries) for so long as a Permitted Investor is an
affiliate of Holdings.

 

“Permitted Natural Gas Lien” means any Lien on Natural Gas of the type described
in Section 7.01(c) (so long as such Lien is inchoate), Section 7.01(d),
Section 7.01(t) and Section 7.01(x).

 

“Person” means any natural person, corporation (including an unlimited liability
corporation), limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Holdings Entity or any Borrower, or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

 

“Platform” means IntraLinks or another similar electronic system on which
information provided by the Loan Parties is made available to the Lenders by the
Administrative Agent.

 

“Pledge Agreements” means the US Pledge Agreement, the Canadian Security
Agreement and each other pledge agreement executed and delivered by a Loan Party
in favor of the Administrative Agent.

 

38

--------------------------------------------------------------------------------


 

“Position” means (a) any physically owned Natural Gas constituting inventory,
(b) any obligation to purchase or sell Natural Gas constituting inventory,
however evidenced, whether for the then current or forward time, (c) any
exchange or over-the-counter put, call or other options or any forward or
futures contract relating to Natural Gas that constitutes inventory, (d) any
type of Swap Contract relating to Natural Gas constituting inventory and (e) any
other arrangement relating to Natural Gas constituting inventory that has price
or spread risk.

 

“PPSA” means the Personal Property Security Act (Alberta).

 

“Project Subsidiary” means any Subsidiary of Holdings that is designated as a
Project Subsidiary pursuant to a resolution of the board of directors or similar
governing body, and any Subsidiary thereof, but only to the extent that such
Subsidiary: (a) has no Indebtedness that is recourse to any Loan Party; (b)
except as permitted hereunder, is not party to any agreement, contract,
arrangement or understanding with Holdings or any Subsidiary unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to Holdings or such Subsidiary than those that might be obtained at the time
from Persons who are not Affiliates of Holdings; (c) is a Person with respect to
which neither Holdings nor any Subsidiary has any direct or indirect obligation
(i) to subscribe for additional Equity Interests or (ii) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results; and (d) has not guaranteed or otherwise
directly or indirectly provided credit support for any Indebtedness of Holdings
or any Subsidiary.

 

“Prompt Market Price” means the market price of the front month at each
appropriate pricing location. For purpose of calculating the foregoing, the
prompt month price shall be the NYMEX prompt month price plus the prompt
location basis at the applicable Natural Gas Storage Facility as set forth
below:

 

Natural Gas Storage Facility

 

Location Basis

AECO (Countess and Suffield) Facility

 

AECO C Basis

Salt Plains Facility

 

Panhandle Basis

Wild Goose Facility

 

PG&E Citigate Basis

NGPL (TexOk) Leased Storage Facility

 

NGPL TXOK Basis

NGPL (Mid Con) Leased Storage Facility

 

NGPL Midcon Basis

 

“Public Lender” has the meaning set forth in Section 6.02.

 

“Qualified MLP IPO” means the initial offer and sale of common units of Holdings
in an underwritten public offering for cash pursuant to a registration statement
that was declared effective by the SEC pursuant to the Securities Act following
which Holdings was treated as a partnership for U.S. federal income tax purposes
and qualifies for the exception contained in Section 7704(c) of the Code for
partnerships with “qualifying income” (as defined in Section 7704(d) of the
Code).

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, seepage, spill, emission, leak, escape, pumping,
injection, deposit, disposal, discharge, dispersal, leaching, dumping or
migration into the environment, including the movement of

 

39

--------------------------------------------------------------------------------


 

Hazardous Materials through ambient air, soil, surface water, ground water,
wetlands, land or sub-surface strata.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolver Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate Outstanding Amount of all Loans and all
L/C Obligations as of such date (with the aggregate amount of each Revolver
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolver Lender for purposes of
this definition) and (b) the aggregate unused Revolver Commitments; provided
that the unused Revolver Commitment of, and the portion of the Outstanding
Amount of any Loan or L/C Obligation held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders unless such Defaulting Lender is otherwise permitted to vote any
proposed amendment pursuant to the penultimate sentence of Section 10.01.

 

“Reserves” means:

 

(a) at any time when a Fixed Asset Amount constitutes a portion of the Borrowing
Base, and without duplication of any items that are otherwise addressed or
excluded through eligibility criteria such reserves as the Administrative Agent
from time to time and upon not less than five Business Days’ notice to the
Borrowers (unless an Event of Default exists and is continuing) determines in
its Permitted Discretion as being appropriate to reflect any impediments arising
after the Restatement Effective Date to the Administrative Agent’s ability to
realize upon the Collateral included in any Borrowing Base; and

 

(b) at any time when a Fixed Asset Amount does not constitute a portion of the
Borrowing Base, and without duplication of any items that are otherwise
addressed or excluded through eligibility criteria such reserves as the
Administrative Agent from time to time and upon not less than ten Business Days’
notice to the Borrowers (unless an Event of Default exists and is continuing)
determines in its Permitted Discretion as being appropriate (x) to reflect any
impediments arising after the Restatement Effective Date to the Administrative
Agent’s ability to realize upon the Collateral included in any Borrowing Base,
(y) to reflect claims and liabilities that the Administrative Agent determines
will need to be satisfied in connection with the realization of the realization
upon the Collateral included in any Borrowing Base or (z) to reflect certain
criteria, events, conditions, contingencies or risks which adversely affect any
component of the applicable Borrowing Base;

 

provided, however, that any reserve shall bear a reasonable relationship as
determined by the Administrative Agent in its Permitted Discretion to the event,
condition or other matter that is the basis for the reserve; and provided,
further, that for purposes of this clause (b), the following reserves shall be
deemed to be a reasonable exercise of the Administrative Agent’s Permitted
Discretion: (a) a reserve for accrued, unpaid interest then due on the
Obligations, (b) reserves for rent at a leased Natural Gas Storage Facility or
bailment location for which the Administrative Agent has not received a
collateral access or similar agreement, and reserves for other statutory liens
(including, without limitation, for liens arising from the non-payment of claims
or demands, when due), in an aggregate amount not to exceed $1,000,000 for all
such locations (as such amount shall be reduced as agreed to by the Borrowers
and the Administrative Agent upon obtaining any such collateral access or
similar agreement), (c) reserves for taxes, assessments, charges and other
governmental levies which are delinquent, (d) $2,000 per Canadian

 

40

--------------------------------------------------------------------------------


 

employee, and (e)  additionally, reserves established by the Administrative
Agent for amounts payable by each of the Borrowers and secured by any Liens,
choate or inchoate, on assets which comprise the applicable Borrowing Base and
that rank and that could reasonably be expected to rank in priority to the
Administrative Agent’s and/or Lenders’ Liens and/or for amounts that represent
costs relating to the enforcement of the Administrative Agent’s Liens.

 

“Responsible Officer” means with respect to any Loan Party, the chief executive
officer, president, a vice president, chief financial officer, treasurer or
assistant treasurer of such Loan Party (or, if such Loan Party is managed by a
third party, such as a general partner, manager or managing member, the persons
performing comparable roles).  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party (a) shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party (or, if such Loan Party is a general partnership,
on the part of such Loan Party’s general partner), (b) such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party (or,
if such Loan Party is a limited partnership, on behalf of such Loan Party’s
general partner) and (c) such Responsible Officer shall be conclusively presumed
to have acted in his or her capacity as an officer of such Loan Party (or, if
such Loan Party is limited partnership, as an officer of such Loan Party’s
general partner), and not in his or her individual capacity.

 

“Restatement Effective Date” means June 29, 2012.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Loan Party’s or any Subsidiary’s stockholders,
partners or members (or the equivalent of any thereof).

 

“Revaluation Date” means (a) with respect to any Canadian Revolver Advance,
(i) each date of a Canadian Revolver Borrowing and (ii) such additional dates as
any Agent shall determine or the Required Canadian Revolver Lenders shall
require; and (b) with respect to any Canadian Letter of Credit, (i) each date of
issuance of a Canadian Letter of Credit, (ii) each date of an amendment to a
Canadian Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Canadian L/C Issuer under any Canadian Letter of Credit and (iv) such
additional dates as any Agent or the Canadian L/C Issuer shall determine or the
Required Canadian Revolver Lenders shall require.

 

“Revolver Commitment” means a US Revolver Commitment or a Canadian Revolver
Commitment.

 

“Revolver Exposure” means, as to any Revolver Lender, such Revolver Lender’s US
Revolver Exposure and Canadian Revolver Exposure.

 

“Revolver Lender” means a US Revolver Lender or a Canadian Revolver Lender.

 

“Revolver Loans” means the US Revolver Loans and the Canadian Revolver Loans.

 

“Revolver Maturity Date” means June 29, 2016.

 

“Risk Management Policy” means the Risk Management Policy, which has been
adopted by the Loan Parties on or prior to the Original Closing Date, as such
policy may be amended, supplemented or

 

41

--------------------------------------------------------------------------------


 

otherwise modified from time to time by the Loan Parties to the extent
consistent with customary industry practice and, in all cases, reasonably
satisfactory to the Administrative Agent.

 

“Riverstone” means Riverstone Equity Partners LP.

 

“Riverstone Monitoring Fee” means an annual monitoring fee of $1,000,000 payable
by Holdings to Riverstone, plus Riverstone’s reasonable expenses incurred in
connection with the monitoring services it performs with respect to Holdings and
its Subsidiaries during such Fiscal Year.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Salt Plains Facility” means the natural gas storage facility located in Grant
County, Oklahoma and having, as of the Restatement Effective Date, one storage
reservoir with a total capacity of approximately 13 Bcf, and associated
compressors, compressor sites, pipeline headers, pipelines and other related
equipment and buildings.

 

“Schedule I BA Reference Banks” means, at any time, the Lenders listed in
Schedule I to the Bank Act (Canada) as are, at such time, designated by the
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Schedule I BA Reference Banks.

 

“Schedule II BA Reference Banks” means, at any time, the Lenders listed in
Schedule II to the Bank Act (Canada) as are, at such time, designated by the
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Schedule II BA Reference Banks.

 

“Schedule III BA Reference Banks” means, at any time, the Lenders listed in
Schedule III to the Bank Act (Canada) as are, at such time, designated by the
Administrative Agent, with the prior consent of the Canadian Borrower (acting
reasonably), as the Schedule III BA Reference Banks.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Borrower and any Cash Management Bank.

 

“Secured Cash Management Obligations” means all amounts owing under Secured Cash
Management Agreements.

 

“Secured Obligations” means the Obligations and the Secured Cash Management
Obligations.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, each
Lender, each L/C Issuer and each other Person to which any of the Secured
Obligations is owed.

 

“Security Agreements” means the US Security Agreement, the Canadian Security
Agreement and each other security agreement entered into by any Loan Party and
the Administrative Agent to secure the payment of any part of the Secured
Obligations or the performance of any Loan Party’s other duties and obligations
under the Loan Documents.

 

“Security Documents” means the Security Agreements, the Pledge Agreements, any
mortgages and all other security agreements, deeds of trust, mortgages, chattel
mortgages, pledges, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore or hereafter
delivered by any Loan Party to the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby to secure the payment of any
part of the Secured Obligations or the performance of any Loan Party’s other
obligations under the Loan Documents.

 

42

--------------------------------------------------------------------------------


 

“Senior Credit Facilities” means the revolving credit facilities provided under
this Agreement.

 

“Senior Notes” means $800 million principal amount of 8.875% senior notes due
2018 of US Borrower, Niska Gas Storage US Finance Corp., Niska Gas Storage
Canada ULC and Niska Gas Storage Canada Finance Corp.

 

“Senior Notes Documents” means, collectively, the senior notes indenture, any
supplemental indentures relating thereto, the Senior Notes and any other
agreement or document related thereto.

 

“Settlement Date” means the 25th of every month; provided, however, that in the
circumstance when the 25th of a month is not a Business Day, the Settlement Date
shall be the Business Day before or after such date as determined by the
applicable Borrower.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Sponsor” means, collectively, Carlyle/Riverstone Global Energy and Power Fund
II, L.P., Carlyle/Riverstone Global Energy and Power Fund III, L.P. and their
respective Control Investment Affiliates.

 

“Spot Rate” means, on any day, the Bank of Canada noon rate quoted or published
by the Bank of Canada at which Canadian Dollars may be exchanged into Dollars
with respect to any Outstanding Amounts.

 

“Storage Services Agreements” means any agreement between any Loan Party and any
third party relating to the storage, injection, withdrawal, delivery or other
service relating to Natural Gas, including, without limitation, any long term
firm or short term firm contracts.

 

“Subordinated Debt” means Indebtedness subordinated to the Obligations on terms
and pursuant to agreements reasonably acceptable and satisfactory to the
Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.  Notwithstanding the foregoing, a Project Subsidiary shall be deemed
not to be a Subsidiary of Holdings or any of its Subsidiaries for purposes of
Articles V, VI (other than Section 6.01), VII and VIII of this Agreement.

 

“Suffield Facility” means the natural gas storage facility located in
southeastern Alberta, Canada near the CFB Suffield military range and having, as
of the Restatement Effective Date, five storage reservoirs with

 

43

--------------------------------------------------------------------------------


 

a total capacity of approximately 80 Bcf, and associated compressors, compressor
sites, pipeline headers, pipelines and other related equipment and buildings.

 

“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 662/3% of the sum of (a) the aggregate Outstanding Amount of all Loans
and all L/C Obligations as of such date (with the aggregate amount of each
Revolver Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolver Lender for purposes of
this definition) and (b) the aggregate unused Revolver Commitments; provided
that the unused Revolver Commitment of, and the portion of the Outstanding
Amount of any Loan or L/C Obligation held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Supermajority
Lenders unless such Defaulting Lender is otherwise permitted to vote any
proposed amendment pursuant to the penultimate sentence of Section 10.01.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any international foreign exchange master agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a US Swing Line Borrowing or a Canadian Swing Line
Borrowing.

 

“Swing Line Lender” means the US Swing Line Lender or the Canadian Swing Line
Lender.

 

“Swing Line Loan” means a US Swing Line Loan or a Canadian Swing Line Loan.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit E-2.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Tax Returns” has the meaning set forth in Section 5.11(a).

 

44

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including all income, sales, use, goods and services, value added,
capital, capital gains, alternative, net worth, transfer, profits, withholding,
payroll, employer health, excise, real property and personal property taxes, and
any other taxes, customs duties, fees, assessments or similar charges in the
nature of a tax, including Canada Pension Plan, Quebec Pension Plan, Canadian
Pension Plan and provincial pension plan contributions, unemployment insurance
payments and workers’ compensation premiums, in each case together with any
installments or estimated payments with respect thereto, and any interest, fines
and penalties with respect thereto.

 

“Third-Party Location” means any Natural Gas storage facility that is neither
owned nor leased nor licensed by a Borrowing Base Party, including the NGPL
Facility.

 

“Threshold Amount” means $25,000,000.

 

“Total Canadian Revolver Exposure” means at any time, the sum of (a) the Dollar
Equivalent of the aggregate outstanding principal amount of all Canadian
Revolver Lenders’ Canadian Revolver Advances at such time plus (b) the Total
Canadian Revolver L/C Exposure at such time plus (c) the Dollar Equivalent of
the aggregate outstanding principal amount of all Canadian Swing Line Loans at
such time.

 

“Total Canadian Revolver L/C Exposure” means, at any time, the Dollar Equivalent
of the aggregate amount of all Canadian L/C Obligations at such time.

 

“Total Revolver Exposure” means the sum of the Total Canadian Revolver Exposure
and the Total US Revolver Exposure.

 

“Total Revolver Maximum Available Amount” means the sum of the US Revolver
Maximum Available Amount plus the Canadian Revolver Maximum Available Amount.

 

“Total US Revolver Exposure” means at any time, the sum of (a) the aggregate
outstanding principal amount of all US Revolver Loans at such time plus (b) the
Total US Revolver L/C Exposure at such time plus (c) the aggregate outstanding
principal amount of all US Swing Line Loans at such time.

 

“Total US Revolver L/C Exposure” means, at any time, the aggregate amount of all
US L/C Obligations at such time.

 

“Trigger Event Period” means (a) any period commencing on the date on which the
Total Revolver Exposure is greater than 85% of the Aggregate Borrowing Base and
ending on the date on which the Total Revolver Exposure shall have been less
than 85% of the Aggregate Borrowing Base for 30 consecutive calendar days or (b)
any period during which an Event of Default shall have occurred and be
continuing.

 

“Type”, (a) when used in reference to any US Revolver Loan or any portion
thereof, refers to its character as a Base Rate Loan or a Eurodollar Rate Loan,
and (b) when used in reference to any Canadian Revolver Advance or any portion
thereof, refers to its character as a Canadian Prime Rate Loan, a Canadian US
Dollar Base Rate Loan, a Eurodollar Rate Loan or a Bankers’ Acceptance.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“UCP” has the meaning set forth in Section 2.03(h).

 

45

--------------------------------------------------------------------------------


 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unsupported Amount” means on any date of determination, an amount (not less
than zero) equal to the difference between (a) the Total Revolver Exposure in
respect of L/C Obligations and Swingline Loans and (b) the amount equal to
(i) the aggregate Revolver Commitments of the Revolver Lenders which are not
Defaulting Lenders minus (ii) the aggregate amount of outstanding Revolver Loans
of such Lenders.

 

“US Borrower” has the meaning specified in the introductory paragraph hereto.

 

“US Borrowing Base” means, at any time, the sum of the following:

 

(a)                                  100% of the US Borrowing Base Parties’
Eligible Cash Equivalents at such time; plus

 

(b)                                 90% of the US Borrowing Base Parties’
Approved Eligible Receivables at such time; plus

 

(c)                                  85% of the US Borrowing Base Parties’ Other
Eligible Receivables at such time; plus

 

(d)                                 85% of the Net Liquidating Value of Hedge
Positions in Brokers Accounts of the US Borrowing Base Parties at such time;
plus

 

(e)                                  90% of the value of the US Borrowing Base
Parties’ Hedged Eligible Inventory at such time; plus

 

(f)                                    60% of the Other Eligible Inventory Value
of the US Borrowing Base Parties at such time; plus

 

(g)                                 80% of the Issued but Unused Letter of
Credit Value in respect of Letters of Credit issued for the account of or on
behalf of the US Borrowing Base Parties at such time (provided that such amount
shall be increased by the lesser of (i) 20% of any Issued by Unused Letter of
Credit Value of Letters of Credit issued for the benefit of Natural Gas Exchange
Inc. or any of its Affiliates and (ii) $5,000,000); plus

 

(h)                                 (i)                                     To
the extent that the Net Liquidating Value of Hedge Positions of the US Borrowing
Base Parties is positive, 85% of such Net Liquidating Value of Hedge Positions
at such time or (ii) to the extent that the Net Liquidating Value of Hedge
Positions of the US Borrowing Base Parties at such time is negative, 115% of
such Net Liquidating Value of Hedge Positions at such time; plus

 

(i)                                     100% of the portion of the Fixed Asset
Amount not included in the Canadian Borrowing Base designated by the US Borrower
in the most recent US Borrowing Base Report to be allocated to the US Borrowing
Base; minus

 

(j)                                     100% of the US Borrowing Base Parties’
Other Priority Claims at such time.

 

“US Borrowing Base Parties” means the US Borrower and each other US Loan Party
that is party to the US Security Agreement as a “Grantor” thereunder.  For the
avoidance of doubt, the term “US Borrowing Base Parties” does not include any
Project Subsidiary.

 

46

--------------------------------------------------------------------------------


 

“US Borrowing Base Report” has the meaning specified in Section 6.02(f)(i).

 

“US Guaranty” means a Guaranty made by the US Loan Parties in favor of the
Secured Parties, substantially in the form of Exhibit C-1.

 

“US L/C Borrowing” means an extension of credit resulting from a drawing under
any US Letter of Credit which has not been reimbursed on the date when made or
refinanced as a US Revolver Borrowing.

 

“US L/C Issuer” means Royal Bank of Canada in its capacity as issuer of US
Letters of Credit hereunder, or any successor or permitted assigns as issuer of
US Letters of Credit hereunder.  The commitment of each US L/C Issuer shall be
as set forth on Schedule A-1, as amended from time to time.

 

“US L/C Obligations” means L/C Obligations in respect of US Letters of Credit,
which amount shall not exceed $150,000,000 minus the outstanding aggregate
amount of all Canadian L/C Borrowings at such time.

 

“US Letter of Credit” means any letter of credit issued by the US L/C Issuer
hereunder upon the application of the US Borrower.  A US Letter of Credit may be
a commercial letter of credit or a standby letter of credit.

 

“US Letter of Credit Fee” has the meaning set forth in Section 2.09(a).

 

“US Loan Parties” means Holdings, the US Borrower, and each other Subsidiary of
Holdings that (a) is organized under the laws of any jurisdiction of the United
States and (b) is or is required to be a party to any Loan Document.

 

“US Pledge Agreement” means a Pledge Agreement executed and delivered by the US
Loan Parties in favor of the Administrative Agent, for the benefit of the
Secured Parties, substantially in the form of Exhibit H-1.

 

“US Revolver Adjustment” has the meaning set forth in Section 2.23(a).

 

“US Revolver Adjustment Date” has the meaning set forth in Section 2.23(a).

 

“US Revolver Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Revolver Maturity Date,
(b) the date of termination of all US Revolver Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each US
Revolver Lender to make US Revolver Loans pursuant to Section 8.02.

 

“US Revolver Borrowing” means a borrowing or continuation or conversion of loans
consisting of simultaneous US Revolver Loans of the same Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period made by the Lenders
pursuant to Section 2.02(a).

 

“US Revolver Commitment” means, as to each US Revolver Lender, its obligation to
(a) make US Revolver Loans to the US Borrower pursuant to Section 2.01(a),
(b) acquire participations in US Letters of Credit and (c) acquire
participations in US Swing Line Loans, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth as its “US Revolver
Commitment” opposite such Lender’s name on Annex A-1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

47

--------------------------------------------------------------------------------


 

“US Revolver Exposure” means, with respect to any US Revolver Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s US
Revolver Loans at such time plus (b) such Lender’s US Revolver L/C Exposure at
such time plus (c) such Lender’s US Revolver Percentage of the outstanding
principal amount of all US Swing Line Loans at such time.

 

“US Revolver Facility” means, at any time, the aggregate amount of the US
Revolver Lenders’ US Revolver Commitments at such time.

 

“US Revolver L/C Exposure” means, with respect to any US Revolver Lender at any
time, such Lender’s US Revolver Percentage of the Total US Revolver L/C Exposure
at such time.

 

“US Revolver Lender” means, at any time, any Lender that has a US Revolver
Commitment at such time or, if the US Revolver Commitments have terminated or
expired, a Lender with US Revolver Exposure and, as the context requires,
includes the US L/C Issuer.

 

“US Revolver Loan” has the meaning set forth in Section 2.01(a).

 

“US Revolver Maximum Available Amount” means, at any date, an amount equal to
the lesser of (a) the Aggregate US Revolver Commitments as of such date and
(b) the US Borrowing Base on such date (as determined by reference to the US
Borrowing Base Report most recently delivered pursuant to Section 6.02(f)(i)).

 

“US Revolver Note” means a promissory note made by the US Borrower in favor of a
US Revolver Lender evidencing the US Revolver Loans made by such Lender,
substantially in the form of Exhibit B-1.

 

“US Revolver Obligations” means all indebtedness, liabilities and obligations
from time to time owing by any Loan Party to any US Revolver Lender or the US
Swing Line Lender under or pursuant to any Loan Document with respect to any US
Revolver Loan, US Letter of Credit or US Swing Line Loan, or under or pursuant
to any guaranty of such indebtedness, liabilities or obligations, or under or
pursuant to any Security Document which secures the payment and performance of
such indebtedness, liabilities and obligations, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  “US Revolver Obligation” means any part of
the US Revolver Obligations.

 

“US Revolver Percentage” means, with respect to any US Revolver Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
US Revolver Commitments represented by such Lender’s US Revolver Commitment at
such time.  If the commitment of each US Revolver Lender to make US Revolver
Loans has been terminated pursuant to Section 8.02 or if the Aggregate US
Revolver Commitments have expired, then the US Revolver Percentage of each US
Revolver Lender shall be determined based on the US Revolver Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. 
The initial US Revolver Percentage of each US Revolver Lender is set forth as
its “US Revolver Percentage” opposite the name of such Lender on Annex A-1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“US Revolver Required Lenders” means, as of any date of determination, US
Revolver Lenders holding more than 50% of the sum of (a) the Total US Revolver
Exposure (with the aggregate amount of each US Revolver Lender’s risk
participation and funded participation in US L/C Obligations and US Swing Line
Loans being deemed “held” by such US Revolver Lender for purposes of this
definition) as of such date

 

48

--------------------------------------------------------------------------------


 

and (b) the aggregate unused US Revolver Commitments as of such date; provided
that the unused US Revolver Commitment of, and the portion of the Total US
Revolver Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of US Revolver Required Lenders.

 

“US Revolver Supermajority Lenders” means, as of any date of determination, US
Revolver Lenders holding more than 66 2/3% of the sum of (a) the Total US
Revolver Exposure (with the aggregate amount of each US Revolver Lender’s risk
participation and funded participation in US L/C Obligations and US Swing Line
Loans being deemed “held” by such US Revolver Lender for purposes of this
definition) as of such date and (b) the aggregate unused US Revolver Commitments
as of such date; provided that the unused US Revolver Commitment of, and the
portion of the Total US Revolver Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of US Revolver
Supermajority Lenders.

 

“US Security Agreement” means a Security Agreement among the US Loan Parties in
favor of Administrative Agent, for the benefit of the Secured Parties,
substantially in the form of Exhibit F-1.

 

“US Swing Line Borrowing” means a borrowing of a US Swing Line Loan pursuant to
Section 2.04.

 

“US Swing Line Lender” means The Bank of Nova Scotia, in its capacity as
provider of US Swing Line Loans, or any successor US swing line lender
hereunder.

 

“US Swing Line Loan” has the meaning set forth in Section 2.04(a)(i).

 

“US Swing Line Note” means a promissory note made by the US Borrower in favor of
the US Swing Line Lender evidencing the US Swing Line Loans made by such Swing
Line Lender, substantially in the form of Exhibit B-6.

 

“US Swing Line Sublimit” means an amount equal to the lesser of (i) $20,000,000
and (ii) the US Revolver Facility.  The US Swing Line Sublimit is part of, and
not in addition to, the US Revolver Facility.

 

“Voting Stock” of any specified Person as of any date, means the Equity
Interests of such Person that is at the time entitled to vote in the election of
the board of directors or any similar governing body of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding stock, membership interests, partnership interests or other
equity interests of which (including all rights or options to acquire such stock
or interests) are directly or indirectly (through one or more Subsidiaries)
owned by such Person.

 

“Wild Goose Facility” means the natural gas storage facility located in Butte
County, California and having, as of the Restatement Effective Date, two storage
zones and a total capacity of approximately

 

49

--------------------------------------------------------------------------------


 

50 Bcf, and associated compressors, compressor sites, pipeline headers,
pipelines and other related equipment and buildings.

 

“Working Capital Borrowings” means borrowings that Holdings intends to use for
working capital purposes or to pay distributions to its members, made pursuant
to a credit facility, commercial paper facility or similar financing
arrangement; provided that when incurred it is the intent of the borrower to
repay such borrowings within 12 months from sources other than additional
Working Capital Borrowings.

 

“Yield Differential” has the meaning specified in Section 2.15.

 

1.02                           Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                           Accounting Terms.

 

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04                           Rounding.  Any financial ratios required to be
maintained by any Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                           Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                           Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time.

 

1.07                           Dollar Equivalents; Spot Rates.

 

(a)                                  Unless otherwise specified herein, (i) all
dollar amounts expressed herein shall refer to Dollars and (ii) for purposes of
calculating compliance with the terms of this Agreement and the other Loan
Documents (including for purposes of calculating compliance with the covenants),
each obligation or calculation shall be converted to its Dollar Equivalent. 
Unless otherwise provided, dollar ($) baskets set forth in the representations
and warranties, covenants and events of default provisions of this Agreement and
other similar baskets (it being understood that this sentence does not apply to
Article II of this Agreement) are calculated as of each date of measurement by
the Dollar Equivalent thereof as of such date of measurement; provided that if
any such baskets are exceeded solely as a result of fluctuations in applicable
currency exchange rates after the last time such baskets were accessed, such
baskets will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.

 

(b)                                 The Administrative Agent or the Applicable
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Canadian Dollars.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Holdings hereunder and calculating financial covenants hereunder,
and except as otherwise provided herein, the applicable amount of Canadian
Dollars for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the Applicable L/C
Issuer, as applicable.

 

1.08                           Designation of Project Subsidiaries.

 

(a)                                  Holdings or any Subsidiary may designate
any Subsidiary (other than any Borrower) to be a Project Subsidiary (i) if such
designation would not result in a Default or an Event of

 

51

--------------------------------------------------------------------------------


 

Default and (ii) upon delivery of Borrowing Base Reports with pro forma
calculations of such designation.  If a Subsidiary is designated as a Project
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by Holdings or any of its other Subsidiaries in the subsidiary designated as a
Project Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Investments permitted
hereunder.  That designation will only be permitted if the Investment would be
permitted at that time and if such Subsidiary otherwise meets the definition of
a Project Subsidiary.  Any Project Subsidiary may be redesignated to be a
Subsidiary if that redesignation would not cause a Default or an Event of
Default upon such redesignation.

 

(b)                                 Holdings will notify the Administrative
Agent promptly following the designation of any Project Subsidiary, which
notification shall include a certification by a Responsible Officer to the
effect that such designation complied with the preceding conditions and was
permitted by Section 7.02.  If, at any time, any Project Subsidiary fails to
meet the preceding requirements of a Project Subsidiary, it will thereafter
cease to be a Project Subsidiary for purposes hereof and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Subsidiary of Holdings as of
the date of such determination.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                           Loans.

 

(a)                                  US Revolver Loans.  Subject to the terms
and conditions set forth herein, each US Revolver Lender severally agrees to
make loans (each such loan, a “US Revolver Loan”) to the US Borrower,
denominated in Dollars, from time to time on any Business Day during the US
Revolver Availability Period, in an aggregate principal amount that will not
result in (i) such Lender’s US Revolver Exposure exceeding such Lender’s US
Revolver Commitment, or (ii) the Total US Revolver Exposure exceeding the US
Revolver Maximum Available Amount.  Within the foregoing limits and subject to
the other terms and conditions set forth herein, the US Borrower may borrow,
prepay and reborrow US Revolver Loans.  US Revolver Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.

 

(b)                                 Canadian Revolver Advances.  Subject to the
terms and conditions set forth herein, each Canadian Revolver Lender severally
agrees to extend credit (each such extension of credit, a “Canadian Revolver
Advance”) to the Canadian Borrower, denominated in Canadian Dollars or Dollars,
from time to time on any Business Day during the Canadian Revolver Availability
Period, by (i) making loans (each such loan, a “Canadian Revolver Loan”) to the
Canadian Borrower and (ii) accepting and purchasing or selling, at such Canadian
Revolver Lender’s sole discretion, Bankers’ Acceptances issued under this
Agreement by the Canadian Borrower, in each case in an aggregate principal
amount that will not result in (x) such Lender’s Canadian Revolver Exposure
exceeding such Lender’s Canadian Revolver Commitment or (y) the Total Canadian
Revolver Exposure exceeding the Canadian Revolver Maximum Available Amount. 
Within the foregoing limits and subject to the other terms and conditions set
forth herein, the Canadian Borrower may (A) borrow, prepay and reborrow Canadian
Revolver Loans and (B) issue BAs, rollover BAs, repay maturing BAs and issue new
BAs.  Canadian Revolver Loans denominated in Canadian Dollars shall only be
Canadian Prime Rate Loans.  Canadian Revolver Loans denominated in Dollars may
be Canadian US Dollar Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

52

--------------------------------------------------------------------------------


 

2.02                           Borrowings, Conversions, Continuations of Loans.

 

(a)                                  Notice of Borrowing, Conversion,
Continuation.  Each Borrowing, each conversion of Loans from one Type to
another, each continuation of Eurodollar Rate Loans and each issuance (including
pursuant to any rollover) of Bankers’ Acceptances shall be made upon the US
Borrower’s or the Canadian Borrower’s, as applicable, notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than (i) 1:00 p.m. three Business
Days prior to the requested date of (x) any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or (y) any conversion of Eurodollar Rate
Loans to Base Rate Loans or Canadian US Dollar Base Rate Loans, (ii) 1:00 p.m.
two Business Days prior to the requested date of any issuance (including
pursuant to any rollover) of Bankers’ Acceptances, (iii) 1:00 p.m. one Business
Day prior to the requested date of any Borrowing of Canadian US Dollar Base Rate
Loans or Canadian Prime Rate Loans, and (iv) 10:00 a.m. on the requested date of
any Borrowing of Base Rate Loans (other than Canadian US Dollar Base Rate
Loans).  Each telephonic notice by a Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c), each Borrowing of or conversion to (i) Base Rate
Loans or Canadian US Dollar Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof and (ii) Canadian
Prime Rate Loans shall be in a principal amount of C$1,000,000 or a whole
multiple of C$100,000 in excess thereof.  Each Loan Notice (whether telephonic
or written) shall specify (i) the identity of the Borrower that is requesting,
as the case may be, a Borrowing, a conversion of Loans from one Type to another,
a continuation of Eurodollar Rate Loans or a rollover of Bankers’ Acceptances,
(ii) the requested date of the Borrowing, conversion, continuation or rollover,
as the case may be (which shall be a Business Day), (iii) the principal amount
of Loans to be borrowed, converted or continued or the principal amount of
Bankers’ Acceptances to be issued (including pursuant to any rollover), (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted,
(v) if applicable, the duration of the Interest Period or term with respect
thereto, (vi) whether such Loans are US Revolver Loans or Canadian Revolver
Advances, and (vii) if such Loans are Canadian Revolver Loans, whether such
Loans are to be denominated in Canadian Dollars or Dollars.  Notwithstanding
anything to the contrary contained herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan or a Borrowing by way of Bankers’
Acceptances.

 

(b)                                 Incomplete Loan Notice; Failure to Deliver
Timely Loan Notice.  If any Borrower fails to specify a Type of Loan in a Loan
Notice relating to Loans other than Canadian Revolver Loans, or if any Borrower
fails to give a timely notice requesting a conversion or continuation of Loans
other than Canadian Revolver Loans, then the applicable Loans shall be made as,
or converted to, Base Rate Loans.  If the Canadian Borrower fails to specify a
Type of Canadian Revolver Advance in a Loan Notice relating to Canadian Revolver
Advances, or if the Canadian Borrower fails to give a timely notice requesting a
conversion or continuation of Eurodollar Rate Loans or a conversion or rollover
of Bankers’ Acceptances, then the applicable Canadian Revolver Advances shall be
made as, or converted to, Canadian US Dollar Base Rate Loans or Canadian Prime
Rate Loans, as applicable.  Any such automatic conversion or continuation to
Eurodollar Rate Loans, Base Rate Loans, Canadian US Dollar Base Rate Loans or
Canadian Prime Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans or
the maturity date of the applicable Bankers’ Acceptances, as applicable.  If any
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any Loan Notice, but fails to specify an Interest Period, such
Borrower will be deemed to have specified an Interest Period of one month.  If
the Canadian Borrower requests a Borrowing by way of, conversion to, or rollover
of Bankers’ Acceptances in any Loan Notice, but fails to specify a term
therefor, the Canadian Borrower will be deemed to have specified a term of
30 days.

 

53

--------------------------------------------------------------------------------


 

(c)                                  Funding of Loans.  Following receipt of a
Loan Notice, the Administrative Agent shall promptly notify each US Revolver
Lender of the amount of its US Revolver Percentage and each Canadian Revolver
Lender of the amount of its Canadian Revolver Percentage, as the case may be, of
the applicable Loans, and if no timely notice of a conversion, continuation or
rollover is provided by the applicable Borrower with respect to an expiring
Eurodollar Loan or Bankers’ Acceptance, the Administrative Agent shall notify
each applicable Lender of the details of any automatic conversion to Base Rate
Loans, Canadian US Dollar Base Rate Loans or Canadian Prime Rate Loans described
in the preceding subsection.  In the case of a Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make all funds so received available to the applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of the Administrative Agent, with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by such Borrower; provided that (x) if, on the date a Loan
Notice with respect to a US Revolver Borrowing is given by the US Borrower,
there are US L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such US L/C Borrowings,
and second, shall be made available to the US Borrower as provided above and
(y) if, on the date a Loan Notice with respect to a Canadian Revolver Borrowing
is given by the Canadian Borrower, there are Canadian L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such Canadian L/C Borrowings, and second, shall be made
available to the Canadian Borrower as provided above.

 

(d)                                 Continuation and Conversion of Eurodollar
Rate Loans.  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted either (i) on the last day of an Interest Period for such
Eurodollar Rate Loan or (ii) subject to the payment of any amounts owing under
Section 3.05, on any other Business Day during an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(e)                                  Notification of Interest Rates.  The
Administrative Agent shall promptly notify the applicable Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate in accordance
with the terms hereof.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the US Borrower and the US Revolver Lenders of
any change in Royal Bank of Canada’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.  At any time
that Canadian Prime Rate Loans are outstanding, the Administrative Agent shall
notify the Canadian Borrower and the Canadian Revolver Lenders of any change in
Royal Bank of Canada’s reference rate for Canadian Dollar commercial demand
loans made to a Person in Canada used in determining the Canadian Prime Rate
promptly following the public announcement of such change.  At any time that
Canadian US Dollar Base Rate Loans are outstanding, the Administrative Agent
shall notify the Canadian Borrower and the Canadian Revolver Lenders of any
change in the Administrative Agent’s reference rate for US Dollar commercial
loans made to a Person in Canada used in determining the Canadian US Dollar Base
Rate promptly following the public announcement of such change.

 

(f)                                    Separate Nature of Types of Loans; Limits
on Certain Types of Loans.  The interest rate on each Type of Loan shall be
determined (as stated in Section 2.08(a)) separately, and for this purpose, each
Borrowing of a Eurodollar Rate Loan shall be elected separately for US Revolver
Loans and Canadian Revolver Loans.  No continuation of a Eurodollar Rate Loan or
conversion of a Base Rate Loan or Canadian US Dollar Base Rate Loan into a
Eurodollar Rate Loan may combine a US Revolver Loan or a Canadian Revolver Loan
into a single Eurodollar Rate Loan.  After giving effect to all

 

54

--------------------------------------------------------------------------------


 

Borrowings, all conversions of Loans from one Type to the other, and all
continuations and rollovers of Loans as the same Type, there shall not be more
than twenty (20) Eurodollar Rate Loans outstanding at any time and no more than
five (5) Borrowings in effect with respect to Bankers’ Acceptances at any time.

 

2.03                           Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the US L/C Issuer agrees, in reliance upon the agreements of
the US Revolver Lenders set forth in this Section 2.03, (1) from time to time on
any Business Day during the period from the Restatement Effective Date through
the Letter of Credit Expiration Date, to issue US Letters of Credit for the
account of the US Borrower in support of obligations of the US Borrower or one
or more of its Subsidiaries, and to amend US Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the US Letters of Credit; and (B) each US Revolver Lender severally agrees to
participate in US Letters of Credit issued for the account of the US Borrower
and any drawings thereunder; provided that, after giving effect to any L/C
Credit Extension with respect to any US Letter of Credit, (x) the Total US
Revolver Exposure shall not exceed the US Revolver Maximum Available Amount and
(y) the US Revolver Exposure of any US Revolver Lender shall not exceed such
Lender’s US Revolver Commitment.  Each request by the US Borrower for the
issuance or amendment of a US Letter of Credit shall be deemed to be a
representation by the US Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the US Borrower’s ability to obtain US Letters of Credit shall be fully
revolving, and accordingly the US Borrower may, during the period from the
Restatement Effective Date through the Letter of Credit Expiration Date, obtain
US Letters of Credit to replace US Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)                                  Subject to the terms and conditions set
forth herein, (A) the Canadian L/C Issuer agrees, in reliance upon the
agreements of the Canadian Revolver Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Restatement
Effectve Date through the Letter of Credit Expiration Date, to issue Canadian
Letters of Credit for the account of the Canadian Borrower in support of
obligations of the Canadian Borrower or one or more of its Subsidiaries, and to
amend Canadian Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Canadian Letters of
Credit; and (B) each Canadian Revolver Lender severally agrees to participate in
Canadian Letters of Credit issued for the account of the Canadian Borrower and
any drawings thereunder; provided that, after giving effect to any L/C Credit
Extension with respect to any Canadian Letter of Credit, (x) the Total Canadian
Revolver Exposure shall not exceed the Canadian Revolver Maximum Available
Amount and (y) the Canadian Revolver Exposure of any Canadian Revolver Lender
shall not exceed such Lender’s Canadian Revolver Commitment.  Each request by
the Canadian Borrower for the issuance or amendment of a Canadian Letter of
Credit shall be deemed to be a representation by the Canadian Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Canadian Borrower’s ability to obtain
Canadian Letters of Credit shall be fully revolving, and accordingly the
Canadian Borrower may, during the period from the Restatement Effective Date
through the Letter of Credit

 

55

--------------------------------------------------------------------------------


 

Expiration Date, obtain Canadian Letters of Credit to replace Canadian Letters
of Credit that have expired or that have been drawn upon and reimbursed.

 

(A)                              The Applicable L/C Issuer shall not issue any
Letter of Credit if the expiry date of such requested Letter of Credit would
occur later than the earlier of (x) fifteen months after the date of issuance
and (y) unless the Borrower Cash Collateralizes the Outstanding Amount of the
L/C Obligation, five Business Days prior to the Revolver Maturity Date, unless
the US Revolver Required Lenders or Canadian Revolver Required Lenders, as
applicable, have approved such expiry date.

 

(iii)                               The Applicable L/C Issuer shall not be under
any obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority shall by its terms purport to enjoin or restrain such L/C
Issuer from issuing such Letter of Credit, or any Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Restatement Effective Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                                in the case of a US Letter of Credit, such
Letter of Credit is to be denominated in a currency other than Dollars, and in
the case of a Canadian Letter of Credit, such Letter of Credit is to be
denominated in a currency other than Canadian Dollars or Dollars; or

 

(C)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              The Applicable L/C Issuer shall not amend any
Letter of Credit if such L/C Issuer would not be permitted at such time to issue
such Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The Applicable L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(vi)                              The US L/C Issuer shall act on behalf of the
US Revolver Lenders with respect to any US Letters of Credit issued by it and
the documents associated therewith, the Canadian L/C Issuer shall act on behalf
of the Canadian Revolver Lenders with respect to any Canadian Letters of Credit
issued by it and the documents associated therewith, and each L/C Issuer shall
have all of the benefits and immunities (A) provided to the Agents in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Agent” as used in

 

56

--------------------------------------------------------------------------------


 

Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the applicable Borrower, and
delivered to the Applicable L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower making such request.  Such
Letter of Credit Application must be received by the Applicable L/C Issuer and
the Administrative Agent not later than 1:00 p.m. at least three Business Days
(or such later date and time as the Administrative Agent and the Applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Applicable L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Applicable L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Applicable L/C Issuer may reasonably require.  Additionally, the
requesting Borrower shall furnish to the Applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Applicable L/C Issuer or the Administrative Agent may
reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the Applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the requesting
Borrower and will provide the Administrative Agent with a copy thereof.  Unless
the Applicable L/C Issuer has received written notice from any US Revolver
Lender or Canadian Revolver Lender, as applicable, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 4.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, the Applicable L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
requesting Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with the Applicable L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each US Letter of Credit,
each US Revolver Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, severally purchase from the US L/C Issuer a risk
participation in such US Letter of Credit in an amount equal to the product of
such Lender’s US Revolver Percentage times the amount of such Letter of Credit. 
Immediately upon the issuance of each Canadian Letter of Credit, each Canadian
Revolver Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, severally purchase from the Canadian L/C Issuer a risk participation
in such

 

57

--------------------------------------------------------------------------------


 

Canadian Letter of Credit in an amount equal to the product of such Lender’s
Canadian Revolver Percentage times the amount of such Letter of Credit.

 

(iii)                               Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Applicable L/C Issuer will also
deliver to the applicable Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Applicable L/C Issuer shall notify the applicable Borrower and the
Administrative Agent thereof.  Not later than 1:00 p.m. on the date of any
payment by the Applicable L/C Issuer under a Letter of Credit (each such date of
payment, an “Honor Date”), the applicable Borrower shall reimburse the
Applicable L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing; provided that, in the event that the drawing occurs
after 11:00 a.m. on the Honor Date, the Borrower shall reimburse the Applicable
L/C Issuer through the Administrative Agent no later than 1:00 p.m. one Business
Day immediately following the Honor Date, together with interest accrued on the
amount thereof at the rate then applicable to Base Rate Loans. If such Borrower
fails to so reimburse the Applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each US Revolver Lender or Canadian Revolver Lender,
as applicable, of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”) and the amount of such Lender’s US Revolver Percentage or
Canadian Revolver Percentage, as applicable, thereof. In such event, the
applicable Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans in the case of a US Letter of Credit, or a Borrowing of Canadian Prime
Rate Loans or Canadian US Dollar Base Rate Loans, as applicable, in the case of
a Canadian Letter of Credit, to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, Canadian
Prime Rate Loans or Canadian US Dollar Base Rate Loans, but subject to the US
Revolver Maximum Available Amount or Canadian Revolver Maximum Available Amount,
as the case may be, and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by any L/C Issuer or any Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each US Revolver Lender or Canadian
Revolver Lender, as applicable, shall, upon receipt of a notice pursuant to
Section 2.03(c)(i), make funds available to the Administrative Agent for the
account of the Applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its US Revolver Percentage or Canadian Revolver Percentage, as
applicable, of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each US Revolver Lender or Canadian
Revolver Lender, as applicable, that so makes funds available shall be deemed to
have made (A) in the case of a US Letter of Credit, a Base Rate Loan, or (B) in
the case of a Canadian Letter of Credit, a Canadian Prime Rate Loan or Canadian
US Dollar Base Rate Loan (each such Loan, an “L/C Disbursement Loan”), to the
applicable Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Applicable L/C Issuer.

 

58

--------------------------------------------------------------------------------


 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of L/C Disbursement Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the
Applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each US Revolver Lender’s or Canadian Revolver Lender’s, as
applicable, payment to the Administrative Agent for the account of the
Applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03(c).

 

(iv)                              Until each US Revolver Lender or Canadian
Revolver Lender, as applicable, funds its L/C Disbursement Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the Applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s US
Revolver Percentage or Canadian Revolver Percentage, as applicable, of such
amount shall be solely for the account of the Applicable L/C Issuer.

 

(v)                                 Each US Revolver Lender’s or Canadian
Revolver Lender’s, as applicable, obligation to make L/C Disbursement Loans or
L/C Advances to reimburse the Applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Applicable L/C Issuer, the applicable Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each US Revolver Lender’s or
Canadian Revolver Lender’s, as applicable, obligation to make L/C Disbursement
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the applicable Borrower of a Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the Applicable L/C Issuer for
the amount of any payment made by the Applicable L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)                              If any US Revolver Lender or Canadian Revolver
Lender, as applicable, fails to make available to the Administrative Agent for
the account of the Applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the Applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Applicable L/C Issuer at a rate per annum equal to the greater of the Federal
Funds Rate (or, as to Canadian Dollar-denominated obligations, the Bank of
Canada Rate) and a rate determined by the Applicable L/C Issuer in accordance
with banking industry rules on interbank compensation.  A certificate of the
Applicable L/C Issuer submitted to any US Revolver Lender or Canadian Revolver
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

59

--------------------------------------------------------------------------------


 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the Applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
US Revolver Lender or Canadian Revolver Lender, as applicable, such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the Applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its US Revolver Percentage
or Canadian Revolver Percentage, as applicable, thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) in the same funds as those received
by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the Applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Applicable L/C Issuer in its discretion), each US Revolver Lender or
Canadian Revolver Lender, as applicable, shall pay to the Administrative Agent
for the account of the Applicable L/C Issuer its US Revolver Percentage or
Canadian Revolver Percentage, as applicable, thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate (or, as to Canadian Dollar-denominated obligations, the Bank
of Canada Rate) from time to time in effect.  The obligations of the US Revolver
Lenders and Canadian Revolver Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the US Borrower or Canadian Borrower, as applicable, to reimburse the Applicable
L/C Issuer for each drawing under each US Letter of Credit or Canadian Letter of
Credit, as applicable, and to repay each US L/C Borrowing or Canadian L/C
Borrowing, as applicable, shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement regardless
of any circumstances, including any of the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the applicable Borrower or any Subsidiary
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Applicable L/C Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

60

--------------------------------------------------------------------------------


 

(iv)                              any payment by the Applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the Applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the applicable Borrower or any Subsidiary.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the Applicable L/C Issuer thereof.  The
applicable Borrower shall be conclusively deemed to have waived any such claim
against the Applicable L/C Issuer and its correspondents unless such notice is
given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each of the US
Revolver Lenders, the Canadian Revolver Lenders, the US Borrower and the
Canadian Borrower agrees that, in paying any drawing under a Letter of Credit,
the Applicable L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
of any such document or the authority of the Person executing or delivering any
such document.  Neither the L/C Issuers, the Agents, any of their respective
Related Parties nor any correspondent, participant or assignee of any L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the US Revolver Lenders, the
Canadian Revolver Lenders, the US Revolver Required Lenders, the Canadian
Revolver Required Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The applicable Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude such Borrower from pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement. 
Neither the L/C Issuers, the Agents, any of their respective Related Parties nor
any correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided that, anything in such clauses to the contrary
notwithstanding, the applicable Borrower may have a claim against the Applicable
L/C Issuer, and the Applicable L/C Issuer may be liable to the applicable
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft,
certificate(s) and documents expressly required by the Letter of Credit strictly
complying with the terms and conditions of a Letter of Credit.  In furtherance
and not in limitation of the foregoing, the Applicable L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and, in the event a Letter of Credit allows for transfer or assignment of such
Letter of Credit, the Applicable L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The Applicable L/C Issuer shall deliver
to the applicable Borrower copies of any documents

 

61

--------------------------------------------------------------------------------


 

purporting to assign or transfer a Letter of Credit issued for the account of
such Borrower.  The failure of such L/C Issuer to deliver such documents will
not relieve such Borrower of its obligations hereunder.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the applicable Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  The US Borrower hereby grants to the Administrative Agent, for the
benefit of the US L/C Issuer and the US Revolver Lenders, a security interest in
all Cash Collateral pledged and deposited with or delivered to the
Administrative Agent as Collateral for the US L/C Obligations, and all proceeds
of the foregoing.  The Canadian Borrower hereby grants to the Administrative
Agent, for the benefit of the Canadian L/C Issuer and the Canadian Revolver
Lenders, a security interest in all Cash Collateral pledged and deposited with
or delivered to the Administrative Agent as Collateral for the Canadian L/C
Obligations, and all proceeds of the foregoing.  Cash Collateral pledged and
deposited by the US Borrower shall be maintained in blocked deposit accounts at
a financial institution that has agreed with the US Borrower and the
Administrative Agent to enter into an account control agreement in form and
substance reasonably satisfactory to the Administrative Agent and will bear
interest at prevailing rates for similar deposits.  Cash Collateral pledged and
deposited by the Canadian Borrower shall be maintained in blocked deposit
accounts at a financial institution that has agreed with the Canadian Borrower
and the Administrative Agent to enter into an account control agreement in form
and substance reasonably satisfactory to the Administrative Agent and will bear
interest at prevailing rates for similar deposits.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the Applicable L/C Issuer and the applicable
Borrower, when a Letter of Credit is issued, (i) such Borrower may specify that
either the rules of the ISP or the rules of the Uniform Customs and Practice for
Documentary Credits (“UCP”), as most recently published by the International
Chamber of Commerce at the time of issuance, apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.

 

(i)                                     Conflict with Letter of Credit
Applications.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with this Agreement
or contains defaults, covenants or grants of security not found in this
Agreement, such provisions shall be deemed ineffective and the provisions of
this Agreement shall apply and control.

 

(j)                                     US Letters of Credit Issued for
Subsidiaries of the US Borrower.  Notwithstanding that a US Letter of Credit
issued or outstanding hereunder is in support of any obligations of a Subsidiary
of the US Borrower, the US Borrower shall be obligated to reimburse the US L/C
Issuer hereunder for any and all drawings under such US Letter of Credit.  The
US Borrower hereby acknowledges that the issuance of US Letters of Credit for
the account of its Subsidiaries inures to the benefit of the US Borrower, and
that its business derives substantial benefits from the businesses of such
Subsidiaries.

 

(k)                                  Canadian Letters of Credit Issued for
Subsidiaries of the Canadian Borrower.  Notwithstanding that a Canadian Letter
of Credit issued or outstanding hereunder is in support of any obligations of a
Subsidiary of the Canadian Borrower, the Canadian Borrower shall be obligated to
reimburse the Canadian L/C Issuer hereunder for any and all drawings under such
Canadian Letter of Credit.  The Canadian Borrower hereby acknowledges that the
issuance of Canadian Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Canadian Borrower, and that its business derives
substantial benefits from the businesses of such Subsidiaries.

 

62

--------------------------------------------------------------------------------


 

2.04                           Swing Line Loans.

 

(a)                                  The Swing Line.

 

(i)                                     Subject to the terms and conditions set
forth herein, the US Swing Line Lender agrees, in reliance upon the agreements
of the other US Revolver Lenders set forth in this Section 2.04, to make loans
(each such loan, a “US Swing Line Loan”) to the US Borrower, denominated in
Dollars, from time to time on any Business Day during the US Revolver
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the US Swing Line Sublimit, notwithstanding the fact that such US
Swing Line Loans, when aggregated with the outstanding principal amount of US
Revolver Loans of, and the US Revolver L/C Exposure of, the Lender acting as US
Swing Line Lender, may exceed the amount of such Lender’s US Revolver
Commitment; provided that after giving effect to any US Swing Line Loan, (A) the
Total US Revolver Exposure shall not exceed the US Revolver Maximum Available
Amount, and (B) the US Revolver Exposure of any US Revolver Lender shall not
exceed such Lender’s US Revolver Commitment; and provided further that the US
Borrower shall not use the proceeds of any US Swing Line Loan to refinance any
outstanding US Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the US Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each US Swing Line Loan shall bear interest only at a rate based on the Base
Rate.  Immediately upon the making of a US Swing Line Loan, each US Revolver
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the US Swing Line Lender a risk participation in such US Swing
Line Loan in an amount equal to the product of such US Revolver Lender’s US
Revolver Percentage times the amount of such US Swing Line Loan.

 

(ii)                                  Subject to the terms and conditions set
forth herein, the Canadian Swing Line Lender agrees, in reliance upon the
agreements of the other Canadian Revolver Lenders set forth in this
Section 2.04, to make loans (each such loan, a “Canadian Swing Line Loan”) to
the Canadian Borrower, denominated in Canadian Dollars or Dollars, from time to
time on any Business Day during the Canadian Revolver Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Canadian Swing Line Sublimit, notwithstanding the fact that such Canadian Swing
Line Loans, when aggregated with the outstanding principal amount of Canadian
Revolver Loans of, and the Canadian Revolver L/C Exposure of, the Lender acting
as Canadian Swing Line Lender, may exceed the amount of such Lender’s Canadian
Revolver Commitment; provided that after giving effect to any Canadian Swing
Line Loan, (A) the Total Canadian Revolver Exposure shall not exceed the
Canadian Revolver Maximum Available Amount, and (B) the Canadian Revolver
Exposure of any Canadian Revolver Lender shall not exceed such Lender’s Canadian
Revolver Commitment; and provided further that the Canadian Borrower shall not
use the proceeds of any Canadian Swing Line Loan to refinance any outstanding
Canadian Swing Line Loan.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Canadian Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Canadian Swing Line Loan denominated in Canadian Dollars shall bear
interest only at a rate based on the Canadian Prime Rate, and each Canadian
Swing Line Loan denominated in Dollars shall bear interest only at a rate based
on the Canadian US Dollar Base Rate.  Immediately upon the making of a Canadian
Swing Line Loan, each Canadian Revolver Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Canadian Swing Line
Lender a risk participation in such Canadian Swing Line Loan in an amount equal
to the product of such Canadian

 

63

--------------------------------------------------------------------------------


 

Revolver Lender’s Canadian Revolver Percentage times the amount of such Canadian
Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the applicable Borrower’s irrevocable notice to the
Applicable Swing Line Lender, which notice may be given by telephone.  Each such
notice must be received by the Applicable Swing Line Lender not later than
(x) 1:00 p.m. on the requested borrowing date in the case of a US Swing Line
Borrowing and (y) 1:00 p.m. on the requested borrowing date in the case of a
Canadian Swing Line Borrowing, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $500,000 (or, if denominated in Canadian Dollars,
C$500,000), (ii) the requested borrowing date, which shall be a Business Day,
and (iii) in the case of a Canadian Swing Line Borrowing, whether the Canadian
Swing Line Loans to be included therein are to be denominated in Canadian
Dollars or Dollars.  Each such telephonic notice must be confirmed promptly by
delivery to the Applicable Swing Line Lender of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
applicable Borrower.  Promptly after receipt by the Applicable Swing Line Lender
of any telephonic Swing Line Loan Notice, the Applicable Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Applicable Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the Applicable Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any applicable Revolver
Lender) prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Applicable Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, or (B) that one or
more of the applicable conditions contained in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Applicable
Swing Line Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the applicable Borrower; provided that if either the US Borrower or the
Canadian Borrower maintains a deposit account with the Swing Line Lender, any
overdraft on such account shall automatically be converted into a US Swing Line
Loan or a Canadian Swing Line Loan, as applicable, hereunder, subject only to
the US Swing Line Sublimit or the Canadian Swing Line Sublimit, as applicable.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     (A) The US Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the US Borrower
(which hereby irrevocably authorizes the US Swing Line Lender to so request on
its behalf), that each US Revolver Lender make a Base Rate Loan in an amount
equal to such Lender’s US Revolver Percentage of the amount of US Swing Line
Loans then outstanding, and (B) the Canadian Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Canadian Borrower
(which hereby irrevocably authorizes the Canadian Swing Line Lender to so
request on its behalf), that each Canadian Revolver Lender make a Canadian Prime
Rate Loan or a Canadian US Dollar Base Rate Loan, as applicable, in an amount
equal to such Lender’s Canadian Revolver Percentage of the amount of Canadian
Swing Line Loans then outstanding.  Any such request shall be made in writing
(which written request shall be deemed to be a Loan Notice for purposes hereof)
and in accordance with the requirements of Section 2.02(a), without regard to
the minimum and multiples specified therein for the principal amount of Base
Rate Loans, Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans, but
subject to the US Revolver Maximum Available Amount or Canadian Revolver Maximum
Available Amount, as the case may be, and the conditions set forth in
Section 4.02.  The Applicable Swing Line Lender shall furnish the applicable
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the

 

64

--------------------------------------------------------------------------------


 

Administrative Agent.  Each US Revolver Lender or Canadian Revolver Lender, as
applicable, shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Applicable Swing Line Lender
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolver Lender that so makes funds available shall be deemed to have made a
Base Rate Loan, Canadian Prime Rate Loan or Canadian US Dollar Base Rate Loan,
as applicable, to the applicable Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Applicable Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by a Borrowing of US Revolver Loans or Canadian Revolver
Loans, as applicable, in accordance with Section 2.04(c)(i), the request for
Base Rate Loans, Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans
submitted by the Applicable Swing Line Lender as set forth in
Section 2.04(c)(i) shall be deemed to be a request by the Applicable Swing Line
Lender that each of the US Revolver Lenders or Canadian Revolver Lenders, as
applicable, fund its risk participation in the relevant Swing Line Loan and each
such Revolver Lender’s payment to the Administrative Agent for the account of
the Applicable Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Revolver Lender fails to make
available to the Administrative Agent for the account of the Applicable Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), then the Applicable Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Applicable Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate (or, as to Canadian Swing Line Loans denominated in Canadian
Dollars, the Bank of Canada Rate) and a rate determined by the Applicable Swing
Line Lender in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by the
Applicable Swing Line Lender in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Applicable Swing Line Lender submitted to any US Revolver
Lender or Canadian Revolver Lender, as applicable (through the Administrative
Agent), with respect to any amounts owing under this Section 2.04(c)(iii) shall
be conclusive absent manifest error.

 

(iv)                              Each Revolver Lender’s obligation to make
Revolver Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Applicable Swing Line Lender, the applicable Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolver Lender’s obligation to make Revolver
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of any Borrower to repay Swing Line Loans made to it,
together with interest as provided herein.

 

65

--------------------------------------------------------------------------------


 

(d)           Repayment of Participations.  (i)  At any time after any Revolver
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Applicable Swing Line Lender receives any payment on account of such Swing
Line Loan, the Applicable Swing Line Lender will distribute to such Revolver
Lender its Applicable Percentage thereof in the same funds as those received by
the Applicable Swing Line Lender.

 

(ii)           If any payment received by the Applicable Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each US Revolver Lender or Canadian Revolver
Lender, as applicable, shall pay to the Applicable Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate (or, as to
Canadian Swing Line Loans denominated in Canadian Dollars, the Bank of Canada
Rate).  The Administrative Agent will make such demand upon the request of the
Applicable Swing Line Lender.  The obligations of the Revolver Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Applicable Swing
Line Lender shall be responsible for invoicing the applicable Borrower for
interest on the Swing Line Loans made to it.  Until each US Revolver Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.04, or
each Canadian Revolver Lender funds its Canadian Prime Rate Loan or Canadian US
Dollar Base Rate Loan, as applicable, or risk participation pursuant to this
Section 2.04, in each case to refinance such Lender’s Applicable Percentage of
any Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Applicable Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The applicable Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans made to it directly to the Applicable Swing Line Lender.

 

2.05         Prepayments.

 

(a)           Optional Prepayments.  (i)  Any Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay (x)
Loans (other than BAs) made to it and (y) in accordance with Section 2.20, BAs
with terms of 30 days or longer issued by it, in each case in whole or in part,
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 1:00 p.m.:  (1) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans, (2) one Business Day
prior to any date of prepayment of Canadian US Dollar Base Rate Loans or
Canadian Prime Rate Loans and (3) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; (C) any prepayment of Base
Rate Loans or Canadian US Dollar Base Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; and (D) any prepayment of
Canadian Prime Rate Loans shall be in a principal amount of C$1,000,000 or a
whole multiple of C$100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify whether such
notice relates to US Revolver Loans or Canadian Revolver Loans, and the date and
amount of such prepayment and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and the amount of such Lender’s US Revolver Percentage or
Canadian Revolver Percentage, as applicable, of such prepayment.  The applicable
Borrower shall make

 

66

--------------------------------------------------------------------------------


 

such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  For greater
certainty, in the event of any prepayment of BAs with a term of 30 days or
longer issued by the Canadian Borrower in accordance with this Section 2.05(a)
and Section 2.20, the Canadian Borrower shall not be entitled to any refund or
adjustment in respect of Bankers’ Acceptances Stamping Fees or interest
(discount) already paid in respect of the BAs that are being prepaid.

 

(ii)           The US Borrower or the Canadian Borrower may, upon notice to the
Applicable Swing Line Lender (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swing Line Loans made to it in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Applicable Swing Line Lender and the Administrative Agent not
later than (x) 1:00 p.m. on the date of prepayment in the case of a prepayment
of US Swing Line Loans and (y) 11:00 a.m. on the date of prepayment in the case
of a prepayment of Canadian Swing Line Loans, and (B) any such prepayment shall
be in a minimum principal amount of (x) $500,000 in the case of Swing Line Loans
denominated in Dollars and (y) C$500,000 in the case of Swing Line Loans
denominated in Canadian Dollars.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the US Borrower or the
Canadian Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(b)           Mandatory Prepayments of US Revolver Loans Due to Excess Total US
Revolver Exposure.  If at any time the Total US Revolver Exposure exceeds the US
Revolver Maximum Available Amount (including by reason of the delivery of a
Non-Ordinary Course Borrowing Base Certificate), the US Borrower shall
immediately (or, if such excess is due to a reduction by the Administrative
Agent in the amount of the US Borrowing Base pursuant to Section 2.14, within
five Business Days) apply an amount equal to such excess to prepay the US
Revolver Loans, the US Swing Line Loans and the US L/C Borrowings and/or Cash
Collateralize the US L/C Obligations (other than the US L/C Borrowings) until
the Total US Revolver Exposure, net of the amount of Cash Collateral applied to
Cash Collateralize the US L/C Obligations (other than the US L/C Borrowings),
does not exceed the US Revolver Maximum Available Amount.

 

(c)           Mandatory Prepayments of Canadian Revolver Loans Due to Excess
Total Canadian Revolver Exposure.  If at any time the Total Canadian Revolver
Exposure exceeds the Canadian Revolver Maximum Available Amount (including by
reason of the delivery of a Non-Ordinary Course Borrowing Base Certificate)
(other than as a result of fluctuations in currency exchange rates), the
Canadian Borrower shall immediately (or, if such excess is due to a reduction by
the Administrative Agent in the amount of the Canadian Borrowing Base pursuant
to Section 2.14, within five Business Days) apply an amount equal to such excess
to prepay the Canadian Revolver Loans, the Canadian Swing Line Loans and the
Canadian L/C Borrowings and/or Cash Collateralize outstanding BAs and the
Canadian L/C Obligations (other than the Canadian L/C Borrowings) until the
Total Canadian Revolver Exposure, net of the amount of Cash Collateral applied
to Cash Collateralize BAs and the Canadian L/C Obligations (other than the
Canadian L/C Borrowings), does not exceed the Canadian Revolver Maximum
Available Amount.

 

(d)           General Provisions Relating to Prepayments.  Each prepayment of
the Loans under Section 2.05(a), (b), or (c), shall be accompanied by all
interest then accrued and unpaid on the principal so prepaid, together with any
additional amounts required pursuant to Section 3.05.  Any principal or interest
prepaid pursuant to this Section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.  Each

 

67

--------------------------------------------------------------------------------


 

such prepayment shall be applied to the US Revolver Loans or Canadian Revolver
Loans, as applicable, of the Lenders in accordance with their respective US
Revolver Percentage or Canadian Revolver Percentage, as applicable.

 

2.06         Termination or Reduction of Commitments.

 

(a)           Termination or Reduction of US Revolver Commitments.  The US
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
US Revolver Commitments or the US Swing Line Sublimit, or from time to time
permanently reduce the Aggregate US Revolver Commitments or the US Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than (i) 1:00 p.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof, and (iii) the US Borrower shall not terminate or reduce (A) the
Aggregate US Revolver Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total US Revolver Exposure would exceed
the US Revolver Maximum Available Amount or (B) the US Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of US Swing Line Loans would exceed the US Swing Line
Sublimit.  If after giving effect to any reduction or termination of the
Aggregate US Revolver Commitments under this Section 2.06(a), the US Swing Line
Sublimit exceeds the US Revolver Facility at such time, the US Swing Line
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the US Revolver Lenders of any such
notice of termination or reduction of the Aggregate US Revolver Commitments or
the US Swing Line Sublimit.  Any reduction of the Aggregate US Revolver
Commitments shall be applied to the US Revolver Commitment of each US Revolver
Lender according to its US Revolver Percentage.  All fees accrued until the
effective date of any termination of the Aggregate US Revolver Commitments shall
be paid on the effective date of such termination.

 

(b)           Termination or Reduction of Canadian Revolver Commitments.  The
Canadian Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Canadian Revolver Commitments or the Canadian Swing Line Sublimit, or
from time to time permanently reduce the Aggregate Canadian Revolver Commitments
or the Canadian Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 1:00 p.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000 or any whole multiple of $500,000
in excess thereof, and (iii) the Canadian Borrower shall not terminate or reduce
(A) the Aggregate Canadian Revolver Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Canadian Revolver
Exposure would exceed the Aggregate Canadian Revolver Commitments or (B) the
Canadian Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Canadian Swing Line
Loans would exceed the Canadian Swing Line Sublimit.  If after giving effect to
any reduction or termination of the Aggregate Canadian Revolver Commitments
under this Section 2.06(b), the Canadian Swing Line Sublimit exceeds the
Canadian Revolver Facility at such time, the Canadian Swing Line Sublimit shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Canadian Revolver Lenders of any such notice of
termination or reduction of the Aggregate Canadian Revolver Commitments or the
Canadian Swing Line Sublimit.  Any reduction of the Aggregate Canadian Revolver
Commitments shall be applied to the Canadian Revolver Commitment of each
Canadian Revolver Lender according to its Canadian Revolver Percentage.  All
fees accrued until the effective date of any termination of the Aggregate
Canadian Revolver Commitments shall be paid on the effective date of such
termination.

 

(c)           Termination or Reduction of Commitment of any Defaulting Lenders. 
If any Revolver Lender becomes a Defaulting Lender hereunder, then, in addition
to its rights under Section

 

68

--------------------------------------------------------------------------------


 

10.12, the applicable Borrower and the Administrative Agent (in consultation
with the Required Lenders) may, upon notice to such Defaulting Lender, terminate
the applicable Revolver Commitment, whether used or unused, of such Defaulting
Lender; provided that (i) at the time thereof, no Event of Default shall have
occurred and be continuing and (ii) after giving effect thereto, including the
adjustment to the Applicable Percentage of each other Revolver Lender resulting
therefrom as provided below, and to any concurrent prepayment of the applicable
Revolver Loans and Swingline Loans, the applicable Revolver Exposure of any
Revolver Lender (excluding any portion thereof attributable to the Revolver
Loans of such Defaulting Lender) shall not exceed the applicable Revolver
Commitment of such Revolver Lender prior to the termination of the Revolver
Commitment of the Defaulting Lender.  It is agreed and understood that (x) upon
any such termination of the Revolver Commitment of any Defaulting Lender, the
Applicable Percentage of such Defaulting Lender and each other Revolver Lender
shall, at such time, automatically be adjusted for purposes of determining the
applicable Revolver Exposure at such time of such Defaulting Lender and such
other Revolver Lender in respect of L/C Obligations and Swingline Loans and for
the purpose of determining the respective principal amounts of any new Revolver
Loans to be made by the Revolver Lenders (other than the Defaulting Lender), (y)
any such termination of the applicable Revolver Commitment of any Defaulting
Lender shall not require a prepayment of any Revolver Loan of such Defaulting
Lender then outstanding, and (z) each outstanding Revolver Loan of such
Defaulting Lender shall continue to be outstanding as part of the applicable
borrowing in accordance with the terms hereof and such Defaulting Lender shall
be entitled to its pro rata share of any principal or interest payments made on
account thereof.  In the event that any Revolver Lender shall have become a
Defaulting Lender and the Revolver Commitment of such Defaulting Lender shall
not have been terminated as provided above within 20 days after receipt by the
applicable Borrower of a notice from the Administrative Agent that such
Defaulting Lender has become a Defaulting Lender, then such Borrower shall
promptly deposit in a collateral deposit account in the name and under the
control of Administrative Agent, cash in an amount equal to the Unsupported
Amount.  Amounts so deposited shall be applied by the Administrative Agent to
reimburse the applicable Issuing Lenders and the Swingline Lender for any
participation required to be funded by such Defaulting Lender.  In the event
amounts so deposited with respect to any such Defaulting Lender exceed the
Unsupported Amount at any time, the Administrative Agent shall give prompt
notice thereof to the applicable Borrower and, unless otherwise specified in
writing by such Borrower, shall promptly return to such Borrower cash in an
amount of such excess.

 

2.07         Repayment of Loans.

 

(a)           Repayment of US Revolver Loans.  The US Borrower shall repay on
the Revolver Maturity Date the aggregate principal amount of US Revolver Loans
outstanding on such date.

 

(b)           Repayment of Canadian Revolver Advances.  The Canadian Borrower
shall repay on the Revolver Maturity Date the aggregate principal amount of
Canadian Revolver Advances outstanding on such date.

 

(c)           Repayment of Swing Line Loans.

 

(i)            The US Borrower shall repay each US Swing Line Loan on the
earlier to occur of (A) the date that is ten Business Days after such Loan is
made and (B) the Revolver Maturity Date.

 

(ii)           The Canadian Borrower shall repay each Canadian Swing Line Loan
on the earlier to occur of (A) the date that is ten Business Days after such
Loan is made and (B) the Revolver Maturity Date.

 

69

--------------------------------------------------------------------------------


 

2.08         Interest.

 

(a)           Rates of Interest.  Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan and each US Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; (iii) each
Canadian US Dollar Base Rate Loan and each Canadian Swing Line Loan denominated
in Dollars shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Canadian US
Dollar Base Rate plus the Applicable Rate; (iv) each Canadian Prime Rate Loan
and each Canadian Swing Line Loan denominated in Canadian Dollars shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate.

 

(b)           Increased Rates of Interest in Certain Circumstances.  (i)  So
long as an Event of Default has occurred and is continuing under Section 8.01(a)
and (f) or so long as any other Event of Default has occurred and is continuing
and upon the request of the Required Lenders, each Borrower shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Payment of Interest.  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any Insolvency Proceeding.  The covenant to
pay interest at the rates provided hereunder shall not merge in any judgment
relating to the Obligations.

 

2.09         Fees.

 

(a)           Letter of Credit Fees.  The US Borrower shall pay to the
Administrative Agent for the account of each US Revolver Lender (other than any
Defaulting Lender) in accordance with its US Revolver Applicable Percentage a
Letter of Credit fee (the “US Letter of Credit Fee”) for each US Letter of
Credit equal to the Applicable Rate times the daily amount available to be drawn
under such US Letter of Credit.  The Canadian Borrower shall pay to the
Administrative Agent for the account of each Canadian Revolver Lender (other
than any Defaulting Lender) in accordance with its Canadian Revolver Applicable
Percentage a Letter of Credit fee (the “Canadian Letter of Credit Fee”) for each
Canadian Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Canadian Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable (x) within fifteen (15) days after the last
Business Day of each March, June, September and December in respect of the most
recently ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, (y) on the Letter of Credit Expiration Date and (z)
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, (1) upon the request
of the US Revolver Required Lenders, while any Event of Default exists, all US
Letter of Credit Fees shall accrue at the Default Rate and (ii) upon the request
of the Canadian Revolver Required Lenders, while

 

70

--------------------------------------------------------------------------------


 

any Event of Default exists, all Canadian Letter of Credit Fees shall accrue at
the Default Rate to the fullest extent permitted by applicable Laws.

 

(b)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The US Borrower shall pay directly to the US L/C Issuer for its own
account a fronting fee with respect to each US Letter of Credit, equal to the
greater of (i) $500 and (ii) 0.25% per annum, computed on the daily amount
available to be drawn under such US Letter of Credit on a quarterly basis in
arrears.  The Canadian Borrower shall pay directly to the Canadian L/C Issuer
for its own account a fronting fee with respect to each Canadian Letter of
Credit, equal to the greater of (i) $500 and (ii) 0.25% per annum, computed on
the daily amount available to be drawn under such Canadian Letter of Credit on a
quarterly basis in arrears.  Such fronting fees with respect to each Letter of
Credit shall be due and payable (x) within fifteen (15) days after the last
Business Day of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, (y) on the Letter of Credit Expiration Date and (z)
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, (i) the US Borrower
shall pay directly to the US L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the US L/C Issuer relating to letters of credit as from
time to time in effect and (ii) the Canadian Borrower shall pay directly to the
Canadian L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Canadian L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(c)           Revolver Commitment Fees.  The US Borrower shall pay to the
Administrative Agent for the account of each US Revolver Lender (other than any
Defaulting Lender), in accordance with its US Revolver Percentage, a commitment
fee equal to the Applicable Commitment Fee Rate times the actual daily amount by
which the Aggregate US Revolver Commitments exceed the Total US Revolver
Exposure (calculated without giving effect to clause (c) of the definition
thereof).  The Canadian Borrower shall pay to the Administrative Agent for the
account of each Canadian Revolver Lender (other than any Defaulting Lender), in
accordance with its Canadian Revolver Percentage, a commitment fee equal to the
Applicable Commitment Fee Rate times the actual daily amount by which the
Aggregate Canadian Revolver Commitments exceed the Total Canadian Revolver
Exposure (calculated without giving effect to clause (c) of the definition
thereof).  Such commitment fees shall accrue at all times during the US Revolver
Availability Period and the Canadian Revolver Availability Period, as
applicable, including at any time during which one or more of the conditions in
Section 4.02 are not met, and shall be due and payable quarterly in arrears
within fifteen (15) days after the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Restatement Effective Date, and on the Revolver Maturity Date.

 

(d)           Stamping Fees.  In consideration of each Canadian Revolver
Lender’s commitment to accept or participate in Bankers’ Acceptances or BA
Equivalent Advances under this Agreement, the Canadian Borrower will pay to the
Administrative Agent for the account of such Canadian Revolver Lender a stamping
fee equal to the Applicable Rate per annum indicated as the “Bankers’
Acceptances Stamping Fee” multiplied by the face amount of each Bankers’
Acceptance or BA Equivalent Advances, as the case may be, accepted by such
Canadian Revolver Lender on behalf of the Canadian Borrower under this
Agreement, calculated for the number of days in the term of such Bankers’
Acceptance or BA Equivalent Advances, as the case may be, and on the basis of a
year of 365 days or 366 days, as the case may be.  Such stamping fee shall be
due and payable on the date on which such Bankers’ Acceptances or BA Equivalent
Advances, as the case may be, are accepted and shall be deducted from the
Discount Proceeds paid to the Canadian Borrower.  If the Default Rate is in
effect pursuant to

 

71

--------------------------------------------------------------------------------


 

Section 2.08 while an Event of Default exists, the Applicable Rate in respect of
BAs shall be increased by two percent (2%) per annum.

 

(e)           Other Fees.  The Borrowers shall pay to the Administrative Agent
for its account fees in the amounts and at the times specified in the Fee Letter
or as otherwise agreed.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10         Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by Royal Bank of Canada’s
“prime rate”, all computations of interest for Canadian US Dollar Base Rate
Loans when the Canadian US Dollar Base Rate is determined by Royal Bank of
Canada’s “reference rate”, all computations of interest for Canadian Prime Rate
Loans and all computations of fees with respect to BAs and Canadian Letters of
Credit denominated in Canadian Dollars shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  For the purposes
of the Interest Act (Canada), whenever interest payable pursuant to this
Agreement is calculated on the basis of a period other than a calendar year,
each rate of interest determined pursuant to such calculation expressed as an
annual rate is equivalent to such rate as so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by the number of days in such period.  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusively correct and binding for all purposes, absent manifest error.

 

2.11         Evidence of Debt.

 

(a)           Accounts or Records Evidencing Credit Extensions; Promissory
Notes.  The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business in accordance with its usual practice. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be presumed correct, absent manifest error, of the amount of the Credit
Extensions made by the applicable Lenders to the applicable Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of any Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any US Revolver Lender made
through the Administrative Agent, the US Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a US Revolver Note, which shall
evidence such Lender’s US Revolver Loans, in addition to such accounts or
records.  Upon the request of any Canadian Revolver Lender made through the
Administrative Agent, the Canadian Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Canadian Revolver Note, which shall
evidence such Lender’s Canadian Revolver Loans in addition to such accounts or
records.  Upon the request of the US Swing Line Lender or the Canadian Swing
Line Lender, the US Borrower or the Canadian Borrower, as applicable, shall
execute and deliver to such Swing Line Lender a US Swing Line Note or Canadian
Swing Line Note, as applicable, which shall evidence such Swing Line Lender’s US
Swing Line Loans or Canadian Swing Line Loans, as applicable, in addition to
such accounts or records.  Each Lender may attach schedules to each of its Notes
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

 

72

--------------------------------------------------------------------------------


 

(b)           Accounts or Records Evidencing Participations in Letters of
Credit.  In addition to the accounts and records referred to in subsection (a),
each US Revolver Lender or Canadian Revolver Lender, as applicable, and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any US Revolver Lender or Canadian Revolver
Lender, as applicable, in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by any Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
set-off.  All payments of principal and interest on each Loan shall be made in
the currency in which the principal amount of such Loan was funded.  All fees in
respect of BAs and Canadian Letters of Credit shall be paid in Canadian Dollars
and all other fees shall be paid in Dollars.  Except as otherwise expressly
provided herein, all payments by any Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office and in immediately
available funds not later than 1:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each applicable Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 1:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, Canadian US Dollar Base Rate Loans or
Canadian Prime Rate Loans, or any Borrowing by way of Bankers’ Acceptances,
prior to 1:00 p.m. on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, Canadian US Dollar Base Rate Loans or Canadian Prime Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower, to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate (or, as to Canadian Dollar-denominated amounts, the Bank
of Canada Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans, Canadian US Dollar Base Rate Loans or Canadian Prime Rate Loans, as
applicable.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such

 

73

--------------------------------------------------------------------------------


 

Borrowing.  Any payment by any Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the US Borrower
or the Canadian Borrower, as applicable, prior to the date on which any payment
is due to the Administrative Agent for the account of the applicable Lenders or
the Applicable L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Lenders or the Applicable L/C Issuer, as the case
may be, the amount due.  In such event, if such Borrower has not in fact made
such payment, then each of the applicable Lenders or the Applicable L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Applicable
L/C Issuer, in immediately available funds with interest thereon, for each day
from the date such amount is distributed to it to the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate (or, as to
Canadian Dollar-denominated amounts, the Bank of Canada Rate) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

A notice of the Administrative Agent to any Lender or any Borrower, as
applicable, with respect to any amount owing under this subsection (b) shall be
conclusively correct, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Section 4.02 are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Currency Indemnity.  If a payment relative to any of the
Obligations is made to any Agent, any L/C Issuer or any Lender in a currency
(the “Other Currency”) other than the currency in which such Obligation is
denominated (the “Obligation Currency”), whether voluntarily or pursuant to an
order of judgment of a court or tribunal of any jurisdiction, such payment will,
to the extent permitted by applicable Law, constitute a discharge of the
liability in respect of such Obligation only to the extent of the amount of
Obligation Currency which such Agent, L/C Issuer or Lender purchases with the
amount received at the designated place of payment, such purchase to be at such
time as such Agent, L/C Issuer or Lender may reasonably elect, but in any event
within three Business Days after receipt of such payment.  If the amount of
Obligation Currency able to be purchased is less than the amount of

 

74

--------------------------------------------------------------------------------


 

Obligation Currency originally due to such Agent, L/C Issuer or Lender in
respect to the relevant Obligation, the relevant Borrower will indemnify and
save such Agent, L/C Issuer or Lender, as the case may be, harmless from and
against any loss or damage arising as a result of such deficiency.  This
indemnity will constitute an obligation separate and independent from the other
obligations contained herein, will give rise to a separate and independent cause
of action, will apply irrespective of any indulgence granted by any Agent, any
L/C Issuer or the Lenders and will continue in full force and effect
notwithstanding any judgment or order in respect of any amount due hereunder or
under any judgment or order.

 

2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in any of the L/C Obligations or Swing Line Loans held by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon or fees with
respect thereto greater than its pro rata share (other than prepayments made
pursuant to Section 3.06(b)) thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
or subparticipations in L/C Obligations or Swing Line Loans, as applicable, of
the other applicable Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest;

 

(b)           the provisions of this Section shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement, (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrowers or any Subsidiary thereof
(as to which the provisions of this Section shall apply) or (z) any payment
received by any Lender pursuant to Section 9.11; and

 

(c)           if any Lender shall exercise a right of set-off or counterclaim
with respect to any asset that could be subject to an Enforcement Action and
distributed pursuant to Section 9.11 if realized on as a result thereof, the
benefit of any payment received as a result of such set-off or counterclaim
shall be shared by the Lenders pursuant to this Section 2.13 ratably in
accordance with the respective distributions in respect of realizing on such
asset to which the Lenders would have been entitled if such asset had been
realized on pursuant to an Enforcement Action and the proceeds of such
realization distributed pursuant to Section 9.11.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14         Borrowing Base Reporting.

 

(a)           Borrowing Base Procedures.  The Borrowing Base Reports are subject
to the procedures set forth on Schedule 2.14.  Notwithstanding anything to the
contrary contained in this Agreement, the Administrative Agent, in its Permitted
Discretion, shall have the right to adjust the

 

75

--------------------------------------------------------------------------------


 

procedures and methodologies used to determine the applicable Borrowing Base
and/or prepare Borrowing Base Reports to reflect the result of any commercial
finance examination.

 

(b)           Effectiveness of Borrowing Base.  Upon delivery to the
Administrative Agent of a Borrowing Base Report pursuant to Section 6.02(f), the
Borrowing Base reflected in such Borrowing Base Report shall become effective
and shall remain in effect until the earlier of (i) the next date on which a
Borrowing Base Report reflecting a redetermination of such Borrowing Base is
delivered to the Administrative Agent pursuant to Section 6.02(f) and (ii) the
next date as of which such Borrowing Base is otherwise redetermined or
recalculated pursuant to the provisions hereof.

 

(c)           Reduction of Borrowing Base.  Notwithstanding anything to the
contrary contained herein, the Administrative Agent may, within five (5)
Business Days after any date on which a Borrowing Base Report is delivered to
the Administrative Agent pursuant to Section 6.02(f), notify Holdings of any
dispute as to the calculation of the Borrowing Base as reflected in such
Borrowing Base Report and of the amount of such Borrowing Base as recalculated
by the Administrative Agent in its Permitted Discretion.  The amount of such
Borrowing Base as so recalculated by the Administrative Agent and set forth in
such notice shall take effect on the date specified in such notice (which date
shall not be earlier than the date on which such notice is sent to Holdings) and
shall continue in effect until the next date as of which such Borrowing Base is
redetermined pursuant to the provisions hereof.  Any such recalculation shall be
made by the Administrative Agent after consultation with the applicable Revolver
Lenders based on the information contained in such Borrowing Base Report and any
other information regarding the components of such Borrowing Base available to
the Administrative Agent at the time in question.

 

(d)           Redetermination of Borrowing Base Due to Failure to Timely Deliver
Borrowing Base Report.  If any Borrowing Base Report is not delivered to the
Administrative Agent by the date specified in Section 6.02(f), the
Administrative Agent may redetermine the applicable Borrowing Base to be any
amount which it, in its Permitted Discretion, deems appropriate based on the
information regarding the applicable Borrowing Base Parties and the components
of such Borrowing Base available to the Administrative Agent at such time, and
from time to time thereafter the Administrative Agent may redetermine such
Borrowing Base until the Administrative Agent receives a Borrowing Base Report
of the same type as the Borrowing Base Report that was not timely delivered,
whereupon the Borrowing Base as reflected in such Borrowing Base Report shall
become effective; provided that the Administrative Agent may not, at any time
during the period from the date on which such Borrowing Base Report was
delivered, increase such Borrowing Base without the consent of the US Revolver
Required Lenders or Canadian Revolver Required Lenders, as applicable.

 

(e)           Determinations by Required Lenders.  Notwithstanding anything to
the contrary contained in this Agreement, if any Borrower disagrees with any
determination or exercise of discretion by the Administrative Agent relating to
the Borrowing Base, including, without limitation, pursuant to this Section
2.14, at the request of such Borrower, such determination shall be made by the
Required Lenders; provided that any Reserve implemented by Administrative Agent
as to which the Borrower is exercising its rights under this Section 2.14(e)
shall remain in effect until either the Administrative Agent or the Required
Lenders determine that such Reserve will no longer apply.

 

2.15         Incremental Facilities.  At any time prior to the date that is the
third anniversary of the Restatement Effective Date, subject to the terms and
conditions set forth herein, either Borrower may by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders) request additional US Revolver Commitments (the “New US Revolver
Commitments”) or additional Canadian Revolver Commitments (the “New Canadian
Revolver Commitments”; together with the New US Revolver Commitments, the “New
Revolver Commitments”);

 

76

--------------------------------------------------------------------------------


 

provided that the New Revolver Commitments shall be in a principal amount not in
excess of $100,000,000 (the “Aggregate New Revolver Commitments”); provided,
further, that:

 

(a)           no Default or Event of Default has occurred and is continuing;

 

(b)           the New US Revolver Commitments shall be in a principal amount not
in excess of the Aggregate New Revolver Commitments minus the New Canadian
Revolver Commitments at such time and not less than $5,000,000 individually (or
such lesser amount which shall be approved by the Administrative Agent) and
integral multiples of $1,000,000 in excess of that amount;

 

(c)           the New Canadian Revolver Commitments shall be in a principal
amount not in excess of the Aggregate New Revolver Commitments minus the New US
Revolver Commitments at such time and not less than $5,000,000 individually (or
such lesser amount which shall be approved by the Administrative Agent) and
integral multiples of $1,000,000 in excess of that amount;

 

(d)           the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained in such representations and
warranties) immediately before and immediately after the Increased Amount Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date;

 

(e)           before and after giving effect to any New US Revolver Commitment
or any New Canadian Revolver Commitment, the Borrowers shall be in compliance,
calculated on the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered pursuant to Section 6.01(a) and
6.01(b), with the financial covenant set forth in Section 7.16 on a pro forma
basis after giving effect thereto to the extent such financial covenant is then
applicable;

 

(f)            all fees and expenses owing to the Administrative Agent and the
Lenders in connection with the New Revolver Commitments shall have been paid;

 

(g)           the Borrowers shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Increased Amount Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the New US
Revolver Commitments or the New Canadian Revolver Commitments, as applicable,
and (ii) certifying the conditions set forth in this Section 2.15 have been
satisfied as of the Increased Amount Date; and

 

(h)           the New Revolver Commitments shall rank pari passu in right of
payment and right of security in respect of the Collateral with the existing
Revolver Commitments and shall constitute a part of the US Revolver Facility or
Canadian Revolver Facility, as applicable, for all purposes.

 

Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrowers propose that the New Revolving Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent.  Any bank,
financial institution or other Person that elects to extend the New Revolver
Commitments shall be reasonably satisfactory to the Borrower, the Administrative
Agent and the Applicable L/C Issuer (any such bank, financial institution or
other Person being called an “Additional Lender”) and shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) giving effect to the modifications permitted by this Section 2.15
and, as appropriate, the other Loan Documents.  No Lender shall be obligated to
commit to any portion of the New Revolver Commitments.  An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments

 

77

--------------------------------------------------------------------------------


 

to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.15 (including voting provisions applicable to the
Additional Lenders); provided, however, that no such amendment in respect of the
New Revolver Commitments will include any provisions adversely affecting the
rights of non-consenting Lenders, except as otherwise contemplated by this
Section 2.15.

 

Notwithstanding anything contained herein to the contrary, (x) the final
maturity date of any New Revolver Commitment shall occur on or after the
Revolver Maturity Date, (y) the Weighted Average Life to Maturity of  the New
Revolver Commitments shall not be shorter than the Weighted Average Life to
Maturity of the Revolver Commitments and (y) if the initial yield of any New
Revolver Commitment (as determined by the Administrative Agent, the Borrowers
and the Lenders to be equal to the Applicable Rate with respect to the New
Revolver Commitments) exceeds the Applicable Rate then in effect for the
Revolver Loans (the amount of such excess being referred to herein as the “Yield
Differential”), then the Applicable Rate for each US Revolver Lender or Canadian
Revolver Lender, as applicable, shall automatically be increased by the Yield
Differential, effective upon the providing of the New Revolver Commitments;
provided that, in determining the Applicable Rate applicable to the New Revolver
Commitments original issue discount (“OID”) or upfront fees payable by the
Borrowers to the Lenders of the Revolver Commitments or the New Revolver
Commitments shall be included (with OID being equated to interest based on an
assumed four-year life to maturity).

 

2.16         Creation of Bankers’ Acceptances.  Upon receipt of a Loan Notice
requesting a Borrowing by way of Bankers’ Acceptances, which notice is received
by the Administrative Agent not later than 1:00 p.m. two Business Days prior to
the requested day of such Borrowing, and subject to the provisions of this
Agreement, each Canadian Revolver Lender shall accept, in accordance with its
Canadian Revolver Percentage of the requested Borrowing from time to time such
Bankers’ Acceptances as the Canadian Borrower shall request; provided that:

 

(a)           Bankers’ Acceptances shall be issued on a Business Day;

 

(b)           each Bankers’ Acceptance shall have a term of 30, 60, 90 or 180
days or, as agreed to by the relevant Canadian Revolver Lenders,  14-29 days (in
each case, as reduced or extended by the Administrative Agent, acting
reasonably, to allow the maturity thereof to fall on a Business Day), or such
other term as agreed to by the Canadian Revolver Lenders, payable in Canada, as
selected by the Canadian Borrower in the relevant Loan Notice provided that each
Bankers’ Acceptance shall mature on a Business Day;

 

(c)           the aggregate face amount of Bankers’ Acceptances issued in
respect of such Loan Notice shall be not less than C$5,000,000 and in multiples
of C$1,000,000 for any amounts in excess thereof; and

 

(d)           each Bankers’ Acceptance shall be in a form acceptable to the
Administrative Agent.

 

2.17         Terms of Acceptance by Canadian Revolver Lenders.

 

(a)           Delivery and Payment.  Subject to Sections 2.18 and 2.19 and only
if a valid appointment pursuant to Section 2.17(d) is not in place, the Canadian
Borrower shall pre-sign and deliver to each Canadian Revolver Lender bankers’
acceptance drafts in sufficient quantity to meet the Canadian Borrower’s
requirements for anticipated Borrowings by way of Bankers’ Acceptances.  Each
Canadian Revolver Lender shall maintain a record with respect to Bankers’
Acceptances (i) received by it in blank hereunder, (ii) voided by it for any
reason, (iii) accepted by it hereunder and (iv) cancelled at their

 

78

--------------------------------------------------------------------------------


 

respective maturities.  On request by or on behalf of the Canadian Borrower, a
Canadian Revolver Lender shall cancel all forms of Bankers’ Acceptances which
have been pre-signed or pre-endorsed on behalf of the Canadian Borrower and
which are held by such Canadian Revolver Lender and are not required to be
issued in accordance with the Canadian Borrower’s irrevocable notice. 
Alternatively, the Canadian Borrower agrees that, at the request of the
Administrative Agent, the Canadian Borrower shall deliver to the Administrative
Agent a “depository note” which complies with the requirements of the Depository
Bills and Notes Act (Canada), and consents to the deposit of any such depository
note in the book-based debt clearance system maintained by the Canadian
Depository for Securities Limited.  The Canadian Borrower shall, at its option,
provide for payment to the Administrative Agent for the benefit of the Canadian
Revolver Lenders of each Bankers’ Acceptance on the date on which a Bankers’
Acceptance matures, either by payment of the full face amount thereof, through
the rollover of maturing BAs or through utilization of a conversion to another
Type of Borrowing in accordance with this Agreement, or through a combination
thereof.  The Canadian Borrower waives presentment for payment of Bankers’
Acceptances by the Canadian Revolver Lenders and shall not claim from the
Canadian Revolver Lenders any days of grace for the payment at maturity of
Bankers’ Acceptances.  Any amount owing by the Canadian Borrower in respect of
any Bankers’ Acceptance which is not paid in accordance with the foregoing,
shall, as and from the date on which such Bankers’ Acceptance matures, be deemed
to be outstanding hereunder as a Canadian Prime Rate Loan.

 

(b)           No Liability.  Neither the Administrative Agent nor any of the
Canadian Revolver Lenders shall be liable for any damage, loss or improper use
of any bankers’ acceptance draft endorsed in blank except for any loss arising
by reason of its own tortious misconduct.

 

(c)           Notice to Lenders.  Upon receipt by the Administrative Agent of a
Loan Notice from the Canadian Borrower in connection with a Borrowing by way of
Bankers’ Acceptances, the Administrative Agent shall promptly notify the
Canadian Revolver Lenders thereof.

 

(d)           Power of Attorney.  To facilitate the procedures contemplated in
this Agreement, the Canadian Borrower appoints each Canadian Revolver Lender
from time to time as the attorney-in-fact of the Canadian Borrower to execute,
endorse and deliver on behalf of the Canadian Borrower drafts or depository
bills in the form or forms prescribed by such Canadian Revolver Lender for
Bankers’ Acceptances denominated in Canadian Dollars.  Each Bankers’ Acceptance
executed and delivered by a Canadian Revolver Lender on behalf of the Canadian
Borrower shall be as binding upon the Canadian Borrower as if it had been
executed and delivered by a duly authorized officer of the Canadian Borrower. 
The foregoing appointment shall cease to be effective, in respect of any
Canadian Revolver Lender regarding the Canadian Borrower, three Business Days
following receipt by such Canadian Revolver Lender of a written notice from the
Canadian Borrower revoking such appointment (which notice shall be copied to the
Administrative Agent); provided that any such revocation shall not affect
Bankers’ Acceptances previously executed and delivered by such Canadian Revolver
Lender pursuant to such appointment.

 

(e)           Pro-Rata Treatment of Canadian Revolver Advances.

 

(i)            Each Canadian Revolver Advance shall be made available by each
Canadian Revolver Lender and all repayments and reductions in respect thereof
shall be made and applied in a manner so that the Canadian Revolver Advances
outstanding hereunder to each Canadian Revolver Lender will, to the extent
possible, thereafter be pro rata in accordance with such Canadian Revolver
Lender’s Canadian Revolver Percentage.  The Administrative Agent is authorized
by the Canadian Borrower and each Canadian Revolver Lender to determine, in its
sole and unfettered discretion, the portion of each Canadian Revolver Advance
and each Type of Canadian Revolver Advance to be made available by

 

79

--------------------------------------------------------------------------------


 

each Canadian Revolver Lender to the Canadian Borrower and the application of
repayments and reductions of Canadian Revolver Advances to give effect to the
provisions of this Section, provided that no Canadian Revolver Lender shall, as
a result of any such determination, have a Canadian Revolver Percentage of the
aggregate Canadian Revolver Advances which is in excess of its Canadian Revolver
Percentage of the Aggregate Canadian Revolver Commitments.

 

(ii)           In the event it is not practicable to allocate Bankers’
Acceptances to each Canadian Revolver Lender such that the aggregate amount of
Bankers’ Acceptances required to be purchased by such Canadian Revolver Lender
hereunder is in a whole multiple of C$100,000, the Administrative Agent is
authorized by the Canadian Borrower and each Canadian Revolver Lender to make
such allocation as the Administrative Agent determines in its sole and
unfettered discretion may be equitable in the circumstances and, if the
aggregate amount of such Bankers’ Acceptances is not a whole multiple of
C$100,000, then the Administrative Agent may allocate (on a basis considered by
it to be equitable) the excess of such Canadian Revolver Advance over the next
lowest whole multiple of C$100,000 to one Canadian Revolver Lender, which shall
purchase a Bankers’ Acceptance with a face amount equal to such excess and
having the same term as the corresponding Bankers’ Acceptances.  In no event
shall the portion of the outstanding Borrowings by way of Bankers’ Acceptances
of any Canadian Revolver Lender exceed such Canadian Revolver Lenders’ Canadian
Revolver Percentage of the aggregate Borrowings by way of Bankers’ Acceptances
by more than C$100,000 as a result of such exercise of discretion by the
Administrative Agent.

 

(f)            BA Equivalent Advances.  Each Non-BA Lender may, in lieu of
accepting a BA on the date of any Borrowing by way of Bankers’ Acceptances, make
a BA Equivalent Advance.  The amount of each BA Equivalent Advance shall be
equal to the Discount Proceeds (with reference to the applicable BA Discount
Rate applicable to such Non-BA Lender) which would be realized from a
hypothetical sale of those BAs which, but for this subsection, would have been
sold to such Non-BA Lender.  If such Non-BA Lender does not otherwise have a BA
Discount Rate applicable to it, the applicable BA Discount Rate will be
calculated as though such Non-BA Lender was listed on Schedule II or Schedule
III of the Bank Act (Canada).  Any BA Equivalent Advance shall be made on the
relevant date of any Borrowing by way of Bankers’ Acceptances, and shall remain
outstanding for the term of the corresponding BA.  On the maturity date of the
corresponding BA, such BA Equivalent Advance shall be repaid in an amount equal
to the face amount of a draft that would have been accepted by such Non-BA
Lender if such Non-BA Lender had accepted and purchased a BA hereunder.  Each BA
Equivalent Advance made pursuant to this subsection shall be deemed to be a BA
accepted and purchased by such Non-BA Lender pursuant to the terms hereof, and
except in this subsection, any reference to a BA shall include such BA
Equivalent Advance.

 

2.18         General Procedures for Bankers’ Acceptances.

 

(a)           Rollovers.  In the case of a rollover of maturing Bankers’
Acceptances of the Canadian Borrower, each Canadian Revolver Lender, in order to
satisfy the continuing liability of the Canadian Borrower to such Canadian
Revolver Lender for the face amount of such maturing Bankers’ Acceptances, shall
retain for its own account the Net BA Proceeds of each new Bankers’ Acceptance
issued by it in connection with such rollover; and (i) if the Net BA Proceeds
are less than the face amount of the maturing Bankers Acceptances, the Canadian
Borrower shall, on the maturity date of such maturing Bankers’ Acceptances, pay
to the Administrative Agent for the benefit of the Canadian Revolver Lenders an
amount equal to the difference between the face amount of such maturing Bankers’
Acceptances and the aggregate Net BA Proceeds of such new Bankers’ Acceptances
or (ii) if the Net BA Proceeds exceed

 

80

--------------------------------------------------------------------------------


 

the face amount of the maturing Bankers Acceptances, the Administrative Agent
shall, on such maturity date pay such excess to the Canadian Borrower.

 

(b)           Conversion from Canadian Prime Rate Loans.  In the case of a
conversion from a Borrowing of Canadian Prime Rate Loans into a Borrowing by way
of Bankers’ Acceptances to be accepted by a Canadian Revolver Lender pursuant to
Section 2.16, such Canadian Revolver Lender, in order to satisfy the continuing
liability of the Canadian Borrower to it for the principal amount of the
Canadian Prime Rate Loans being converted, shall retain for its own account the
Discount Proceeds of each new Bankers’ Acceptance issued by it in connection
with such conversion; and the Canadian Borrower shall, on the date of issuance
of the new Bankers’ Acceptances, pay to the Administrative Agent for the benefit
of the Canadian Revolver Lenders an amount equal to the difference between the
aggregate principal amount of the Canadian Prime Rate Loans being converted and
the aggregate Discount Proceeds of such Bankers’ Acceptances.

 

(c)           Authorization.  The Canadian Borrower hereby authorizes each
Canadian Revolver Lender to complete, stamp, hold, sell, rediscount or otherwise
dispose of all Bankers’ Acceptances of the Canadian Borrower accepted by it
pursuant to this Agreement.

 

(d)           Depository Notes.  The parties agree that in the administering of
Bankers’ Acceptances, each Canadian Revolver Lender may avail itself of the debt
clearing services offered by a clearing house for depository notes pursuant to
the Depository Bills and Notes Act (Canada) and that the procedures set forth in
this Article II be deemed amended to the extent necessary to comply with the
requirements of such debt clearing services.

 

2.19         Execution of Bankers’ Acceptances.  The signatures of any
authorized signatory on Bankers’ Acceptances which are authorized and requested
hereunder by the Canadian Borrower may be reproduced in facsimile or other
electronic form and such Bankers’ Acceptances bearing such facsimile or other
electronic signatures shall be binding on the Canadian Borrower as if they had
been manually signed by such authorized signatory.  Notwithstanding that any
person whose signature appears on any Bankers’ Acceptance as a signatory may no
longer be an authorized signatory of the Canadian Borrower at the date of
issuance of a Bankers’ Acceptance, and notwithstanding that the signature
affixed may be a reproduction only, such signature shall, unless prior to its
use the Canadian Borrower has notified the Administrative Agent in writing to
contrary, nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance and as if such
signature had been manually applied, and any such Bankers’ Acceptance so signed
shall be binding on the Canadian Borrower.

 

2.20         Prepayment of Bankers’ Acceptances.  Any amounts received by the
Administrative Agent to be applied to outstanding Bankers’ Acceptances, whether
pursuant to an Event of Default and acceleration of the Obligations under
Section 8.02, a prepayment under Section 2.05 or 2.21, or an Enforcement Action
as contemplated by Section 9.11, shall be deposited into a cash collateral
account maintained by and in the name of the Administrative Agent for the
benefit of the Canadian Revolver Lenders for set-off against such outstanding
Bankers’ Acceptances as they mature, and pending such application shall bear
interest at the rate declared by the Administrative Agent from time to time as
that payable by it in respect of deposits for such amount and for such period
relative to the maturity date of such Bankers’ Acceptances, as applicable.  The
Canadian Borrower hereby grants to the Administrative Agent, for the benefit of
the Canadian Revolver Lenders, a security interest in such cash collateral
account and all balances therein.  Upon the repayment of all such outstanding
Bankers’ Acceptances, any amounts remaining (including accrued interest) will
(i) during the continuance of an Event of Default, be subject to such remedies
as the Administrative Agent for the benefit of the Secured Parties may have
hereunder or under applicable Law, or (ii) otherwise, be released to the
Canadian Borrower.

 

81

--------------------------------------------------------------------------------


 

2.21         Currency Fluctuation.  If as a result of fluctuations in currency
exchange rates (which shall be calculated by the Administrative Agent on each
Revaluation Date and in any case no less often than monthly), the Administrative
Agent notifies the Canadian Borrower in writing that the Total Canadian Revolver
Exposure exceeds 105% of the Canadian Revolver Maximum Available Amount, the
Canadian Borrower shall, within 5 Business Days after receipt of such notice,
immediately apply an amount equal to such excess to prepay the Canadian Revolver
Loans and the Canadian L/C Borrowings and/or Cash Collateralize outstanding BAs
and the Canadian L/C Obligations (other than the Canadian L/C Borrowings) until
the Total Canadian Revolver Exposure, net of the amount of Cash Collateral
applied to Cash Collateralize BAs and the Canadian L/C Obligations (other than
the Canadian L/C Borrowings), does not exceed the Canadian Revolver Maximum
Available Amount.

 

2.22         Canadian Revolver Adjustments.

 

(a)           The Canadian Borrower may, by written notice to the Administrative
Agent, request that the Administrative Agent and the Canadian Revolver Lenders
increase or decrease the Aggregate Canadian Revolver Commitments (a “Canadian
Revolver Adjustment”), which request shall be granted if each of the following
conditions are satisfied:  (i) only one Canadian Revolver Adjustment may be made
in any two Fiscal Quarters, (ii) the written request for a Canadian Revolver
Adjustment must be received by the Administrative Agent at least five Business
Days prior to the requested date (which shall be a Business Day) of the
effectiveness of such Canadian Revolver Adjustment (such date of effectiveness,
the “Canadian Revolver Adjustment Date”), (iii) any increase in the Aggregate
Canadian Revolver Commitments shall result in a Dollar-for-Dollar decrease in
the Aggregate US Revolver Commitments, and vice-versa for any decrease in the
Aggregate Canadian Revolver Commitments, (iv) no decrease of the Aggregate
Canadian Revolver Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Canadian Revolver Loans on the effective date
thereof, the Total Canadian Revolver Exposure would exceed Canadian Revolver
Maximum Available Amount and (v) no increase in the Aggregate Canadian Revolver
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the US Revolver Loans on the effective date thereof, the Total US
Revolver Exposure would exceed the US Revolver Maximum Available Amount.  Any
such Canadian Revolver Adjustment shall be in an amount equal to $5,000,000 or a
multiple of $1,000,000 in excess thereof and shall concurrently increase or
reduce, as applicable, (1) the Aggregate US Revolver Commitments then in effect
pro rata among the US Revolver Lenders and (2) the Aggregate Canadian Revolver
Commitments then in effect pro rata among the Canadian Revolver Lenders.  After
giving effect to any Canadian Revolver Adjustment, the Canadian Revolver
Commitment of each Canadian Revolver Lender shall be equal to such Canadian
Revolver Lender’s pro rata share of the amount of the Aggregate Canadian
Revolver Commitments.

 

(b)           The Administrative Agent shall promptly inform the Canadian
Revolver Lenders of any request for a Canadian Revolver Adjustment made by the
Canadian Borrower.  If the conditions set forth in clause (a) above are not
satisfied on the applicable Canadian Revolver Adjustment Date (or, to the extent
such conditions relate to an earlier date, such earlier date), the
Administrative Agent shall notify the Canadian Borrower in writing that the
requested Canadian Revolver Adjustment will not be effectuated.  On each
Canadian Revolver Adjustment Date, the Administrative Agent shall notify the
Lenders, on or before 1:00 p.m. (New York time), by telecopier or electronic
mail, of the occurrence of the Canadian Revolver Adjustment to be effected on
such Canadian Revolver Adjustment Date, the amount of US Revolver Loans held by
each US Revolver Lender as a result thereof, the amount of the US Revolver
Commitments of each US Revolver Lender, the amount of Canadian Revolver Loans
held by each Canadian Revolver Lender as a result thereof, and the amount of the
Canadian Revolver Commitment of each Canadian Revolver Lender as a result
thereof.

 

82

--------------------------------------------------------------------------------


 

2.23         US Revolver Adjustments.

 

(a)           The US Borrower may, by written notice to the Administrative
Agent, request that the Administrative Agent and the US Revolver Lenders
increase or decrease the Aggregate US Revolver Commitments (a “US Revolver
Adjustment”), which request shall be granted if each of the following conditions
are satisfied:  (i) only one US Revolver Adjustment may be made in any two
Fiscal Quarters, (ii) the written request for a US Revolver Adjustment must be
received by the Administrative Agent at least five Business Days prior to the
requested date (which shall be a Business Day) of the effectiveness of such US
Revolver Adjustment (such date of effectiveness, the “US Revolver Adjustment
Date”), (iii) any increase in the Aggregate US Revolver Commitments shall result
in a Dollar Equivalent of Canadian Dollar-for-Canadian Dollar decrease in the
Aggregate Canadian Revolver Commitments, and vice-versa for any decrease in the
Aggregate US Revolver Commitments, (iv) no decrease of the Aggregate US Revolver
Commitment shall be permitted if, after giving effect thereto and to any
prepayments of the US Revolver Loans on the effective date thereof, the Total US
Revolver Exposure would exceed the US Revolver Maximum Available Amount and (v)
no increase in the Aggregate US Revolver Commitment shall be permitted if, after
giving effect thereto and to any prepayments of the Canadian Revolver Loans on
the effective date thereof, the Total Canadian Revolver Exposure would exceed
the Canadian Revolver Maximum Available Amount.  Any such US Revolver Adjustment
shall be in an amount equal to $5,000,000 or a multiple of $1,000,000 in excess
thereof and shall concurrently increase or reduce, as applicable, (1) the
Aggregate Canadian Revolver Commitments then in effect pro rata among the
Canadian Revolver Lenders and (2) the Aggregate US Revolver Commitments then in
effect pro rata among the US Revolver Lenders.  After giving effect to any US
Revolver Adjustment, the US Revolver Commitment of each US Revolver Lender shall
be equal to such US Revolver Lender’s pro rata share of the amount of the
Aggregate US Revolver Commitments.

 

(b)           The Administrative Agent shall promptly inform the Lenders of any
request for a US Revolver Adjustment made by the US Borrower.  If the conditions
set forth in clause (a) above are not satisfied on the applicable US Revolver
Adjustment Date (or, to the extent such conditions relate to an earlier date,
such earlier date), the Administrative Agent shall notify the US Borrower in
writing that the requested US Revolver Adjustment will not be effectuated.  On
each US  Revolver Adjustment Date, the Administrative Agent shall notify the
Lenders, on or before 1:00 p.m. (New York time), by telecopier or electronic
mail, of the occurrence of the US Revolver Adjustment to be effected on such US
Revolver Adjustment Date, the amount of Canadian Revolver Loans held by each
Canadian Revolver Lender as a result thereof, the amount of the Canadian
Revolver Commitments of each Canadian Revolver Lender, the amount of US Revolver
Loans held by each US Revolver Lender as a result thereof, and the amount of the
US Revolver Commitment of each US Revolver Lender as a result thereof.

 

2.24         Funding of Outstanding Loans under the Senior Credit Facilities. 
In order to give effect to the amendments set forth in this Agreement, upon the
satisfaction of the conditions precedent set forth below, the Lenders hereby
agree to take all steps and actions and execute and deliver all agreements,
instruments and other documents as may be required by the Administrative Agent
or any of the Lenders (including the assignment of interests in, or the purchase
of participations in, existing Loans) to give effect to the terms hereof and to
ensure that, subject to Section 2.25, the aggregate Obligations owing to each
Lender under this Agreement are outstanding in proportion to each Lender’s pro
rata share of all outstanding Obligations under the US Revolver Facility or the
Canadian Revolver Facility, as the case may be, after giving effect to this
Agreement.  All assignments of interest in, or the purchase of participations
in, existing Loans will be executed at Par, as of the Restatement Effective
Date.

 

2.25         Outstanding Eurodollar Rate Loans.  The parties hereby acknowledge
that, on the date hereof, Eurodollar Rate Loans having Interest Periods ending
after the date hereof may be outstanding (the “Outstanding Eurodollar Loans”). 
Notwithstanding any provision of this Agreement to

 

83

--------------------------------------------------------------------------------


 

the contrary, the Lenders hereunder who were also lenders under the Existing
Credit Agreement agree to make such funding, without any claim for breakage
costs, to the extent necessary to achieve the pro rata funding contemplated by
Section 2.24 hereof and in order to ensure that, together with the funding by
new Lenders contemplated by Section 2.24, the Outstanding Eurodollar Loans are
repaid in full as of the Restatement Effective Date.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased (and in
the case of interest, the amount of interest shall be increased) as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Applicable L/C Issuer, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions and (iii) such Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority or its agent in
accordance with applicable Law.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority or to its agent in accordance with
applicable law.

 

(c)           Indemnification by the Borrowers.  Each Borrower shall jointly and
severally indemnify the Administrative Agent, each Lender and each L/C Issuer,
within 15 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) paid by
such Agent, such Lender or such L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses (including reasonable attorneys’ and
accountants’ fees and expenses) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, other than any
amounts arising as a result of such party’s gross negligence or willful
misconduct.  A certificate prepared in good faith as to the amount of such
payment or liability delivered to the applicable Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.

 

(d)           Evidence of Payments.  Within 30 days after the date of any
payment of Indemnified Taxes or Other Taxes by any Borrower to a Governmental
Authority, such Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment (to the extent such a receipt is issued), a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.

 

(i)            Any Lender shall deliver to Holdings and the Administrative Agent
(in such number of copies as shall be requested by the recipient) the applicable
forms

 

84

--------------------------------------------------------------------------------


 

specified in subsections (A), (B), (C), (D) and (E) of this Section 3.01(e)(i)
at each of the following times: (i) on or prior to the date on which such Lender
becomes a Lender under this Agreement and (ii) from time to time thereafter upon
the reasonable request of Holdings or the Administrative Agent, but only if such
Lender is legally entitled to do so.

 

(A)          duly completed copies of Internal Revenue Service Form W-8BEN or
any successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party;

 

(B)           duly completed copies of Internal Revenue Service Form W-8ECI or
any successor form claiming exemption from U.S. federal withholding tax because
the applicable income is effectively connected with a U.S. trade or business;

 

(C)           in the case of a Non-US Lender claiming exemption under Section
871(h) or 881(c) of the Code, duly completed copies of Internal Revenue Service
Form W-8BEN or any successor form;

 

(D)          duly completed copies of Internal Revenue Service Form W-9 or any
successor form; and

 

(E)           Any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
or any other applicable withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers to determine the withholding or deduction required to be made.

 

(ii)           In addition, if requested by any Borrower or the Administrative
Agent, each Lender shall deliver such other documentation prescribed by
applicable Law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any other exemption from or reduction
of withholding tax with respect to payments hereunder or under any other Loan
Document, or subject to backup withholding or information reporting
requirements.

 

(f)            Treatment of Certain Refunds.  If any Agent, any Lender or any
L/C Issuer determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund) (such amount the “Refund Amount”),
provided that such Borrower, upon the request of such Agent, such Lender or such
L/C Issuer, agrees to repay the Refund Amount (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent,
such Lender or such L/C Issuer if such Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority, provided however
that the Borrower shall be permitted to refuse receipt of a Refund Amount.  This
subsection shall not be construed to require any Agent, any Lender or any L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Borrower or any other Person, and
nothing in this subsection shall be construed so as to interfere with the right
of any Agent, any Lender or any L/C Issuer to arrange its tax affairs as it
deems

 

85

--------------------------------------------------------------------------------


 

appropriate.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the Administrative Agent, a Lender or an L/C Issuer be required to
pay any amount to an indemnifying party pursuant to this paragraph (f) the
payment of which would place the Administrative Agent, a Lender or an L/C Issuer
in a less favorable net after-Tax position than such party would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid.

 

3.02         Illegality.  If any Lender determines that any Change in Law
occurring after the Restatement Effective Date has made it unlawful, or that any
Governmental Authority having jurisdiction has asserted after the Restatement
Effective Date that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurodollar Rate Loans, make or maintain any
Bankers’ Acceptances or determine or charge interest rates based upon the
Eurodollar Rate or BA Discount Rate, or any Governmental Authority having
jurisdiction has, after the Restatement Effective Date, imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to each applicable Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or accept or
rollover Bankers’ Acceptances, as applicable, or to convert Base Rate Loans,
Canadian US Dollar Base Rate Loans or Canadian Prime Rate Loans, as applicable,
to Eurodollar Rate Loans or Bankers’ Acceptances, as applicable, shall be
suspended until such Lender notifies the Administrative Agent and each
applicable Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, each applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans or Bankers’ Acceptances, as
applicable, of such Lender to Base Rate Loans, Canadian US Dollar Base Rate
Loans or Canadian Prime Rate Loans, as applicable, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans or Bankers’ Acceptances, as applicable, to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Bankers’ Acceptances, as applicable.  Upon any such
prepayment or conversion, such Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03         Inability to Determine Rates.  If the Required Lenders determine
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, or the Canadian Revolver Required Lenders
determine for any reason in connection with any request for a Bankers’
Acceptance or a conversion to or rollover thereof, that (a) in the case of a
Eurodollar Rate Loan, Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan or (b) adequate and reasonable means do not exist
for determining the Eurodollar Rate or BA Discount Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or proposed
Bankers’ Acceptance, as applicable, the Administrative Agent will promptly so
notify each applicable Borrower and each applicable Lender.  Thereafter, the
obligation of the applicable Lenders to make or maintain Eurodollar Rate Loans
or accepting or maintaining Bankers’ Acceptances, as applicable, shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, any Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or any pending request for a Borrowing by way of,
conversion to or rollover of Bankers’ Acceptances, as applicable, or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans, Canadian US Dollar Base Rate Loans or Canadian
Prime Rate Loans, as applicable, in the amount specified therein.

 

86

--------------------------------------------------------------------------------


 

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, capital adequacy
requirement, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer; or

 

(ii)           impose on any Lender or any L/C Issuer or the London or Canadian
interbank markets any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or Bankers’ Acceptances accepted by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making, continuing, converting into or maintaining any Eurodollar
Loan (or of maintaining its obligation to make any such Loan) or accepting or
maintaining any Bankers’ Acceptance (or of maintaining its obligation to accept
any such Bankers’ Acceptance), or to increase the actual cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount), in each case by an amount deemed by such Lender or such L/C Issuer to
be material, then, upon request of such Lender or such L/C Issuer and delivery
by such Lender or such L/C Issuer of a certificate of the type described in
Section 3.04(c), the applicable Borrower (or, if such cost or reduction shall
not be attributable to any particular Loan or Letter of Credit, Holdings) will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs actually incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital  or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such L/C Issuer’s capital or
on the capital of such Lender’s or such L/C Issuer’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such L/C Issuer, to a level below that which such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such L/C Issuer’s policies and the policies of such Lender’s or such
L/C Issuer’s holding company with respect to capital adequacy), in each case by
an amount deemed by such Lender or such L/C Issuer to be material, then from
time to time, upon request of such Lender or such L/C Issuer and delivery by
such Lender or such L/C Issuer of a certificate of the type described in Section
3.04(c), US Borrower or Canadian Borrower, as applicable, will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any actual such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
applicable Borrower or Holdings shall be presumed correct absent manifest
error.  The applicable

 

87

--------------------------------------------------------------------------------


 

Borrower or Holdings shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the applicable Borrower or Holdings of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The applicable Borrower shall
pay to each applicable Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan made to such Borrower by such Lender equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided that the applicable Borrower shall have received at least ten (10)
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice; provided that no Borrower
shall be required to compensate a Lender pursuant to the foregoing provisions of
this paragraph for any such additional interest incurred more than six months
prior to the date that such Lender notifies the applicable Borrower of such
additional interest.

 

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any
actual loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, rollover (in the case of Bankers’ Acceptances),
conversion, payment or prepayment of any Loan other than a Base Rate Loan,
Canadian US Dollar Base Rate Loan or Canadian Prime Rate Loan on a day other
than the last day of the Interest Period for such Loan or the term of such
Bankers’ Acceptance, as applicable (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue, rollover (in the
case of a Bankers’ Acceptance) or convert any Loan other than a Base Rate Loan,
Canadian US Dollar Base Rate Loan or Canadian Prime Rate Loan on the date or in
the amount notified by such Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by any
Borrower pursuant to Section 10.12;

 

including any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.

 

88

--------------------------------------------------------------------------------


 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Lender delivers to Borrowers a notice pursuant to
Section 3.02, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, the Borrowers may replace
such Lender in accordance with Section 10.12.

 

3.07         Survival.  All of the obligations of the Borrowers and Holdings
under this Article III shall survive termination of the Aggregate Revolver
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO THIS AGREEMENT AND CREDIT EXTENSIONS

 

4.01         Conditions of Agreement.  The effectiveness of this Agreement is
subject to satisfaction or waiver of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party unless otherwise
specified, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)            executed counterparts of (A) this Agreement from each party
hereto, (B) the Consent and Reaffirmation Agreement from each party thereto and
(C) such other documents as the Administrative Agent shall reasonably request in
connection with the perfection of the Collateral Agent’s security interest in
the Collateral, in each case in form and substance reasonably satisfactory to
the Administrative Agent;

 

(ii)           for each of the Loan Parties:

 

(A)          a copy of such Loan Party’s Organization Documents, as amended up
to and including the Restatement Effective Date, (1) certified (to the extent
such certification can be obtained) as of a recent date by the applicable
Governmental Authority of such Loan Party’s jurisdiction of incorporation,
organization or formation, and (2) certified as of the Restatement Effective
Date by the secretary or assistant

 

89

--------------------------------------------------------------------------------


 

secretary of such Loan Party or a Responsible Officer of such Loan Party as
being in full force and effect without further modification or amendment;

 

(B)           a good standing certificate or certificate of status from the
applicable Governmental Authority of such Loan Party’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Restatement Effective Date; provided that the Borrower’s shall not be required
to provide such documentation with respect to Niska Partners Coöperatief U.A.;

 

(C)           signature and incumbency certificates of the officers of such Loan
Party executing the Loan Documents to which it is a party, dated as of the
Restatement Effective Date;

 

(D)          duly adopted resolutions of the board of directors or similar
governing body of such Loan Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party or by which it or its assets may be bound, certified as of the
Restatement Effective Date by the secretary or assistant secretary of such Loan
Party or a Responsible Officer of such Loan Party, as being in full force and
effect without modification or amendment; provided that such resolutions or
similar documentation shall not be required with respect to Niska Partners
Coöperatief U.A.; and

 

(E)           such other documents as the Administrative Agent may reasonably
request;

 

(iii)          the favorable opinions (addressed to the Administrative Agent and
the Lenders) of (A) Latham & Watkins LLP, counsel to the Loan Parties,
substantially in the form of Exhibit G-1, (B) Bennett Jones LLP, Canadian
counsel to the Loan Parties, substantially in the form of Exhibit G-2 and (C)
Blake, Cassels & Graydon LLP, Canadian counsel to the Administrative Agent,
substantially in the form of Exhibit G-3;

 

(iv)          the results of a recent lien search in each of the jurisdictions
where the Loan Parties are located (within the meaning of the UCC or the PPSA,
as applicable) and each other jurisdiction that the Administrative Agent may
reasonably request, and such search shall reveal no liens on any assets of the
Loan Parties except for liens permitted by Section 7.01 or released or
discharged on or prior to the Restatement Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

 

(v)           a certificate signed by a Responsible Officer of Holdings (it
being understood that, with respect to such person executing such certificate as
a Responsible Officer, such certificate is provided in such person’s capacity as
an officer of the general partner of Holdings and not in such person’s
individual capacity):

 

(A)          certifying that, since March 31, 2012, no event has occurred that
has had or could reasonably be expected to have a Material Adverse Effect;

 

(B)           certifying that the representations and warranties of each
Borrower and each other Loan Party contained in Article V or any other Loan
Document are true and correct in all material respects (without duplication of
any materiality qualifier contained in such representations and warranties) on
and as of the Restatement

 

90

--------------------------------------------------------------------------------


 

Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;

 

(C)           certifying that no Default or Event of Default has occurred and is
continuing; and

 

(D)          certifying that, as of the Restatement Effective Date, there is no
action, suit, investigation or proceeding pending or, to the knowledge of any
Holdings Entity, threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect;

 

(vi)          a certificate of a Responsible Officer of Holdings (it being
understood that, with respect to the person executing such certificate as a
Responsible Officer of Holdings, such certificate is provided in such person’s
capacity as an officer of Holdings, and not in such person’s individual
capacity), in substantially the form of Exhibit I, attesting to the Solvency of
each Loan Party, on a consolidated basis, as of the Restatement Effective Date.;
and

 

(vii)         (A) a completed US Borrowing Base Report dated as of the
Restatement Effective Date, setting forth the US Borrowing Base as of May 31,
2012 and (B) a completed Canadian Borrowing Base Report dated as of the
Restatement Effective Date, setting forth the Canadian Borrowing Base as of May
31, 2012.

 

(b)           After giving effect to the transactions contemplated hereby, the
Loan Parties shall not have any outstanding Indebtedness other than (i) the
Obligations and (ii) Indebtedness permitted by Section 7.03.

 

(c)           The Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

 

(d)           (i) All accrued fees required to be paid to the Administrative
Agent and, the Arrangers on or before the Restatement Effective Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Restatement Effective Date shall have been paid, in each case, to the extent
estimated or invoiced at least one (1) Business Day prior to the Restatement
Effective Date.

 

(e)           Unless waived by the Administrative Agent, the Borrowers shall
have paid all fees, charges and disbursements of not more than one US and one
Canadian counsel to the Administrative Agent (directly to such counsel if
requested by the Administrative Agent), plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent), in each case, to the extent estimated or invoiced at
least one (1) Business Day prior to the Restatement Effective Date.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.

 

91

--------------------------------------------------------------------------------


 

4.02         Conditions to all Credit Extensions.  The obligation of each L/C
Issuer and each Lender to honor any Request for Credit Extension (other than a
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans or rollover of BAs) is subject to the
following conditions precedent:

 

(a)           The representations and warranties of each Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained in such representations and warranties) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           In the case of a Borrowing of US Revolver Loans or US Swing Line
Loans or an L/C Credit Extension in respect of US Letters of Credit, after
giving effect to such Borrowing or L/C Credit Extension, as applicable, the
Total US Revolver Exposure shall not be greater than the US Revolver Maximum
Available Amount.

 

(d)           In the case of a Borrowing of Canadian Revolver Loans or Canadian
Swing Line Loans or an L/C Credit Extension in respect of Canadian Letters of
Credit, after giving effect to such Borrowing or L/C Credit Extension, the Total
Canadian Revolver Exposure shall not be greater than the Canadian Revolver
Maximum Available Amount.

 

(e)           The Administrative Agent and, if applicable, the Applicable L/C
Issuer or the Applicable Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate Loans
or rollover of BAs) submitted by any Borrower shall (x) be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
through (e) have been satisfied on and as of the date of the applicable Credit
Extension and (y) include a calculation based on the most recently delivered US
Borrowing Base Report or Canadian Borrowing Base Report, as the case may be, in
respect of the matters specified in clauses (c) or (d), as the case may be.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrowers represents and warrants to the Administrative
Agent and the Lenders that:

 

5.01         Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and is licensed and, to the extent such
concept is applicable in such jurisdiction, in good standing, under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all applicable Laws; except in each case referred to in clause
(b)(i), (c) or (d) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

92

--------------------------------------------------------------------------------


 

5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries (other than Liens created under the Security Documents)
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law, except in each case referred to in clause (b) or (c), to the
extent such violations could not reasonably be expected to have a Material
Adverse Effect.

 

5.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents or (d) to the best of the Loan Parties’ knowledge, the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents (other than, in each case, as contemplated by the Loan Documents),
except for (i) those that have been obtained, taken, given or made prior to the
Restatement Effective Date and are in full force and effect or those obtained in
accordance with Section 6.18, (ii) those filings required after the Restatement
Effective Date to maintain the validity, perfection and priority of any Liens
created under the Security Documents, (iii) those filings required after the
Restatement Effective Date to create and perfect any Liens created pursuant to
the requirements of Sections 6.12 and 6.13, (iv) prior to the closing of any
Permitted Acquisition, those required in connection with such Permitted
Acquisition, (v) those required in the ordinary course of business of the Loan
Parties in order to comply with the requirements of applicable Law (provided
that, to the extent non-compliance could reasonably be expected to result in a
Material Adverse Effect, they will be obtained by the times required by
applicable Law), (vi) those required by applicable Law in connection with any
Disposition of Collateral by the Administrative Agent or any other Secured Party
in the course of exercising remedies pursuant to the Security Documents and
(vii) to the extent that non-compliance could not reasonably be expected to
result in a Material Adverse Effect.

 

5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other Laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

5.05         Financial Statements; No Material Adverse Effect.

 

(a)           Since March 31, 2012, there has been no event or circumstance
either individually or in the aggregate that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(b)           The most recent financial statements furnished pursuant to (i)
Section 6.01(a)(i) and (ii) Section 6.01(b)(i), in each case, were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the financial condition of Holdings and its Subsidiaries in each case,
as of the date

 

93

--------------------------------------------------------------------------------


 

thereof and their results of operations for the period covered thereby, subject,
in the case of clause (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

5.06         Litigation.  Except as set forth on Schedule 5.06, there are no
investigations, actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Holdings or any Borrower, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, against any Loan
Party or against any of the Loan Parties’ properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07         No Default.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08         Ownership of Property; Liens.  Each Loan Party has good record (or
registered) title in fee simple to, or valid leasehold interests in, or holds
other valid rights pursuant to access agreements, petroleum and natural gas
leases, trust agreements or other agreements, to, all real property necessary or
used in the ordinary conduct of its business, except (a) any deficiency in such
rights existing at the time such property was acquired or any other deficiency
that would not reasonably be expected to have a Material Adverse Effect and (b)
Liens permitted by Section 7.01.

 

Set forth on Schedule 5.08 is a complete and accurate list, as of the
Restatement Effective Date, of the addresses of all real property owned or
leased by any Loan Party.

 

5.09         Environmental Compliance.  Each Loan Party conducts, from and after
the Restatement Effective Date, in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on its
respective businesses, operations and properties, and as a result thereof
Holdings and the Borrowers have reasonably concluded that such Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.10         Insurance.  The properties of each Loan Party are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party operates.

 

5.11         Taxes.  (a) Each Loan Party has filed all federal and other
material tax returns and reports required to be filed (collectively, the “Tax
Returns”); all such Tax Returns are true, correct and complete in all material
respects; and all material Taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof, except where contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.

 

(b)           Except as could not reasonably be expected to have a Material
Adverse Effect, (i) no adjustment or penalty relating to any Tax Return has been
proposed formally or informally by any Governmental Authority and, to the
knowledge of each Loan Party, no basis exists for any such adjustment, (ii)
except as set forth on Schedule 5.11, no Tax Return is under audit or
examination by and Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Government Authority, (iii) proper and accurate amounts have been withheld
by each Loan Party from their respective employees for all periods in full and
complete

 

94

--------------------------------------------------------------------------------


 

compliance with the tax, social security and unemployment withholding provisions
of the applicable Governmental Authority and such withholdings have been timely
paid to the respective Governmental Authorities.

 

(c)           Except as could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has (i) executed or filed with the IRS, the Canada
Revenue Agency or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for the filing
of any Tax Return or the assessment or collection of any Taxes,  or (ii)
incurred any obligation under any tax sharing agreement or arrangement.

 

5.12         ERISA and Pension Plan Compliance.

 

(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws.  Except as could not reasonably
be expected to have a Material Adverse Effect, each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of Holdings and
each Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Except as could not reasonably be expected to have a
Material Adverse Effect, each Loan Party and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)           There are no pending or, to the knowledge of Holdings and each
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Except as could not reasonably be expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

(d)           No Canadian Loan Party sponsors or participates in, or is required
under Applicable Canadian Pension Legislation to sponsor or participate in, any
Canadian Pension Plan in respect of any of their employees or former employees
in Canada.

 

5.13         Subsidiaries; Equity Interests.  As of the Restatement Effective
Date, Holdings and the Borrowers have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable (to the extent applicable) and are owned by a Loan Party in
the amounts specified in Part (a) of Schedule 5.13 free and clear of all Liens
other than Liens permitted under Section 7.01.  As of the Restatement Effective
Date, Holdings and the Borrowers have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  As of the Restatement Effective Date, set forth in Part (c) of
Schedule 5.13 is a complete and accurate list of all

 

95

--------------------------------------------------------------------------------


 

Loan Parties, showing as of the Restatement Effective Date (as to each Loan
Party) the jurisdiction of its organization, the address of its principal place
of business or chief executive office and its U.S. taxpayer identification
number or, in the case of any non-US Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its organization.

 

5.14         Margin Regulations; Investment Company Act; Permits and
Authorizations.

 

(a)           No Loan Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b)           No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

(c)           (i) Each Loan Party has obtained and maintains all Permits and
Authorizations, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect and (ii) each Loan Party has operated
its business in compliance with the provisions of its Permits and
Authorizations, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.15         Disclosure.  No report, financial statement, certificate or other
written factual information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.

 

5.16         Compliance with Laws.  Each Loan Party is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its businesses, operations or properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17         Intellectual Property; Licenses, Etc.  Each Loan Party, to its
knowledge, owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses to
intellectual property rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
its business, without conflict with the rights of any other Person, except as
could not reasonably be expected to have a Material Adverse Effect.  To the
knowledge of Holdings and each Borrower, no material slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party infringes upon
any material IP Rights held by any other Person, except as could not reasonably
be expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the best knowledge of Holdings and each
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.18         Labor Disputes.  Since the Restatement Effective Date, (a) there
are no strikes, lockouts or slowdowns against any Loan Party pending, or to the
knowledge of the Borrowers, threatened, and (b) all payments due from any Loan
Party or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan

 

96

--------------------------------------------------------------------------------


 

Party or such Subsidiary to the extent required by GAAP, except, in each case,
as could not reasonably be expected to have a Material Adverse Effect.

 

5.19         Solvency.  Upon giving effect to the execution of this Agreement,
the other Loan Documents and the consummation of the transactions contemplated
hereby, each Borrower together with each Guarantor on a consolidated basis will
be Solvent.

 

5.20         [Intentionally Omitted].

 

5.21         International Financial Reporting Standards.  As of the Restatement
Effective Date, the Borrowers and Holdings, are aware of the SEC’s consideration
to incorporate IFRS into future financial reporting requirements for US issuers,
however, as of the Restatement Effective Date, to the Borrowers’ and Holdings’
knowledge, there is no impact or effect on the accounting and reporting systems
or any other aspect of the business of the Loan Parties as they report under US
GAAP.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
indemnification or other contingent obligations not yet due and owing), or any
Letter of Credit and not Cash Collateralized shall remain outstanding, each of
Holdings and the Borrowers shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each of their respective
Subsidiaries that are Loan Parties to:

 

6.01         Financial Statements.  Deliver to the Administrative Agent in form
and detail reasonably satisfactory to the Administrative Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year (commencing with the Fiscal Year ending March 31, 2012),
a consolidated balance sheet of Holdings and its Subsidiaries, and, the related
combined statements of income or operations, partners’ capital and cash flows
for such Fiscal Year, setting forth in each case (for the Fiscal Year ending
March 31, 2012 and each Fiscal Year thereafter) in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such combined statements or consolidated statements, as
applicable to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

 

(b)           as soon as available, but in any event within, in the case of each
other Fiscal Quarter that is not the end of a Fiscal Year, 45 days after the end
of such Fiscal Quarter (commencing with the Fiscal Quarter ending June 30,
2012), a consolidated balance sheet of Holdings and its Subsidiaries, as at the
end of such Fiscal Quarter, and the related consolidated statements of income or
operations, partners’ capital and cash flows for such Fiscal Quarter and for the
portion of the Fiscal Year then ended, setting forth in each case (for the
Fiscal Quarter ending June 30, 2012 and each Fiscal Quarter thereafter) in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Holdings as fairly presenting in all
material respects the financial condition, results of operations, partners’
capital and cash flows of Holdings and its Subsidiaries

 

97

--------------------------------------------------------------------------------


 

in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

(c)           as soon as available during any Trigger Event Period, but in any
event within 45 days after the end of each calendar month during such Trigger
Event Period (other than March, June, September and December), a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such calendar
month, and the related consolidated statements of income or operations for such
calendar month and for the period from the beginning of the then current Fiscal
Year to the end of such calendar month, all in reasonable detail and prepared in
accordance with GAAP, subject to changes resulting from normal year end
adjustments and the absence of footnotes.

 

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or, if any such Default shall exist, stating the nature and status of
such event;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of Holdings (not in his or her individual capacity but solely in his
or her capacity as an officer of Holdings);

 

(c)           as soon as available, and in any event within the earlier of
(x) 60 days after the end of each Fiscal Year and (y) 15 days after approval by
the board of directors of Holdings, a business and financial plan for Holdings
(in form reasonably satisfactory to the Administrative Agent), prepared or
caused to be prepared by a Responsible Officer of Holdings, setting forth
financial projections and budgets for Holdings for the then current Fiscal Year;

 

(d)           promptly after the furnishing thereof, copies of any statement or
report, furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;

 

(e)           written notice of the occurrence of a Trigger Event Period as soon
as available, and in any event (x) in the case of a Trigger Event Period arising
on account of the imposition of Reserves, promptly after the occurrence thereof,
and (y) in the case of any other Trigger Event Period, within one (1) Business
Day after the occurrence thereof;

 

(f)            within five (5) Business Days after the 1st Business Day of each
calendar month, beginning on such day for August, 2012 and on each such day
thereafter (or the next succeeding Business Day if such day is not a Business
Day):

 

(i)            a US Borrowing Base Report (a “US Borrowing Base Report”) in the
form of Exhibit K-1, duly completed by a Responsible Officer of the US Borrower,
showing the US Borrowing Base as of the close of the 1st Business Day of such
calendar month, and conforming with the requirements of Section 2.14 and
Schedule 2.14; provided that, at any time the Total US Revolver Exposure exceeds
75% of the US Revolver Maximum Available Amount, such US Borrowing Base Report
shall be delivered on each Friday (or the next succeeding Business Day if such
day is not a Business Day or if such day is the day

 

98

--------------------------------------------------------------------------------


 

immediately following January 1 or July 4) of each calendar week, showing the US
Borrowing Base as of the immediately preceding Monday; and

 

(ii)           a Canadian Borrowing Base Report (a “Canadian Borrowing Base
Report”) in the form of Exhibit K-2, duly completed by a Responsible Officer of
the Canadian Borrower, showing the Canadian Borrowing Base as of the close of
the 1st Business Day of such calendar month, and conforming with the
requirements of Section 2.14 and Schedule 2.14; provided that at any time the
Total Canadian Revolver Exposure exceeds 75% of the Canadian Revolver Maximum
Available Amount, such Canadian Borrowing Base Report shall be delivered on each
Friday (or the next succeeding Business Day if such day is not a Business Day or
if such day is the day immediately following January 1 or July 4) of each
calendar week, showing the Canadian Borrowing Base as of the immediately
preceding Monday;

 

provided that the US Borrower or the Canadian Borrower may deliver a US
Borrowing Base Report or Canadian Borrowing Base Report, as applicable, at such
additional times as it may elect, so long as such Borrowing Base Report conforms
with the requirements of Section 2.14 and Schedule 2.14.

 

(g)           If requested by the Administrative Agent, the Loan Parties shall
permit and cooperate with an environmental and safety review made in connection
with the operations of the Loan Parties’ properties no more frequently than one
time during each Fiscal Year, by Environmental Resources Management or such
other consultants selected by the Administrative Agent and reasonably acceptable
to Holdings, all at the Loan Parties’ cost and expense; provided that the
approval of Holdings shall not be required if a Default or Event of Default has
occurred and is continuing at the time of such selection by the Administrative
Agent.  The consultant shall render a verbal or written report, as specified by
the Administrative Agent, based upon such review at the Loan Parties’ cost and
expense, and a copy of any such written report will be provided to Holdings
unless a Default or Event of Default has occurred and is continuing at the time
such report is rendered;

 

(h)           as soon as available, but in any event within 90 days after the
end of each Fiscal year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may responsibly specify;

 

(i)            on each Friday (or the next succeeding Business Day if such day
is not a Business Day or if such day is the day immediately following
Thanksgiving, December 25, January 1 or July 4) of each calendar week, a report
as of the immediately preceding Business Day of all Loan Parties’ Positions in
form and detail satisfactory to the Administrative Agent and certifying that
such Positions are in compliance with the Risk Management Policy;

 

(j)            promptly, such additional information regarding the business,
financial or corporate affairs of Holdings or any of its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request (including, without limitation, certifications
as to the “Available Amount” and the “MLP Distribution Amount” as set forth
herein).

 

Except for the Compliance Certificates referenced in Section 6.02(b), the
Administrative Agent shall have no obligation to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.  Holdings and each Borrower hereby acknowledge
that (a) the Administrative Agent and/or

 

99

--------------------------------------------------------------------------------


 

the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrowers or their
securities) (each a “Public Lender”).  Holdings and each Borrower hereby agree
that, so long as any Borrower is the issuer of any outstanding debt securities
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities, (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Holdings and each Borrower shall be deemed
to have authorized the Administrative Agent, the Arrangers, the L/C Issuers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal and state securities laws (provided that, to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.06(h)); (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor,” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing, the provisions of this paragraph
shall only be applicable to the extent any Borrower has issued any public
securities.

 

6.03         Notices.

 

(a)           Promptly notify the Administrative Agent and each Lender of the
occurrence of any Default; and

 

(b)           Promptly notify the Administrative Agent and each Lender:

 

(i)            of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

 

(ii)           of the occurrence of any ERISA Event; and

 

(iii)          of any material change in accounting policies or financial
reporting practices by any Loan Party.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document, the breach of which gave rise to the
Default described in such notice.

 

6.04         Payment of Taxes.  Pay and discharge as the same shall become due
and payable, all its material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets which, if unpaid, would by
law become a Lien upon its property, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party.

 

6.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, provided, however, that Holdings and its
Subsidiaries may consummate any merger, consolidation or other transfer

 

100

--------------------------------------------------------------------------------


 

of assets as permitted by Section 7.05 or 7.06, (b) take all reasonable action
to maintain all rights, privileges, Permits and Authorizations and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

6.06         Maintenance of Properties.  (a) Maintain, manage and operate all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of any Loan Party, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing (a) with respect to liability
policies, for endorsements listing the Administrative Agent as an additional
insured, as its interests may appear, (b) that such policies may not be canceled
or reduced or affected in any material manner for any reason without 30 days
prior notice to the Administrative Agent, and (c) for any other matters
specified in any applicable Security Document.

 

6.08         Compliance with Laws.  Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09         Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the applicable Loan Party.

 

6.10         Inspection Rights; Commercial Finance Examinations.

 

(a)           Permit representatives and independent contractors (subject to the
execution and delivery by such independent contractors of an appropriate
confidentiality undertaking) of the Administrative Agent to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided that (i) unless an Event of Default exists and is
continuing, the Administrative Agent may do each of the foregoing only once
during each Fiscal Year at the expense of the Borrowers, (ii) when an Event of
Default exists, the Administrative Agent (or any of its  representatives or
independent contracts) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and with advance notice, and
(iii) the right of representatives and independent contractors of the
Administrative Agent to visit and inspect the Suffield Facility shall be subject
to the Canadian Loan Parties’ ability to provide such access rights to the
Suffield Facility under applicable Laws and applicable Contractual Obligation.

 

101

--------------------------------------------------------------------------------


 

(b)           Once during each Fiscal Year commencing with the Fiscal Year
beginning March 31, 2012, at reasonable times during normal business hours and
upon reasonable prior notice, permit commercial financial examiners appointed by
the Administrative Agent to conduct a commercial finance examination of the
businesses and assets of the Loan Parties and, in connection with such
examination, to have full access to and the right to examine, audit, make
abstracts and copies from, and inspect the Loan Parties’ records, files, books
of account and all other documents, instruments and agreements to which a Loan
Party is a party.  The Borrowers shall pay all reasonable costs and expenses of
the Administrative Agent associated with any such examination once per calendar
year; provided that the Administrative Agent shall provide the Borrowers with a
reasonably detailed accounting of all such expenses; provided, further, that
(i) in the event a Trigger Event Period exists for a period of twelve
consecutive months, the Administrative Agent may conduct up to two (2) such
appraisals and field examinations at the expense of the Borrowers and (ii) the
Administrative Agent may conduct as many appraisals and field examinations at
the expense of the Borrowers as it deems reasonable in its Permitted Discretion
during the existence and continuance of an Event of Default.

 

6.11         Use of Proceeds.  Use the proceeds of Revolver Loans and other
extensions of credit hereunder for Inventory Purposes, to fund Unreimbursed
Amounts as provided under Section 2.03(c), for working capital, capital
expenditures, Permitted Acquisitions, and Investments permitted hereunder,
Restricted Payments permitted hereunder and for other lawful corporate,
partnership or limited liability company purposes of Holdings and its
Subsidiaries.

 

6.12         Additional Guarantors and Grantors.  (a)  Upon the formation
(including as a result of a conversion from one corporate form to another) of
any new or indirect Subsidiary (other than any Excluded Subsidiary or any CFC)
or acquisition of any new direct or indirect Subsidiary (other than any Excluded
Subsidiary or any CFC) by any Loan Party, promptly notify the Administrative
Agent of such formation or acquisition and promptly thereafter (and in any event
within 30 days after such formation or acquisition), at the Borrowers’ expense:

 

(i)            cause such Subsidiary to (A) (1)  if such Subsidiary is organized
under the laws of any jurisdiction of the United States, become a party to the
US Guaranty as “Guarantor” thereunder by executing and delivering to the
Administrative Agent a supplement to the US Guaranty in the form specified
therein, and (2) if such Subsidiary is organized under the laws of Canada or any
province or territory thereof or any other jurisdiction, become a party to the
Canadian Guarantee as a “Guarantor” thereunder by executing and delivering to
the Administrative Agent a supplement to the Canadian Guarantee in the form
specified therein, and (B) deliver to the Administrative Agent documents of the
types referred to in clause (ii) of Section 4.01(a); and, if requested by the
Administrative Agent, customary opinions of counsel to such Subsidiary, all in
form, content and scope reasonably satisfactory to the Administrative Agent;

 

(ii)           (A) cause all of the Equity Interests in such Subsidiary to be
pledged to the Administrative Agent to secure the Secured Obligations by
executing and delivering to the Administrative Agent (1) if such Subsidiary is
organized under the laws of any jurisdiction of the United States, a supplement
to the US Pledge Agreement in the form specified therein, and (2) if such
Subsidiary is organized under the laws of Canada or any province or territory
thereof or any other jurisdiction, a supplement to the Canadian Security
Agreement in the form specified therein, (B) pursuant to the applicable Pledge
Agreement, deliver or cause the applicable Subsidiary to deliver to the
Administrative Agent all certificates and stock powers (to the extent such
Equity Interests are certificated) and other documents required by such Pledge
Agreement with respect to all such Equity Interests, (C) take or cause the
applicable Subsidiary to take such other actions as may be reasonably

 

102

--------------------------------------------------------------------------------


 

necessary to provide the Administrative Agent with a first priority perfected
pledge of and security interest in such Equity Interests, and (D) if requested
by the Administrative Agent, deliver or cause the applicable Subsidiary to
deliver to the Administrative Agent documents of the types referred to in
clause (ii) of Section 4.01(a) and customary opinions of counsel, all in form,
content and scope, reasonably satisfactory to the Administrative Agent; provided
that, notwithstanding anything to the contrary, under no circumstances shall any
Loan Party be required to pledge more than 66% of the Equity Interests of any
CFC;

 

(iii)          cause Holdings or such Subsidiary to (A) (1) if such Subsidiary
is organized under the laws of any jurisdiction of the United States, become a
party to the US Security Agreement as a “Grantor” thereunder by executing and
delivering to the Administrative Agent a supplement to the US Security Agreement
in the form specified therein, and (2) if such Subsidiary is organized under the
laws of Canada or any province or territory thereof or any other jurisdiction,
become a party to the Canadian Security Agreement as a “Grantor” or “Debtor”
thereunder by executing and delivering to the Administrative Agent a supplement
to the Canadian Security Agreement the forms specified therein, (B) take
whatever action (including delivering proper financing statements in form
appropriate for filing under the UCC or PPSA, as applicable) may be necessary in
the opinion of the Administrative Agent to vest in the Administrative Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
in the assets purported to be subject to the applicable Security Agreement and
(C) if requested by the Administrative Agent, deliver to the Administrative
Agent additional security and other agreements and customary opinions of
counsel, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

Notwithstanding anything in this Section 6.12 to the contrary, the
Administrative Agent may, in its Permitted Discretion, lengthen the foregoing
time periods and otherwise modify (with the consent of the Borrowers) the
foregoing requirements and may waive the foregoing requirements to the extent
that the cost of obtaining a security interest in the foregoing Collateral is
excessive (as reasonably determined by the Administrative Agent) in relation to
the benefits to the Lenders.

 

6.13         Further Assurances.  Promptly upon reasonable request by the
Administrative Agent, (a) correct any material defect or error in the execution,
acknowledgment, filing or recordation of any Loan Document; and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to (i) perfect and maintain the validity, effectiveness and priority of
any of the Security Documents and any of the Liens intended to be created
thereunder and (ii) assure, convey, grant, and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

 

6.14         Environmental Matters; Environmental Reviews.  (a) Comply in all
material respects with all Environmental Laws now or hereafter applicable to
such Loan Party and its properties and assets, obtain all Permits and
Authorizations necessary for its operations and maintain all such Permits and
Authorizations in full force and effect (in each case, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect),
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all applicable Environmental Laws.  Each Loan Party will
promptly pay and discharge when due all material debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures

 

103

--------------------------------------------------------------------------------


 

necessary to comply with Environmental Laws unless, in each case, the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves required by GAAP are being maintained by the applicable
Loan Party.

 

(b)           Promptly furnish to the Administrative Agent all written notices
of violation, orders, claims, citations, complaints, penalty assessments, suits
or other proceedings received by any Loan Party, or of which it has notice,
pending or threatened against any Loan Party, by any Governmental Authority with
respect to any alleged violation of or non compliance with any Environmental
Laws or any Permits and Authorizations in connection with its ownership or use
of its properties or the operation of its business that could be reasonably
expected to result in a material liability.

 

(c)           Promptly furnish to the Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by any Loan Party in connection with its ownership or use of its properties or
the conduct of its business, relating to potential responsibility with respect
to any investigation, clean up of or exposure to Hazardous Material at any
location that could be reasonably expected to result in a material liability.

 

6.15         Deposit Accounts, Securities Accounts and Commodities Accounts.

 

(a)           Except (i) as otherwise approved in writing by the Administrative
Agent, (ii) Excluded Accounts and (iii) accounts that are otherwise subject to a
first priority security interest (subject to the terms hereof) in favor of the
Administrative Agent, for the benefit of the applicable Secured Parties,
pursuant to an account control agreement in form and substance reasonably
acceptable to the Administrative Agent (herein called an “Approved Account”),
each Borrowing Base Party shall at all times maintain all of its deposit
accounts, securities accounts and commodities accounts with one or more of the
Administrative Agent, the L/C Issuers and the Lenders (all such accounts
maintained by the Loan Parties with one or more of the Administrative Agent, the
L/C Issuers and the Lenders being herein collectively called the “Lender Party
Accounts” and, individually, a “Lender Party Account”).  On the Restatement
Effective Date, the Borrowers shall deliver to the Administrative Agent a
schedule of all Lender Party Accounts and any Approved Accounts in form and
substance reasonably acceptable to the Administrative Agent, which schedule
shall be revised promptly upon any change in Lender Party Accounts and Approved
Accounts in a manner sufficient to notify the Administrative Agent of all
then-current Lender Party Accounts and Approved Accounts.

 

(b)           The Administrative Agent hereby appoints each of the
Administrative Agent, the L/C Issuers and the Lenders to serve as its bailee to
perfect the Administrative Agent’s Liens in any Collateral in the possession of
such L/C Issuer or Lender.  Each of the Administrative Agent, the L/C Issuers
and the Lenders possessing any Collateral agrees to so act as bailee for the
Administrative Agent in accordance with the terms and provisions hereof.  In
furtherance of the foregoing, each of the Administrative Agent, the L/C Issuers
and the Lenders acknowledges that certain of the Loan Parties maintain Lender
Party Accounts at one or more of the Administrative Agent, L/C Issuers and
Lenders as disclosed pursuant to this Agreement.  The L/C Issuers and the
Lenders agrees to hold each and every Lender Party Account maintained with it as
bailee for the Administrative Agent to perfect the security interest held for
the benefit of the Secured Parties therein.  Prior to the receipt by the
Administrative Agent, L/C Issuer or Lender of notice from the Administrative
Agent that it is exercising exclusive control over (or, in the case of any
Lender Party Account maintained in Canada, enforcing its security interest in)
any Lender Party Account (a “Notice of Exclusive Control”), the Loan Parties are
entitled to make withdrawals from the Lender Party Accounts and make deposits
into and give entitlement orders with respect to the Lender Party Accounts.  The
Administrative Agent may provide such Notice of Exclusive Control only during a
Trigger Event Period.  Once the Administrative Agent, L/C Issuer or Lender has a
Notice of Exclusive Control, which such notice shall be given only during a
Trigger Event

 

104

--------------------------------------------------------------------------------


 

Period, the Borrowers, the Administrative Agent, the L/C Issuers and the Lenders
hereby agree that the Administrative Agent shall be the only party entitled to
make withdrawals from or otherwise give any entitlement order or other direction
with respect to the Lender Party Accounts or any funds or financial assets on
deposit therein.  To the extent not already occurring, L/C Issuers and Lenders
agrees to transfer, in immediately available funds by wire transfer to the
Administrative Agent, the amount of the collected funds credited to the deposit
accounts which are Lender Party Accounts held by such L/C Issuer or Lender, and
deliver to the Administrative Agent all moneys or instruments relating to such
Lender Party Accounts or held therein and any other Collateral at any time the
Administrative Agent demands payment or delivery thereof after a Notice of
Exclusive Control has been delivered to the Administrative Agent, L/C Issuer or
Lender.  Each Loan Party agrees that the L/C Issuers and Lenders are authorized
to immediately deliver all the Collateral to the Administrative Agent upon the
Administrative Agent’s, L/C Issuer’s or Lender’s receipt of a Notice of
Exclusive Control from the Administrative Agent.  After a Notice of Exclusive
Control has been delivered to the Administrative Agent, L/C Issuer or Lender,
such L/C Issuer or Lender shall not exercise any right of set-off or banker lien
against any Lender Party Account; provided that the foregoing shall not be
construed to prohibit the Administrative Agent, acting for the benefit of the
Secured Parties, from exercising any right of set-off or banker lien against any
Lender Party Account; provided further that each of the Administrative Agent,
L/C Issuers and Lenders shall be entitled to charge, or set-off against a Lender
Party Account and retain for its own account, any customary fees, costs, charges
and expenses owed to it in connection with the opening, operating and
maintaining such Lender Party Account and for the amount of any item credited to
such Lender Party Account that is subsequently returned for any reason.

 

6.16         Risk Management Review(a).  In the Administrative Agent’s
discretion, once during each Fiscal Year commencing with the Fiscal Year
beginning April 1, 2012, permit third party risk management professionals
appointed by the Administrative Agent to conduct a risk management review of the
businesses and assets of the Loan Parties and, in connection with such
examination, to have full access to and the right to examine, audit, make
abstracts and copies from, and inspect the Loan Parties’ records, files, books
of account and all other documents, instruments and agreements to which a Loan
Party is a party (subject to the execution and delivery by such third party risk
management professionals of an appropriate confidentiality undertaking).  The
Borrowers shall pay all reasonable costs and expenses of the Administrative
Agent associated with any such review.  The Administrative Agent shall furnish
any written report of the results of any such review to the Lenders and to
Holdings.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolver Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit and not Cash Collateralized shall remain outstanding, in each case, other
than indemnification and other contingent obligations not yet due and owing,
neither Holdings nor the Borrowers shall, and neither Holdings nor the Borrowers
shall permit any of their respective Subsidiaries to:

 

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Restatement Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
amount of Indebtedness, if any, secured or benefited thereby is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an

 

105

--------------------------------------------------------------------------------


 

amount equal to any existing commitments unutilized thereunder, (ii) the direct
or any contingent obligor or obligors with respect thereto are not changed, and
(iii) any renewal or extension of the Indebtedness secured or benefited thereby
is permitted by Section 7.03(b);

 

(c)                                  Liens for Taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemens’, mechanics’,
contractors’, materialmens’, builders’, repairmens’, possessors’, shippers’,
operators’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(e)                                  pledges or deposits (or Liens on segregated
deposits established for such purpose) in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, other social
security or social insurance legislation and other similar obligations other
than any Lien imposed by ERISA;

 

(f)                                    deposits (or Liens on segregated deposits
established for such purpose) to secure the performance of bids, tenders, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case incurred in the ordinary course of business;

 

(g)                                 easements, encroachments, covenants running
with the land, rights-of-way, servitudes, zoning restrictions and other similar
encumbrances affecting real property incurred in the ordinary course of business
which, with respect to all of the foregoing, do not secure the payment of
Indebtedness of any Loan Party, which could not reasonably be expected to have a
Material Adverse Effect;

 

(h)                                 Liens securing judgments and attachments in
connection with court proceedings not constituting an Event of Default under
Section 8.01(h);

 

(i)                                     Liens in the nature of a right of
distraint or a power of distress contained in any and all agreements pertaining
to the ownership and operations of any Natural Gas Storage Facility (including
without limitation any natural gas storage leases, licenses and/or unit
agreements) and associated property and assets, including without limitation any
operating leases of any Canadian Subsidiary that constitute Liens under the Laws
of Canada;

 

(j)                                     (i) Liens securing Indebtedness
permitted under Sections 7.03(d); provided that (A) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, (B) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition and (C) such Liens shall be created contemporaneously with,
or within 45 days after, the acquisition of the property financed by such
Indebtedness, (ii) Liens securing Indebtedness incurred pursuant to
Section 7.03(l), and (iii) Liens in the form of a Letter of Credit securing
Indebtedness incurred pursuant to Section 7.03(n);

 

(k)                                  (i) Liens under or with respect to accounts
with brokers or counterparties with respect to Swap Contracts consisting of
cash, commodities or futures contracts, options, securities, instruments, and
other like assets securing only Swap Contracts permitted under Section 7.03(c),
and

 

106

--------------------------------------------------------------------------------


 

(ii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

(l)                                     rights reserved to or vested in any
Governmental Authority by the terms of any right, power, agreement, transfer,
franchise, grant, lease, license or permit, or by any provision of Law, to
revoke or terminate any such right, power, agreement, transfer, franchise,
grant, lease, license or permit or to condemn or acquire by eminent domain,
expropriation or similar process or to require annual or other periodic payments
as a condition of the continuance thereof;

 

(m)                               rights reserved to or vested in any
Governmental Authority by the terms of any right, power, agreement, transfer,
franchise, grant, lease, license or permit, or by any provision of Law, in any
manner, control or regulate any of the properties of Holdings or any Subsidiary
or the use thereof or the rights and interests of Holdings or any Subsidiary
therein, in any manner under the terms of any right, power, agreement, transfer,
franchise, grant, lease, license or permit, or by any provision of Law;

 

(n)                                 rights reserved to the grantors, lessors or
licensors of any properties or interests therein of Holdings or any Subsidiary,
and the restrictions, conditions, restrictive covenants and limitations in
respect thereof, pursuant to the terms, conditions and provisions of any
permits, licenses, leases (including any natural gas storage leases and/or unit
agreements), transfers or assignments, operating agreements, access agreements,
rights-of-way agreements, contracts or other agreements associated therewith;

 

(o)                                 with respect to any leasehold interest in
real property, liens, judgments or other encumbrances on the fee or other
superior title interest to which such leasehold interest is subject;

 

(p)                                 any restriction imposed by applicable Law or
under the access agreements in respect of a Natural Gas Storage Facility,
including without limitation the Suffield Facility on the ability of the
Canadian Borrowers or any other Person to access a Natural Gas Storage Facility,
including without limitation the Suffield Facility; provided that any such
restriction could not reasonably be expected to have a Material Adverse Effect;

 

(q)                                 Liens on assets existing at the time such
assets are acquired pursuant to a Permitted Acquisition or other Investment
permitted by Section 7.02, provided that such Liens were not created or assumed
in contemplation of such Permitted Acquisition, and any renewals or extensions
thereof, provided that (i) any such renewal or extension Lien shall extend
solely to the assets so acquired, (ii) the principal amount of Indebtedness
secured or benefited thereby, if any, is not increased and (iii) the direct or
any contingent obligor with respect thereto is not changed;

 

(r)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure the payment of customs duties
in connection with the importation of goods in the ordinary course of business;

 

(s)                                  Liens on Equity Interests in Project
Subsidiaries securing Indebtedness incurred by such Project Subsidiaries;

 

(t)                                    Liens upon specific items of inventory or
other goods and proceeds arising in the ordinary course of business securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods;

 

(u)                                 Liens securing Indebtedness permitted by
Section 7.03(u);

 

107

--------------------------------------------------------------------------------


 

(v)                                 Liens on cash or cash equivalents used to
defease or to satisfy or discharge Indebtedness and any interest, penalties or
fees relating to such Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited hereunder;

 

(w)                               Liens securing Indebtedness or other
obligations in an amount not to exceed 2.5% of the Consolidated Tangible Assets
of Holdings as of the date of the financial statements most recently delivered
under Section 6.01 (it being understood that the assets of any Loan Party
subject to Liens pursuant to this Section 7.01(w) shall not be included in the
Borrowing Base);

 

(x)                                   customary non-assignment provisions in
hydrocarbon purchase and sale, storage or exchange agreements or similar
operational agreements or licenses, sublicenses, leases or subleases, in each
case entered into in the ordinary course of business and consistent with past
practices; and

 

(y)                                 Liens securing obligations to a public
utility, municipality or Governmental Authority with respect to operations
conducted in respect of any assets;

 

provided that (i) none of the foregoing exceptions shall permit any Loan Party
to create, incur, assume or suffer to exist any Lien on any Accounts, inventory,
cash or investment securities which constitute Collateral, unless such Lien has
been accounted for in the most recently calculated Borrowing Base, except
(A) Liens permitted under clauses (a), (c), (e), and (f), (B) Permitted Natural
Gas Liens, (C) Liens permitted under clause (k) above in connection with any
Hedge Positions in Brokers Accounts to secure Swap Contracts permitted under
Section 7.03(c) with the broker that is the holder of such Hedge Positions in
Brokers Accounts and (D) statutory liens and liens arising under customary
Natural Gas transportation agreements in favor of transporters and carriers of
Natural Gas permitted under clause (d) above; and (ii) other than as permitted
in Section 7.01(s), none of the foregoing exceptions shall permit any Loan Party
to create, incur, assume or suffer to exist any Lien on property, assets or
revenues of a Loan Party to secure obligations or liabilities of any Project
Subsidiary.

 

7.02                           Investments.  Make or hold any Investments,
except:

 

(a)                                  Investments by Holdings or any Subsidiary
in the form of Cash Equivalents;

 

(b)                                 (i) Investments by Holdings and its
Subsidiaries in any Loan Party and (ii) Investments by any Subsidiary of
Holdings that is not a Loan Party in any other Subsidiary of Holdings that is
not a Loan Party;

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(d)                                 Guarantees permitted by Section 7.03;

 

(e)                                  Investments existing on the Restatement
Effective Date and set forth on Schedule 7.02;

 

(f)                                    Permitted Acquisitions;

 

(g)                                 Investments in Swap Contracts permitted by
Section 7.04;

 

(h)                                 Hedge Positions in Brokers Accounts;

 

108

--------------------------------------------------------------------------------


 

(i)                                     advances to officers, directors and
employees of any Loan Party made in the ordinary course of business for
business-related expenses in an aggregate outstanding amount for all Loan
Parties not to exceed $1,000,000 at any time;

 

(j)                                     Investments resulting from the
forgiveness or conversion to equity of any Indebtedness permitted by
Section 7.03;

 

(k)                                  (i) Investments by Holdings or any of its
Subsidiaries that are Loan Parties in any of its Subsidiaries that are not Loan
Parties or (ii) Investments by Holdings or any of its Subsidiaries in any joint
venture or Project Subsidiary; provided that the aggregate amount of such
Investments does not exceed at any time an amount equal to the greater of
(1) $40 million and (2) 2.5% of the Consolidated Tangible Assets of Holdings as
of the date of the financial statements then most recently delivered under
Section 6.01, in each case, plus the Available Amount; provided that,
immediately after making such Investment, Total Revolver Exposure shall not
exceed 85% of Total Revolver Maximum Available Amount;

 

(l)                                     loans to employees, officers or
directors of Holdings or any of its Subsidiaries in connection with management
incentive plans; provided that such loans represent cashless transactions
pursuant to which such employees, officers or directors directly invest the
proceeds of such loans in the Equity Interests of Holdings;

 

(m)                               Investments of any Person in existence at the
time such Person becomes a Subsidiary; provided that such Investment was not
made in connection with or in anticipation of such Person becoming a Subsidiary;

 

(n)                                 [Intentionally Omitted];

 

(o)                                 Investments in newly formed Subsidiaries, if
the requirements of Section 6.12 (if applicable) are complied with;

 

(p)                                 (i) Investments arising directly out of the
receipt of non-cash consideration for any Disposition of assets permitted under
Section 7.06 and (ii) Investments resulting from pledges and deposits permitted
by Section 7.01;

 

(q)                                 any Investment in any Subsidiary that is not
a Loan Party to the extent such Investment is substantially contemporaneously
repaid in full with a dividend or other distribution from such Subsidiary;

 

(r)                                    provided that Holdings or any of its
Subsidiaries would be permitted to make a Restricted Payment under
Section 7.07, Investments constituting loans or advances in an amount not to
exceed the amount of such Restricted Payment permitted pursuant to Section 7.07;
and

 

(s)                                  Investments not otherwise permitted under
clauses (a) through (r) of this Section 7.02 in an aggregate outstanding amount
not to exceed at any time an amount equal to the greater of $40 million and
(ii) 2.5% of the Consolidated Tangible Assets of Holdings as of the date of the
financial statements then most recently delivered under Section 6.01, in each
case, plus the Available Amount; provided that, immediately after making such
Investment, Total Revolver Exposure shall not exceed 85% of Total Revolver
Maximum Available Amount.

 

7.03                           Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness; provided, however, that Holdings, the Borrowers and
their respective Subsidiaries may create, incur, assume or

 

109

--------------------------------------------------------------------------------


 

suffer to exist (if such Indebtedness was permitted to be incurred at the time
so incurred) any Indebtedness, if, at the time such Indebtedness is created,
incurred or assumed, the Fixed Charge Coverage Ratio is at least 2.0 to 1.0 on a
pro forma basis as at the end of the trailing four Fiscal Quarters most recently
ended, as if such Indebtedness had been incurred at the beginning of such
period; provided, further, that Holdings, the Borrowers and their respective
Subsidiaries may create, incur, assume or suffer to exist the following
Indebtedness:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the Restatement
Effective Date and listed on Schedule 7.03 and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and (ii) the terms of such refinancing, refunding,
renewal or extension are no less favorable to such Loan Party, the
Administrative Agent or the Lenders than the original Indebtedness;

 

(c)                                  obligations (contingent or otherwise)
existing or arising under any Swap Contract to the extent that such Swap
Contract is not prohibited by the Risk Management Policy at the time such Swap
Contract is in effect;

 

(d)                                 Indebtedness in respect of Capital Lease
Obligations, Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets within the requirements set forth in Section 7.01(j);
provided that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $15,000,000 and Guarantees in respect of any such
Indebtedness;

 

(e)                                  (i) Indebtedness of any Loan Party owing to
Holdings or any of its Subsidiaries and (ii) Guarantees by Holdings or any of
its Subsidiaries of any Indebtedness of any Loan Party;

 

(f)                                    to the extent constituting Indebtedness,
obligations with respect to surety, performance and appeal bonds obtained in the
ordinary course of business;

 

(g)                                 [Intentionally Omitted];

 

(h)                                 Indebtedness in respect of the Senior Notes
and any Guarantees with respect thereto plus any accrued pay-in-kind interest,
capitalized interest, accrued interest, fees, discounts, premiums and expenses,
in each case, in respect thereof and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(i)                                     Indebtedness of any Subsidiary of
Holdings that is not a Loan Party owing to Holdings or any Subsidiary of
Holdings that is a Loan Party to the extent otherwise permitted under
Section 7.02 and Guarantees by any Loan Party of Indebtedness of any Subsidiary
of Holdings that is not a Loan Party to the extent such Guarantee would be
permitted by Section 7.02(k);

 

(j)                                     Indebtedness in respect of netting
services, automatic clearinghouse arrangements and other cash management and
similar arrangements in the ordinary course of business;

 

110

--------------------------------------------------------------------------------


 

(k)                                  Indebtedness (i) in the form of earn-outs,
indemnification, incentive, non-compete, consulting or other similar
arrangements and other contingent obligations in respect of acquisitions or
Investments consummated prior to the Restatement Effective Date or otherwise
permitted by Section 7.02 (both before or after any liability associated
therewith becomes fixed) and, in each case, any Guarantees with respect thereto
and (ii) arising from agreements providing for indemnification related to sales
of goods or adjustment of purchase price or similar obligations in any case
incurred in connection with the acquisition or Disposition of any business,
assets or Subsidiary and any Guarantees with respect thereto;

 

(l)                                     Indebtedness of Subsidiaries that are
not Loan Parties in respect of lines of credit, letters of credit, bank
guarantees, factoring arrangements, sale/leaseback transactions and similar
extensions of credit in the ordinary course of business, in an aggregate
principal amount at any one time outstanding not to exceed an amount equal to
$10,000,000;

 

(m)                               Indebtedness in respect of workers’
compensation claims, bank guarantees, warehouse receipts or similar facilities,
property casualty or liability insurance, take-or-pay obligations in supply
arrangements, self-insurance obligations, performance, bid and surety bonds and
completion guaranties, in each case in the ordinary course of business;

 

(n)                                 Indebtedness to the extent supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

 

(o)                                 Indebtedness issued in lieu of cash payments
of Restricted Payments permitted by Section 7.07;

 

(p)                                 Indebtedness in respect of trade letters of
credit issued in the ordinary course of business;

 

(q)                                 unsecured Guarantees made in the ordinary
course of business; provided that such Guarantees are not of Indebtedness for
borrowed money;

 

(r)                                    Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business;

 

(s)                                  Subordinated Debt and any Guarantees with
respect thereto, so long as the Fixed Charge Coverage Ratio is at least 2.0 to
1.0 on a pro forma basis as at the end of the trailing four Fiscal Quarters most
recently ended, as if such Indebtedness had been incurred at the beginning of
such period;

 

(t)                                    [Intentionally Omitted];

 

(u)                                 Fixed Asset Financing; provided that (i) as
of the date of incurrence of such Indebtedness and after giving effect thereto,
no Default shall exist or have occurred and be continuing, (ii) after giving pro
forma effect to the incurrence of such Indebtedness, the Fixed Charge Coverage
Ratio as at the end of the trailing four Fiscal Quarter period most recently
ended shall be equal to at least 2.0 to 1.0 and (iii) at the time of such
Indebtedness, the Borrower shall have granted a second priority Lien on all
Collateral securing such Fixed Asset Financing in accordance with intercreditor
arrangements satisfactory to the Administrative Agent; and

 

(v)                                 Indebtedness in an aggregate principal
amount at any time outstanding, not to exceed the greater of (i) $50,000,000 and
(ii) 4% of the Consolidated Tangible Assets of Holdings.

 

111

--------------------------------------------------------------------------------


 

7.04                           Swap Contracts(a).  Be a party to or in any
manner be liable on any Swap Contract, except those entered into in accordance
with the Risk Management Policy.

 

7.05                           Fundamental Changes.  Merge, amalgamate or
consolidate with or into another Person, dissolve, liquidate or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Event of Default would result therefrom:

 

(a)                                  any Subsidiary of Holdings (other than a
Borrower) may merge, consolidate or amalgamate with (i) a Borrower, provided
that such Borrower shall be a continuing or surviving Person, or (ii) any one or
more other Wholly Owned Subsidiaries of Holdings or any Project Subsidiary;
provided that when any Guarantor is merging, consolidating or amalgamating with
any Wholly Owned Subsidiary of a Borrower that is not a Guarantor or with a
Project Subsidiary, such Guarantor shall be a continuing or surviving Person;

 

(b)                                 any Subsidiary that is not a Loan Party may
Dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding-up or otherwise) to any other Subsidiary that is not a Loan
Party;

 

(c)                                  any Subsidiary of Holdings may Dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to a Loan Party;

 

(d)                                 Holdings and any Subsidiary may engage in
Permitted Acquisitions;

 

(e)                                  Dispositions permitted by Section 7.06 and
any merger, dissolution, liquidation, consolidation, investment or Disposition,
the purpose of which is to effect a Disposition permitted by this Section 7.05;
and

 

(f)                                    any Investment expressly permitted by
Section 7.02 may be structured as a merger, consolidation or amalgamation.

 

7.06                           Dispositions.  Make any Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
equipment, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory and Cash
Equivalents in the ordinary course of business;

 

(c)                                  Dispositions of equipment or real property
or other property not constituting Collateral for fair market value unless the
Disposition could reasonably be expected to have a Material Adverse Effect on
the fair market value of the Collateral on the date of such Disposition;

 

(d)                                 Dispositions of property by any Subsidiary
of Holdings to Holdings or to a Wholly Owned Subsidiary of Holdings; provided
that if a Subsidiary of Holdings that is a Guarantor is Disposing of property,
the transferee thereof must be Holdings, a Borrower or another Guarantor;

 

(e)                                  Dispositions permitted by Section 7.02,
7.05 and 7.07;

 

(f)                                    Dispositions of Cushion Gas for fair
market value or in connection with any sale-leaseback transactions otherwise
permitted by Section 7.03;

 

112

--------------------------------------------------------------------------------


 

(g)                                 the Disposition of any Excluded Subsidiary
or any Project Subsidiary;

 

(h)                                 the sale or discount, in each case without
recourse and in the ordinary course of business, of overdue accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);

 

(i)                                     transfers of condemned Property as a
result of the exercise of “eminent domain” or other similar policies to the
respective Governmental Authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), and transfers of properties that
have been subject to a casualty to the respective insurer of such Property as
part of an insurance settlement; and

 

(j)                                     the Disposition of other assets for fair
market value (with the cash or Cash Equivalent component thereof not being less
than 75% of the aggregate consideration) not to exceed in any fiscal year an
amount equal to 7.5% of the Consolidated Tangible Assets of Holdings as of the
date of the financial statements then most recently delivered pursuant to
Section 6.01(a);

 

provided that, promptly after any Non-Ordinary Course Asset Disposition, the
applicable Borrower shall deliver to the Administrative Agent a Non-Ordinary
Course Borrowing Base Certificate as of the date of consummation of such
Non-Ordinary Course Asset Disposition and, if required, shall comply with
Section 2.05 and as of the date of any such Disposition and after giving effect
thereto, no Event of Default shall exist and be continuing.

 

7.07                           Restricted Payments.  Declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)                                  (i) each Subsidiary of Holdings may make
Restricted Payments to Holdings, any Subsidiary of Holdings that is a Loan Party
and any other Person that owns a direct Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made and (ii) each Subsidiary
of Holdings that is not a Loan Party may make Restricted Payments to any other
Subsidiary of Holdings that is not a Loan Party and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)                                 Holdings and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person;

 

(c)                                  for so long as Holdings is a “pass through”
entity for U.S. federal income tax purposes, Holdings may make quarterly
distributions to its partners based upon the estimated taxable income of
Holdings for such quarter in an amount equal to (i) the Applicable Tax Rate (as
defined below) times (ii) estimated taxable income of Holdings for such quarter,
as reasonably determined in good faith by Holdings’ accountants.  Distributions
for the final quarter of any year shall be based on the estimated taxable income
of Holdings for the entire taxable year and shall take into account the prior
quarterly distributions by Holdings for such year.  To the extent that the
actual taxable income of Holdings for any Fiscal Year exceeds the sum of the
foregoing quarterly estimates, then Holdings shall be entitled to make an
additional distribution to its partners in an amount equal to such excess
multiplied by the Applicable Tax Rate.  To the extent that the actual taxable
income of Holdings for any Fiscal Year is less than the sum of the foregoing
quarterly estimates, then Holdings shall deduct an amount equal to such
difference multiplied by the Applicable Tax Rate from the amounts it is
otherwise entitled to distribute to its partners in future quarters;

 

113

--------------------------------------------------------------------------------


 

(d)                                 Holdings may pay the Riverstone Monitoring
Fee so long as no Default or Event of Default has occurred and is continuing at
the time of such Restricted Payment and so long as no Default or Event of
Default would exist after giving pro forma effect thereto;

 

(e)                                  Holdings may purchase from employees,
former employees, directors, consultants or former directors (or permitted
transferees thereof) Equity Interests in Holdings issued under such Holdings’
incentive plans; provided that the aggregate purchase price for all such
purchases by Holdings during any Fiscal Year shall not exceed $5,000,000 (with
unused amounts being available to be used in the following calendar year, but
not in any succeeding calendar year) plus the net cash proceeds of any “key-man”
life insurance policies that have not been applied to the payment of
Distributions pursuant to this clause;

 

(f)                                    Holdings and each Subsidiary may make
noncash repurchases of Equity Interests deemed to occur upon exercise of stock
options or similar equity incentive awards if such Equity Interests represent a
portion of the exercise price of such options or similar equity incentive
awards;

 

(g)                                 [Intentionally Omitted];

 

(h)                                 Holdings and each Subsidiary may make
Restricted Payments in an aggregate principal amount not to exceed $10,000,000
to allow Holdings to make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such Person;

 

(i)                                     Holdings and each Subsidiary may make
Restricted Payments by Holdings in an amount not to exceed the MLP Distribution
Amount so long as no Default or Event of Default has occurred and is continuing
at the time of such Restricted Payment and so long as no Event of Default would
exist after giving pro forma effect thereto;

 

(j)                                     the payment of any dividend or
distribution or consummation of any irrevocable redemption with sixty (60) days
after the date of its declaration or giving the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the provisions hereof, so long as,
at the time of such declaration or giving of such redemption notice, no Default
or Event of Default has occurred and is continuing and, at the time of such
declaration or giving of such redemption notice, no Default or Event of Default
would exist after giving pro forma effect thereto; and

 

(k)                                  to the extent constituting Restricted
Payments, Holdings and its Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 7.02, 7.04, 7.05
and 7.06.

 

For purposes of the foregoing, “Applicable Tax Rate” means, with respect to any
period, the highest combined federal, state and local individual income tax rate
for an individual resident of New York, New York in effect for such period,
giving effect to the deductibility, if any and to the extent applicable, of
state and local taxes for U.S. federal income tax purposes.

 

7.08                           Change in Nature of Business.  Engage in any
material line of business that is not a Permitted Business.

 

7.09                           Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of any Loan Party, whether or not in
the ordinary course of business, other than transactions on terms substantially
as favorable to such Loan Party or its Subsidiaries as would be obtainable by
such Loan

 

114

--------------------------------------------------------------------------------


 

Party or its Subsidiaries at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that this Section 7.09 shall not
apply to (a) transactions among Holdings and any of its Subsidiaries and among
its Subsidiaries; (b) the payment of reasonable compensation, fees and expenses
to, and indemnity provided on behalf of, directors and officers of any Loan
Party or its Subsidiaries; (c) Restricted Payments permitted by Section 7.07;
(d) a management agreement between Holdings and certain of its Subsidiaries
providing for sharing of certain personnel; (e) payments by Holdings to
Riverstone of the Riverstone Monitoring Fee; (f) [Intentionally Omitted];
(g) any issuance of Equity Interests (other than Disqualified Stock) of Holdings
to Affiliates of Holdings; (h) any transaction with an Affiliate that is
expressly permitted by the terms of this Agreement to be entered into by
Holdings or such Subsidiary with an Affiliate; [Intentionally Omitted]; (j) any
transaction with any Person that is an Affiliate of Holdings only by reason of
such Person and Holdings having common directors; and (k) transactions relating
to the purchase or sale of hydrocarbons, the lease of storage capacity or the
transportation of hydrocarbons, in each case with investors in Holdings or its
Affiliates entered into in the ordinary course of business consistent with past
practice.

 

7.10                           Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document or the Senior Notes Documents) that (a) limits the ability (i) of any
Subsidiary (other than any Excluded Subsidiary) to make Restricted Payments to
any Borrower or any Guarantor or invest in any Borrower or any Guarantor, or to
repay loans and other indebtedness owing by it to any Borrower or any Guarantor,
(ii) of any Subsidiary (other than any Excluded Subsidiary) to transfer property
to any Borrower or any Guarantor, (iii) of any Subsidiary (other than any
Excluded Subsidiary) to Guarantee the Secured Obligations of any Borrower or
(iv) of any Loan Party to create, incur, assume or suffer to exist Liens in
favor of the Secured Parties on property of such Loan Party, provided that the
foregoing shall not prohibit (1) customary provisions contained in any agreement
to which a Loan Party is party that restrict or prohibit such Loan Party from
transferring or assigning such agreement to an affiliate of such Loan Party,
(2) any negative pledge (and related restriction on sale or transfer) incurred
or provided in favor of any holder of Indebtedness permitted under Section 7.03
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness, (3) customary restrictions and
conditions contained in any agreement relating to the sale of a Subsidiary, or
any or all of its assets, pending such sale, so long as such restrictions and
conditions are not applicable to any Person (or its property or assets) other
than the applicable Subsidiary and its assets, (4) any restriction existing in
any agreement or instrument (including any lease, right of way, access right,
easement or other agreement) in effect on the Restatement Effective Date and set
forth on Schedule 7.10, (5) agreements related to secured Indebtedness permitted
hereunder, if such restrictions apply only to the collateral for such
Indebtedness, (6) customary provisions in leases and other contracts restricting
assignment thereof; Contractual Obligations incurred in the ordinary course of
business and on customary terms which limit Liens on the assets subject of the
applicable Contractual Obligation; (7) any agreement in effect at the time any
Person becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and (8) restrictions imposed
by any Subordinated Debt that are consistent with the definition thereof;
(9) any agreement regarding Indebtedness of any Subsidiary that is not a
Guarantor to the extent permitted by Section 7.03; and (10) customary
restrictions and conditions contained in any agreement relating to any
Disposition of property.

 

7.11                           Prepayments, Etc. of Subordinated Debt.  Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Subordinated Debt, except (a) the payment of any obligations in
respect of any Subordinated Debt in accordance with the terms of the
subordination agreement applicable thereto, (b) any prepayment, redemption,
purchase or defeasance of any Subordinated Debt permitted under Section 7.03 in
connection with any refinancing or replacement thereof, (c) any prepayment of
any Subordinated Debt permitted under Section 7.03 required as a result of any
sale, lease, transfer or other

 

115

--------------------------------------------------------------------------------


 

disposition of any property securing such Subordinated Debt to the extent that
such security is permitted under this Agreement, (d) any prepayment, redemption,
purchase or defeasance of any Subordinated Debt permitted under Section 7.03 to
the extent financed with the proceeds of other Subordinated Debt permitted to be
incurred under Section 7.03, and (e) the prepayment, redemption, purchase or
defeasance of Subordinated Debt permitted under Section 7.03 made with the
Available Amount.

 

7.12                           Risk Management Compliance.

 

Enter into any transaction or permit to exist any Position that is in violation
of the Risk Management Policy, except transactions or Positions entered into
with a good faith belief that no such violation exists and where such violation
is remedied as promptly as possible.

 

7.13                           Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.14                           [Intentionally Omitted].

 

7.15                           Subordinated Debt.  Amend or modify the terms
(including subordination terms) of the documents evidencing or governing any
Subordinated Debt permitted by Section 7.03(s) in a manner materially adverse to
the Lenders without the prior written consent of the Administrative Agent, or
violate any of the subordination terms of the documents evidencing or governing
any Subordinated Debt permitted by Section 7.03(s).

 

7.16                           Fixed Charge Coverage Ratio.  If at any time the
Total Revolver Exposure exceeds 85% of the Total Revolver Maximum Available
Amount and until such time as the Total Revolver Exposure is less than 85% of
the Total Revolver Maximum Available Amount for a period of at least thirty (30)
consecutive days, the Fixed Charge Coverage Ratio for the most recent completed
four Fiscal Quarter period measured at the end of each Fiscal Quarter during
such period shall be not less than 1.10:1.0.

 

7.17                           Canadian Pension Plans.  Establish or maintain
any Canadian Pension Plan in respect of any of their employees or former
employees in Canada.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                           Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  Holdings, any Borrower or any
other Loan Party fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.

 

(i)                                     Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03,
6.05(a) or 6.11 or Article VII;

 

116

--------------------------------------------------------------------------------


 

(ii)                                  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in Section 6.02(f), and such failure
continues for 5 Business Days;

 

(iii)                               Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02 (other
than Section 6.02(f) and (j)), or 6.10, and such failure continues for 15 days;
or.

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the earlier
of (i) the date on which a Responsible Officer of any Loan Party becomes aware
of such failure and (ii) the date on which notice of such failure is given to
any Loan Party by any Agent (which notice will be given at the request of any
Lender); or

 

(d)                                 Representations and Warranties;
Certifications; Statements of Fact.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Holdings, any
Borrower or any other Loan Party herein in writing, in any other Loan Document,
or in any certificate delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
for borrowed money having an aggregate principal amount (including (x) the
undrawn face amount of any outstanding letter of credit, surety bonds and other
similar contingent obligations outstanding under any agreement relating to such
Indebtedness, (y) undrawn committed or available amounts and (z) amounts owing
to all creditors under any combined or syndicated credit arrangement) of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness for borrowed money or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries (other than any Immaterial Subsidiary)
institutes or consents to the institution of any Insolvency Proceeding, or makes
an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, monitor or similar officer for it or for all or any material part
of its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, monitor or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any Insolvency Proceeding relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) Any
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

117

--------------------------------------------------------------------------------


 

(h)                                 Judgments.  There is entered against any
Loan Party (i) one or more final non-appealable judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Security Documents.  Any Security
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected Lien (subject to Liens permitted hereunder) on a
material portion of the Collateral purported to be covered thereby, with the
priority required by the applicable Security Document, or any Loan Party shall
so assert in writing.

 

8.02                           Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Borrower;

 

(c)                                  require that the US Borrower or the
Canadian Borrower, as applicable, Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof) and all outstanding BAs (in
accordance with Section 2.20); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents and applicable Law;

 

118

--------------------------------------------------------------------------------


 

provided that, upon the occurrence of an Event of Default under Section 8.01(f),
the obligation of each Lender to make Loans and any obligation of each L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
US Borrower and the Canadian Borrower, as applicable, to Cash Collateralize the
L/C Obligations and outstanding BAs as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03                           Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations and outstanding BAs
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent as provided in Section 9.11.

 

ARTICLE IX.
AGENTS

 

9.01                           Appointment and Authority.

 

(a)                                  Each of the Lenders and L/C Issuers hereby
irrevocably appoints Royal Bank of Canada to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents.  Each of the
Lenders and L/C Issuers authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders and L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02                           Rights as a Lender.  Each Person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not such
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity.  Each such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not such Agent hereunder and without any duty to account
therefor to the Lenders.

 

119

--------------------------------------------------------------------------------


 

9.03                           Exculpatory Provisions.  The Agents shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing:

 

(a)                                  no Agent shall be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)                                  no Agent shall, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and no
Agent shall be liable for the failure to disclose, any information relating to
any Borrower, any Loan Party or any of their Affiliates that is communicated to
or obtained by the Person serving as such Agent or any of its Affiliates in any
capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final and nonappealable order or judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrowers, a Lender or the
L/C Issuer.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

9.04                           Reliance by Agents.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers),

 

120

--------------------------------------------------------------------------------


 

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05                           Delegation of Duties.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by such Agent.  The Administrative Agent and any such sub agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of such Agent.

 

9.06                           Resignation of Agents.  Any Agent may at any
time, or upon the request of Holdings shall, give notice of its resignation to
the Lenders, the L/C Issuers and the Borrowers effective upon appointment of a
successor Agent.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor Agent from among the Lenders, which shall be a bank with an office in
the United States, or an Affiliate of any such bank, which, in the case of a
resignation of the Agent other than upon the request of Holdings, shall, unless
an Event of Default under Section 8.01(a) or (f) shall have occurred and be
continuing, be subject to the approval of the Borrowers.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, and the L/C
Issuers (and the Borrowers (not to be unreasonably withheld or delayed), in the
case of a resignation other than at the request of Holdings, unless an Event of
Default under Section 8.01(a) or (f) shall have occurred and be continuing)
appoint a successor Agent meeting the qualifications set forth above; provided
that if the retiring Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through such Agent shall instead be made by or to each
applicable Lender and each applicable L/C Issuer directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

 

Any resignation by Royal Bank of Canada as the Administrative Agent pursuant to
this Section shall also constitute its resignation as US L/C Issuer, US Swing
Line Lender, Canadian L/C Issuer and Canadian Swing Line Lender.  Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents, and
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the US Letters

 

121

--------------------------------------------------------------------------------


 

of Credit or Canadian Letters of Credit, as the case may be, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07                           Non-Reliance on Agents and Other Lenders.  Each
of the Lenders and L/C Issuers acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders and L/C Issuers also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                           No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, neither the Arrangers, the joint book managers, the
Managing Agent nor the Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties, liabilities or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09                           Administrative Agent May File Proofs of Claim. 
In case of the pendency of any Insolvency Proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether such Agent shall have made
any demand on any Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Agents and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuers and the Agents under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to such Agent and, in the
event that such Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due such Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

122

--------------------------------------------------------------------------------


 

9.10                           Collateral and Guaranty Matters(a).  The Lenders
and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (A) upon
termination of the Aggregate Commitments and payment in full of all Secured
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized to the reasonable satisfaction of
Administrative Agent), (B) that is Disposed of as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document, (C) that
is redeemed, transferred, terminated, wound-up, merged, amalgamated, set-off, or
otherwise dealt with in connection with any corporate reorganization or other
inter-corporate transactions among Loan Parties that are permitted hereunder or
under any other Loan Document, (D) that is intended to secure any Fixed Asset
Financing permitted hereunder or (E) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders; and

 

(ii)                                  to release any Guarantor from its
obligations under the applicable Guaranty if such Person ceases to be a
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the applicable Guaranty pursuant to this Section 9.10(a).

 

(b)                                 In connection with any release of any Lien
or any Guarantor pursuant to this Section 9.10, the Administrative Agent shall
execute and deliver all such documents and instruments as the applicable Loan
Party shall reasonably request to evidence such release.

 

9.11                           Enforcement Actions and Application of Proceeds.

 

(a)                                  The Obligations shall be subject to
acceleration as provided in Section 8.02.

 

(b)                                 If any Agent receives any payment or
distribution of any kind (whether in cash, securities or other property) in
respect of any Enforcement Action concerning the Collateral, such Agent shall
apply such proceeds as follows:

 

(i)                                     first, to the repayment of all costs and
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
the Agents in connection with (A) the administration of the Security Documents,
(B) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any Collateral, (C) the exercise or enforcement
of any of the rights of the Agents hereunder or under the Security Documents, or
(D) the failure of any Loan Party to perform or observe any of the provisions of
the Security Documents;

 

(ii)                                  second, to the payment or other
satisfaction of any Liens, encumbrances, or adverse claims upon or against any
of the Collateral that are prior to those of such Agent or which such Agent is
otherwise required to pay under applicable Law;

 

(iii)                               third, to the reimbursement of any Agent for
the amount of any obligations of any Loan Party that are prior to those of such
Agent or which such Agent is otherwise required to pay under applicable law and
are paid or discharged by such Agent

 

123

--------------------------------------------------------------------------------


 

(other than amounts for principal and interest under the US Revolver Loans and
the Canadian Revolver Loans) pursuant to the provisions hereof or of the
Security Documents, and of any related expenses of such Agent payable by any
Loan Party hereunder or thereunder;

 

(iv)                              fourth, on a pro rata basis, to the
satisfaction of (A) the US Revolver Obligations (and, in respect of amounts in
respect of US Revolver Loans, US Swing Line Loans and US L/C Obligations, first
to repay the US Revolver Loans, the US Swing Line Loans and the applicable
Unreimbursed Amounts (ratably based upon the amount of such Obligations) and
then to Cash Collateralize that portion of US L/C Obligations comprised of the
undrawn amount of US Letters of Credit), and (B) the Canadian Revolver
Obligations (and, in respect of amounts in respect of Canadian Revolver
Advances, Canadian Swing Line Loans and Canadian L/C Obligations, first to repay
the Canadian Revolver Loans, the Canadian Swing Line Loans and the applicable
Unreimbursed Amounts (ratably based upon the amount of such Obligations) and
then ratably to Cash Collateralize (x) that portion of Canadian L/C Obligations
comprised of the undrawn amount of Canadian Letters of Credit and (y) BAs);

 

(v)                                 fifth, to the satisfaction of any other
Obligations not included in clause (iv) above, which payment shall be made
ratably to each Lender in accordance with its pro rata share of such
Obligations;

 

(vi)                              sixth, to the satisfaction of the Secured Cash
Management Obligations, on a pro rata basis;

 

(vii)                           seventh, to the payment of any other amounts
required by applicable Law (including any provision of the UCC or the PPSA); and

 

(viii)                        eighth, by delivery to Borrowers or to whomever
shall be lawfully entitled to receive the same or as a court of competent
jurisdiction shall direct.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit and BAs, as applicable, pursuant to
clause (iv) above shall be applied to satisfy drawings under such Letters of
Credit as they occur and to satisfy such BAs as they mature, as applicable.  If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired and all BAs have matured, such remaining
amount shall be applied in the order set forth above.

 

9.12                           Field Audit and Examination Reports; Disclaimer
by Lenders.  By signing this Agreement, each Lender:

 

(a)                                  is deemed to have requested that the
Administrative Agent furnish such Lender, promptly after it becomes available, a
copy of each field audit or examination report (each a “Report” and
collectively, “Reports”) prepared by or on behalf of the Administrative Agent;

 

(b)                                 expressly agrees and acknowledges that the
Administrative Agent does not (i) make any representation or warranty as to the
accuracy of any Report or (ii) shall not be liable for any information contained
in any Report;

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Administrative
Agent or other party performing any audit or examination will inspect only
specific information regarding the relevant Loan Party and will rely
significantly upon the

 

124

--------------------------------------------------------------------------------


 

relevant Loan Party’s books and records, as well as on representations of the
relevant Loan Party’s personnel;

 

(d)                                 agrees to keep all Reports confidential and
strictly for its internal use, and not to distribute except to its participants
or use any Report in any other manner (other than as may be permitted by
Section 10.06(h)); and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
the Administrative Agent and any such other Lender preparing a Report harmless
from any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrower or the indemnifying Lender’s participation in or the indemnifying
Lender’s purchase of, a loan or loans of Borrower; and (ii) to pay and protect,
and indemnify, defend and hold the Administrative Agent and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses and other amounts (including reasonable
fees, charges and disbursements of counsel) incurred by the Administrative Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

ARTICLE X.
MISCELLANEOUS

 

10.01                     Amendments, Etc.  Subject to Section 2.15, no
amendment or waiver of any provision of this Agreement or any other Loan
Document (except as provided therein), and no consent to any departure by any
Borrower or any other Loan Party therefrom (except as provided therein), shall
be effective unless in writing and signed by the Required Lenders and such
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that:

 

(a)                                  no amendment, waiver or consent shall,
unless in writing and signed by all of the Lenders, do any of the following at
any time:

 

(i)                                     release all or substantially all of the
value of any Guaranty, except as a result of any release of a Guarantor that has
ceased to be a Subsidiary of Holdings or any Borrower or has become an Excluded
Subsidiary in a transaction permitted under this Agreement;

 

(ii)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions;

 

(iii)                               subordinate the Collateral Agent’s Lien on
all or substantially all of the Collateral in any transaction or series of
related transactions; or

 

(iv)                              change any provision of this Section and the
definition of “Required Lenders” or “US Revolver Supermajority Lenders” or
“Canadian Revolver Supermajority Lenders” or any provision of the Loan Documents
which provides for the unanimous consent or approval of all the Lenders; or

 

125

--------------------------------------------------------------------------------


 

(b)           no amendment, waiver or consent shall increase the US Revolver
Commitment or the Canadian Revolver Commitment of any Lender (or reinstate the
commitment of any Lender terminated pursuant to Section 8.02), unless in writing
and signed by such Lender;

 

(c)           no amendment, waiver or consent shall, unless in writing and
signed by each of the US Revolver Lenders (without the necessity of the
signatures of the Required Lenders):

 

(i)            reduce, forgive or waive the principal of, or interest on, the US
Revolver Loans or any fees or other amounts payable hereunder to the US Revolver
Lenders;

 

(ii)           postpone, waive or otherwise defer any date scheduled for any
payment of principal of or interest on the US Revolver Loans or any fees or
other amounts payable to the US Revolver Lenders;

 

(iii)          change the order of application of any payment set forth in
Section 9.11 in any manner that materially affects the US Revolver Lenders; or

 

(iv)          change any provision of this clause (c) or the definition of “US
Revolver Required Lenders” or any other provision of the Loan Documents which
provides for the unanimous consent or approval of the US Revolver Lenders;

 

(d)           no amendment, waiver or consent shall, unless in writing and
signed by each of the Canadian Revolver Lenders (without the necessity of the
signatures of the Required Lenders):

 

(i)            reduce, forgive or waive the principal of, or interest on, the
Canadian Revolver Loans or any fees or other amounts payable hereunder to
Canadian Revolver Lenders;

 

(ii)           postpone, waive or otherwise defer any date scheduled for any
payment of principal of or interest on the Canadian Revolver Loans or any fees
or other amounts payable to the Canadian Revolver Lenders;

 

(iii)          change the order of application of any payment set forth in
Section 9.11 in any manner that materially affects the Canadian Revolver
Lenders; or

 

(iv)          change any provision of this clause (d) or the definition of
“Canadian Revolver Required Lenders” or any other provision of the Loan
Documents which provides for the unanimous consent or approval of the Canadian
Revolver Lenders;

 

(e)           other than by operation of Section 2.22 or 2.23, no amendment,
waiver or consent shall, unless in writing and signed by the US Revolver
Supermajority Lenders change the definition of “US Revolver Maximum Available
Amount” or “US Borrowing Base” or any component definition of any such terms if,
as a result thereof, the amounts available to be borrowed by the Borrower would
be increased, provided that the foregoing shall not limit the Permitted
Discretion of the Administrative Agent to change, establish or eliminate any
Reserves pursuant hereto; and

 

(f)            other than by operation of Section 2.22 or 2.23, no amendment,
waiver or consent shall, unless in writing and signed by the Canadian Revolver
Supermajority Lenders change the definition of “Canadian Revolver Maximum
Available Amount” or “Canadian Borrowing Base” or any component definition of
any such terms if, as a result thereof, the amounts available to be borrowed by

 

126

--------------------------------------------------------------------------------


 

the Borrower would be increased, provided that the foregoing shall not limit the
Permitted Discretion of the Administrative Agent to change, establish or
eliminate any Reserves pursuant hereto;

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Applicable Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) any Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolver Commitment of such Lender may not be
increased or extended without the written consent of such Lender.

 

Notwithstanding anything to the contrary contained in Section 10.01, if within
thirty (30) days following the Restatement Effective Date, the Administrative
Agent and the Borrowers shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrowers
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

 

10.02       Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to Holdings, any Borrower, any other Loan Party, any Agent,
any L/C Issuer or any Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when successfully transmitted
or receipt acknowledged by the recipient’s telecopier (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient). 
Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent or

 

127

--------------------------------------------------------------------------------


 

the Administrative Agent, as the case may be, provided that the foregoing shall
not apply to notices to any Lender or any L/C Issuer pursuant to Article II if
such Lender or such L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  Any Agent or any Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings, any
Borrower, any other Loan Party, any Lender, any L/C Issuer or any other Person
for losses, claims, damages, liabilities of any kind (whether in tort, contract
or otherwise) arising out of any Borrower’s, any other Loan Party’s or any
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to
Holdings, any Borrower, any other Loan Party, any Lender, any L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Agents, the L/C Issuers and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

 

(e)           Change of Address, Etc.  Holdings, the Borrowers, the Agents, the
L/C Issuers and the Swing Line Lenders may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Holdings, the Borrowers, the Agents, the L/C Issuers and the Swing Line
Lenders.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that such Agent has on

 

128

--------------------------------------------------------------------------------


 

record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

 

(f)            Reliance by Agents, L/C Issuers and Lenders.  The Agents, the L/C
Issuers and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  Each
Borrower shall indemnify the Administrative Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower, except to the extent such
losses, costs, expenses and liabilities are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such indemnified party.  All telephonic
notices to and other telephonic communications with any Agent may be recorded by
such Agent, and each of the parties hereto hereby consents to such recording.

 

10.03       No Waiver; Cumulative Remedies.  No failure by any Lender, any L/C
Issuer or any Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04       Expenses; Indemnity; Waivers.

 

(a)           Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of Paul Hastings LLP,
Blake, Cassels & Graydon LLP) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for
such Agent, such Lender or such L/C Issuer) in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Borrowers.  Each Borrower shall indemnify
each Agent (and any sub-agent thereof), each Arranger, each Co-Documentation
Agent, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or

 

129

--------------------------------------------------------------------------------


 

by any Borrower or any other Loan Party arising out of, in connection with, as a
result of or in any other way associated with any litigation, proceeding or
investigation in connection with (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, and the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Loan Party,
or any Environmental Liability related in any way to any Loan Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct or material
breach in bad faith of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to any Agent (or any sub-agent thereof),
any L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent) or any such
Related Party thereof (but without affecting such Borrower’s payment obligations
with respect thereto), and each Revolver Lender severally agrees to pay to such
L/C Issuer or any such Related Party thereof, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any such sub-agent) or such L/C Issuer in its capacity as
such, or against such Related Party acting for any Agent (or any such sub-agent)
or any L/C Issuer in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

130

--------------------------------------------------------------------------------


 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Waiver of Judgment Interest Act (Alberta).  To the extent
permitted by Law, the provisions of the Judgment Interest Act (Alberta) shall
not apply to the Canadian Revolver Loans, the Canadian Revolver Notes and the
other Loan Documents, and are hereby expressly waived by each Borrower.

 

(g)           Deemed Reinvestment Not Applicable.  For the purposes of the
Interest Act (Canada), the principle of deemed reinvestment of interest shall
not apply to any interest calculation under the Loan Documents, and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

 

(h)           Survival.  The agreements in this Section shall survive the
resignation of any Agent, any L/C Issuer and any Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Revolver Commitments
and the repayment, satisfaction or discharge of all the other Obligations.

 

10.05       Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to any Agent, any L/C Issuer or any Lender, or any
Agent, any L/C Issuer or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender and each L/C Issuer severally agrees to pay to the applicable
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by such Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate (or, as to Canadian Dollar-denominated amounts, the Bank of
Canada Rate) from time to time in effect.  The obligations of the Lenders and
the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06       Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

131

--------------------------------------------------------------------------------


 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolver Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolver Commitment under any Facility and the Loans at the
time owing to it under such Facility or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Revolver Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolver Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the US Revolver Facility or the Canadian Revolver Facility, unless
each of the Administrative Agent and, so long as no Event of Default under
Sections 8.01(a) or 8.01(f) has occurred and is continuing, the applicable
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that concurrent assignments to members of an Assignee
Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolver
Commitment assigned, except that this clause (ii) shall not (A) apply to the US
Swing Line Lender’s rights and obligations in respect of US Swing Line Loans, or
(B) apply to the Canadian Swing Line Lender’s rights and obligations in respect
of Canadian Swing Line Loans. Notwithstanding anything in this Agreement to the
contrary, no Lender shall be permitted to assign (x) all or any portion of its
Canadian Revolver Commitment or outstanding Canadian Revolver Loans without
assigning the same pro rata portion of its US Revolver Commitment or outstanding
US Revolver Loans, or (y) all or any portion of its US Revolver Commitment or
outstanding US Revolver Loans without assigning the same pro rata portion of its
Canadian Revolver Commitment or outstanding Canadian Revolver Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the applicable Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default under Sections 8.01(a) or 8.01(f) has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrowers shall be deemed to have
consented to a proposed assignment

 

132

--------------------------------------------------------------------------------


 

unless they object thereto by written notice to the Administrative Agent within
10 Business Days after having received notice thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolver Commitment if such assignment is to a Person that is not a
Lender with a Revolver Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

 

(C)           the consent of the US L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more US Letters of Credit (whether or not then outstanding);

 

(D)          the consent of the Canadian L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Canadian Letters of Credit (whether or not then outstanding);

 

(E)           the consent of the US Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the US Revolver Facility; and

 

(F)           the consent of the Canadian Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Canadian Revolver Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500.00 for
each assignment; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           Assignments in Respect of the Canadian Revolver Facility.  Unless
an Event of Default has occurred and is continuing at the time of such
assignment, no assignment by a Canadian Revolver Lender of any of its rights and
obligations in respect of the Canadian Revolver Facility shall be made to any
Person that, immediately after giving effect to such assignment, would not deal
at arms length (within the meaning of the Income Tax Act (Canada)) with any
Person making a payment hereunder.

 

(vi)          No Assignment to Borrowers.  No such assignment shall be made to
any Borrower or any of such Borrower’s Subsidiaries or Affiliates; provided that
assignments may be made to Affiliates of the Permitted Investors (other than the
Borrowers and their respective Subsidiaries) as long as (1) no Default or Event
of Default has occurred or is continuing or would result therefrom; (2) no
Revolver Loan or Revolver Commitment may be assigned to such Affiliates of the
Permitted Investors pursuant to this Section if after giving effect to such
assignment, such Affiliates of the Permitted Investors would own in the
aggregate in excess of 10% of all Revolver Loans and Revolver Commitments then
outstanding; and (3) notwithstanding anything to the contrary in this Agreement,
no such Affiliate shall have any right to (x) attend (including by telephone)
any meeting or

 

133

--------------------------------------------------------------------------------


 

discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Loan Parties are not invited, and (y) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among the Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
any Loan Party or its representatives or (z) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against the Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents.  Notwithstanding anything contained herein to the contrary,
any debt fund Controlled by The Carlyle Group (other than any such debt fund
directly or indirectly Controlled by Riverstone Holdings LLC) shall not be
considered an Affiliate of the Borrower for purposes of this
Section 10.06(b)(vi).

 

(vii)         No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the US Borrower or the Canadian Borrower, as
applicable, (at its expense) shall execute and deliver a Note to the assignee
Lender with respect to the assigned interest and a replacement Note to the
assigning Lender to the extent of the interest, if any, retained by such
assigning Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

Notwithstanding anything in this Section 10.06(b)(vi) or the definition of
“Required Lenders” or “Supermajority Lenders” to the contrary, for purposes of
determining whether the Required Lenders or Supermajority Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, all Revolver
Loans held by any Affiliate of a Permitted Investor shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders or the
Supermajority Lenders have taken any actions.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of each Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolver Commitments of, and principal amounts of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  Upon receipt of an Assignment and Assumption executed and
delivered in accordance with this Section 10.06, the Administrative Agent shall
record such Assignment and Assumption in the Register.  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Agents and the Lenders may

 

134

--------------------------------------------------------------------------------


 

treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by each
of the Borrowers and the Lenders at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)           Participations.  Any Lender or L/C Issuer may at any time, without
the consent of, or notice to, the Borrowers or the Agents, sell participations
to any Person (other than a natural person or any Borrower or any of any
Borrower’s Affiliates or Subsidiaries; provided that participations may be sold
to Affiliates of the Permitted Investors (other than the Borrowers and their
respective Subsidiaries)) (each, a “Participant”) in all or a portion of such
Lender’s or L/C Issuer’s rights and/or obligations under this Agreement
(including all or a portion of its Revolver Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s or L/C Issuer’s obligations
under this Agreement shall remain unchanged, (ii) such Lender or L/C Issuer
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Agents, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender or L/C
Issuer in connection with such Lender’s or L/C Issuer’s rights and obligations
under this Agreement.  Any agreement or instrument pursuant to which a Lender or
L/C Issuer sells such a participation shall provide that such Lender or L/C
Issuer shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender or L/C Issuer
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clause (a)(ii), (a)(iii), (c)(i), (c)(ii),
(d)(i), (d)(ii), (e) or (f) in each case contained in the first proviso to
Section 10.01, that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender (including, for the avoidance of doubt with respect to Section 3.01
compliance with Section 3.01(e) as though such Participant was a Lender or L/C
Issuer, as applicable) and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.07 as though it
were a Lender or L/C Issuer, as applicable, provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender or L/C Issuer, as
applicable.  Each Lender or L/C Issuer that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”). 
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender or L/C Issuer shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive as of the date of the sale
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with any Borrower’s prior written
consent.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal

 

135

--------------------------------------------------------------------------------


 

effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(h)           Treatment of Certain Information; Confidentiality.  Each of the
Agents, the Lenders and the L/C Issuers agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, trustees, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
any Loan Party relating to any Loan Party or any of its businesses, other than
any such information that is available to any Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from any Loan Party after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning any Borrower
or any Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including federal, state and provincial securities Laws.

 

10.07       Right of Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender and such L/C Issuer to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower or
such

 

136

--------------------------------------------------------------------------------


 

Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such L/C Issuer or any such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, each L/C Issuer or their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
set-off) that such Lender and such L/C Issuer may have.  Each Lender, each L/C
Issuer or their respective Affiliates agrees to notify the applicable Borrower
and the Administrative Agent promptly after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

10.08       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower.  In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.09       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.10       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that any Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

 

10.11       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.12       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any

 

137

--------------------------------------------------------------------------------


 

Lender has refused to consent to any waiver or amendment with respect to any
Loan Document that requires such Lender’s consent and has been consented to by
the Required Lenders, then the Borrowers may, in addition to their rights under
Section 2.06(c), at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling any Borrower to require such assignment and delegation
cease to apply.

 

10.13       Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           Submission to Jurisdiction.  Each Borrower and each other Loan
Party irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York sitting in New York County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that any Agent, any Lender or any L/C Issuer may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.

 

(c)           Waiver of Venue.  Each Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this

 

138

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby agrees that Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York shall apply
to the Loan Documents and irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)           Service of Process.  Each Borrower and each other Loan Party
consents to process being served in any action or proceeding of the nature
referred to in paragraph (b) of this Section by mailing a copy thereof by
registered or certified mail to such Borrower or such other Loan Party at its
address set forth in Section 10.02 or, in the case of each Canadian Loan Party,
at its registered office.  Each Borrower and each other Loan Party agrees that
such service of process (i) shall be deemed in every respect effective and
binding service of process upon such Borrower or such other Loan Party, as the
case may be, in any such action or proceeding and (ii) shall, to the fullest
extent permitted by law, be taken and held to be valid personal service upon and
personal delivery to such Borrower or such other Loan Party, as the case may
be.  Nothing herein shall affect the right of any Agent, any L/C Issuer or any
Lender to serve process in any other manner permitted by law or shall limit the
right of the Agents, the L/C Issuers and the Lenders to bring proceedings
against any Borrower or any other Loan Party in the courts of any other
jurisdiction.

 

(e)           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.14       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledge their respective Affiliates’ understanding, that: 
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and their
respective Affiliates, on the one hand, and the Agents, the Arrangers and the
Lenders, on the other hand, and each Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each of the Agents, the Arrangers
and the Lenders is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Agents, the Arrangers nor the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrowers
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Agent, any Arranger or any Lender has advised or is currently advising any
Borrower or any of its Affiliates on other matters) and neither the Agents, the
Arrangers nor the Lenders has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth

 

139

--------------------------------------------------------------------------------


 

herein and in the other Loan Documents; (iv) the Agents, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Agents, the Arrangers nor the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Agents, the Arrangers
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.

 

10.15       USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act.

 

10.16       Effect of Amendment and Restatement; Affirmation of Existing Loan
Documents.  Upon the effectiveness of this Agreement pursuant to Section 4.01,
from and after the Restatement Effective Date:  (a) the terms and conditions of
the Existing Credit Agreement shall be amended as set forth herein and, as so
amended, shall be restated in their entirety, but only with respect to the
rights, duties and obligations among the Loan Parties, the Lenders and the
Administrative Agent accruing from and after the Restatement Effective Date; (b)
this Agreement shall not in any way release or impair the rights, duties,
Obligations (as defined in the Existing Credit Agreement) or Liens (as defined
in the Existing Credit Agreement) created pursuant to the Existing Credit
Agreement or any other Loan Document (as defined therein) or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Restatement Effective Date and except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by each of the Loan Parties; (c) all indemnification obligations of the
Loan Parties under the Existing Credit Agreement and any other Loan Documents
(as defined therein) shall survive the execution and delivery of this Agreement
and shall continue in full force and effect for the benefit of the Lenders, the
Administrative Agent, and any other Person indemnified under the Existing Credit
Agreement or any other Loan Document (as defined therein) at any time prior to
the Restatement Effective Date; (d) the Obligations incurred under the Existing
Credit Agreement shall, to the extent outstanding on the Restatement Effective
Date, continue outstanding under this Agreement and shall not be deemed to be
paid, released, discharged or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not constitute a refinancing, substitution
or novation of such Obligations or any of the other rights, duties and
obligations of the parties hereunder, and the terms “Obligations” and “Secured
Obligations” as such terms are used in the Loan Documents shall include the
Obligations as amended and restated under this Agreement; (e) all Loans
outstanding as at the Restatement Effective Date and all US Letters of Credit
and Canadian Letters of Credit issued and outstanding as at the Restatement
Effective Date shall continue as outstanding and/or issued under this Agreement;
(f) all interest and fees which have accrued prior to the Restatement Effective
Date shall be payable at the rates or in the amounts set forth in the Existing
Credit Agreement and all interest and fees which accrue on or after the
Restatement Effective Date shall be payable at the rates or in the amounts set
forth in this Agreement; (g) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Lenders or the Administrative Agent (as defined therein) under the Existing
Credit Agreement, nor constitute a waiver of any covenant, agreement, default or
obligation under the Existing Credit Agreement, except to the extent

 

140

--------------------------------------------------------------------------------


 

that any such covenant, agreement, default or obligation is no longer set forth
herein or is modified hereby; (h) any and all references to the Existing Credit
Agreement in any Security Document or other Loan Document shall, without further
action of the parties, be deemed a reference to the Existing Credit Agreement,
as amended and restated by this Agreement, and as this Agreement shall be
further amended, restated, supplemented or otherwise modified from time to time,
and any and all references to the Security Documents or Loan Documents in any
such Security Documents or any other Loan Documents shall be deemed a reference
to the Security Documents or Loan Documents under the Existing Credit Agreement,
as amended and restated by this Agreement, and as this Agreement shall be
further amended, restated, supplemented or otherwise modified from time to time;
and (i) the Liens granted pursuant to the Security Documents to which each of
the Loan Parties is a party shall continue without any diminution thereof and
shall remain in full force and effect on and after the Restatement Effective
Date.

 

[Remainder of Page Intentionally Left Blank]

 

141

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

NISKA GAS STORAGE US, LLC,

 

 

as US Borrower

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name: Jason A. Dubchak

 

 

Title: Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

AECO GAS STORAGE PARTNERSHIP,

 

 

as Canadian Borrower

 

 

By NISKA GAS STORAGE CANADA ULC,
its managing partner

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name: Jason A. Dubchak

 

 

Title: Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

NISKA GAS STORAGE PARTNERS LLC,

 

 

as Holdings

 

 

 

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name: Jason A. Dubchak

 

 

Title: Vice President, General Counsel & Corporate Secretary

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

 

Name: Yvonne Brazier

 

 

Title: Manager, Agency

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

 

ROYAL BANK OF CANADA,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Sonia G. Tibbatts

 

 

Name: Sonia G. Tibbatts

 

 

Title: Authorized Signatory

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as US L/C Issuer and Canadian L/C Issuer

 

 

 

 

 

By:

/s/ Sonia G. Tibbatts

 

Name:

Sonia G. Tibbatts

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

Name:

Vanessa A. Kurbatskiy

 

Title:

Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NATIXIS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Carlos Quinteros

 

Name:

Carlos Quinteros

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Mary Lou Allen

 

Name:

Mary Lou Allen

 

Title:

Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, TORONTO BRANCH,

 

as a Canadian Revolver Lender

 

 

 

 

 

By:

/s/ Alain Daoust

 

Name:

Alain Daoust

 

Title:

Director

 

 

 

 

 

/s/ Chris Gage

 

Chris Gage

 

Vice President, Product Control

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Alain Daoust

 

Name:

Alain Daoust

 

Title:

Director

 

 

 

 

 

/s/ Rahul Parmar

 

Rahul Parmar

 

Associate

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NOVA SCOTIA,

 

 

as Canadian Swing Line Lender, as US

 

 

Swing Line Lender and as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

 

Name:

Mark Sparrow

 

 

Title:

Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

JP MORGAN CHASE BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin D. Padgett

 

 

Name:

Kevin D. Padgett

 

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

TORONTO BRANCH,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Agostino A. Marchetti

 

 

Name:

Agostino A. Marchetti

 

 

Title:

SVP

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

SUMITOMO MITSUI BANKING CORP,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Shuji Yabe

 

 

Name:

Shuji Yabe

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

SUMITOMO MITSUI BANKING

 

 

CORPORATION OF CANADA,

 

 

as a Canadian Revolver Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hiroki Kamijo

 

 

Name:

Hiroki Kamijo

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Yasantha Gunaratna

 

 

Name:

Yasantha Gunaratna

 

 

Title:

Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A., CANADIAN

 

 

BRANCH,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Gordon Dekuyper

 

 

Name:

Gordon Dekuyper

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

CAISSE CENTRALE DESJARDINS US

 

 

BRANCH,

 

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michel Brouillet

 

 

Name:

Michel Brouillet

 

 

Title:

Vice - President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 


 

 

CAISSE CENTRALE DESJARDINS,

as a Lender

 

 

 

 

 

By:

/s/ Oliver Sumugod

 

Name:

Oliver Sumugod

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Pierre R. Tremblay

 

Name:

Pierre R. Tremblay

 

Title:

Managing Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

US COMMITMENTS AND PERCENTAGES

 

Lender

 

US Revolver Commitment

 

US Revolver Percentage

 

Royal Bank of Canada

 

$

18,750,000.00

 

9.375

%

Morgan Stanley Bank, N.A.

 

$

18,750,000.00

 

9.375

%

Goldman Sachs Bank USA

 

$

18,750,000.00

 

9.375

%

Barclays Bank PLC

 

$

18,750,000.00

 

9.375

%

Natixis Bank

 

$

18,750,000.00

 

9.375

%

Bank of Montreal

 

$

18,750,000.00

 

9.375

%

Credit Suisse AG, Cayman Islands Branch

 

$

16,250,000.00

 

8.125

%

The Bank of Nova Scotia

 

$

16,250,000.00

 

8.125

%

JPMorgan Chase Bank, N.A.

 

$

16,250,000.00

 

8.125

%

Sumitomo Mitsui Banking Corporation

 

$

13,750,000.00

 

6.875

%

Citibank, N.A.

 

$

12,500,000.00

 

6.25

%

Caisse Centrale Desjardins US Branch

 

$

12,500,000.00

 

6.25

%

Total:

 

$

200,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

CANADIAN COMMITMENTS AND PERCENTAGES

 

Lender

 

US Revolver Commitment

 

US Revolver Percentage

 

Royal Bank of Canada

 

$

18,750,000.00

 

9.375

%

Morgan Stanley Bank, N.A.

 

$

18,750,000.00

 

9.375

%

Goldman Sachs Bank USA

 

$

18,750,000.00

 

9.375

%

Barclays Bank PLC

 

$

18,750,000.00

 

9.375

%

Natixis Bank

 

$

18,750,000.00

 

9.375

%

BMO Harris Financing, Inc.

 

$

18,750,000.00

 

9.375

%

Credit Suisse AG, Toronto Branch

 

$

16,250,000.00

 

8.125

%

The Bank of Nova Scotia

 

$

16,250,000.00

 

8.125

%

JPMorgan Chase Bank, N.A., Toronto Branch

 

$

16,250,000.00

 

8.125

%

Sumitomo Mitsui Banking Corporation of Canada

 

$

13,750,000.00

 

6.875

%

Citibank, N.A., Canadian Branch

 

$

12,500,000.00

 

6.25

%

Caisse Centrale Desjardins

 

$

12,500,000.00

 

6.25

%

Total:

 

$

200,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

CERTIFICATE

(Under Section 6.02(i)) — Open Position Report

 

To:          Royal Bank of Canada as Administrative Agent and Collateral Agent

 

Date: Friday,                         , 20

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 29, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among Niska Gas
Storage US, LLC (“U.S. Borrower”), AECO Gas Storage Partnership (“Canadian
Borrower”), Niska Gas Storage Partners LLC (“Holdings”), Royal Bank of Canada,
as the Administrative Agent and Collateral Agent, the Lenders from time to time
party thereto and The Bank of Nova Scotia, as Joint Manager, RBC Capital
Markets, Morgan Stanley Senior Funding, Inc., Goldman Sachs Lending Partners,
LLC, Barclays Bank PLC, Natixis Bank, and Bank of Montreal, as co-arrangers and
joint book managers.  Unless otherwise defined herein, the terms defined in the
Credit Agreement are used herein as defined therein.

 

This Certificate is being delivered pursuant to Section 6.02(i) of the Credit
Agreement.

 

I, Rick Staples, hereby certify as of the date hereof that (i) I am the
Executive Vice President of the U.S. Borrower and the Canadian Borrower, and
that, as such, I am authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the U.S. Borrower and the Canadian Borrower
and (ii) I am the Executive Vice President of Holdings, and that, as such, I am
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of Holdings.  I hereby certify in my respective capacities as follows:

 

1.             Attached hereto as Schedule 1 is a report, as of the Business Day
immediately preceding the date of this certificate, of all Loan Parties’
Positions.

 

2.             Such Positions are in compliance with the Risk Management Policy.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                              , 20    .

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: Rick Staples

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

AECO GAS STORAGE PARTNERSHIP by NISKA GAS STORAGE CANADA ULC, its managing
partner

 

 

 

 

 

 

 

By:

 

 

 

Name: Rick Staples

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

NISKA GAS STORAGE US, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: Rick Staples

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Loan Parties’ Positions

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A - 1

 

Account Debtors (Affiliates)

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A -2

 

Account Debtors (Excess Receivables)

 

Company Name

 

Rating: S&P

 

Rating: Moody’s

Natural Gas Exchange Inc.

 

N/R

 

N/R

Cargill Inc.

 

A

 

A2

Cargill Limited

 

NR

 

A2

ConocoPhilips Company

 

A

 

A1

Royal Bank of Canada

 

AA-

 

Aa1

Transcanada Pipelines Limited

 

A-

 

A2

Transcanada Gas Storage Partnership

 

NR

 

NR

Pacific Gas and Electric Company

 

BBB+

 

A3

BP Energy Company

 

A

 

Baa1

BP Canada Energy Marketing Corp

 

A

 

Baa1

BP Canada Energy Company

 

A

 

Baa1

BP Corporation North America Inc

 

A

 

Baa1

Anadarko Energy Services Company

 

BBB-

 

Baa3

Enbridge Marketing (U.S.) L.P

 

BBB

 

Baa2

Kansas Gas Service

 

BBB

 

Baa2

NextEra Energy Power Marketing, LLC

 

A-

 

Baa1

ONEOK Energy Services Company L.P.

 

BBB

 

Baa2

 

--------------------------------------------------------------------------------

*Note that the ratings indicated above either apply to the company listed or to
a parent that has provided a guarantee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.14

 

Borrowing Base Procedures

 

Each Borrowing Base is calculated as of the close of business on the
1st Business Day of each calendar month.  Borrowing Base Reports from each
Borrowing Base Party are completed and sent to Holding’s office by the morning
of the 5th Business Day of each calendar month; provided that if the Total US
Revolver Exposure exceeds 75% of the US Revolver Maximum Available Amount, a
Borrowing Base Report shall be delivered on each Friday (or the next succeeding
Business Day if such Day is not a Business Day or if such day is the day
immediately following January 1 or July 4) of each calendar week, showing the
Borrowing Base as of the immediately preceding Monday. The Borrowing Base
Reports include the supporting detail for each item included in the Borrowing
Base, i.e., cash, accounts receivable, inventory, etc.

 

As the Borrowing Base Reports are received by Holdings’ office, its Treasury
Group: 

 

·                  Audits for accuracy.

·                  Audits for completeness.

·                  Consolidates payables and receivables company wide and
offsets to determine net receivables.

·                  Compares net receivables to Debt Rating to determine the
approved and other eligible receivables.

·                  Prepares consolidated summary worksheet.

 

The Treasury Group review is completed the afternoon of the 5th Business Day of
each calendar month and sent to Administrative Agent for delivery on the
6th Business Day of each calendar month or each Friday of each calendar week, as
applicable.

 

The Borrowing Base calculations are made in accordance with the relevant
provisions of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08

 

Real Property

 

Physical Address

 

Courier Address

 

Mailing Address

Niska Gas Storage

Suffield Facility

38.4 km north of Highway 1 on Jenner Road

Phone (403) 544 5101

 

Niska Gas Storage

Suffield Facility

c/o Suffield Industry Range Control, SIRC Building 441,

CFB Suffield

TOJ 2NO

 

Niska Gas Storage

Suffield Facility

c/o #400, 607 – 8th Avenue

S.W.

Calgary, AB T2P 0A7

 

 

 

 

 

Niska Gas Storage

Countess Facility

7.5 km south of Hwy 561 on west side of 56 Hussar, AB T0J 1S0

Phone (403) 787 2697

 

Niska Gas Storage

Countess Facility

7.5 km south of Hwy 561 on west side of 56 Hussar, AB T0J 1S0

Sort to route 306 (DHL)

Phone (403) 787 2697

 

Niska Gas Storage

Countess Facility

c/o #400, 607 – 8th Avenue

S.W.

Calgary, AB T2P 0A7

 

 

 

 

 

Wild Goose Storage

 

Wild Goose Storage

 

Wild Goose Storage

2780 West Liberty Road

 

2780 West Liberty Road

 

c/o #400, 607 – 8th Avenue

Gridley, CA 95948

 

Gridley, CA 95948

 

S.W.

Phone (530) 846-7350

 

Phone (530) 846-7350

 

Calgary, AB T2P 0A7

 

 

 

 

 

Salt Plains Storage

1/2 Mile South & 1/2 Mile West of Manchester, OK 73758

Phone (580) 694-2249

 

Salt Plains Storage

1/2 Mile South & 1/2 Mile West of Manchester, OK 73758

Phone (580) 694-2249

 

Salt Plains Storage

c/o #400, 607 – 8th Avenue

S.W.

Calgary, AB T2P 0A7

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

 

Audits/Examinations of Tax Returns

 

Jurisdiction:

 

Texas

Auditing Party:

 

Texas Comptroller of Public Accounts

Legal Entity:

 

Niska Gas Storage LLC

Type of Tax:

 

Texas Franchise Tax

Years Under Review:

 

Calendar years 2007, 2008, 2009

Likely Outcome:

 

2007 – no change; 2008 – refund to Niska; 2009 – refund to Niska

 

 

 

Jurisdiction:

 

California

Auditing Party:

 

State of California – Franchise Tax Board

Legal Entity:

 

Wild Goose Storage LLC

Type of Tax:

 

Franchise Tax

Years Under Review:

 

2006 - 2010

Likely Outcome:

 

No change

 

 

 

Jurisdiction:

 

U.S. Federal

Auditing Party:

 

Internal Revenue Service

Legal Entity:

 

Niska G.S. Holdings I L.P.

Type of Tax:

 

Partnership – income tax

Years Under Review:

 

2010

Likely Outcome:

 

No change

 

 

 

Jurisdiction:

 

Canada

Auditing Party:

 

Canada Revenue Agency

Legal Entity:

 

Niska Holdco ULC

Type of Tax:

 

Withholding tax

Years Under Review:

 

February 28th, 2011

Likely Outcome:

 

Refund to Niska

 

 

 

Jurisdiction:

 

Canada

Auditing Party:

 

Canada Revenue Agency

Legal Entity:

 

Niska Gas Storage Canada ULC

Type of Tax:

 

Withholding tax

Years Under Review:

 

February 28th, 2009

Likely Outcome:

 

Refund to Niska

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

Subsidiaries; Other Equity Investments; Information Regarding Loan Parties

 

PART A

 

Subsidiaries of Holdings

 

Niska US GP LLC

Niska GS Holdings I, L.P.

Niska Gas Storage US, LLC

Niska Gas Storage LLC

Wild Goose Storage, LLC

Niska Gas Storage US Finance Corp.

Salt Plains Storage, LLC

Niska Gas Transport Inc.

Starks Gas Storage L.L.C.

Coastal Bend Gas Storage LLC

Niska Gas Storage Operations LLC

Niska Partners Coöperatief U.A.

Niska Gas Storage Canada ULC

Niska Canada GP ULC

AECO Gas Storage Partnership

Sundance Gas Storage ULC

Niska Gas Storage Canada Finance Corp.

Niska Partners Management ULC

Access Gas Services Inc.

Access Gas Services (Ontario) Inc.

EnerStream Agency Services Inc.

 

Equity Investments

 

 

 

 

 

Nature of Investment

 

Certificate

 

 

 

 

Property (preferred

 

No. (if

Subsidiary

 

Owner

 

stock, etc.)

 

applicable)

Niska US GP LLC

 

Niska Gas Storage Partners LLC

 

sole membership interest

 

N/A

Niska GS Holdings I, L.P.

 

Niska Gas Storage Partners LLC

 

limited partnership interest – 99.999%

 

N/A

Niska GS Holdings I, L.P.

 

Niska US GP LLC

 

general partnership interest – 0.001%

 

N/A

Niska Gas Storage US, LLC

 

Niska GS Holdings I, L.P.

 

sole membership interest

 

N/A

Niska Gas Storage LLC

 

Niska Gas Storage US, LLC

 

sole membership interest

 

N/A

Wild Goose Storage, LLC

 

Niska Gas Storage US, LLC

 

sole membership interest

 

N/A

Niska Gas Storage US

 

Nisks Gas Storage LLC

 

1000 Common Stock

 

N/A

 

--------------------------------------------------------------------------------


 

Finance Corp.

 

 

 

Shares

 

 

Salt Plains Storage, LLC

 

Niska Gas Storage LLC

 

sole membership interest

 

N/A

Niska Gas Transport Inc.

 

Niska Gas Storage LLC

 

1000 Common Stock Shares

 

N/A

Starks Gas Storage L.L.C.

 

Niska Gas Storage LLC

 

sole membership interest

 

N/A

Coastal Bend Gas Storage LLC

 

Niska Gas Storage LLC

 

sole membership interest

 

N/A

Niska Gas Storage Operations LLC

 

Niska Gas Storage Partners LLC

 

sole membership interest

 

N/A

Niska Partners Coöperatief U.A.

 

Niska Gas Storage Partners LLC

 

membership interest – 99%

 

N/A

Niska Partners Coöperatief U.A.

 

Niska Gas Storage Operations LLC

 

membership interest – 1%

 

N/A

Niska Gas Storage Canada ULC

 

Niska Partners Coöperatief U.A.

 

322,573,356 Common Shares

 

1AC

Niska Canada GP ULC

 

Niska Gas Storage Canada ULC

 

10,000 Common Shares

 

1C

AECO Gas Storage Partnership

 

Niska Gas Storage Canada ULC

 

partnership interest – 99.999%

 

N/A

AECO Gas Storage Partnership

 

Niska Canada GP ULC

 

partnership interest – 0.001%

 

N/A

Sundance Gas Storage ULC

 

Niska Gas Storage Canada ULC

 

333 Class “A” Common Shares

 

2AC

Niska Gas Storage Canada Finance Corp.

 

Niska Gas Storage Canada ULC

 

1000 Class “A” Common Shares

 

1AC

Niska Partners Management ULC

 

AECO Gas Storage Partnership

 

100 Class “A” Common Shares

 

2AC

Access Gas Services Inc.

 

AECO Gas Storage Partnership

 

100 Class “A” Common Shares and 1,000 Preferred Shares

 

A-6 and 1P

Access Gas Services (Ontario) Inc.

 

AECO Gas Storage Partnership

 

100 Class “A” Common Shares

 

No. 1

EnerStream Agency Services Inc.

 

AECO Gas Storage Partnership

 

100 Class “A” Common Shares

 

No. 1

 

--------------------------------------------------------------------------------


 

PART B

 

Equity Investments

 

See information provided in Part A of this Schedule 5.13

 

--------------------------------------------------------------------------------


 

PART C

 

Information Regarding Loan Parties

 

 

 

 

 

 

 

Tax Identification

 

 

Jurisdiction of

 

 

 

Number (or

Company Name

 

Organization

 

Address

 

Organizational Number)

Niska US GP LLC

 

Delaware

 

1001 Fannin

 

27-2776838

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska GS Holdings I, L.P.

 

Delaware

 

1001 Fannin

 

20-4742885

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Gas Storage US, LLC

 

Delaware

 

1001 Fannin

 

98-0523179

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Gas Storage LLC

 

Delaware

 

1001 Fannin

 

20-4936889

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Wild Goose Storage, LLC

 

Delaware

 

1001 Fannin

 

20-8050055

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Gas Storage US Finance Corp.

 

Delaware

 

1001 Fannin

 

27-2014997

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Salt Plains Storage, LLC

 

Delaware

 

1001 Fannin

 

20-4937080

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Gas Transport Inc.

 

Delaware

 

1001 Fannin

 

27-0838117

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Starks Gas Storage L.L.C.

 

Delaware

 

1001 Fannin

 

68-0560325

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Tax Identification

 

 

Jurisdiction of

 

 

 

Number (or

Company Name

 

Organization

 

Address

 

Organizational Number)

 

 

 

 

77002

 

 

Coastal Bend Gas Storage, LLC

 

Delaware

 

1001 Fannin

 

68 0620371

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Gas Storage Operations LLC

 

Delaware

 

1001 Fannin

 

27-2776914

 

 

 

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Partners Coöperatief U.A.

 

Amsterdam,

 

1001 Fannin

 

98 1016467

 

 

Netherlands

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Gas Storage Canada ULC

 

Alberta,

 

1001 Fannin

 

85956 9923

 

 

Canada

 

Street

 

2016495109 (Corporate Access Number)

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Canada GP ULC

 

Alberta,

 

1001 Fannin

 

2016845493 (Corporate Access Number)

 

 

Canada

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

AECO Gas Storage Partnership

 

Alberta,

 

1001 Fannin

 

82104 9849

 

 

Canada

 

Street

 

PT11985819 (Registration No.)

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Sundance Gas Storage ULC

 

Alberta,

 

1001 Fannin

 

80850 1258

 

 

Canada

 

Street

 

2015186006 (Corporate Access Number)

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Gas Storage Canada Finance Corp.

 

Alberta,

 

1001 Fannin

 

2015191915 (Corporate Access Number)

 

 

Canada

 

Street

 

 

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Niska Partners Management ULC

 

Alberta,

 

1001 Fannin

 

81411 7859

 

 

Canada

 

Street

 

2015321595 (Corporate Access Number)

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

Access Gas Services Inc.

 

British

 

1001 Fannin

 

83888 6521

 

 

Columbia,

 

Street

 

BC0771090 (Incorporation Number)

 

 

Canada

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Tax Identification

 

 

Jurisdiction of

 

 

 

Number (or

Company Name

 

Organization

 

Address

 

Organizational Number)

 

 

 

 

77002

 

 

Access Gas Services (Ontario) Inc.

 

Ontario,

 

1001 Fannin

 

84542 1494

 

 

Canada

 

Street

 

002182338 (Corporate Access Number)

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

EnerStream Agency Services Inc.

 

Ontario,

 

1001 Fannin

 

84556 8625

 

 

Canada

 

Street

 

002182339 (Corporate Access Number)

 

 

 

 

#2500

 

 

 

 

 

 

Houston, TX

 

 

 

 

 

 

77002

 

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 7.01

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

Existing Investments

 

Investments described in Part A of Schedule 5.13.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.10

 

Burdensome Agreements

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

 

(for payments and Requests for Credit Extensions):

 

Royal Bank of Canada

Royal Bank Plaza, 20 King Street West

4th Floor, South Tower

Toronto, ON M5H 1C4

Telephone: 416 842-3910

Telecopier: 416 842-4023

 

US Dollars Wire Instructions for US Borrower:

JPMorgan Chase Bank, New York, New York

ABA 021-000021

ROYAL BANK OF CANADA, NEW YORK

Swift Code: ROYCUS3X

A/C 920-1033363

For further credit to A/C 2937464, Transit 1269

RBCCM AGENCY SERVICES, NEW YORK

THREE WORLD FINANCIAL CENTER

200 VESEY STREET

NEW YORK NY USA 10281

Ref: Niska Gas Storage

 

US Dollars Wire Instructions for Canadian Borrower:

JPMorgan Chase Bank, New York, New York

ABA 021000021, Swift code: CHASUS33

ROYAL BANK OF CANADA

Swift Address: ROYCCAT2

Favour: /00002-408-919-9

RBCCM AGENCY SERVICES

20 KING STREET WEST

TORONTO ON CA, M5H 1C4

Ref: Aeco Gas Storage

 

Canadian Dollars Wire Instructions for Canadian Borrower:

ROYAL BANK OF CANADA

Swift Address: ROYCCAT2

 

--------------------------------------------------------------------------------


 

Favour: /00002-266-760-8

RBCCM AGENCY SERVICES

20 KING STREET WEST

TORONTO ON CA, M5H 1C4

Ref: Aeco Gas Storage

 

Other Notices as Administrative Agent:

 

Royal Bank of Canada

Royal Bank Plaza, 20 King Street West

4th Floor, South Tower

Toronto, ON M5H 1C4

Telephone: 416 842-3910

Telecopier: 416 842-4023

 

US L/C ISSUER:

 

Royal Bank of Canada

Royal Bank Plaza, 20 King Street West

4th Floor, South Tower

Toronto, ON M5H 1C4

Telephone: 416 842-3910

Telecopier: 416 842-4023

 

CANADIAN L/C/ ISSUER:

 

Royal Bank of Canada

Royal Bank Plaza, 20 King Street West

4th Floor, South Tower

Toronto, ON M5H 1C4

Telephone: 416 842-3910

Telecopier: 416 842-4023

 

Credit Contacts

 

John Harkins, Vice President

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Telephone: 212-428-6425

Email: john.harkins@rbccm.com

 

--------------------------------------------------------------------------------


 

Administrative Contacts

 

Royal Bank of Canada

Royal Bank Plaza, 20 King Street West

4th Floor, South Tower

Toronto, ON M5H 1C4

Telephone: 416 842-3910

Telecopier: 416 842-4023

 

HOLDINGS, ANY BORROWER OR ANY OTHER LOAN PARTY:

 

1001 Fannin Street, Suite 2500

Houston, Texas, 77002

Attention: Darin Olson

Telephone: (403) 513-8675

Telecopier: 1 (866)-883-9950

 

and

 

Attention: Jason Dubchak

Telephone: (403) 513-8647

Telecopier: 1 (866) 208-6397

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each](2) Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified in item 5 below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Facilities identified below (including, in the case of the
US Revolver Facility and the Canadian Revolver Facility, the Letters of Credit
in respect of such Facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.  No assignment shall be or shall be deemed to be a discharge,
rescission, extinguishment, novation or substitution of any Loan, and any Loan
so assumed shall continue to be the same obligation and not a new obligation.

 

1.                                       Assignor[s]:

 

2.                                       Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                       Borrowed(s):

 

4.                                       Administrative Agent:  Royal Bank of
Canada, as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:    Amended & Restated
Credit Agreement dated as of June 29, 2012, among Niska Gas Storage US, LLC,
AECO Gas Storage Partnership, Niska Gas Storage Partners LLC, Royal Bank of
Canada, as the Administrative Agent and Collateral Agent, US L/C Issuer and
Canadian L/C Issuer, the Lenders from time to time party thereto, and the other
agents party thereto.

 

6.                                       Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of

Commitment/

Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Fill in the appropriate terminology for the types of Facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “US
Revolver Facility”, “Canadian Revolver Facility”, etc.).

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date. Assignments shall be made on
a pro rata basis across Facilities.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

A-2

--------------------------------------------------------------------------------


 

7.                                       Trade Date: 
                                      ](10)

 

Effective Date:                                       20       [TO BE INSERTED
BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION
OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to and](11)  Accepted:

 

 

 

 

 

ROYAL BANK OF CANADA, as
Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:](12)

 

 

 

 

 

[NAME OF APPLICABLE BORROWER(S) / APPLICABLE L/C ISSUER]

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(12)  To be added only if the consent of the applicable Borrower(s) and/or the
Applicable L/C Issuer is required by the terms of the Credit Agreement.

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

[                                      ](13)

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1                                 Assignor. [The] [Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of [the]
[the relevant] Assigned Interest, (ii) [the] [such] Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrowers, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                                 Assignee. [The] [Each] Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v), (vi) and (vii) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.06(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the] [the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the] [such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire [the]
[such] Assigned Interest, is experienced in acquiring assets of such type, (v)
it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the Initial Financial Statements
or the most recent financial statements delivered pursuant to Section 6.01 of
the Credit Agreement, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
and (vi) it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest; and (b) agrees that
(i) it will, independently and without

 

--------------------------------------------------------------------------------

(13)  Describe Credit Agreement at option of Administrative Agent.

 

A-4

--------------------------------------------------------------------------------


 

reliance upon any Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees and
other amounts) to [the] [the relevant] Assignor for amounts which have accrued
to but excluding the Effective Date and to [the] [the relevant] Assignee for
amounts which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF

 

US REVOLVER NOTE

 

New York, New York
[Date of Issue]

 

FOR VALUE RECEIVED, the undersigned (the “US Borrower”) hereby promises to pay
to                                                 (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each US Revolver Loan from time to time made by the Lender
to the US Borrower under that certain Amended & Restated Credit Agreement dated
as of June 29, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Niska Gas
Storage US, LLC, AECO Gas Storage Partnership, Niska Gas Storage Partners LLC,
Royal Bank of Canada, as the Administrative Agent and Collateral Agent, US L/C
Issuer and Canadian L/C Issuer, the Lenders from time to time party thereto, and
the other agents party thereto.  Capitalized terms used and not defined herein
have the meanings ascribed to them in the Credit Agreement.

 

The US Borrower promises to pay interest on the unpaid principal amount of each
US Revolver Loan from the date of such US Revolver Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars and in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate and payable at the times set
forth in the Credit Agreement.

 

For the purposes of the Interest Act (Canada), (i) whenever interest payable
pursuant to this Note is calculated on the basis of a period other than a
calendar year, each rate of interest determined pursuant to such calculation
expressed as an annual rate is equivalent to such rate as so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in such period; and (ii)
the principal of deemed reinvestment shall not apply to any interest
calculation.

 

This Note is one of the US Revolver Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Note is also
entitled to the benefits of the Guaranties and is secured by the Collateral. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note may be declared to be immediately due and payable as provided in the Credit
Agreement.  US Revolver Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its US Revolver Loans and payments
with respect thereto; provided that the failure of the Lender to make any such
recordation or endorsement or any error in doing so shall not affect the
obligations of the US Borrower hereunder or under the Credit Agreement.

 

B-1-1

--------------------------------------------------------------------------------


 

The US Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note, except as otherwise expressly
contemplated by the Credit Agreement or any other Loan Document.

 

[remainder of this page intentionally left blank]

 

B-1-2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK

 

 

NISKA GAS STORAGE US, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

B-1-3

--------------------------------------------------------------------------------


 

US REVOLVER LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of US

Revolver
Loan Made

 

Amount of

US

Revolver
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or

Interest
Paid This

Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1-4

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF

 

CANADIAN REVOLVER NOTE

 

Toronto, Ontario
[Date of Issue]

 

FOR VALUE RECEIVED, the undersigned (the “Canadian Revolver Borrower”) hereby
promises to pay to                                                    (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Canadian Revolver Loan from
time to time made by the Lender to the Canadian Revolver Borrower under that
certain Amended & Restated Credit Agreement dated as of June 29, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Niska Gas Storage US, LLC, AECO Gas
Storage Partnership, Niska Gas Storage Partners LLC, Royal Bank of Canada, as
the Administrative Agent and Collateral Agent, US L/C Issuer and Canadian L/C
Issuer, the Lenders from time to time party thereto, and the other agents party
thereto.  Capitalized terms used and not defined herein have the meanings
ascribed to them in the Credit Agreement.

 

The Canadian Revolver Borrower promises to pay interest on the unpaid principal
amount of each Canadian Revolver Loan from the date of such Canadian Revolver
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement.  All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which the principal amount of such Canadian Revolver Loan was
funded and in immediately available funds at the Administrative Agent’s Office. 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate and payable at
the times set forth in the Credit Agreement.

 

For the purposes of the Interest Act (Canada), (i) whenever interest payable
pursuant to this Note is calculated on the basis of a period other than a
calendar year, each rate of interest determined pursuant to such calculation
expressed as an annual rate is equivalent to such rate as so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in such period; and (ii)
the principal of deemed reinvestment shall not apply to any interest
calculation.

 

This Note is one of the Canadian Revolver Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Note is also
entitled to the benefits of the Guaranties and is secured by the Collateral. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note may be declared to be immediately due and payable as provided in the Credit
Agreement.  Canadian Revolver Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Note and endorse
thereon the date, amount, currency and maturity of its Canadian Revolver Loans
and payments with respect thereto; provided that the failure of the Lender to
make any such recordation or endorsement or

 

B-2-1

--------------------------------------------------------------------------------


 

any error in doing so shall not affect the obligations of the Canadian Revolver
Borrower hereunder or under the Credit Agreement.

 

The Canadian Revolver Borrower, for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non- payment of this Note.

 

[remainder of this page intentionally left blank]

 

B-2-2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK

 

 

 

AECO GAS STORAGE PARTNERSHIP

 

By NISKA GAS STORAGE CANADA ULC, its managing partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

B-2-3

--------------------------------------------------------------------------------


 

CANADIAN REVOLVER LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of US
Revolver

Loan Made

 

Amount of
Canadian
Revolver

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest
Paid This
Date

 

Outstanding

Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2-4

--------------------------------------------------------------------------------


 

EXHIBIT B-6

 

FORM OF

 

US SWING LINE NOTE

 

New York, New York
[Date of Issue]

 

FOR VALUE RECEIVED, the undersigned (the “US Borrower”) hereby promises to pay
to                                                  (the “US Swing Line
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each US Swing Line Loan from time
to time made by the US Swing Line Lender to the US Borrower under that Amended &
Restated Credit Agreement dated as of June 29, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Niska Gas Storage US, LLC, AECO Gas Storage
Partnership, Niska Gas Storage Partners LLC, Royal Bank of Canada, as the
Administrative Agent and Collateral Agent, US L/C Issuer and Canadian L/C
Issuer, the Lenders from time to time party thereto, and the other agents party
thereto.  Capitalized terms used and not defined herein have the meanings
ascribed to them in the Credit Agreement.

 

The US Borrower promises to pay interest on the unpaid principal amount of each
US Swing Line Loan from the date of such US Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the US Swing Line Lender in Dollars
and in immediately available funds at the Administrative Agent’s Office.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate and payable at the
times set forth in the Credit Agreement.

 

For the purposes of the Interest Act (Canada), (i) whenever interest payable
pursuant to this Note is calculated on the basis of a period other than a
calendar year, each rate of interest determined pursuant to such calculation
expressed as an annual rate is equivalent to such rate as so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in such period; and (ii)
the principal of deemed reinvestment shall not apply to any interest
calculation.

 

This Note is one of the US Swing Line Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Note is also
entitled to the benefits of the Guaranties and is secured by the Collateral. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note may be declared to be immediately due and payable as provided in the Credit
Agreement.  US Swing Line Loans made by the US Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the US Swing
Line Lender in the ordinary course of business.  The US Swing Line Lender may
also attach schedules to this Note and endorse thereon the date, amount,
currency and maturity of its US Swing Line Loans and payments with respect
thereto; provided that the failure of the US Swing Line Lender to make any such
recordation or endorsement or any error in doing so shall not affect the
obligations of the US Borrower hereunder or under the Credit Agreement.

 

B-6-1

--------------------------------------------------------------------------------


 

The US Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note, except as otherwise expressly
contemplated by the Credit Agreement or any other Loan Document.

 

[remainder of this page intentionally left blank]

 

B-6-2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK

 

 

 

NISKA GAS STORAGE US, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

B-6-3

--------------------------------------------------------------------------------


 

US SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount

of US

Swing

Line Loan
Made

 

Amount of
Principal or
Interest

Paid This

Date

 

Outstanding

Principal

Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-6-4

--------------------------------------------------------------------------------


 

EXHIBIT B-7

 

FORM OF

 

CANADIAN SWING LINE NOTE

 

Toronto, Ontario
[Date of Issue]

 

FOR VALUE RECEIVED, the undersigned (the “Canadian Revolver Borrower”) hereby
promises to pay to                                                          (the
“Canadian Swing Line Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Canadian Swing
Line Loan from time to time made by the Canadian Swing Line Lender to the
Canadian Revolver Borrower under that certain Amended & Restated Credit
Agreement dated as of June 29, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Niska Gas Storage US, LLC, AECO Gas Storage Partnership,
Niska Gas Storage Partners LLC, Royal Bank of Canada, as the Administrative
Agent and Collateral Agent, US L/C Issuer and Canadian L/C Issuer, the Lenders
from time to time party thereto, and the other agents party thereto. 
Capitalized terms used and not defined herein have the meanings ascribed to them
in the Credit Agreement.

 

The Canadian Revolver Borrower promises to pay interest on the unpaid principal
amount of each Canadian Swing Line Loan from the date of such Canadian Swing
Line Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement.  All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Canadian Swing Line Lender in the currency in which the principal amount
of such Canadian Swing Line Loan was funded and in immediately available funds
at the Administrative Agent’s Office.  If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate and payable at the times set forth in the Credit
Agreement.

 

For the purposes of the Interest Act (Canada), (i) whenever interest payable
pursuant to this Note is calculated on the basis of a period other than a
calendar year, each rate of interest determined pursuant to such calculation
expressed as an annual rate is equivalent to such rate as so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in such period; and
(ii) the principal of deemed reinvestment shall not apply to any interest
calculation.

 

This Note is one of the Canadian Swing Line Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Note is also
entitled to the benefits of the Guaranties and is secured by the Collateral. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note may be declared to be immediately due and payable as provided in the Credit
Agreement.  Canadian Swing Line Loans made by the Canadian Swing Line Lender
shall be evidenced by one or more loan accounts or records maintained by the
Canadian Swing Line Lender in the ordinary course of business.  The Canadian
Swing Line Lender may also attach schedules to this Note and endorse thereon the
date, amount, currency and maturity of its Canadian Swing Line Loans and
payments with respect thereto; provided

 

B-7-1

--------------------------------------------------------------------------------


 

that the failure of the Canadian Swing Line Lender to make any such recordation
or endorsement or any error in doing so shall not affect the obligations of the
Canadian Revolver Borrower hereunder or under the Credit Agreement.

 

The Canadian Revolver Borrower, for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non- payment of this Note.

 

[remainder of this page intentionally left blank]

 

B-7-2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK

 

 

 

AECO GAS STORAGE PARTNERSHIP

 

 

By NISKA GAS STORAGE CANADA ULC, its managing partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-7-3

--------------------------------------------------------------------------------


 

CANADIAN SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount
of
Canadian
Swing 
Line Loan
Made

 

Amount of 
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-7-4

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF US GUARANTY

 

 [EXISTING AGREEMENT TO BE ATTACHED]

 

C-1-1

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF CANADIAN GUARANTEE

 

[EXISTING AGREEMENT TO BE ATTACHED]

 

C-2-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

 

COMPLIANCE CERTIFICATE

 

Financial Statement Date:                              ,          

 

To:  Royal Bank of Canada, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended & Restated Credit Agreement dated as
of June 29, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Niska Gas
Storage US, LLC, AECO Gas Storage Partnership, Niska Gas Storage Partners LLC,
Royal Bank of Canada, as the Administrative Agent and Collateral Agent, US L/C
Issuer and Canadian L/C Issuer, the Lenders from time to time party thereto, and
the other agents party thereto.  Unless otherwise defined herein, the terms
defined in the Credit Agreement are used herein as defined therein.  This
Certificate is delivered pursuant to Section 6.02(b) of the Credit Agreement.

 

I, [NAME], hereby certify as of the date hereof that I am the [OFFICE](1) of
Holdings, and that, as such, I am authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of Holdings.  [We] [I] hereby
certify in [our][my] [respective capacities][capacity] as follows:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

 

1.             (a)           Attached hereto as Schedule 1 are the year-end
unaudited financial statements of Holdings and its Subsidiaries required by
Section 6.01 (a)(i) of the Credit Agreement for the Fiscal Year ended as of the
above date.

 

(b)           Attached hereto as Schedule 2 are the year-end audited financial
statements of Holdings and its Subsidiaries on a combined basis including a
consolidated balance sheet and the related combined statements of income or
operations, partners’ capital and cash flows for the previous Fiscal Year
required by Section 6.01 (a)(iii) of the Credit Agreement for the Fiscal Year
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

 

[Use following paragraph 1 for Fiscal Quarter—end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements of Holdings and its Subsidiaries required by Section 6.01(b)(i) of
the Credit Agreement for the Fiscal Quarter ended as of the above date.  Such
financial statements fairly present in all material respects the financial
condition,

 

--------------------------------------------------------------------------------

(1)   Must be chief executive officer, chief financial officer, treasurer or
controller.

 

D-1

--------------------------------------------------------------------------------


 

results of operations, partners’ capital and cash flows of Holdings and its
Subsidiaries in accordance with GAAP as of such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.             Each of the undersigned has reviewed and is familiar with the
terms of the Credit Agreement and has made, or has caused to be made under
his/her supervision, a detailed review of the transactions and financial
condition of Holdings and its Subsidiaries during the accounting period covered
by the attached financial statements.

 

3.             A review of the activities of Holdings and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period of Holdings and its
Subsidiaries performed and observed their Obligations under the Loan Documents,
and

 

[select one:]

 

[as of the date hereof, no Default has occurred and is continuing.]

 

—or—

 

[the following is a list of each Default that has occurred and is continuing as
of the date hereof, along with a description of the period of its existence, its
nature and its status:]

 

4.             The representations and warranties of (i) Holdings and the
Borrowers contained in Article V of the Credit Agreement and (ii) each Loan
Party contained in each other Loan Document, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.

 

5.             [the Total Revolver Exposure exceeds (or has exceeded in the
thirty (30) days prior hereto) 85% of the Total Revolver Maximum Available
Amount and the Fixed Charge Coverage Ratio for the most recently completed four
Fiscal Quarter period ending on the date hereof is not less than 1.10:1:0, the
calculation of which is set forth on Schedule 3 hereto and is true and accurate
in all material respects as of the date hereof.]

 

[remainder of this page intentionally left blank]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                               ,                         .

 

NISKA GAS STORAGE PARTNERS LLC

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

to the Compliance Certificate

 

Unaudited Financial Statements of Holdings and its Subsidiaries

 

D-1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

to the Compliance Certificate

 

Audited Financial Statements of Holdings and its Subsidiaries on a Combined
Basis

 

D-2-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

to the Compliance Certificate
($ in 000’s)

 

I.              Section 7.16 Fixed Charge Coverage Ratio:

 

A.            Consolidated EBITDA for four Fiscal Quarter period (the
“Measurement Period”):

 

1.     Consolidated Net Income for Measurement Period:

$                    

 

 

2.     Any net loss realized by Holdings and their Subsidiaries in connection
with a Disposition, to the extent such losses were deducted in computing such
Consolidated Net Income for Measurement Period:

$                    

 

 

3.     Provision for taxes based on income or profits of Holding and their
Subsidiaries for Measurement Period, to the extent that such provision for taxes
was deducted in computing such Consolidated Net Income:

$                    

 

 

4.     Fixed Charges to the extent deducted in computing such Consolidated Net
Income for Measurement Period:

$                    

 

 

5.     Depreciation and amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), impairment and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of Holdings and their Subsidiaries for such Measurement
Period to the extent that such depreciation and amortization, impairment and
other non-cash expenses were deducted in computing such Consolidated Net Income:

$                    

 

 

6.     Non-cash losses resulting from foreign currency balance sheet adjustments
required by GAAP to the extent such losses were deducted in computing such
Consolidated Net Income:

$                    

 

 

 

 

7.     All extraordinary, unusual or non-recurring items of gain or loss, or
revenue or expense:

$                    

 

D-3-1

--------------------------------------------------------------------------------


 

8.     Non-cash items increasing such Consolidated Net Income for Measurement
Period, other than items that were accrued in the ordinary course of business:

$                    

 

 

9.     Consolidated EBITDA (Total of Lines I. A. 1 + 2 + 3 + 4 + 5 + 6 + 7- 8or
deemed Consolidated EBITDA per Credit Agreement):

$                    

 

B.            Fixed Charges for Measurement Period:

 

1.     Consolidated interest expense of Holdings and their Subsidiaries for
Measurement Period, whether paid or accrued (including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings), and net of the
effect of all payments made or received pursuant to interest rate Hedging
Obligations:

$                    

 

 

2.     Consolidated interest expense of Holdings and their Subsidiaries that was
capitalized during Measurement Period:

$                    

 

 

3.     Any interest expense on Indebtedness of another Person that is guaranteed
by Holdings or one of its Subsidiaries or secured by a Lien on assets of
Holdings or one of its Subsidiaries, whether or not such guarantee or Lien is
called upon:

$                    

 

 

4.     All dividends, whether paid or accrued and whether or not in cash, on any
series of Disqualified Stock of Holdings or any of its Subsidiaries, other than
dividends on Equity Interests payable solely in Equity Interests of Holdings
(other than Disqualified Stock) or to Holdings or a Subsidiary of Holdings, in
each case, on a consolidated basis and in accordance with GAAP:

$                    

 

 

5.     Any lease payments in connection with sale-leaseback transactions of
Cushion Gas; provided, that any amounts otherwise constituting Fixed Charges
under this clause shall be disregarded for purposes of Section 7.07(i) of the
Credit Agreement:

$                    

 

 

6.     Fixed Charges (Total of Lines II.B.1 + 2 + 3 + 4 + 5):

$                    

 

D-3-2

--------------------------------------------------------------------------------


 

C.            Fixed Charge Coverage Ratio (Line I.A.9/Line
I.B.6)                                                                  to1.

 

D-3-3

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF

 

LOAN NOTICE

 

Date:                          ,

 

To:  Royal Bank of Canada, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that Amended & Restated Credit Agreement dated as of
June 29, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Niska Gas
Storage US, LLC, AECO Gas Storage Partnership, Niska Gas Storage Partners LLC,
Royal Bank of Canada, as the Administrative Agent and Collateral Agent, US L/C
Issuer and Canadian L/C Issuer, the Lenders from time to time party thereto, and
the other agents party thereto.  Unless otherwise defined herein, the terms
defined in the Credit Agreement are used herein as defined therein.

 

The undersigned Borrower hereby requests (select one):

 

o      a Borrowing of Loans

o      a conversion of Loans

 

 

o      a continuation of Eurodollar Rate Loans

o      an issuance of Bankers’ Acceptances

 

 

o      a rollover of Bankers’ Acceptances

 

 

1.             Under the                                       (1) Facility

 

2.             On                                                             (a
Business Day).

 

3.             In the principal amount of
                                            .

 

4.             Comprised of
                                                      .(2)

(Type of Loans requested to be borrowed or Type of Loans following conversion,
continuation or rollover, as applicable)

 

5.             For Eurodollar Rate Loans:  with an Interest Period of
month(s).(3)

 

 

 

--------------------------------------------------------------------------------

(1)   Insert US Revolver or Canadian Revolver.

 

(2)   (a) In the case of US Revolver Loans specify Base Rate Loans or Eurodollar
Rate Loans, (b) in the case of Canadian Revolver Advances denominated in
Canadian Dollars specify Canadian Prime Rate Loans or Bankers ‘ Acceptances and
(c) in the case of Canadian Revolver Loans denominated in Dollars specify
Canadian US Dollar Base Rate Loans or Eurodollar Rate Loans

 

E-1-1

--------------------------------------------------------------------------------


 

For Bankers’ Acceptances:  with a term of days.(4)

 

The Borrowing of Revolver Loans, if any, requested herein complies with the
provisions of Section 2.01(a) or 2.01(b), as applicable, of the Credit
Agreement.

 

 

[NAME OF BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)   Specify one two three six nine or twelve months if available

 

(4)   Specify 30 60 90 or 180 days or as agreed to by the relevant Canadian
Revolver Lenders 14-29 days (in each case as reduced or extended by the
Administrative Agent acting reasonably to allow the maturity thereof to fall on 
a Business Day) or such other term as agreed to by the Canadian Revolver Lenders
payable in Canada and accepted by a Canadian Revolver Lender in accordance with
the Credit Agreement.

 

E-1-2

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF

 

SWING LINE LOAN NOTICE

 

Date:                     ,

 

To:          The Bank of Nova Scotia, as US Swing Line Lender

 

The Bank of Nova Scotia, as Canadian Swing Line Lender

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended & Restated Credit Agreement dated as
of June 29, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Niska Gas
Storage US, LLC, AECO Gas Storage Partnership, Niska Gas Storage Partners LLC,
Royal Bank of Canada, as the Administrative Agent and Collateral Agent, US L/C
Issuer and Canadian L/C Issuer, the Lenders from time to time party thereto, and
the other agents party thereto.  Unless otherwise defined herein, the terms
defined in the Credit Agreement are used herein as defined therein.

 

The undersigned Borrower hereby requests (select one):

 

o      a Borrowing of US Swing Line Loans

o      a Borrowing of Canadian Swing Line Loans

 

1.             On                                                             
(a Business Day).

 

2.             In the principal amount of
                                            .

 

[For a Borrowing of Canadian Swing Line Loans:          Such Loans are to be
denominated in [Canadian Dollars] [Dollars].]

 

The Borrowing of Swing Line Loans requested herein complies with the provisions
of Section 2.04(a)(i) or 2.04(a)(ii), as applicable, of the Credit Agreement.

 

 

 

[NAME OF BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2-1

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF US SECURITY AGREEMENT

 

[EXISTING AGREEMENT TO BE ATTACHED]

 

F-2-1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF CANADIAN SECURITY AGREEMENT

 

[EXISTING AGREEMENT TO BE ATTACHED]

 

F-2-2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF OPINION OF LATHAM & WATKINS LLP

 

[EXISTING AGREEMENT TO BE ATTACHED]

 

G-1-1

--------------------------------------------------------------------------------

 


 

 

 

53rd at Third

 

 

885 Third Avenue

 

 

New York, New York 10022-4834

 

 

Tel: +1.212.906.1200 Fax: +1.212.751.4864

 

 

www.lw.com

[g158351mo47i001.jpg]

 

 

 

 

FIRM / AFFILIATE OFFICES

 

 

Abu Dhabi

Moscow

 

 

Barcelona

Munich

 

 

Beijing

New Jersey

 

 

Boston

New York

 

 

Brussels

Orange County

June 29, 2012

 

Chicago

Paris

 

 

Doha

Riyadh

 

 

Dubai

Rome

 

 

Frankfurt

San Diego

 

 

Hamburg

San Francisco

 

 

Hong Kong

Shanghai

 

 

Houston

Silicon Valley

 

 

London

Singapore

Royal Bank of Canada, as Administrative Agent and Collateral Agent for the
Lenders listed on Exhibit A hereto

 

Los Angeles

Tokyo

 

Madrid

Washington, D.C.

Royal Bank Plaza, 200 Bay Street

 

Milan

 

12th Floor, South Tower

 

 

 

Toronto, ON M5J 2W7

 

File No. 037159-0080

 

and

 

the Lenders listed on Exhibit A hereto

 

Re:                               Amended & Restated Credit Agreement, dated as
of June 29, 2012, by and among Niska Gas Storage US, LLC, AECO Gas Storage
Partnership, Niska Gas Storage Partners LLC and Royal Bank of Canada, as the
Administrative Agent, Collateral Agent, US L/C Issuer and Canadian L/C Issuer

 

Ladies and Gentlemen:

 

We have acted as special U.S. counsel to Niska Gas Storage US, LLC, a Delaware
limited liability company (“US Borrower”), AECO Gas Storage Partnership, an
Alberta general partnership (“Canadian Borrower” and, together with US Borrower,
the “Borrowers”), Niska Gas Storage Partners LLC, a Delaware limited liability
company (“Holdings”), the US Subsidiaries (as defined in Exhibit B hereto) (the
US Subsidiaries, together with the US Borrower and Holdings, are referred to as
the “US Opinion Parties”), and the Canadian Subsidiaries (as defined in
Exhibit B hereto) (the Canadian Subsidiaries (i) together with Canadian
Borrower, are referred to as the “Canadian Credit Parties” and (ii) together
with the US Subsidiaries, the Borrowers, Holdings and Coöperatief (as defined in
Exhibit B hereto), are referred to as the “Credit Parties”), in connection with
that certain Amended & Restated Credit Agreement dated as of June 29, 2012 (the
“Credit Agreement”) by and among the Borrowers, Holdings, the lenders and
issuing banks party thereto and Royal Bank of Canada, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agent”).

 

This letter is furnished pursuant to Section 4.01(a)(iii)(A) of the Credit
Agreement. Capitalized terms defined in the Credit Agreement, used herein and
not otherwise defined herein, shall have the meanings given them in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

As such special U.S. counsel, we have examined such matters of fact and
questions of law as we have considered appropriate for purposes of this letter,
except where a specified fact confirmation procedure is stated to have been
performed (in which case we have, with your consent, performed the stated
procedure). We have examined, among other things, the following:

 

(a)                                  the Credit Agreement;

 

(b)                                 the Reaffirmation Agreement, dated as of
June 29, 2012, entered into by the Credit Parties in favor of the Agent for the
Lenders (the “Reaffirmation Agreement”);

 

(c)                                  the US Guaranty, dated as of March 5, 2010,
entered into by the US Opinion Parties in favor of each Guaranteed Party (as
defined therein) (the “Original US Guaranty” and as supplemented by (i) that
certain Guaranty Supplement to the US Guaranty, dated as of June 14, 2010, and
(ii) that certain Guaranty Supplement to the US Guaranty, dated as of January 1,
2012 (collectively, the “Guaranty Supplements”), and as reaffirmed by the
Reaffirmation Agreement, the “US Guaranty”);

 

(d)                                 the Security Agreement, dated as of March 5,
2010, by and among the US Opinion Parties in favor of the Collateral Agent for
the benefit of the Secured Parties (the “Original Security Agreement” and as
supplemented by (i) that certain Security Agreement Supplement to the Security
Agreement, dated as of June 14, 2010, and (ii) that certain Security Agreement
Supplement to the Security Agreement, dated as of January 1, 2012 (collectively,
the “Security Agreement Supplements”), and as reaffirmed by the Reaffirmation
Agreement, the “Security Agreement”);

 

(e)                                  the Pledge Agreement, dated as of March 5,
2010, by US Borrower, Holdings I (as defined in Exhibit B), Storage (as defined
in Exhibit B), Holdings, Operations (as defined in Exhibit B) and GP LLC (as
defined in Exhibit B), in favor of the Collateral Agent (the “Original Pledge
Agreement” and as supplemented by (i) that certain Pledge Agreement Supplement
to the Pledge Agreement, dated as of June 14, 2010, and (ii) that certain Pledge
Agreement Supplement to the Pledge Agreement, dated as of January 1, 2012
(collectively, the “Pledge Agreement Supplements”), and as reaffirmed by the
Reaffirmation Agreement, the “Pledge Agreement”);

 

(f)                                    photocopies of acknowledgment copies of
UCC-1 financing statements each naming a US Opinion Party as debtor and the
Collateral Agent as secured party, together with all schedules and exhibits to
such financing statements, as filed in the Office of the Secretary of State of
the State of Delaware (the “Delaware Filing Office”), photocopies of which are

 

2

--------------------------------------------------------------------------------


 

attached hereto as Exhibit C and incorporated herein by reference (the “Delaware
Financing Statements”);

 

(g)                                 (i) the certificate of formation,
incorporation or limited partnership, as the case may be, of each US Opinion
Party, (ii) the bylaws of each US Corporation Entity (as defined in Exhibit B)
listed on Exhibit D hereto and (iii) the limited liability company agreement of
each US LLC Entity (as defined in Exhibit B) listed on Exhibit D and the limited
partnership agreement of Holdings I listed on Exhibit D, each of which, with
respect to the agreements listed in clause (iii) above, with your consent, we
have assumed is (x) a valid and binding agreement of the parties thereto,
enforceable in accordance with the plain meaning of its terms, (y) in full force
and effect, and (z) the entire agreement of the parties pertaining to the
subject matter thereof (the documents in this paragraph (g) being referred to
herein as the “Governing Documents”); and

 

(h)                                 (i) our opinion dated as of March 5, 2010,
relating to security interest issues delivered to you pursuant to
Section 4.01(a)(iv) of the Credit Agreement, dated as of March 5, 2010 (the
“Original Credit Agreement”) (the “March 2010 Opinion”), (ii) our opinion dated
as of June 14, 2010, relating to security interest issues delivered to you
pursuant to Section 6.12 of the Original Credit Agreement (the “June 2010
Opinion”), and (iii) our opinion dated as of January 1, 2012, relating to
security interest issues delivered to you pursuant to Section 6.12 of the
Original Credit Agreement (the “January 2012 Opinion” and together with the
March 2010 Opinion and the June 2010 Opinion, the “Security Interest Opinions”).

 

The documents described in subsections (a) and (b) above, the US Guaranty, the
Security Agreement and the Pledge Agreement are referred to herein collectively
as the “Opinion Documents”. As used in this letter, the “NY UCC” shall mean the
Uniform Commercial Code as now in effect in the State of New York. As used in
this letter, “Applicable UCC” shall mean the NY UCC and/or the DE UCC (as
defined below), as applicable.

 

Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Credit Parties and
others, including the representations and warranties of the Credit Parties in
the Opinion Documents. We have not independently verified such factual matters.

 

We are opining as to the effect on the subject transaction only of (a) the
federal laws of the United States, (b) the internal laws of the State of New
York, (c) in paragraphs 1, 2 and 4 of this letter, the Delaware Limited
Liability Company Act (the “DLLCA”), the Delaware General Corporations Law (the
“DGCL”) and the Delaware Revised Uniform Limited Partnership Act (the “DRULPA”),
and (d) in paragraph 7 of this letter, the DE UCC (as defined below), and we
express no opinion with respect to the applicability to the opinions expressed
herein, or the effect

 

3

--------------------------------------------------------------------------------


 

thereon, of the laws of any other jurisdiction or, in the case of Delaware, any
other laws, or as to any matters of municipal law or the laws of any local
agencies within any state. With your permission, we have based our opinions set
forth in paragraph 7 exclusively upon our review of Article 9 of the Uniform
Commercial Code of the State of Delaware as set forth in the CCH Secured
Transactions Guide without regard to judicial interpretations thereof or any
regulations promulgated thereunder or any other laws of the State of Delaware
(the “DE UCC”).

 

Except as otherwise stated herein, our opinions herein are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers and guarantors in secured loan
transactions. We express no opinion as to any state or federal laws or
regulations applicable to the subject transactions because of the legal or
regulatory status of any parties to the Opinion Documents or the legal or
regulatory status of any of their affiliates. Various issues pertaining to
Canadian law are addressed in the opinions of Bennett Jones LLP and Blake,
Cassels & Graydon LLP, separately provided to you. We express no opinion with
respect to those matters herein, and to the extent elements of those opinions
are necessary to the conclusions expressed herein, we have, with your consent,
assumed such matters.

 

Subject to the foregoing and the other matters set forth herein, as of the date
hereof:

 

1.           (i) Each of the US Corporation Entities is a corporation under the
DGCL; (ii) each of the US LLC Entities (as defined in Exhibit B) is a limited
liability company under the DLLCA; and (iii) Holdings I is a limited partnership
under the DRULPA, each with corporate, limited liability company or limited
partnership power and authority, as applicable, to execute and deliver the
Credit Agreement and the Reaffirmation Agreement (to the extent party thereto)
and to perform its obligations thereunder. With your consent, based solely on
certificates from public officials, we confirm that each US Opinion Party is
validly existing and in good standing under the laws of the State of Delaware.

 

2.           The execution, delivery and performance of the Credit Agreement and
the Reaffirmation Agreement by each of the US Opinion Parties party thereto have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, as applicable, by each of the US Opinion Parties
party thereto, and the Credit Agreement and the Reaffirmation Agreement have
been duly executed and delivered by each of the US Opinion Parties party
thereto.

 

3.           Each of the Opinion Documents constitutes a legally valid and
binding obligation of each Credit Party party thereto, enforceable against each
Credit Party party thereto in accordance with its terms.

 

4.           The execution and delivery of the Credit Agreement and the
Reaffirmation Agreement by each US Opinion Party party thereto and the
reaffirmation of guarantees and liens by the US Opinion Parties pursuant to the
Reaffirmation Agreement, in each case, do not on the date hereof:

 

4

--------------------------------------------------------------------------------


 

(a)  in the case of each US Opinion Party, violate the provisions of its
Governing Documents;

 

(b) violate any federal or New York statute, rule or regulation applicable to
the US Opinion Parties (including, without limitation, Regulations T, U or X of
the Board of Governors of the Federal Reserve System, assuming the Borrowers
comply with the provisions of the Opinion Documents relating to the use of
proceeds), the DLLCA, the DGCL or the DRULPA, as applicable; or

 

(c)  require any consents, approvals or authorizations to be obtained by the US
Opinion Parties from, or any registrations, declarations or filings to be made
by the US Opinion Parties with, any governmental authority under any federal or
New York statute, rule or regulation applicable to any US Opinion Party, the
DLLCA, the DGCL or the DRULPA, as applicable, except filings and recordings
required in order to perfect or otherwise protect the security interests under
the Opinion Documents.

 

5.           Under the NY UCC, the Credit Agreement and the Reaffirmation
Agreement do not, of themselves, result in the security interest in favor of the
Collateral Agent in that portion of the collateral described in Section 2.1 of
the Security Agreement (the “UCC Collateral”) in which any Grantor (as defined
in the Security Agreement) party thereto has rights and in which the Collateral
Agent had a valid security interest under Article 9 of the NY UCC immediately
before giving effect to the Credit Agreement and the Reaffirmation Agreement
becoming invalid, and after giving effect to the Credit Agreement and the
Reaffirmation Agreement, the security interest of the Collateral Agent will be a
valid security interest under Article 9 of the NY UCC to the same extent it was
a valid security interest for the Collateral Agent immediately before the
effectiveness of the Credit Agreement and the Reaffirmation Agreement.

 

6.           Under the NY UCC, the Credit Agreement and the Reaffirmation
Agreement do not, of themselves, result in the security interest in favor of the
Collateral Agent in that portion of the collateral described in Section 2 of the
Pledge Agreement (the “Pledged Collateral” and, together with the UCC
Collateral, the “Collateral”) in which any Grantor (as defined in the Pledge
Agreement) party thereto has rights and in which the Collateral Agent had a
valid security interest under Article 9 of the NY UCC immediately before giving
effect to the Credit Agreement and the Reaffirmation Agreement becoming invalid,
and after giving effect to the Credit Agreement and the Reaffirmation Agreement,
the security interest of the Collateral Agent will be a valid security interest
under Article 9 of the NY UCC to the same extent it was a valid security
interest for the Collateral Agent immediately before the effectiveness of the
Credit Agreement and the Reaffirmation Agreement.

 

7.           Under the DE UCC, the Credit Agreement and the Reaffirmation
Agreement do not, of themselves, result in the security interest in favor of the
Collateral Agent in that part of the Collateral in which, immediately before the
effectiveness of the Reaffirmation Agreement, the Collateral Agent had a
perfected security interest solely by virtue of the filing of the Delaware
Financing Statements in the Delaware Filing Office becoming unperfected.

 

5

--------------------------------------------------------------------------------


 

8.           No US Opinion Party is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Except as expressly set forth in paragraphs 5 through 7, we do not express any
opinions with respect to the creation, validity, attachment, perfection or
priority of any security interest or lien or the effectiveness of any sale or
other conveyance or transfer of real or personal property.

 

Our opinions are subject to:

 

(a)          the effects of bankruptcy, insolvency, reorganization, preference,
fraudulent transfer, moratorium or other similar laws relating to or affecting
the rights or remedies of creditors, and the judicial application of foreign
laws or governmental actions affecting creditors’ rights;

 

(b)         the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith, fair dealing and the discretion of the court before
which a proceeding is brought;

 

(c)          the invalidity under certain circumstances under law or court
decisions of provisions for the indemnification or exculpation of or
contribution to a party with respect to a liability where such indemnification,
exculpation or contribution is contrary to public policy;

 

(d)         we express no opinion with respect to (i) consents to, or
restrictions upon, governing law, jurisdiction, venue, service of process,
arbitration, remedies or judicial relief; (ii) advance waivers of claims,
defenses, rights granted by law, or notice, opportunity for hearing, evidentiary
requirements, statutes of limitation, trial by jury or at law or other
procedural rights; (iii) waivers of broadly or vaguely stated rights;
(iv) covenants not to compete; (v) provisions for exclusivity, election or
cumulation of rights or remedies; (vi) provisions authorizing or validating
conclusive or discretionary determinations; (vii) grants of setoff rights;
(viii) provisions to the effect that a guarantor is liable as a primary obligor,
and not as a surety and provisions purporting to waive modifications of any
guaranteed obligation to the extent such modification constitutes a novation;
(ix) provisions for the payment of attorneys’ fees where such payment is
contrary to law or public policy; (x) proxies, powers and trusts;
(xi) provisions prohibiting, restricting or requiring consent to assignment or
transfer of any right or property; (xii) provisions for liquidated damages,
default interest, late charges, monetary penalties, prepayment or make-whole
premiums or other economic remedies to the extent such provisions are deemed to
constitute a penalty; (xiii) provisions permitting, upon acceleration of any
indebtedness, collection of that portion of the stated principal amount thereof
which might be determined to constitute unearned interest thereon; (xiv) any
provision of the Opinion Documents that refers to, incorporates or is based upon
the law of any jurisdiction other than the State of New York or the United
States; and (xv) the severability, if invalid, of provisions to the foregoing
effect;

 

(e)          we have assumed that since the original date of execution thereof,
(i) the Original US Guaranty has not been amended, restated, modified,
supplemented or terminated (other than by the Guaranty Supplements and the
Reaffirmation Agreement), (ii) the Original Security

 

6

--------------------------------------------------------------------------------


 

Agreement has not been amended, restated, modified, supplemented or terminated
(other than by the Guaranty Supplements and the Reaffirmation Agreement), and
(iii) the Original Pledge Agreement has not been amended, restated, modified,
supplemented or terminated (other than by the Guaranty Supplements and the
Reaffirmation Agreement), and in each case of clause (i), (ii) and (iii), that
no rights pursuant thereto have been released, waived or modified either
expressly or by any action or inaction of the parties thereto and that no party
has defaulted on its obligations under the US Guaranty, the Security Agreement
and the Pledge Agreement; and

 

(f)          we have assumed that all actions specified, assumed, or relied upon
in the Security Interest Opinions have been taken and that all facts and
conditions specified, assumed, or relied upon in the Security Interest Opinions
remain correct.

 

We express no opinion or confirmation as to federal or state securities laws
(except as set forth in paragraph 8 of this letter), tax laws, antitrust or
trade regulation laws, insolvency or fraudulent transfer laws, antifraud laws,
compliance with fiduciary duty requirements, pension or employee benefits laws,
environmental laws, laws and regulations relating to commodities trading,
futures and swaps; Financial Industry Regulatory Authority rules; National
Futures Association rules; or the rules of any stock exchange, clearing
organization, designated contract market or other regulated entity for trading,
processing, clearing or reporting transactions in securities, commodities,
futures or swaps, export control, anti-money laundering and anti-terrorism laws
(without limiting other laws or rules excluded by customary practice).

 

Without limiting the generality of the foregoing, the opinions expressed above
are also subject to the following limitations, exceptions and assumptions:

 

(a)          we have assumed that any conditions to the effectiveness of the
Opinion Documents have been satisfied or waived;

 

(b)         we call to your attention that enforcement of a claim denominated in
a foreign currency may be limited by requirements that the claim (or a judgment
in respect of the claim) be converted into United States dollars, and we express
no opinion as to the enforceability of any indemnity for losses associated with
the exchange of the judgment currency into any other currency;

 

(c)          we express no opinion as to any provision to the extent it requires
that a claim with respect to the Obligations, or a judgment in respect of such a
claim, be converted into U.S. dollars at a rate of exchange at a particular
date, to the extent applicable law otherwise provides; and

 

(d)         we bring your attention to the fact that, notwithstanding
Section 10.13 of the Credit Agreement, Section 19 of the US Guaranty,
Section 5.12 of the Security Agreement and Section 5.11 of the Pledge Agreement,
there are circumstances under which a U.S. federal court may not have subject
matter jurisdiction to adjudicate or may have the power to dismiss or transfer
an action or proceeding arising out of or related to the Credit Agreement.

 

Certain provisions of the Opinion Documents reference certain provisions and
agreements contained in other agreements that are not Opinion Documents. Our
opinions

 

7

--------------------------------------------------------------------------------


 

expressed herein with respect to the Opinion Documents, however, address only
the express terms of the Opinion Documents (excluding any provisions
incorporating any document or agreement, or the provisions of any other document
or agreement, by reference) and not any other document or agreement, or the
provisions of such other document or agreement, incorporated therein or made a
part thereof by reference.

 

The opinions set forth above are also subject to (i) the unenforceability of
contractual provisions waiving or varying the rules listed in Section 9-602 of
the NY UCC, (ii) the unenforceability under certain circumstances of contractual
provisions respecting self-help or summary remedies without notice of, or
opportunity for, hearing or correction, (iii) the effect of provisions of the NY
UCC and other general legal principles that impose a duty to act in good faith
and in a commercially reasonable manner and (iv) the effect of Sections 9-406,
9-407, 9-408 and 9-409 of the NY UCC on any provision of any Opinion Document
that purports to prohibit, restrict, require consent for or otherwise condition
the assignment of rights under such Opinion Document.

 

Our opinions in paragraphs 5 and 6 above are limited to Article 9 of the NY UCC
and our opinions in paragraph 7 above are limited to Article 9 of the DE UCC,
and therefore those opinion paragraphs, among other things, do not address
collateral of a type not subject to, or excluded from the coverage of, Article 9
of the Applicable UCC. Additionally:

 

(i)           We express no opinion with respect to the priority of any security
interest or lien.

 

(ii)          We express no opinion with respect to any agricultural lien or any
collateral that consists of letter-of-credit rights, commercial tort claims,
goods covered by a certificate of title, claims against any government or
governmental agency, consumer goods, crops growing or to be grown, timber to be
cut, goods which are or are to become fixtures, as-extracted collateral or
cooperative interests.

 

(iii)         We assume the descriptions of collateral contained in, or attached
as schedules to, the Opinion Documents and the Delaware Financing Statements
accurately and sufficiently describe the collateral intended to be covered by
the Opinion Documents or the Delaware Financing Statements. Additionally, we
express no opinion as to whether the phrases “all personal property” or “all
assets” or similarly general phrases would be sufficient to create a valid
security interest in the collateral or a particular item or items of collateral;
however, we note that pursuant to Section 9-504 of the Applicable UCC, the
phrases “all assets” or “all personal property” can be a sufficient description
of collateral for purposes of perfection by the filing of a financing statement.

 

(iv)        We have assumed that each grantor of any security interest has, or
with respect to after-acquired property will have, rights in the collateral
granted by it or the power to transfer rights in such collateral and that each
such grantor has received value, and express no opinion as to the nature or
extent of any grantor’s rights in any of the collateral and we note that with
respect to any after-acquired property, the security interest will not attach
until the applicable grantor acquires such rights or power.

 

8

--------------------------------------------------------------------------------


 

(v)         We call to your attention the fact that the perfection of a security
interest in “proceeds” (as defined in the Applicable UCC) of collateral is
governed and restricted by Section 9-315 of the Applicable UCC.

 

(vi)        We have assumed that the exact legal name of each US Opinion Party
is as set forth in the applicable copy of the organizational documents certified
by the Secretary of State of the State of Delaware and, in each case, we have
also assumed the accuracy of the other factual information set forth on the
Delaware Financing Statements.

 

(vii)       Section 552 of the federal Bankruptcy Code limits the extent to
which property acquired by a debtor after the commencement of a case under the
federal Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by the debtor before the commencement of such
case.

 

(viii)      We express no opinion with respect to any property subject to a
statute, regulation or treaty of the United States whose requirements for a
security interest’s obtaining priority over the rights of a lien creditor with
respect to the property preempt Section 9-310(a) of the Applicable UCC.

 

(ix)         We express no opinion with respect to any goods which are
accessions to, or commingled or processed with, other goods to the extent that
the security interest is limited by Section 9-335 or 9-336 of the Applicable
UCC.

 

(x)          We call to your attention that a security interest may not attach
or become enforceable or be perfected as to contracts, licenses, permits, equity
interests or other rights or benefits that are not assignable under applicable
law, or are not assignable by their terms, or which are assignable only with the
consent of governmental entities or officers, except to the extent provided in
Sections 9-406, 9-407, 9-408 or 9-409 of the Applicable UCC; and we note that
the extent of any security interest created in reliance on such UCC provisions
may be limited. In addition, we call to your attention that your rights under
the Opinion Documents as secured parties may be subject to the provisions of the
organizational and governing documents of any entity in which any equity
interests (or other rights of equity holders or investors) are pledged and the
provisions of the applicable laws under which any such entity is organized.

 

(xi)         We express no opinion regarding any security interest in any
copyrights, patents, trademarks, service marks or other intellectual property,
or any license or sublicense thereof or the proceeds of any of the foregoing
except to the extent Article 9 of the Applicable UCC may be applicable to the
foregoing and, without limiting the generality of the foregoing, we express no
opinion as to the effect of any federal laws relating to copyrights, patents,
trademarks, service marks or other intellectual property on the opinions
expressed herein. In addition, we call to your attention that any license or
sublicense of copyrights, patents, trademarks or other intellectual property may
not be assignable unless such license or sublicense affirmatively permits the
creation, perfection and enforcement of a security interest therein.

 

9

--------------------------------------------------------------------------------


 

(xii)           We express no opinion as to the enforceability of any provision
of any Opinion Document purporting to agree to the classification or type of any
property for purposes of the Applicable UCC.

 

(xiii)          We express no opinion with respect to the security interest of
the Collateral Agent for its benefit and the benefit of any secured party except
to the extent that the Collateral Agent has been duly appointed as agent for
such persons.

 

With your consent, we have assumed (a) that the Opinion Documents have been duly
authorized, executed and delivered by the parties thereto (other than, with
respect to the Credit Agreement and the Reaffirmation Agreement, the US Opinion
Parties), (b) the genuineness of all signatures and the legal capacity of all
natural persons, (c) that the Opinion Documents constitute legally valid and
binding obligations of the parties thereto (other than the Credit Parties),
enforceable against each of them in accordance with their respective terms, and
(d) that the status of the Opinion Documents as legally valid and binding
obligations of the parties thereto is not affected by any (i) breaches of, or
defaults under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities, provided
that we make no such assumption to the extent we have expressly opined as to
such matters with respect to the Credit Parties herein.

 

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph. This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or entity for any
purpose, without our prior written consent, which may be granted or withheld in
our discretion. At your request, we hereby consent to reliance hereon by any
future assignee of your interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 10.06 of the Credit Agreement, on the condition
and understanding that (i) this letter speaks only as of the date hereof,
(ii) we have no responsibility or obligation to update this letter, to consider
its applicability or correctness to any person other than its addressee(s), or
to take into account changes in law, facts or any other developments of which we
may later become aware, and (iii) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time.

 

 

Very truly yours,

 

 

 

/s/ Latham & Watkins LLP

 

10

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF OPINION OF BENNETT JONES LLP

 

 

[EXISTING AGREEMENT TO BE ATTACHED]

 

G-2-1

--------------------------------------------------------------------------------


 

[g158351mo49i001.jpg]

 

Bennett Jones LLP

 

4500 Bankers Hall East, 855 - 2nd Street SW

 

Calgary, Alberta, Canada T2P 4K7

 

Tel: 403.298.3100 Fax: 403.265.7219

 

June 29, 2012

 

Royal Bank of Canada, as Administrative Agent, as

Collateral Agent and as Secured Party under the Amended

and Restated Credit Agreement (as defined below)

20 King Street West

4th Floor, South Tower

Toronto, Ontario M5H 1C4

 

- and -

 

Paul Hastings LLP

75 East 55th Street

First Floor

New York NY 10022-3205

USA

 

- and -

 

Blake, Cassels & Graydon LLP

855 - 2nd Street S.W.

Suite 3500, Bankers Hall East Tower

Calgary AB, T2P 4J8

 

- and -

 

Each of the Secured Parties under the Amended and

Restated Credit Agreement (as defined below)

 

Dear Sirs/Mesdames:

 

Re:          Amended and Restated Credit Agreement dated as of June 29, 2012

 

Introduction

 

This opinion letter is furnished to you pursuant to section 4.01(a)(iii) of the
amended and restated credit agreement dated as of June 29, 2012 (the “Amended
and Restated Credit Agreement”) among Niska Gas Storage US, LLC, AECO Gas
Storage Partnership (the “Canadian Borrower”), Niska Gas Storage Partners LLC,
Royal Bank of Canada, as the Administrative Agent and Collateral Agent, US L/C
Issuer and Canadian L/C Issuer, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and such other agents
as are party thereto. Capitalized terms used (including, without limitation, in
the Addressees hereof) and not

 

www.bennettjones.com

 

--------------------------------------------------------------------------------


 

defined herein have the meanings ascribed to those terms in the Amended and
Restated Credit Agreement.

 

We have acted as counsel in Alberta to the Loan Parties. In particular, we have
acted as counsel in Alberta to the Canadian Borrower and each of the other Loan
Parties listed on Schedule “A” hereto (other than the Canadian Borrower, each a
“Canada Guarantor”, and collectively the “Canada Guarantors”) in connection with
the Amended and Restated Credit Agreement and the Transaction Documents (as
defined below).

 

Scope of Review

 

For the purpose of this opinion letter, we have examined executed copies of the
following documents:

 

(a)           the Amended and Restated Credit Agreement;

 

(b)           the Consent and Reaffirmation Agreement dated as of June 29, 2012
by the Loan Parties which are signatories thereto in favour of the Secured
Parties (the “Consent and Reaffirmation”);

 

(c)           the Guarantee Supplement made June 29, 2012 by Niska GP (as
defined in Schedule “A” hereto) in favour of the Secured Parties (the “Niska GP
Guarantee Supplement”);

 

(d)           the Supplement to General Security Agreement made June 29, 2012 by
Niska GP in favour of the Agent (the “Niska GP GSA Supplement”);

 

(e)           the Canadian Guarantee made as of March 5, 2010 by the Loan
Parties which are signatories thereto in favour of the Secured Parties (the
“Canadian Guarantee”);

 

(f)            the Canadian General Security Agreement made as of March 5, 2010
by the Loan Parties which are signatories thereto in favour of Royal Bank of
Canada, in its capacity as Collateral Agent for the Secured Parties under the
Amended and Restated Credit Agreement (in such capacity, the “Agent”) (the
“Canadian Security Agreement”);

 

(g)           the Guarantee Supplement made June 14, 2010 by the Loan Parties
which are signatories thereto in favour of the Secured Parties (the “2010
Guarantee Supplement”);

 

(h)           the Supplement to General Security Agreement made June 14, 2010 by
the Loan Parties which are signatories thereto in favour of the Agent (the “2010
GSA Supplement”);

 

(i)            the Guarantee Supplement made January 1, 2012 by Niska Canada (as
defined in Schedule “A” hereto) (as successor to Niska Holdco ULC, Niska GS
Holdings II LP, Niska GP ULC, Niska Gas Storage Canada LP, Niska Gas Storage
Canada ULC and 1640869 Alberta ULC) in favour of the Secured Parties (the “Niska
Canada Guarantee Supplement”);

 

2

--------------------------------------------------------------------------------


 

(j)            the Guarantee Supplement made January 1, 2012 by Sundance (as
defined in Schedule “A” hereto) in favour of the Secured Parties (the “Sundance
Guarantee Supplement”);

 

(k)           the Supplement to General Security Agreement made January 1, 2012
by Niska Canada (as successor to Niska Holdco ULC, Niska GS Holdings II LP,
Niska GP ULC, Niska Gas Storage Canada LP, Niska Gas Storage Canada ULC and
1640869 Alberta ULC) in favour of the Agent (the “Niska Canada GSA Supplement”);
and

 

(l)            the Supplement to General Security Agreement made January 1, 2012
by Sundance in favor of the Agent (the “Sundance GSA Supplement”).

 

In this opinion letter:

 

(a)           the Canadian Guarantee, the Canadian Security Agreement, the 2010
Guarantee Supplement, the 2010 GSA Supplement, the Niska Canada Guarantee
Supplement, the Sundance Guarantee Supplement, the Niska Canada GSA Supplement
and the Sundance GSA Supplement are referred to collectively as the “Prior
Transaction Documents” and each individually as a “Prior Transaction Document”;

 

(b)           the Amended and Restated Credit Agreement, the Consent and
Reaffirmation, the Niska GP Guarantee Supplement and the Niska GP GSA Supplement
are referred to collectively as the “Additional Transaction Documents” and each
individually as an “Additional Transaction Document”;

 

(c)           the Canadian Guarantee, as amended and supplemented by the 2010
Guarantee Supplement, the Niska Canada Guarantee Supplement, the Sundance
Guarantee Supplement, the Niska GP Guarantee Supplement and the Consent and
Reaffirmation, is referred to as the “Guarantee”;

 

(d)           the Canadian Security Agreement, as amended and supplemented by
the 2010 GSA Supplement, the Niska Canada GSA Supplement, the Sundance GSA
Supplement, the Niska GP GSA Supplement and the Consent and Reaffirmation, is
referred to as the “Security Agreement”;

 

(e)           the Additional Transaction Documents, the Guarantee and the
Security Agreement are referred to collectively as the “Transaction Documents”
and each individually as a “Transaction Document”;

 

(f)            the Consent and Reaffirmation, the Niska GP Guarantee Supplement,
the Niska GP GSA Supplement, the Guarantee and the Security Agreement are
referred to collectively as the “Alberta Law Documents” and each individually as
an “Alberta Law Document”;

 

(g)           the Niska GP Guarantee Supplement and the Niska GP GSA Supplement
are referred to collectively as the “Niska GP Supplements”;

 

3

--------------------------------------------------------------------------------


 

(h)           the “Corporate Transaction Parties” are all of the entities listed
in Part 1 of Schedule “A” hereto and each is referred to individually as a
“Corporate Transaction Party”;

 

(i)            the “Partnership Transaction Party” is the entity listed in Part
2 of Schedule “A” hereto;

 

(j)            the “Transaction Parties” are all of the entities listed in
Schedule “A” hereto and each is referred to individually as a “Transaction
Party”;

 

(k)           the Corporate Transaction Parties and the Partnership Transaction
Party are referred to collectively as the “Alberta Transaction Parties” and each
individually as an “Alberta Transaction Party”;

 

(l)            the personal property on which security has been granted pursuant
to the Security Agreement is referred to as the “Collateral”;

 

(m)          the security interests of the Agent in the Collateral created by
the Security Agreement are referred to as the “Security Interests”;

 

(n)           the obligations secured by the Security Agreement are referred to
as the “Obligations”;

 

(o)           the real property on which security has been granted pursuant to
the Security Agreement is referred to as the “Real Property”; and

 

(p)           the lien of the Agent on the Real Property created by the Security
Agreement is referred to as the “Floating Charge”.

 

In addition, we have considered such questions of law, examined such other
documents and conducted such investigations as we have considered necessary to
enable us to express the opinions set forth herein.

 

As to various questions of fact material to our opinions that we have not
verified independently, we have relied upon the following documents, copies of
which have been provided to you:

 

(a)           a Certificate of Status dated of recent date in respect of each of
the Corporate Transaction Parties issued pursuant to the Business Corporations
Act (Alberta), on which we have relied exclusively in giving the opinion
expressed in Opinion 1 below;

 

(b)           a Trade Name/Partnership search dated of recent date in respect of
the Partnership Transaction Party issued under the authority of the Registrar of
Corporations for Alberta pursuant to the Partnership Act (Alberta), on which we
have relied in giving the opinion expressed in Opinion 2 below; and

 

(c)           a Certificate of Corporate Secretary of the Canadian Borrower and
Canadian Guarantors dated as of the date hereof containing, among other things,
a copy of the articles and by-laws of Niska GP, copies of resolutions of (i) the
partners of the Partnership Transaction Party and (ii) the board of directors of
Niska GP, relating to

 

4

--------------------------------------------------------------------------------


 

the Additional Transaction Documents and an incumbency certificate with respect
to each of the Corporate Transaction Parties (the “Officer’s Certificate”).

 

Assumptions

 

In providing the opinions expressed herein, we have assumed the following:

 

(a)           the genuineness of all signatures, except those of signatories for
the Alberta Transaction Parties;

 

(b)           the authenticity of all documents submitted to us as originals,
the completeness and conformity to the originals of all documents submitted to
us as copies and the authenticity of the originals of such copies;

 

(c)           the due authorization, execution and delivery of (i) the Prior
Transaction Documents by all parties thereto and (ii) the Additional Transaction
Documents by all parties thereto other than the Alberta Transaction Parties;

 

(d)           the legal existence, power and capacity of (i) all parties to the
Prior Transaction Documents and (ii) all parties to the Additional Transaction
Documents other than the Alberta Transaction Parties;

 

(e)           the legal capacity of all individuals;

 

(f)            each of the Alberta Law Documents constitutes a legal, valid and
binding obligation of the parties thereto other than the Transaction Parties,
enforceable against each such party in accordance with its terms;

 

(g)           value has been given by the Agent and the other Secured Parties to
each of the Transaction Parties;

 

(h)           each of the Transaction Parties has rights in its Collateral or
will have rights in its after-acquired Collateral when it is acquired;

 

(i)            neither the Agent nor any other Secured Party has agreed in
writing with any of the Transaction Parties to postpone the time for attachment
of the Security Interests;

 

(j)            neither the Agent nor any other Secured Party has done anything
to release or discharge the Security Agreement or any Security Interests or the
Floating Charge in respect of the Collateral or the Real Property;

 

(k)           the Canadian Guarantee has not been terminated and is unamended as
of the date hereof, other than the amendments effected pursuant to the 2010
Guarantee Supplement, the Niska Canada Guarantee Supplement, the Sundance
Guarantee Supplement, the Niska GP Guarantee Supplement and the Consent and
Reaffirmation; and

 

(l)            the Canadian Security Agreement has not been terminated and is
unamended as of the date hereof, other than the amendments effected pursuant to
the 2010 GSA

 

5

--------------------------------------------------------------------------------


 

Supplement, the Niska Canada GSA Supplement, the Sundance GSA Supplement, the
Niska GP GSA Supplement and the Consent and Reaffirmation.

 

With respect to certain of the assumptions in respect of the Prior Transaction
Documents set forth above, we direct you to our legal opinions addressed to
certain of the addressees hereof dated March 5, 2010, June 14, 2010 and January
1, 2012.

 

Applicable Law

 

We are solicitors qualified to practice law in Alberta and we express no opinion
herein as to any laws or any matters governed by any laws other than the laws of
Alberta and the federal laws of Canada applicable in Alberta that are in effect
on the date hereof (collectively, “Alberta Law”). Without limiting the
generality of the foregoing, we express no opinion as to the laws of any other
jurisdiction to the extent that those laws may govern the validity, perfection,
effect of perfection or non-perfection or enforcement of the Security Interests
as a result of the application of Alberta Law conflict of laws rules, including,
without limitation, those contained in sections 5 to 8.1 of the Personal
Property Security Act (Alberta) (the “PPSA”). In addition, we express no opinion
as to whether, pursuant to Alberta Law conflict of laws rules, Alberta Law would
govern the validity, perfection, effect of perfection or non-perfection or
enforcement of the Security Interests. We have not made any investigation of the
laws of any other jurisdiction and do not express or imply any opinion thereon.

 

Opinions

 

Based upon and subject to the foregoing and subject to the qualifications below,
we are of the opinion that:

 

1.             Each of the Corporate Transaction Parties is a valid and
subsisting corporation under the laws of Alberta.

 

2.             The Partnership Transaction Party is validly subsisting as a
general partnership under the laws of Alberta.

 

3.             Each of the Corporate Transaction Parties has the corporate power
and capacity to enter into the Additional Transaction Documents to which it is a
party and to perform its obligations under the Transaction Documents to which it
is a party.

 

4.             Each of the Corporate Transaction Parties has taken all necessary
corporate action to authorize the execution and delivery of the Additional
Transaction Documents to which it is a party and the performance of the
Transaction Documents to which it is a party.

 

5.             Each of the Corporate Transaction Parties has duly executed and,
to the extent that delivery is governed by Alberta Law, delivered the Additional
Transaction Documents to which it is a party.

 

6.             The Partnership Transaction Party has the partnership power to
enter into the Additional Transaction Documents to which it is a party and to
perform its obligations under the Transaction Documents to which it is a party.

 

6

--------------------------------------------------------------------------------


 

7.             The execution and delivery by Niska Canada, as managing partner
of the Partnership Transaction Party, of each of the Additional Transaction
Documents to which the Partnership Transaction Party is a party and the
performance by the Partnership Transaction Party of its obligations under the
Transaction Documents to which it is a party have been duly authorized by all
necessary action of the partners of the Partnership Transaction Party

 

8.             Each Additional Transaction Document to which the Partnership
Transaction Party is a party has been duly executed and, to the extent that
delivery is governed by Alberta Law, delivered by Niska Canada, as managing
partner of the Partnership Transaction Party on behalf of the Partnership
Transaction Party.

 

9.             Each Alberta Law Document constitutes a legal, valid and binding
obligation of each of the Transaction Parties which is a party thereto,
enforceable against such Transaction Party in accordance with its terms.

 

10.           The Security Agreement creates a valid security interest in favour
of the Agent (for its own benefit and for the benefit of the other Secured
Parties) under the laws of Alberta in any Collateral to which the PPSA applies
and in which a Transaction Party now has rights and is sufficient to create a
valid security interest in favour of the Agent (for its own benefit and for the
benefit of the other Secured Parties) under the laws of Alberta in any such
Collateral in which such Transaction Party hereafter acquires rights when those
rights are acquired by such Transaction Party, in each case to secure payment
and performance of the Obligations purported to be secured thereby.

 

11.           The Security Agreement creates a valid floating charge in favour
of the Agent (for its own benefit and for the benefit of the other Secured
Parties) on the interest of each Transaction Party in the Real Property.

 

12.           The execution and delivery by each of the Alberta Transaction
Parties of the Additional Transaction Documents to which it is a party and the
performance by such Alberta Transaction Party of its obligations under the
Transaction Documents to which it is a party do not:

 

(a)           in the case of each Corporate Transaction Party, result in a
violation of such Corporate Transaction Party’s articles or by-laws; or

 

(b)           in the case of the Partnership Transaction Party, result in a
violation of the Partnership Transaction Party’s partnership agreement.

 

13.           The execution and delivery by each of the Transaction Parties of
the Additional Transaction Documents to which it is a party and the performance
by such Transaction Party of its obligations under the Alberta Law Documents to
which it is a party do not contravene or conflict with any law or regulation in
force in Alberta applicable to such Transaction Party.

 

14.           Except for registrations necessary to preserve, protect or perfect
the Security Interests and the Floating Charge, no consent, approval,
authorization or order from or filing or registration with any governmental
agency or body, regulatory authority, court, tribunal or other similar authority
having jurisdiction in Alberta is required for the execution and delivery by any
Transaction Party of the Additional Transaction Documents to which it is a party
or the

 

7

--------------------------------------------------------------------------------


 

performance by such Transaction Party of its obligations under the Transaction
Documents to which it is a party.

 

15.           All necessary corporate action has been taken by Niska GP to
consent to, approve or authorize the transfer to the Agent or its nominee of the
shares issued by Niska GP pledged pursuant to the Security Agreement (the
“Pledged Security”) and any subsequent transfer of the Pledged Security by the
Agent or its nominee in connection with any disposition of the Pledged Security
by it, and copies of all such consents, approvals and authorizations have been
provided to the Agent in the Officer’s Certificate.

 

16.           A court of competent jurisdiction in Alberta (an “Alberta Court”),
properly presented with the facts, should not find that the Agent, the other
Secured Parties, or any of them, was a shareholder of Niska GP merely by virtue
of the execution, delivery and performance of the Security Agreement (including
any supplement thereto) by any Transaction Party which is party thereto as
shareholder of Niska GP, or by virtue of the Security Interests granted in the
shares of Niska GP (the “Pledged Niska GP Shares”) thereunder and the possession
by the Agent, the other Secured Parties (or any one thereof) or any other Person
on its or their behalf, of certificates representing the Pledged Niska GP Shares
together with a stock transfer power executed in blank, prior to the exercise of
any rights or remedies by the Agent or the other Secured Parties (or any one
thereof), or transfer of the Pledged Niska GP Shares contemplated thereby,
provided that:

 

(a)           the Agent, the other Secured Parties, the Transaction Parties, or
any of them, did not deliver the Pledged Niska GP Shares with an executed stock
transfer power to Niska GP or have or apply to have the Pledged Niska GP Shares
registered in the name of the Agent, any other Secured Party or any agent or
nominee thereof; or

 

(b)           neither the Agent nor any other Secured Party exercised or
attempted to exercise any rights of a shareholder in respect of Niska GP,
including, without limitation, the right to receive dividends or other
distributions on or in respect of the Pledged Niska GP Shares, attend a meeting
of the shareholders of Niska GP or vote the Pledged Niska GP Shares.

 

If, upon the exercise of rights and remedies under and pursuant to the Security
Agreement, any of the Pledged Niska GP Shares were transferred to the Agent, any
other Secured Party or any agent or nominee thereof, such that the Agent, such
other Secured Party or any agent or nominee thereof, were to become a
“shareholder” (for the purposes of the Business Corporations Act (Alberta)) of
Niska GP, then such shareholder would, together with other shareholders of Niska
GP, be jointly and severally liable for any liability, act or default of Niska
GP in accordance with the Business Corporations Act (Alberta). We express no
opinion as to whether the Agent, any other Secured Party or any agent or nominee
thereof would be found to be a shareholder of Niska GP by an Alberta court if
such Person were to take any steps to exercise its rights or remedies against,
or to enforce its security interest in, the Pledged Niska GP Shares pursuant to
the Security Agreement.

 

17.           In any proceeding in an Alberta Court for the enforcement of the
Amended and Restated Credit Agreement, the Alberta Court would apply the laws of
the State of New York (the “Foreign Law”), in accordance with the parties’
choice of the Foreign Law in the Amended

 

8

--------------------------------------------------------------------------------


 

and Restated Credit Agreement, to all issues which under Alberta Law are to be
determined in accordance with the chosen law of the contract, provided that:

 

(a)           the parties’ choice of the Foreign Law is bona fide and legal and
there is no reason for avoiding the choice on the grounds of Alberta public
policy, as such term is interpreted under Alberta Law (“Public Policy”); and

 

(b)           in any such proceeding, and notwithstanding the parties’ choice of
law, the Alberta Court:

 

(i)            will not take judicial notice of the provisions of the Foreign
Law but will only apply such provisions if they are pleaded and proven by expert
testimony;

 

(ii)           will not apply any Foreign Law and will apply Alberta Law to
matters which would be characterized under Alberta Law as procedural;

 

(iii)          will apply provisions of Alberta Law that have overriding effect;

 

(iv)          will not apply any Foreign Law if such application would be
characterized under Alberta Law as the direct or indirect enforcement of a
foreign revenue, expropriatory, penal or other public law or if its application
would be contrary to Public Policy; and

 

(v)           will not enforce the performance of any obligation that is illegal
under the laws of any jurisdiction in which the obligation is to be performed.

 

18.           The submission by the Transaction Parties to the jurisdiction of
the courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York sitting in New York
County, and any appellate court from any thereof, contained in Section 10.13(b)
of the Amended and Restated Credit Agreement would be recognized by an Alberta
Court as a valid submission to the jurisdiction of such courts and an Alberta
Court would give a judgment based upon a final and conclusive in personam
judgment of the courts of the State of New York sitting in New York County and
of the United States District Court of the Southern District of New York sitting
in New York County, and any appellate court from any thereof, for a sum certain,
obtained against the Canadian Borrower with respect to a claim arising out of
the Amended and Restated Credit Agreement (a “New York Judgment”), without
reconsideration of the merits:

 

(a)           provided that:

 

(i)            the provisions of the Amended and Restated Credit Agreement
respecting service of process on the Canadian Borrower were complied with when
obtaining the New York Judgment;

 

(ii)           an action to enforce the New York Judgment must be commenced in
the Alberta Court within the shorter of the applicable Alberta limitation period
or the applicable Foreign Law limitation period;

 

9

--------------------------------------------------------------------------------


 

(iii)                             the Alberta Court has discretion to stay or
decline to hear an action on the New York Judgment if the New York Judgment is
under appeal or there is another subsisting judgment in any jurisdiction
relating to the same cause of action;

 

(iv)                             the Alberta Court will render judgment only in
Canadian dollars; and

 

(v)                                an action in the Alberta Court on the New
York Judgment may be affected by bankruptcy, insolvency or other laws affecting
the enforcement of the rights of creditors generally; and

 

(b)                                 subject to the following defences:

 

(i)                                     the New York Judgment was obtained by
fraud or in a manner contrary to the principles of natural justice;

 

(ii)                                  the New York Judgment is for a claim which
under Alberta Law would be characterized as based on a foreign revenue,
expropriatory, penal or other public law;

 

(iii)                             the New York Judgment is contrary to Public
Policy or to an order made by the Attorney General of Canada under the Foreign
Extraterritorial Measures Act (Canada) or by the Competition Tribunal under the
Competition Act (Canada) in respect of certain judgments referred to in these
statutes; and

 

(iv)                             the New York Judgment has been satisfied or is
void or voidable under the Foreign Law.

 

Qualifications

 

The opinions expressed herein are subject to the following qualifications:

 

1.                                       The validity and enforceability of the
Alberta Law Documents and the rights and remedies set out therein are subject to
the following:

 

(a)                                  applicable bankruptcy, insolvency,
reorganization, liquidation, arrangement, fraudulent transfer, winding-up,
moratorium, fraudulent preference or other laws of general application relating
to or affecting the enforcement of the rights of creditors generally;

 

(b)                                 general principles of equity including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance, injunctive
relief or other equitable remedies;

 

(c)                                  the statutory power of a court to grant
relief from forfeiture;

 

(d)                                 applicable laws regarding limitations of
actions;

 

(e)                                  the powers of a court to stay proceedings
before it and to stay the execution of judgments;

 

10

--------------------------------------------------------------------------------


 

(f)                                    the discretion that a court may reserve
to itself to decline to hear an action if it is contrary to public policy for it
to do so or if it is not the proper forum to hear such action;

 

(g)                                 limitations that may be imposed by law on
the effectiveness of terms exculpating a party from a liability;

 

(h)                                 limitations that may be imposed by law upon
the right of a creditor to receive immediate payment of amounts stated to be
payable on demand or which have been accelerated;

 

(i)                                     limitations upon the right of a party to
any Alberta Law Document to enforce such document on the basis of a default of a
minor or non-substantive nature, such as the failure to produce a document in a
timely manner;

 

(j)                                     provisions of any Alberta Law Document
that purport to establish evidentiary standards, such as provisions stating that
certain calculations or certificates will be conclusive and binding, may not be
enforceable or may be limited in their application and determinations or
references based upon the practice of a certain Person or the publication or
reporting of certain rates or yields may not be enforceable if the practice of
such Person changes or the rates or yields are not ascertainable or are
equivocal;

 

(k)                                  provisions of any Alberta Law Document
which provide that delay or failure by a party to exercise any right, remedy or
option will not operate as a waiver thereof may not be enforceable:

 

(l)                                     provisions of any Alberta Law Document
that provide for the waiver of certain legal or equitable rights or that absolve
or purport to absolve a party from responsibility for its acts may not be
enforceable;

 

(m)                               Canadian courts will not give a monetary
judgment in any currency other than that of Canada and such judgment may be
based on a rate of exchange in existence on a day other than the date of payment
of such judgment;

 

(n)                                 determinations or demands made by a Person
in the exercise of a discretion purported to be given to it may be unenforceable
if made in an unreasonable or arbitrary fashion;

 

(o)                                 under the Judgment Interest Act (Alberta),
interest after judgment may be limited to a rate that is lower than the rate
provided for contractually; and

 

(p)                                 provisions in any Alberta Law Document
providing for recovery of fees and expenses may be restricted by a court to a
reasonable amount and counsel fees are subject to taxation.

 

2.                                       We express no opinion as to the
enforceability of any provision of any Alberta Law Document that:

 

11

--------------------------------------------------------------------------------


 

(a)                                  purports to render any Person liable for a
higher rate of interest after default than before;

 

(b)                                 creates an obligation to pay interest (as
defined in the Criminal Code (Canada)) in an amount or at a rate prohibited by
the Criminal Code (Canada);

 

(c)                                  purports to allow the severance of an
invalid, illegal, prohibited or unenforceable provision or restrict its effect;

 

(d)                                 states that amendments or waivers of or with
respect to any document that are not made in writing will not be effective;

 

(e)                                  requires any Transaction Party to pay or
indemnify any Person for the costs and expenses of such Person in connection
with judicial proceedings, since such provisions may derogate from a court’s
discretion to determine by whom and to what extent those costs and expenses
should be paid; or

 

(f)                                    is inconsistent with or contrary to any
provision of the Amended and Restated Credit Agreement except where such
inconsistency is addressed by a paramountcy clause.

 

3.                                       The validity and enforceability of the
Security Agreement and the rights and remedies set out therein are also subject
to the following:

 

(a)                                  all rights, duties or obligations arising
under the Security Agreement, under the PPSA or under any other applicable law
must be exercised or discharged in good faith and in a commercially reasonable
manner;

 

(b)                                 any provision of the Security Agreement that
purports to exclude a duty or onus imposed by the PPSA or that purports to limit
the liability of a Person for failure to discharge duties imposed on it by the
PPSA may be void;

 

(c)                                  the PPSA may affect the enforcement of
certain remedies contained in the Security Agreement to the extent that those
remedies are inconsistent with or contrary to provisions of the PPSA;

 

(d)                                 the rights and privileges of the Crown and
its agents;

 

(e)                                  the Security Interests may not be
enforceable in respect of any proceeds of the Collateral that are not
identifiable or traceable;

 

(f)                                    if the Collateral now or hereafter
includes an intangible or chattel paper (as those terms are defined in the
PPSA), the Security Interest therein is subject to the provisions of section 41
of the PPSA, including, inter alia, requirements regarding the giving of proper
notice and proof of assignment to the account debtors obligated thereunder;

 

(g)                                 if the Collateral now or hereafter includes
an interest or claim in or under any contract of annuity or policy of insurance,
no opinion is expressed herein as to the creation or validity of the Security
Interests therein other than in respect of the transfer of a right

 

12

--------------------------------------------------------------------------------


 

to money or other value payable under a policy of insurance as indemnity or
compensation for loss of, or damage to, such Collateral;

 

(h)                                 any assignment of debts or moneys due or
accruing due from the Crown in right of any province or in right of Canada or
from any provincial or federal Crown corporation may not be enforceable unless
the provisions of certain provincial or federal statutes are complied with;

 

(i)                                     we express no opinion as to whether a
security interest may be created in any Collateral consisting of a receivable,
license, approval, privilege, franchise, permit, lease or agreement
(collectively “Special Property”) to the extent that the terms of the Special
Property or any applicable law prohibit its assignment or require a consent,
approval or other authorization or registration that has not been made or given,
except to the extent section 41(7) of the PPSA is applicable;

 

(j)                                     we express no opinion as to the creation
or validity of the Security Interests in any part of the Collateral which is of
a type or kind that would not be governed by the PPSA or in respect of which
there is applicable federal legislation that is paramount. Without limiting the
foregoing, we express no opinion with respect to the application of the Bank Act
(Canada) to the Security Interests or any security registration permitted to be
made thereunder; and

 

(k)                                  we express no opinion as to the validity or
enforceability of any security interest or charge created by the Security
Agreement or whether an Alberta Court would accept jurisdiction in respect of a
determination of such validity or enforceability if such validity or
enforceability is governed by any laws other than Alberta Law.

 

4.                                       To the extent that the Security
Interests:

 

(a)                                  attach intangibles (as defined in the
PPSA), which would include accounts receivable,

 

(b)                                 attach goods (as defined in the PPSA) that
are of a kind that are normally used in more than one jurisdiction (“Mobile
Goods”), if such goods are classified as equipment (as defined in the PPSA) or
as inventory (as defined in the PPSA) leased or held for lease by the applicable
Transaction Party to others, or

 

(c)                                  are non-possessory security interests in
chattel paper, a negotiable document of title, an instrument or money (as such
terms are defined in the PPSA),

 

the validity of the applicable Security Interest is governed by the laws of the
jurisdiction where the applicable Transaction Party is located at the time such
Security Interest attaches. If at such time such Transaction Party has more than
one place of business, such Transaction Party is deemed to be located at its
chief executive office.

 

5.                                       To the extent that the Security
Interests:

 

(a)                                  attach goods (as defined in the PPSA) other
than Mobile Goods, or

 

(b)                                 are possessory security interests in chattel
paper, a negotiable document of title, an instrument or money (as such terms are
defined in the PPSA),

 

13

--------------------------------------------------------------------------------


 

subject to Qualification 4 above and except as otherwise provided in the PPSA,
the validity of the applicable Security Interest is governed by the laws of the
jurisdiction where the relevant Collateral is situated at the time such Security
Interest attaches.

 

6.                                       To the extent that the Security
Interests attach investment property (as defined in the PPSA), the validity of
the applicable Security Interest is governed by the laws, at the time such
Security Interest attaches:

 

(a)                                  of the jurisdiction where the certificate
is located if the Collateral is a certificated security (as defined in the
PPSA),

 

(b)                                 of the issuer’s jurisdiction if the
Collateral is an uncertificated security (as defined in the PPSA),

 

(c)                                  of the securities intermediary’s
jurisdiction if the Collateral is a security entitlement or a securities account
(as such terms are defined in the PPSA), or

 

(d)                                 of the futures intermediary’s jurisdiction
if the Collateral is a futures contract or a futures account (as such terms are
defined in the PPSA).

 

7.                                       We express no opinion as to:

 

(a)                                  any Transaction Party’s title or rights to
or ownership of any property, assets or rights that it purports to charge and
secure under the Security Agreement and therefore no opinion is expressed as to
the effectiveness of the Security Agreement as security where effectiveness
depends on title of the property purported to be charged or assigned, as the
case may be;

 

(b)                                 whether any contracts, agreements, licences,
permits or other property purporting to be made subject to a security interest
or charge under the Security Agreement are subject to any contractual, statutory
or other provisions restricting or limiting the ability of any Transaction Party
to grant a security interest or charge in its interest thereunder;

 

(c)                                  the registration, perfection, priority or
ranking of the Security Interests in any of the Collateral;

 

(d)                                 the registration, priority or ranking of the
Floating Charge on any of the Real Property; or

 

(e)                                  the enforceability of the Amended and
Restated Credit Agreement except as may be provided in the opinions expressed in
Opinions 17 and 18 above.

 

8.                                       The board of directors of Niska GP has
passed a resolution approving the transfer of the shares of Niska GP to the
Agent or its nominee and also approving the transfer of such shares by the Agent
or its nominee. There is some doubt about the directors’ power to irrevocably
bind themselves to the approval of any such transfer of such shares by the Agent
or its nominee.

 

14

--------------------------------------------------------------------------------


 

9.                                       We express no opinion as to the
enforceability of any provision of the Security Agreement that purports to make
a receiver, a receiver and manager or other enforcement agent appointed
thereunder the agent of any Transaction Party or that purports to absolve the
Agent or any other Secured Party from liability for the acts or omissions of
such Persons.

 

10.                                 The opinions expressed herein are given as
at the date hereof and are based upon, and subject to, legislation and
regulations in effect as of the date hereof and the facts of which we are aware
as of the date hereof. We specifically disclaim any obligation, and make no
undertaking to supplement our opinions herein, as changes in the law occur and
facts come to our attention that could affect such opinions, or otherwise advise
any Person of any change in law or fact which may come to our attention after
the date hereof.

 

Reliance Limitation

 

This opinion letter relates solely to the transactions contemplated by the
Amended and Restated Credit Agreement and other Loan Documents and is for the
sole use and benefit of the addressees hereof, any permitted assigns and any
other Persons which from time to time become Secured Parties under and in
accordance with the Amended and Restated Credit Agreement. It cannot be relied
upon by any other party or in respect of any other transaction without our
express written consent.

 

 

 

Yours truly,

 

 

 

/s/ Bennett Jones LLP

 

15

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF OPINION OF BLAKE, CASSELS & GRAYDON LLP

 

 

[EXISTING AGREEMENT TO BE ATTACHED]

 

G-3-1

--------------------------------------------------------------------------------


 

[g158351mo53i001.jpg]

Blake, Cassels & Graydon LLP

Barristers & Solicitors

Patent & Trade-mark Agents

855 - 2nd Street S.W.

Suite 3500, Bankers Hall East Tower

Calgary AB T2P 4J8 Canada

 

Tel: 403-260-9600 Fax: 403-260-9700

 

 

 

Reference: 22043/667

 

June 29, 2012

 

To:                              Royal Bank of Canada, in its capacity as
Collateral Agent under the Credit Agreement (as defined below)

20 King Street West

4th Floor, South Tower

Toronto, Ontario M5H 1C4

 

And to: the Lenders (as defined below)

 

Re:                   Security Interests expressed to be created under the
Canadian GSA (hereinafter defined) in connection with the credit agreement dated
as of March 5, 2010, as amended and restated as of June 29, 2012 (the “Credit
Agreement”) by and among Niska Gas Storage US, LLC, as US Borrower, AECO Gas
Storage Partnership, as Canadian Borrower, Niska Gas Storage Partners LLC, as
Holdings, Royal Bank of Canada, as Administrative Agent and Collateral Agent, US
L/C Issuer and Canadian L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders”)

 

Dear Sirs/Mesdames:

 

A.                                    Introduction

 

We have acted as special counsel in the Relevant Provinces (hereinafter defined)
to the Agent (hereinafter defined) in connection with the negotiation, execution
and delivery of the Canadian General Security Agreement dated as of March 5,
2010, as supplemented by supplements to general security agreement dated
June 14, 2010, January 1, 2012, January 1, 2012 and as of even date hereof (as
supplemented, the “Canadian GSA”) made by the parties listed in Exhibit “A”
(collectively, the “Debtors”) in favour of Royal Bank of Canada, as Collateral
Agent (the “Agent”) for and on behalf of the Lenders.

 

In this opinion, the following terms have the following meanings: (a) “OPPSA”
means the Personal Property Security Act (Ontario); (b) “ABPPSA” means the
Personal Property Security Act (Alberta); (c) “BCPPSA” means the Personal
Property Security Act (British Columbia); (d) “PPSAs” means, collectively, the
BCPPSA, the ABPPSA and the OPPSA; (e) “Collateral” has the meaning given to it
in the Canadian GSA; and (f) “Relevant Provinces” means the Provinces of
Ontario, Alberta and British Columbia. Capitalized terms not defined in this
opinion have the meanings given to them in the Canadian GSA.

 

B.                                    Scope of Opinion

 

For the purposes of this opinion, we have reviewed originally executed copies of
(i) the Canadian GSA or photocopies or facsimile copies thereof identified to
our satisfaction, and (ii) a Guarantee dated as of

 

 

MONTRÉAL

OTTAWA

TORONTO

CALGARY

VANCOUVER

 

 

NEW YORK

CHICAGO

LONDON

BAHRAIN

AL-KHOBAR*

BEIJING

SHANGHAI*

blakes.com

 

 

--------------------------------------------------------------------------------

 

* Associated Office

 

 

 

 

Blake, Cassels & Graydon LLP

 

 

--------------------------------------------------------------------------------


 

March 5, 2010, as supplemented by guarantee supplements dated June 14, 2010,
January 1, 2012, January 1, 2012 and as of even date hereof, made by each of the
Debtors in favour of the Agent. We have also examined originally executed or
photocopies or facsimile copies of such certificates of public authorities,
corporate records and other documents and materials and have made such
investigations and considered such questions of law as we have determined are
relevant and necessary or appropriate as a basis for providing this opinion.

 

For the purposes of the opinions expressed herein, we have assumed:

 

(a)                                  the genuineness of all signatures (whether
on originals or copies of documents);

 

(b)                                 the authenticity of all documents submitted
to us as originals, and the conformity to authentic original documents of all
documents submitted to us as notarial, true, certified, conformed, photostatic
or facsimile copies thereof, and the truthfulness of all certificates of public
officials and corporate officials;

 

(c)                                  the legal capacity at all relevant times of
all natural persons;

 

(d)                                 that the Canadian GSA has been duly
authorized, executed and delivered and constitutes a legal, valid and binding
obligation of, and is enforceable in accordance with its terms against, each
party thereto and the legal existence, power and capacity of each of those
parties;

 

(e)                                  that none of the Collateral constitutes
consumer goods (as defined in the PPSAs);

 

(f)                                    the identity and capacity of all
individuals acting or purporting to act as public officials, the accuracy and
currency of the indices and filing systems maintained at all public offices
where we have made or conducted searches or inquiries or have caused searches or
inquiries to be made or conducted, and the accuracy and completeness of all
public records, searches and certificates issued pursuant thereto. We have
relied upon, and have not independently confirmed, any such information
contained in any such documents, records or certificates; and

 

(g)                                 that value has been given to the Debtors in
granting the Canadian GSA, the time for attachment of any lien, charge or
security interest pursuant to the Canadian GSA has not been postponed, and the
Debtors have rights in the collateral subject to the Canadian GSA, other than
after acquired collateral.

 

The opinions expressed herein relate only to the laws of the Relevant Provinces
and the federal laws of Canada applicable therein in effect on the date hereof,
and no opinions are expressed as to the laws of any other jurisdiction. In
particular, but without limiting the generality of the immediately preceding
sentence, no opinion is expressed with respect to the laws of any other
jurisdiction to the extent that such laws may govern the validity, perfection,
effect of perfection or non-perfection or enforcement of the security interests
expressed to be created by or under the Canadian GSA as a result of the
application of the conflict of laws rules of the Relevant Provinces. In
addition, we express no opinion whether, pursuant to those conflict of laws
rules, the laws of the Relevant Provinces would govern the validity, perfection,
effect of perfection or non-perfection or enforcement of those security
interests.

 

2

--------------------------------------------------------------------------------


 

C.                                    Registrations

 

We have previously registered financing statements and financing change
statements in respect of the Canadian GSA in favour of the Agent in (i) the
Personal Property Registry of Alberta pursuant to the ABPPSA, (ii) the Personal
Property Registry of Ontario pursuant to the OPPSA, and (iii) the Personal
Property Registry of British Columbia pursuant to the BCPPSA, in each case, as
necessary and applicable, as outlined on the attached Schedule “A”, Schedule “B”
and Schedule “C”. Since our offices do not diarize renewal dates, you should
diarize the renewal dates in order to ensure that all renewals are made when
necessary.

 

D.                                    Opinions

 

Based upon and subject to the foregoing and subject to the assumptions and
qualifications set out below, we are of the opinion that:

 

1.                                       The Canadian GSA creates a valid
security interest in favour of the Agent in the Collateral that is the subject
matter of the PPSAs and in which the Debtors now have rights, and is sufficient
to create a valid security interest in favour of the Agent in such Collateral in
which the Debtors hereafter acquire rights when those rights are acquired by the
Debtors, in each case to secure payment and performance of the obligations
described therein.

 

2.                                       The Canadian GSA creates a valid
floating charge in favour of the Agent against the right, title, estate and
interest of each Debtor in and to all Real Property now held or
hereafter-acquired thereby.

 

3.                                       Registrations have been made (pursuant
to the financing statements and financing change statements described in
Schedules “A”, “B” and “C”) in all public offices provided for under the laws of
the Relevant Provinces or the federal laws of Canada applicable therein, where
such registrations are necessary to preserve, protect or perfect the Security
Interests created by the Debtors in the Canadian GSA.

 

E.                                      Assumptions and Qualifications

 

The opinions expressed herein are subject to the following assumptions,
limitations and qualifications:

 

1.                                       We express no opinion herein as to the
Debtors’ title to or ownership of any property, assets or rights or the accuracy
of any descriptions of property, assets or rights in which the Canadian GSA
purports to grant a security interest or the nature of any such property, assets
or rights and, therefore.

 

2.                                       A security interest in serial numbered
goods or motor vehicles (as defined in the Regulations under each respective
PPSA) which are classified as equipment or proceeds may be ineffective as
against certain third parties, unless the vehicle identification number or
serial number of such serial numbered goods has been set out in a financing
statement or financing change statement, or in the case of motor vehicles, a
buyer knew that the sale constituted a breach of the relevant security document.
No serial number good registrations have been made by us in connection with the
Canadian GSA.

 

3

--------------------------------------------------------------------------------


 

3.                                       No opinion is expressed regarding the
creation, validity or perfection of any security interest or other Security
Interest in the Canadian GSA insofar as it relates to, any of the following
property or any interest therein or any registration necessary or advisable with
respect to:

 

(a)                                  any property which is comprised of (i) real
property (other than a floating land charge filed at the Personal Property
Registry of Alberta and British Columbia (as described in Schedule “A” and
Schedule “C”) where the underlying real property falls within the definition of
Collateral), or (ii) an interest in fixtures, coal, mineral, placer, mining or
petroleum and natural gas leases, claims or rights;

 

(b)                                 any property which is an interest in a
policy of insurance or contract of annuity;

 

(c)                                  any property or any proceeds of such
property that are not identifiable or traceable;

 

(d)                                 any property which is an interest in present
or future wages, salary, pay, commission or any other compensation for labour or
personal services other than fees for professional services;

 

(e)                                  any property which is an interest in an
unearned right to payment under a contract to a transferee who is to perform the
transferor’s obligations under the contract;

 

(f)                                    any property which is a debt owing to the
debtor by the Crown in right of Canada or any province thereof or any agent
thereof;

 

(g)                                 any property which is an interest in a right
to damages in tort;

 

(h)                                 any property which is an interest in land or
right to payment that arises in connection with an interest in land (other than
with respect to the creation of any floating charge);

 

(i)                                     any property which is a permit, quota,
licence (other than as defined in the PPSAs) or other similar property which is
not personal property; or

 

(j)                                     any contractual right, which by its
terms or by the nature of the contract, or any permits, quotas, chose in action,
licences (other than as defined in the PPSAs) or other similar property, which
by its terms, its nature or by the nature of the business of the Debtors, cannot
be the subject of a security interest or other interest, without the consent,
authorization or approval of a third person.

 

4.                                       The reference to the floating charges
in the financing statements described in Schedule “C” are not an indication that
the floating charges have been registered in the Province of British Columbia;
in this regard, registration can only be made when the floating charge has
crystallized.

 

5.                                       We express no opinion as to the
creation or validity of any security interest in respect of which there is
applicable federal legislation which is paramount.

 

6.                                       We have not made any registrations
under the Bank Act (Canada).

 

4

--------------------------------------------------------------------------------


 

7.                                       The security interests of the Agent in
goods (as defined in the PPSAs) will be defeated by certain claimants to whom
any Debtor sells or leases such goods in the ordinary course of business in the
circumstances described in the PPSAs.

 

8.                                       The PPSAs impose certain obligations on
secured creditors that cannot be varied by contract. The PPSAs may also affect
the enforcement of certain rights and remedies contained in the Canadian GSA to
the extent that those rights and remedies are inconsistent with or contrary to
the PPSAs.

 

9.                                       We express no opinion with respect to
any security interest created by the Canadian GSA in any property of a debtor
that is transformed in such a way that it is not identifiable or traceable or in
any proceeds of property of a debtor that are not identifiable or traceable.

 

10.                                 We express no opinion as to the ranking or
priority of any Security Interests granted under the Canadian GSA to the Agent.

 

11.                                 We express no opinion as to whether
registration under the PPSAs or possession is effective to perfect a security
interest as against third parties in collateral in respect of which the federal
laws of Canada require that notices, filings or registrations be made or other
steps or actions be taken in order to perfect the security interest in such
collateral, nor have we been advised of such a security interest. Such
collateral would include patents, trademarks, copyrights, industrial designs,
other intellectual property rights, ships and rolling stock. Further, no
registrations have been made in respect of the security interests granted by the
Debtors under the Canadian GSA under legislation relating to shipping, railways
or intellectual property, including without limitation the Canada Shipping Act
(Canada), the Canada Transportation Act (Canada), the Railways Act (Ontario),
the Railways Act (Alberta), the Plant Breeders’ Rights Act (Canada), the Patent
Act (Canada), the Trade-marks Act (Canada), the Copyright Act (Canada), the
Integrated Circuit Topography Act (Canada) or the Industrial Design Act
(Canada). We have not been advised of any property owned by the Debtors that
would be affected by a registration under the foregoing legislation which
requires registration on or prior to the date hereof.

 

12.                                 No opinion is expressed as to any licences,
permits or approvals that may be required in connection with the enforcement of
the Canadian GSA by the Agent or by a person on its behalf, whether such
enforcement involves the operation of the business of a Debtor or a sale,
transfer or disposition of its property and assets.

 

13.                                 Notwithstanding that, subject to attachment,
registration under the PPSAs will generally perfect a security interest in all
forms of personal property to the extent that such PPSA applies to such personal
property, perfection by possession or control of certain types of personal
property (such as share certificates or uncertificated securities) may provide
additional rights to the Agent.

 

14.                                 A receiver or receiver and manager appointed
pursuant to the provisions of the Canadian GSA may, for certain purposes, be
treated by a court as being the agent of the Agent and not solely the agent of
the applicable Debtor (and the Agent may not be deemed to be acting as the agent
and attorney of such Debtor in making such appointment), notwithstanding any
agreement to the contrary.

 

15.                                 Real property charged by floating charges
may change or be subject to other charges before crystallization.

 

5

--------------------------------------------------------------------------------


 

16.                                 Should a floating charge created by the
Canadian GSA crystallize, in order to enforce the Canadian GSA against one or
more specific parcels of land, it will be necessary to register the Canadian GSA
against title to each such parcel in the applicable regional Land Title Office
(in particular, in Ontario there may be procedural impediments to the
registration of the same). The floating charge on land created by the Canadian
GSA is subject to any and all liens, charges and encumbrances which have been,
or may in the future, prior to the registration of the Canadian GSA against
title, be perfected or registered against specific real property interests of
the Debtors in accordance with applicable law.

 

17.                                 If a debtor has created or should
subsequently create any specific mortgage or charge which is registered in
accordance with applicable legislation, such specific mortgage or charge may
take priority over the floating charges in respect of land. Any money secured by
a subsequent mortgage or charge may take priority over monies advanced by the
secured party after the making and registration of the subsequent mortgage or
charge. If in the future any advances are to be made by the secured party, such
party should have searches made to ensure that no subsequent mortgage or charge
has been registered.

 

18.                                 We have assumed that the floating charges
have not crystallized.

 

F.                                      Limitation on Reliance

 

This opinion letter is provided as a legal opinion and is intended solely for
the use of the Persons to whom it is addressed and their successors and
permitted assigns and may not be relied upon by any other Person, nor quoted
from or referred to in any other document, without our prior written consent.
This opinion is given as at the date hereof and we disclaim any obligations or
undertaking to advise any Person of any change in law or fact which may come to
our attention after the date hereof.

 

Yours truly,

 

/s/ Blake, Cassels & Graydon LLP

 

6

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Access Gas Services Inc.

AECO Gas Storage Partnership

Niska Gas Storage Canada ULC

Access Gas Services (Ontario) Inc.

Niska Gas Storage Canada Finance Corp.

EnerStream Agency Services Inc.

Niska Partners Management ULC

Niska Partners Cooperatief U.A.

Sundance Gas Storage ULC

Niska Canada GP ULC

 

--------------------------------------------------------------------------------


 

SCHEDULE “A”

to the opinion of Blake, Cassels & Graydon LLP

dated June 29, 2012

 

REGISTRATIONS: ALBERTA

 

The Debtors

 

A.                                    Personal Property

 

A Financing Statement was registered under the provisions of the ABPPSA at the
Personal Property Registry of Alberta on March 3, 2010 as registration no.
10030320829 for a period of 10 years expiring at 11:59 p.m. on March 3, 2020.
Such registration has been amended by the filing of Financing Change Statements
on May 19, 2010, December 19, 2011 and June 26, 2012 as registration nos.
10051915425, 11121919745 and 12062607979 respectively. In the financing
statement, as amended by the financing change statements, a security interest
was claimed in all the present and after-acquired personal property of the
Debtors.

 

B.                                    Real Property

 

A Financing Statement was registered under the provisions of the ABPPSA at the
Personal Property Registry of Alberta on March 3, 2010 as registration no.
10030320867. Such registration has been amended by the filing of Financing
Change Statements on May 19, 2010, December 19, 2011 and June 26, 2012 as
registration nos. 10051915454, 11121919758 and 12062607987 respectively. In the
financing statement, as amended by the financing change statements, a land
charge was claimed. This registration is perpetual and will not have to be
renewed.

 

C.                                    Registration Period

 

A financing statement under the ABPPSA that does not indicate that the
collateral is or includes consumer goods may be registered for a perpetual
period or for a period of 1 to 25 years from the date of registration.

 

D.                                    Renewals and Extensions

 

To extend any initial or extended registration period, either perpetually or for
an additional period of 1 to 25 years, a financing change statement must be
registered prior to expiration of the then current registration period. Any such
registration is the responsibility of the secured party as neither we nor the
Personal Property Registry of Alberta will send reminders. Accordingly, the
Agent should take the necessary steps to ensure that the appropriate renewals
are made in a timely fashion.

 

2

--------------------------------------------------------------------------------


 

E.                                      Amendments to Financing Statements

 

(i)                                     Transfer of Interest in Collateral

 

If the Debtors transfer all or a part of its interest in the Collateral with
your prior consent, then you must register a financing change statement under
the ABPPSA in prescribed form setting out the change within 15 days of the
transfer. If you learn that the Debtors have transferred all or a part of their
interest in the Collateral without your consent, then you must register a
financing change statement in prescribed form setting out the change within 15
days after you have knowledge of the information required to register the
financing change statement. If you fail to register such a financing change
statement within those time limits, the priority of your perfected security
interest in the collateral may be prejudiced.

 

(ii)                                  Change of Name

 

If you learn that the Debtors have changed their name, then you must register a
financing change statement under the ABPPSA in prescribed form setting out the
change within 15 days after you have knowledge of the information required to
register the financing change statement. If you fail to register such a
financing change statement without those time limits, the priority of your
perfected security interest in the collateral may be prejudiced.

 

(iii)                               Location of Debtors

 

If the Debtors were not located in Alberta at the time of attachment of a
security interest in collateral other than goods and possessory security
interests in specified collateral and subsequently changes location in Alberta,
additional registrations may be required in Alberta within short time limits. A
debtor is deemed to be located at its place of business if there is one, at its
chief executive office if there is more than one place of business, and
otherwise at its principal place of business.

 

If the collateral is goods or consists of a possessory security interest in
specified collateral and is brought into Alberta, additional registrations may
be required within short time limits.

 

F.                                      Knowledge

 

The ABPPSA provides that a person learns of or knows information when, in the
case of a corporation, other than a municipal corporation or local board
thereof, information has come to the attention of a senior employee of the
corporation with responsibility for matters to which the information relates
under circumstances in which a reasonable person would take cognizance of it.

 

G.                                    Searches

 

We have performed post-registration searches at the Personal Property Registry
of Alberta, and have relied on these and on the verification statements to
confirm registration of the financing statements.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE “B”

to the opinion of Blake, Cassels & Graydon LLP

dated June 29, 2012

 

REGISTRATIONS: ONTARIO

 

The Debtors

 

A.                                                                                   
Details of Registrations

 

A financing statement in favour of Royal Bank of Canada was registered against
the Debtors pursuant to the OPPSA on March 3, 2010 as Registration
No. 20100303154718627294 and Reference File No. 659586249 for a period of 10
years in respect of inventory, equipment, accounts and other. Such financing
statement has been amended by the filing of Financing Change Statements on
May 19, 2010, December 19, 2011 and June 26, 2012 as Registration Nos. 20100519
1159 1862 3093, 20111219 1513 1862 7139 and 20120626112218622007 respectively.

 

B.                                                                                   
Renewals and Amendments

 

(i)                                                                                    
Renewals and Extensions

 

A financing statement under the OPPSA that does not indicate that the collateral
is or includes consumer goods may be registered for a perpetual period or for a
period of 1 to 25 years from the date of registration. We have indicated in
Part A above the registration period for the registration we have made. To
extend any initial or extended registration period, either perpetually or for an
additional period of 1 to 25 years, a financing change statement must be
registered prior to expiration of the then current registration period. Any such
registration is the responsibility of the secured party as neither we nor the
Personal Property Registry of Ontario will send reminders. Accordingly, the
Agent should take the necessary steps to ensure that the appropriate renewals
are made in a timely fashion.

 

(ii)                                                                                 
Amendments to Financing Statements

 

If the debtors transfer all of or part of the collateral with the prior consent
of the secured party, a financing change statement must be registered within 15
days of the transfer. Where the transfer is made without such prior consent, a
financing change statement must be registered within 30 days after the later of
(i) the transfer, if the secured party had prior knowledge of the transfer and
had, at the time of the transfer, the information required to register the
financing change statement and (ii) the day the secured party learns of such
information.

 

If the secured party learns that the debtors’ names have changed, a financing
change statement must be registered within 30 days after the secured party
learns of the change of name and the new name.

 

If a debtor that was not located in Ontario at the time of the attachment of a
security interest in specified collateral subsequently changes location to
Ontario, additional registrations may

 

4

--------------------------------------------------------------------------------


 

be required in Ontario within relatively short time periods. A debtor is deemed
to be located at the debtor’s place of business if there is one, at the debtor’s
chief executive office if there is more than one place of business, and
otherwise at the debtor’s principal place of residence.

 

The OPPSA provides that a person learns of or knows information when, in the
case of a corporation, other than a municipal corporation or local board
thereof, information has come to the attention of a senior employee of the
corporation with responsibility for matters to which the information relates
under circumstances in which a reasonable person would take cognizance of it.

 

5

--------------------------------------------------------------------------------

 


 

[g158351mo55i001.jpg]

 

SCHEDULE “C”
to the opinion of Blake, Cassels & Graydon LLP
dated June 29, 2012

 

REGISTRATIONS: BRITISH COLUMBIA

 

The Debtors

 

A.            Details of Registrations

 

A financing statement in favour of Royal Bank of Canada was registered against
the Debtors pursuant to the BCPPSA on March 3, 2010 as Base Registration
No. 436129F for a period of 10 years in respect of accounts and other and
containing the following general collateral description:

 

“All of the Debtors’ present and after-acquired personal property and an
uncrystallized floating charge on land.

 

The full address of the Secured Party is: Royal Bank Plaza 200 Bay Street,
12th Floor, South Tower, Toronto, ON M5J 2W7.”

 

Such financing statement has been amended by the filing of financing change
statements on May 19, 2010, December 19, 2011 and June 26, 2012 as Base
Registration Nos. 566396F, 505646G and 814742G respectively.

 

B.            PPSA Renewal and Amendments

 

1.             Renewals and Extensions: A financing statement registered
pursuant to the BCPPSA may be registered for a perpetual period or for a period
of 1 to 25 years from the date of registration. To extend any initial or
extended registration period, either perpetually or for an additional period of
1 to 25 years, a financing change statement must be registered prior to
expiration of the then current registration period. The registrations in the
Personal Property Registry of British Columbia will expire, the security
interests will cease to be perfected and the floating charge will cease to be
registered under the Land Title Act (British Columbia) on the last day of the
term set out in Part A above unless registration is renewed on or before the day
immediately preceding such date. Renewal is required notwithstanding seizure,
repossession or commencement of litigation.

 

2.             Amendments to Financing Statements: If a Debtor under the
Canadian GSA transfers all or part of the collateral with the prior consent of
the Agent, a financing change statement must be registered within 15 days of the
transfer. Where the transfer is made without such prior consent, a financing
change statement must be registered within 15 days after the Agent has knowledge
of the information required to register the financing change statement. Failure
to do so may result in a loss of priority.

 

If the Agent learns that the name of a Debtor under the Canadian GSA has
changed, a financing change statement must be registered within 15 days after
the Agent learns of the change of name and the new name. Failure to do so may
result in a loss of priority.

 

6

--------------------------------------------------------------------------------


 

The BCPPSA provides that a person learns of or knows information when, in the
case of a corporation, other than a municipal corporation or local board
thereof, information has come to the attention of a senior employee of the
corporation with responsibility for matters to which the information relates
under circumstances in which a reasonable person would take cognizance of it.

 

If the Collateral includes any serial numbered goods (as defined in the BCPPSA),
a financing change statement should be filed specifying these.

 

C.            Floating Charge

 

If a floating charge in respect of land contained in the Canadian GSA
crystallizes, it should be registered immediately in all appropriate Land Title
Offices in British Columbia against the Debtors’ registered interest in land in
order to establish or preserve its priority.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

OF

NISKA GAS STORAGE PARTNERS LLC

 

This Solvency Certificate (this “Certificate”) of Niska Gas Storage Partners
LLC, a Delaware limited liability company (the “Company”), is delivered pursuant
to Section 4.01(a)(vi) of that certain Amended & Restated Credit Agreement dated
as of June 29, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Niska Gas
Storage US, LLC, AECO Gas Storage Partnership, the Company, Royal Bank of
Canada, as the Administrative Agent and Collateral Agent, US L/C Issuer and
Canadian L/C Issuer, the Lenders from time to time party thereto, and such other
agents as are party thereto.  Unless otherwise defined herein, the terms defined
in the Credit Agreement are used herein as defined therein.

 

I, [NAME], being the [OFFICER](1) of the Company, hereby certify in my capacity
as Chief Financial Officer of the Company, not in my individual capacity, as
follows:

 

1.             I have reviewed the Credit Agreement and the other Loan Documents
(collectively, the “Transaction Documents”) and such other documents as I have
deemed relevant for purposes of this Certificate, and have made such
investigations as I have deemed necessary or advisable for purposes of this
Certificate.

 

2.             As of the date hereof, upon giving effect to the execution of the
Transaction Documents and the consummation of the transactions contemplated
thereby:

 

(a)           the fair value of the property of the Loan Parties, on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of the Loan Parties, on a
consolidated basis (the amount of contingent liabilities at any time being
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability);

 

(b)           the present fair salable value of the assets of the Loan Parties,
on a consolidated basis, is not less than the amount that will be required to
pay the probable liability of the Loan Parties, on a consolidated basis, on
their debts as they become absolute and matured;

 

(c)           no Loan Party intends to, and no Loan Party believes that it will,
incur debts or liabilities beyond the Loan Parties’ ability, on a consolidated
basis, to pay such debts and liabilities as they mature; and

 

(d)           no Loan Party is engaged in business or a transaction, and no US
Loan Party is about to engage in business or a transaction, for which the Loan
Parties’ property, on a consolidated basis, would constitute an unreasonably
small capital.

 

--------------------------------------------------------------------------------

(1)  Must be a Responsible Officer.

 

I-1

--------------------------------------------------------------------------------


 

3.             As of the date hereof, (a) the Available Amount is equal to
$361,158,701, (b) the MLP Distribution Amount available for periods in which the
Fixed Charge Coverage Ratio is equal to or greater than 1.75 to 1.00 is the
Operating Surplus calculated as of the end of Holdings’ preceding fiscal quarter
plus $344,458,701, and (c) the MLP Distribution Amount available for periods in
which the Fixed Charge Coverage Ratio is less than 1.75 to 1.00 is $75,000,000
less the aggregate amount of all Restricted Payments made by Holdings and its
Restricted Subsidiaries pursuant to clause (b)(i) of the definition of “MLP
Distribution Amount” in the Credit Agreement, plus $196,807,132.

 

[Signature Page Follows.]

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Certificate is executed as of
                                  .

 

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF
US BORROWING BASE REPORT

 

[TO BE PROVIDED BY BORROWER]

 

K-1-1

--------------------------------------------------------------------------------


 

US BORROWING BASE REPORT

 

For the accounting Period Ending June 1, 2012

 

Date: June 29, 2012

 

This US Borrowing Base Report (this “Report”) is delivered pursuant to the
Amended and Restated Credit Agreement dated as of June 29, 2012 (the “Credit
Agreement”) among Niska Gas Storage US, LLC (the “US Borrower”). AECO Gas
Storage Partnership, Niska Gas Storage Partners LLC, Royal Bank of Canada, as
the Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, US L/C Issuer and Canadian L/C Issuer, the Lenders from time
to time party thereto, and such other agents as are party thereto. The
capitalized terms used herein shall have the same meanings as in the Credit
Agreement.

 

I, Darin Olson hereby certify to the Administrative Agent that, as of the date
hereof, I am the Vice President, Finance of the US Borrower, and that, as
such, I am authorized to execute and deliver this Report to the Administrative
Agent on behalf of the US Borrower. I hereby certify in such capacity that, as
of the date hereof: (a) no Default or Event of Default has occurred and is
continuing, (b) a review of the activities of the US Borrowing Base Parties has
been made under my supervision with a view to determining the amount of the
current US Borrowing Base, and (c) the following information is true and correct
in all material respects and conforms to the requirements and definitions as
provided for in the Credit Agreement as of the last day of the subject
accounting period:

 

--------------------------------------------------------------------------------


 

US Borrowing Base Calculation

For the accounting Period Ending June 1, 2012

 

A. Borrowing Base Assets

 

 

 

 

 

 

 

 

 

 

 

(1) Eligible Cash Equivalents

 

 

 

 

 

BNS Acct# 12989 03786 15

 

$

67,985

 

 

 

BNS Acct# 12989 02982 12

 

$

871

 

 

 

BNS Acct# 12989 88094 10

 

$

0

 

 

 

BNS Acct# 12989 88103 11

 

$

5,736,092

 

 

 

BNS Acct# 12989 88104 19

 

$

0

 

 

 

BNS Acct# 12989 88105 16

 

$

2,282,796

 

 

 

BNS Acct# 12989 88130 19

 

$

3,791

 

 

 

BNS Acct# 12989 88172 19

 

$

1,085

 

 

 

BNS Acct# 12989 88252 11

 

$

0

 

 

 

BNS Acct# 12989 88691 11

 

$

0

 

 

 

BNS Acct# 12989 88721 12

 

$

289,631

 

 

 

GIC Business - USD

 

$

0

 

 

 

Total:

 

$

8,382,251

 

 

 

(1a) 100% of Eligible Cash Equivalents

 

 

 

$

8,382,251

 

 

 

 

 

 

 

(2) Approved Eligible Receivables

 

 

 

 

 

Eligible Receivables from Schedule IA & IB:

 

$

3,642,283

 

 

 

Eligible Receivables Approved by the Administrative Agent Schedule IC:

 

$

3,309,774

 

 

 

Eligible Receivables covered by LOC from Schedule ID:

 

$

57,411

 

 

 

LESS that portion of Eligible Receivables that do not meet the criteria for
Approved Eligible

 

$

0

 

 

 

Total:

 

$

7,009,469

 

 

 

(2a) 90% of Approved Eligible Receivables

 

 

 

$

6,308,522

 

 

 

 

 

 

 

(3) Other Eligible Receivables

 

 

 

 

 

Eligible Receivables from Schedule IE:

 

$

2,817,231

 

 

 

Total:

 

$

2,817,231

 

 

 

(3a) 85% of Other Eligible Receivables:

 

 

 

$

2,394,647

 

 

 

 

 

 

 

(4) Net Liquidating Value of Hedge Positions in Brokers Accounts (as more
specifically described on Schedule 3)

 

 

 

 

 

Cash Posted in Brokers Account (Niska N 017 92506 100)

 

$

-4,903,358

 

 

 

Trade Equity in Brokers Account (Niska N 017 92506 100)

 

$

26,501,973

 

 

 

Total:

 

$

21,598,615

 

 

 

(4a) 85% of Net Liquidating Value of Hedge Positions in Brokers Accounts:

 

 

 

$

18,358,822

 

 

 

 

 

 

 

(5) Net Liquidating Value of Hedge Positions

 

 

 

 

 

WGSL Mark to Market (net of margin posted or received)

 

$

0

 

 

 

SPSL Mark to Market (net of margin posted or received)

 

$

0

 

 

 

NGPL Mark to Market (net of margin posted or received)

 

$

0

 

 

 

SOCAL Mark to Market (net of margin posted or received)

 

$

0

 

 

 

 

 

 

 

 

 

(5a) 85% of Positive M2M and 115% of Negative M2M

 

 

 

$

0

 

 

 

 

 

 

 

(6) Hedged Inventory Value

 

 

 

 

 

WGSL Hedged Inventory Value (hedges <24 months)

 

$

23,467,261

 

 

 

WGSL Hedged Inventory Value (hedges >24 months, <10% Concentration)

 

$

0

 

 

 

SPSL Hedged Inventory Value (hedges <24 months)

 

$

26,974,061

 

 

 

SPSL Hedged Inventory Value (hedges >24 months, <10% Concentration)

 

$

0

 

 

 

NGPL Hedged Inventory Value (hedges <24 months)

 

$

25,058,565

 

 

 

NGPL Hedged Inventory Value (hedges >24 months, <10% Concentration)

 

$

0

 

 

 

SOCAL Hedged Inventory Value (hedges <24 months)*0

 

$

0

 

 

 

SOCAL Hedged Inventory Value (hedges >24 months, <10% Concentration)*0

 

$

0

 

 

 

Total:

 

$

75,499,886

 

 

 

(6a) 90% US Borrowing Base Parties’ Hedged Eligible Inventory (as more
specifically described on Schedule 4):

 

 

 

$

67,949,898

 

 

 

 

 

 

 

(7) Other Eligible Inventory Value

 

 

 

 

 

WGSL Other Eligible Inventory Value

 

$

—

 

 

 

SPSL Other Eligible Inventory Value

 

$

39,101

 

 

 

NGPL Other Eligible Inventory Value

 

$

—

 

 

 

SOCAL Other Eligible Inventory Value*0

 

$

—

 

 

 

Total:

 

$

39,101

 

 

 

(7a) 60% Other Eligible Inventory Value (as more specifically described on
Schedule 5):

 

 

 

$

23,461

 

 

 

 

 

 

 

(8) Issued but Unused Letter of Credit Value

 

 

 

 

 

(8a) 80% of the Issued but Unused Letter of Credit Value

 

$

0

 

 

 

(8b) For NGX LC lesser of (i) 20% of the Issued but Unused Letter of Credit
Value and ii) $5,000,000

 

$

0

 

 

 

Total

 

$

0

 

 

 

(8c) Total (8a plus 8b):

 

 

 

$

0

 

 

--------------------------------------------------------------------------------


 

US Borrowing Base Calculation

For the accounting Period Ending June 1, 2012

 

(9) Fixed Asset Amount

 

 

 

 

 

(9a) Book value of any property, plant or equipment (including cushion gas)
which constituted collateral and was released by the Administrative Agent from
the Liens in favor of the Secured Parties and used to secure one or more Fixed
Asset Financings:

 

$

0

 

 

 

(9b) The Greater of (i) 0 and (ii) 9a minus $50,000,000

 

$

0

 

 

 

(9c)Book value of any property, plant or equipment (including Cushion Gas)
which, following the repayment or termination of any applicable Fixed Asset
Financing, becomes Collateral subject to Liens in favor of the Secured Parties:

 

$

0

 

 

 

(9d) Fixed Asset Value

 

$

968,127,752

 

 

 

(9e) Book value of Cushion Gas that is subject to any sale leaseback transaction
permitted by Section 703 and that is otherwise included in the book value of
property, plant or equipment

 

$

0

 

 

 

(9f) Fixed Asset Amount (The greater of (i) $0 and (ii) $150,000,000 minus 9b
plus 9c minus 9c minus the amount (if positive) by which Fixed Asset Value (9d)
is less than $600,000,000.)

 

$

150,000,000

 

 

 

(9g) Fixed Asset Amount to be allocated to the US Borrowing Base

 

 

 

$

75,000,000

 

 

 

 

 

 

 

 

(10) less US Priority Claims

 

 

 

$

0

 

 

 

 

 

 

 

 

(11) Borrowing Base Subtotal: (sum of lines Ala, A2a, A3a, A4a, A5a, A6a, A7a,
A8c, A9g, less A10):

 

 

 

$

178,417,600

 

 

 

 

 

 

 

B. Borrowing Base Deductions (without duplication)

 

 

 

 

 

(1) Other Priority Claims (as more specifically described on the Schedule 8):

 

$

0

 

 

 

(2) Reserves:

 

$

0

 

 

 

(3) Assets that have been included as eligible Borrowing Base Assets under
Section A that are subject to liens permitted under Section 7.0l(w) of the
Credit Agreement

 

$

0

 

 

 

(4) Borrowing Base Deductions (line Bl plus line B2 plus line B3)

 

$

0

 

 

 

 

 

 

 

 

 

 

(5) US Borrowing Base (Borrowing Base Assets minus Deductions (line A9 minus
line B2)):

 

 

 

$

178,417,600

 

(6) US Revolver Maximum Available Amount (the lesser of the US Borrowing Base
and the Aggregate US Revolver Commitments):

 

$

178,417,600

 

 

 

(7) 85% of US Revolver Maximum Available Amount:

 

$

151,654,960

 

 

 

 

 

 

 

 

 

C. Availability for US Revolver Loans, US Swing Line Loans and US Letters of
Credit:

 

 

 

 

 

(1) US Revolver Maximum Available Amount (line B6)

 

$

178,417,600

 

 

 

 

 

 

 

 

 

(2) Less: outstanding principal amount of US Revolver Loans:

 

$

65,000,000

 

 

 

(3) Less: outstanding principal amount of US Swing Line Loans

 

$

0

 

 

 

(4) Less: US L/C Obligations:

 

$

4,333,800

 

 

 

Total:

 

$

109,083,800

 

 

 

(5) Amount available for US Revolver Loans, US Swing Line Loans and US Letters
of Credit (line C1 minus the sum of C2 plus C3 plus C4):

 

 

 

$

109,083,800

 

 

 

 

 

 

 

 

D. Trigger Event Period Calculation:

 

 

 

 

 

 

(1) Line B7 from US Borrowing Base plus Line B7 from Canadian Borrowing Base

 

$

321,654,960

 

 

 

(2) Sum of C2, C3 and C4 for each of the US Borrowing Base and the Canadian
Borrowing Base:

 

$

155,314,757

 

 

 

(3) Greater of (i) $0 and (ii) D2 minus D1

 

$

0

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Report as of the date
first written above.

 

NISKA GAS STORAGE US, LLC

 

 

By: 

/s/ Darin Olson

 

Name: 

Darin Olson

 

Title: 

Vice President, Finance

 

--------------------------------------------------------------------------------


 

(1) 100% of Eligible Cash Equivalents

For the accounting Period Ending June 1, 2012

 

FX Rate:

1,0398

 

ScotiaBank

 

Account Name

 

Account #

 

Currency

 

Closing Balance*

 

USD Equivalent

 

 

 

 

 

 

 

 

 

 

 

NISKAGASCAD

 

12989 00560 14

 

CAD

 

—

 

—

 

AECOPart

 

12989 00588 15

 

CAD

 

6,256,611.69

 

6,017,127.36

 

Access BC

 

12989 01506 14

 

CAD

 

2,211.17

 

2,126.53

 

Access BC

 

12989 01507 11

 

CAD

 

3,609.78

 

3,471.61

 

Access BC

 

12989 01641 19

 

CAD

 

17,030.18

 

16,378.32

 

Access Ontario

 

12989 02206 12

 

CAD

 

1,268,633.15

 

1,220,073.68

 

Enerstream

 

12989 02208 17

 

CAD

 

653,225.75

 

628,222.23

 

Access Ontario

 

12989 02234 17

 

CAD

 

3,005.68

 

2,890.63

 

Part/Mgmt (payroll acct)

 

12989 03402 19

 

CAD

 

123,643.53

 

118,910.83

 

Part/Mgmt (expense)

 

12989 03429 12

 

CAD

 

—

 

—

 

Sundance

 

12989 03449 15

 

CAD

 

1,054.57

 

1,014.20

 

Niska GS Partners

 

12989 03462 17

 

CAD

 

867,444.68

 

834,241.50

 

Access BC

 

12989 03873 12

 

CAD

 

642,404.15

 

617,814.85

 

Canadian Business - CAD

 

 

 

 

 

9,838,874.33

 

9,462,271.74

 

 

 

 

 

 

 

 

 

 

 

AECO US

 

12989 88095 18

 

USD

 

1,318,905.92

 

1,318,905.92

 

Access Ontario

 

12989 88609 12

 

USD

 

2,821,679.09

 

2,821,679.09

 

Access BC

 

12989 88703 14

 

USD

 

35,666.22

 

35,666.22

 

NISKAGASULC

 

12989 88761 18

 

USD

 

—

 

—

 

Sundance

 

12989 88768 19

 

USD

 

331,859.42

 

331,859.42

 

Part/Mgmt

 

12989 88793 11

 

USD

 

—

 

—

 

Canadian Business - USD

 

 

 

 

 

4,508,110.65

 

4,508,110.65

 

 

 

 

 

 

 

 

 

 

 

NISKA GAS TRANSPORT

 

12989 03786 15

 

CAD

 

70,691.21

 

67,985.36

 

US Business - CAD

 

 

 

 

 

70,691.21

 

67,985.36

 

 

 

 

 

 

 

 

 

 

 

SALT PLAINS

 

12989 02982 12

 

USD

 

871.33

 

871.33

 

SALT PLAINS

 

12989 88094 10

 

USD

 

—

 

—

 

NISKA US

 

12989 88103 11

 

USD

 

5,736,091.81

 

5,736,091.81

 

NISKAGAS

 

12989 88104 19

 

USD

 

—

 

—

 

Starks

 

12989 88105 16

 

USD

 

2,282,796.01

 

2,282,796.01

 

Coastal Bend

 

12989 88130 19

 

USD

 

3,790.84

 

3,790.84

 

WILD GOOSE

 

12989 88172 19

 

USD

 

1,084.79

 

1,084.79

 

WILD GOOSE

 

12989 88252 11

 

USD

 

—

 

—

 

NISKA GAS TRANSPORT

 

12989 88691 11

 

USD

 

—

 

—

 

Niska Gas Storage Partners LLC

 

12989 88721 12

 

USD

 

289,630.87

 

289,630.87

 

US Business - USD

 

 

 

 

 

8,314,265.65

 

8,314,265.65

 

 

--------------------------------------------------------------------------------


 

Priority Payables

For the accounting Period Ending June 1, 2012

 

FX Rate:

1.0398

 

CDN Revolver

 

For the month of: Apr-12

 

Updated: 30-May-12

 

 

 

 

 

Amount

 

 

 

Company

 

Type

 

CDN$

 

US$

 

Note

 

555-561-564

 

WEPA

 

$

(236,000

)

$

(226,967

)

118 Full time employees at $2000/employee

 

555

 

GST Receivable (Payable)

 

$

392,027

 

$

377,021

 

reported amount is net (payable) receivable

 

561

 

GST Receivable (Payable)

 

$

(599,845

)

$

(576,885

)

reported amount is net (payable) receivable

 

561

 

BC Provincial Sales Tax (Payable)

 

 

 

$

—

 

n/a after June 30, 2010 - PST harmonized with GST

 

564

 

GST Receivable (Payable)

 

$

(481,221

)

$

(462,801

)

reported amount is net (payable) receivable

 

565

 

GST Receivable (Payable)

 

$

(285,838

)

$

(274,897

)

reported amount is net (payable) receivable

 

564

 

Ontario EHT

 

$

—

 

$

—

 

 

 

561

 

BC Carbon Tax (Payable)

 

$

(1,013,214

)

$

(974,431

)

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

2,616,118

 

$

2,515,981

 

Sum if <0

 

 

US Revolver

 

 

 

 

 

Amount

 

 

 

Company

 

Type

 

CDN$

 

US$

 

Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

—

 

$

—

 

 

 

 

--------------------------------------------------------------------------------


 

(2) & (4) Approved Eligible Receivables and Other Eligible Receivables

For the accounting Period Ending June 1, 2012

 

CDN Revolver

 

 

 

Gross Basis

 

After applying 10%/
20% Rule

 

Eligible from Schedule
1A & 1B

 

Eligible from Schedule
1C

 

Eligible from Schedule
1D

 

Other Eligible from
Schedule 1E

 

NET AECO Receivables

 

29,351,306

 

29,351,306

 

5,328,687

 

10,824,668

 

81,973

 

1,3,115,977

 

10% Limit Test

 

2,935,131

 

 

 

 

 

 

 

 

 

 

 

 

US Revolver

 

 

 

Gross Basis

 

After applying 10%/
20% Rule

 

Eligible from Schedule
1A & 1B

 

Eligible from Schedule
1C

 

Eligible from Schedule
1D

 

Other Eligible from
Schedule 1E

 

NET NISKA Receivables

 

9,826,700

 

9,826,700

 

3,642,283

 

3,309,774

 

57,411

 

2,817,231

 

10% Limit Test

 

982,670

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Receivable is

(a)  investment grade

(b)  guaranteed by an investment grade counterparty

(c)  Approved by the Administrative Agent, or

(d)  fully covered by a LC or Cash

Other Receivable is

(e)  non investment grade, not guaranteed and no lc that Administrative Agent
hasn’t approved

 

--------------------------------------------------------------------------------


 

Less BC

 

 

 

 

 

Mackenzie Pulp

 

$

420,557

 

$

404,459

 

Kodak

 

$

8,000

 

$

7,694

 

Alco Ventures

 

$

6,000

 

$

5,770

 

 

 

 

 

 

 

Less Ont

 

 

 

 

 

Comsatec

 

 

 

 

 

Comsatec Jun Gas

 

$

99,086

 

$

95,293

 

Comsatec May Gas

 

$

80,962

 

$

77,863

 

Comsatec

 

 

 

$

0

 

Purdue Pharma (May)

 

$

8,984

 

$

8,640

 

Purdue Pharma (Jun)

 

$

8,694

 

$

8,361

 

Gate Gourmet ()

 

 

 

$

0

 

Gate Gourmet (Jun)

 

$

21,282

 

$

20,467

 

Gate Gourmet (May)

 

$

19,960

 

$

19,196

 

Blackstone Energy Services Inc (Jun)

 

$

23,778

 

$

22,868

 

Blackstone Energy Services Inc (May)

 

$

22,213

 

$

21,363

 

Blackstone Energy Services Inc (Jun)

 

$

44,548

 

$

42,843

 

Blackstone Energy Services Inc (May)

 

 

 

$

0

 

Blackstone Energy Services Inc ()

 

 

 

$

0

 

Blackstone Energy Services Inc

 

$

60,000

 

$

57,703

 

Blackstone Energy Services Inc

 

$

132,453

 

$

127,383

 

Middleton

 

 

 

$

0

 

Middleton

 

$

150,000

 

$

144,258

 

Middleton ()

 

$

50,000

 

$

48,086

 

 

 

$

1,156,517

 

$

1,112,249

 

 

--------------------------------------------------------------------------------


 

TOTAL RECEIVABLES - AECO (in USD)

 

 

 

Before Settlement

 

After Settlement

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Name

 

NET May Flow & Jun 
Flow

 

Net Jun Flow & Jul Flow

 

10% (Non-Investment 
Grade) or 20% (Investment
Grade)

 

Eligible from Schedule 
1A & 1B

 

Eligible from Schedule 
1C

 

Eligible from Schedule 
1D

 

Other Eligible from 
Schedule 1E

 

Counterparty
Grade

 

Access Gas Services Inc.

 

$

3,386,360

 

$

2,392,835

 

Illegible

 

$

—

 

$

—

 

$

—

 

$

3,386,360

 

1e

 

Access Gas Services (Alberta-BC) Inc.

 

$

—

 

$

—

 

Illegible

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Access Gas Services (Alberta-ON) Inc.

 

$

—

 

$

—

 

Illegible

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Access Gas Services (Ontario) Inc.

 

$

8,728,792

 

$

7,998,898

 

Illegible

 

$

—

 

$

—

 

$

—

 

$

8,728,792

 

1e

 

Access Gas Services (Quebec)

 

$

—

 

$

—

 

Illegible

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Airken Creck Gas Storage ULC

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Barclays Canadian Commodities Limited

 

$

143,888

 

$

89,648

 

$

143,888

 

$

143,888

 

$

—

 

$

—

 

$

—

 

1a

 

BNP Paribas Energy Trading Canada Corp

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

BP Canada Energy Group ULC

 

$

2,056,344

 

$

181,078

 

$

2,056,344

 

$

—

 

$

2,056,344

 

$

—

 

$

—

 

1c

 

BP Corporation North America Inc

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1c

 

CIMA Energy Ltd.

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1d

 

Citigroup Energy Canada ULC

 

$

176,851

 

$

161,731

 

$

176,851

 

$

176,851

 

$

—

 

$

—

 

$

—

 

1a

 

City of Medicine Hat

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

ConocoPhillips Canada Marketing & Trading ULC

 

$

351,823

 

$

321,861

 

$

351,823

 

$

351,823

 

$

—

 

$

—

 

$

—

 

1a

 

ConocoPhillips Canada Resources Corp.

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Credit Suisse Energy (Canada) Limited

 

$

173,187

 

$

149,185

 

$

173,187

 

$

173,187

 

$

—

 

$

—

 

$

—

 

1a

 

Denergy Corp.

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Direct Energy Marketing Limited

 

$

25,950

 

$

17,871

 

$

25,950

 

$

25,950

 

$

—

 

$

—

 

$

—

 

1a

 

Duke Energy Marketing Limited Partnership

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

EDF Trading North America, LLC

 

$

164,382

 

$

160,130

 

$

164,382

 

$

164,382

 

$

—

 

$

—

 

$

—

 

1a

 

FortisBC Energy Inc.

 

$

255,707

 

$

240,195

 

$

255,707

 

$

255,707

 

$

—

 

$

—

 

$

—

 

1a

 

Glencore Ltd

 

$

84,952

 

$

—

 

$

84,952

 

$

84,952

 

$

—

 

$

—

 

$

—

 

1a

 

Hess Energy Trading Company

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Husky Energy Marketing Inc.

 

$

1,003,866

 

$

1,003,866

 

$

1,003,866

 

$

1,003,866

 

$

—

 

$

—

 

$

—

 

1a

 

Iberdrola Canada Energy Services Ltd.

 

$

425,879

 

$

422,806

 

$

425,879

 

$

425,879

 

$

—

 

$

—

 

$

—

 

1a

 

Iberdrola Energy Services, LLC

 

$

380,135

 

$

350,000

 

$

380,135

 

$

380,135

 

$

—

 

$

—

 

$

—

 

1a

 

Integrys Energy Services of Canada Corp.

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

J Aron & Company

 

$

476,512

 

$

500,158

 

$

476,512

 

$

476,512

 

$

—

 

$

—

 

$

—

 

1a

 

JP Morgan Commodities Canada Corporation

 

$

242,703

 

$

150,057

 

$

242,703

 

$

242,703

 

$

—

 

$

—

 

$

—

 

1a

 

Koch Canada Energy Services, LP

 

$

188,922

 

$

167,336

 

$

188,922

 

$

188,922

 

$

—

 

$

—

 

$

—

 

1a

 

Louis Dreyfus Energy Canada Inc

 

$

426,601

 

$

422,806

 

$

426,601

 

$

—

 

$

—

 

$

—

 

$

426,601

 

1c

 

Macquarie Energy Canada Ltd.

 

$

236,367

 

$

230,628

 

$

236,367

 

$

236,367

 

$

—

 

$

—

 

$

—

 

1a

 

Masefield Natural Gas Inc.

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Mercuria Canada Gas Trading Inc.

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1d

 

Merrill Lynch Commodities Canada ULC

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

MIECO Inc.

 

$

81,973

 

$

80,851

 

$

81,973

 

$

—

 

$

—

 

$

81,973

 

$

—

 

1d

 

Minnesota Energy Resources Corporation

 

$

131,703

 

$

124,901

 

$

131,703

 

$

131,703

 

$

—

 

$

—

 

$

—

 

1a

 

National Fuel Marketing Company, LLC

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1d

 

Natural Gas Exchange Inc.

 

$

—

 

$

—

 

$

Illegible

 

$

—

 

$

—

 

$

—

 

$

—

 

1c

 

NBC Commodities (2010) Inc.

 

$

369,042

 

$

214,037

 

$

369,042

 

$

369,042

 

$

—

 

$

—

 

$

—

 

1a

 

Nexen Marketing

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

NJR Energy Services Company

 

$

231,229

 

$

201,764

 

$

231,229

 

$

—

 

$

—

 

$

—

 

$

231,229

 

1e

 

Noble Americas Gas & Power Corp

 

$

90,096

 

$

80,065

 

$

90,096

 

$

—

 

$

—

 

$

—

 

$

90,096

 

1e

 

ONEOK Energy Services Canada LTD

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Powerex Corp

 

$

355,243

 

$

344,280

 

$

355,243

 

$

355,243

 

$

—

 

$

—

 

$

—

 

1a

 

Royal Bank of Canada

 

$

2,017,603

 

$

990,043

 

$

2,017,603

 

$

—

 

$

2,017,603

 

$

—

 

$

—

 

1c

 

Scotia Capital Energy Inc.

 

$

33,905

 

$

33,882

 

$

33,905

 

$

33,905

 

$

—

 

$

—

 

$

—

 

1a

 

Sequent Energy Canada Corp.

 

$

2,795

 

$

—

 

$

2,795

 

$

2,795

 

$

—

 

$

—

 

$

—

 

1a

 

Shell Energy North America (Canada) Inc.

 

104,872

 

96078

 

$

104,872

 

$

104,872

 

$

—

 

$

—

 

$

—

 

1a

 

Societe General Energy Inc

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Suncor Energy Marketing Inc

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Tenaska Marketing Canada Div of TMV Corp

 

252,899

 

252,205

 

$

252,899

 

$

—

 

$

—

 

$

—

 

$

252,899

 

1c

 

TransCanada Gas Storage Partnership

 

4,494,591

 

4,457,985

 

$

Illegible

 

$

—

 

$

4,494,591

 

$

—

 

$

—

 

1c

 

TransCanada Pipelines Limited

 

2256130.933

 

2243003.687

 

$

Illegible

 

$

—

 

$

2,256,131

 

$

—

 

$

—

 

1c

 

Union Gas Limited

 

0

 

0

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

$

29,351,306

 

$

24,079,926

 

$

29,351,306

 

$

5,328,687

 

$

10,824,668

 

$

81,973

 

$

13,115,977

 

Illegible

 

 

--------------------------------------------------------------------------------


 

TOTAL RECEIVABLES - NISKA US

 

 

 

Before Settlement

 

After Settlement

 

10% (Non-Investment

 

Eligible from

 

 

 

 

 

 

 

 

 

Company Name

 

NET May Flow & Jun
Flow

 

NET Jun Flow & Jul
Flow

 

Grade) or 20%
(Investment Grade)

 

Schedule 1A &
1B

 

Eligible from
Schedule 1C

 

Eligible from
Schedule 1D

 

Other Eligible from
Schedule 1E

 

Counterparty
Grade

 

ABAG Power

 

9,376

 

9,083

 

$

9,376

 

$

—

 

$

—

 

$

—

 

$

9,376

 

1e

 

Alan R. Staab (Golden Gas)

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Ameren Energy fuels and Services Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Ameren Energy Generating Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Ameren Missouri

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Anadarko Energy Services Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Atmos Energy Marketing, LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Barclays Bank PLC

 

83,545

 

83,545

 

$

83,545

 

$

83,545

 

$

—

 

$

—

 

$

—

 

1a

 

Black Hills Utility Holdings Inc

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

BP Energy Company

 

201,413

 

177,500

 

$

201,413

 

$

—

 

$

201,413

 

$

—

 

$

—

 

1c

 

California Department of Water Resources

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Cargill, Incorporated

 

62,300

 

0

 

$

62,300

 

$

—

 

$

62,300

 

$

—

 

$

—

 

1c

 

Centerpoint Energy Gas Transmission Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Central Crude. Inc

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

CHESAPEAKE ENERGY MARKETING, INC.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Chevron Natural Gas, a division of Chevron U.S.A

 

170,582

 

170,100

 

$

170,582

 

$

—

 

$

—

 

$

—

 

$

170,582

 

1e

 

CIMA Energy Ltd.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1d

 

Citigroup Energy, Inc.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

City of Redding

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Clearwater Enterprises, L.L.C.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1d

 

Concord Energy LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

ConocoPhillips Company

 

43,350

 

0

 

$

43,350

 

$

—

 

$

43,350

 

$

—

 

$

—

 

1c

 

Credit Suisse Energy LLC

 

161,612

 

159,890

 

$

161,612

 

$

161,612

 

$

—

 

$

—

 

$

—

 

1a

 

DB Energy Trading LLC

 

13,725

 

13,725

 

$

13,725

 

$

13,725

 

$

—

 

$

—

 

$

—

 

1b

 

DCP Midstream Marketing, LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Eagle Rock Gas Services, LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

EDF Trading North America. LLC

 

69,360

 

0

 

$

69,360

 

$

69,360

 

$

—

 

$

—

 

$

—

 

1a

 

Enbridge Marketing (U.S) L.P

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Energy America, LLC

 

155,162

 

155,162

 

$

155,162

 

$

155,162

 

$

—

 

$

—

 

$

—

 

1a

 

ENOGEX PIPELINE

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1c

 

Enserco Energy Inc.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

BNP Paribas Energy Trading GP

 

3,431

 

3,431

 

$

3,431

 

$

3,431

 

$

—

 

$

—

 

$

—

 

1a

 

Freepoint Commodities LLC

 

57,411

 

51,667

 

$

57,411

 

$

—

 

$

—

 

$

57,411

 

$

—

 

1d

 

Gazprom Marketing & Trading USA Inc

 

131,590

 

120,000

 

$

131,590

 

$

—

 

$

—

 

$

—

 

$

131,590

 

1e

 

Glencore Ltd

 

56,067

 

0

 

$

56,067

 

$

56,067

 

$

—

 

$

—

 

$

—

 

1a

 

Gavilon, LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Hess Energy Trading Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Iberdrola Energy Services

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

J.Aron & Company

 

97,146

 

97,146

 

$

97,146

 

$

97,146

 

$

—

 

$

—

 

$

—

 

1a

 

J.P. Morgan Ventures Energy Corporation

 

940,324

 

656,217

 

$

940,324

 

$

940,324

 

$

—

 

$

—

 

$

—

 

1a

 

Kansas Gas Services

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Koch Energy Services, LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Koch Nitrogen Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Laclede Energy Resources, Inc.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Laclede Gas Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Louis Dreyfus Energy Services LP

 

776,339

 

715,981

 

$

776,339

 

$

—

 

$

—

 

$

—

 

$

776,339

 

1e

 

Macquarie Energy, LLC

 

174,548

 

189,000

 

$

174,548

 

$

174,548

 

$

—

 

$

—

 

$

—

 

1a

 

Marathon Oil Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Merrill Lynch Commodities Inc

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Mustang Fuel Marketing Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1c

 

Natural Gas Exchange Inc.

 

141,719

 

0

 

$

141,719

 

$

—

 

$

141,719

 

$

—

 

$

—

 

1c

 

Natural Gas Pipeline Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Nexen Marketing U.S.A Inc.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

NextEra Energy Power Marketing, LLC

 

108,162

 

101,667

 

$

108,162

 

$

108,162

 

$

—

 

$

—

 

$

—

 

1a

 

Niska Gas Storage LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

NJR Energy Services Company

 

347,970

 

341,473

 

$

347,970

 

$

—

 

$

—

 

$

—

 

$

347,970

 

1e

 

Noble Americas Gas & Power Corp

 

134,711

 

101,667

 

$

134,711

 

$

—

 

$

—

 

$

—

 

$

134,711

 

1e

 

Northern Illinois Gas Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Occidental Energy Marketing, Inc.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

OGE Energy Resources LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

OILCO Gas Co. L.C.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Oklahoma Gas and Electric Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Oklahoma Natural Gas Company, a division of ONE

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

ONEOK Energy Services Company, L.P.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Pacific Gas & Electric Company

 

1,738,251

 

1,713,209

 

$

1,738,251

 

$

—

 

$

1,738,251

 

$

—

 

$

—

 

1c

 

Pacific Gas and Electric Company (electric fuels)

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1c

 

Pacific Summit Energy LLC

 

118,745

 

113,333

 

$

118,745

 

$

118,745

 

$

—

 

$

—

 

$

—

 

1a

 

Panhandle Eastern Pipe Line Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Public Service Company of Oklahoma

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Questar Exploration and Production

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Renaissance Trading Ltd.

 

35,991

 

35,834

 

$

35,991

 

$

—

 

$

—

 

$

—

 

$

35,991

 

1e

 

Royal Bank of Canada

 

1,122,740

 

980,985

 

$

1,122,740

 

$

—

 

$

1,122,740

 

$

—

 

$

—

 

1c

 

RRI Energy Services. Inc

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Sacramento Municipal Utility District

 

137,283

 

108,333

 

$

137,283

 

$

137,283

 

$

—

 

$

—

 

$

—

 

1a

 

School Project For Utility Rate Reduct

 

70,460

 

68,134

 

$

70,460

 

$

—

 

$

—

 

$

—

 

$

70,460

 

1e

 

Seminole Energy Services, LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Sempra Energy Trading LLC

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Sempra Energy Solutions

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Shell Energy North America (US), L.P.

 

761,808

 

228,567

 

$

761,808

 

$

761,808

 

$

—

 

$

—

 

$

—

 

1a

 

Southern California Gas Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Southern Star Central Gas Pipeline, Inc.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Southwestern Energy Services Company

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Spark Energy Gas, LP

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1e

 

Suncor Energy Marketing Inc.

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Tenaska Gas Storage LLC

 

166,313

 

125,200

 

$

166,313

 

$

—

 

$

—

 

$

—

 

$

166,313

 

1e

 

Tenaska Marketing Ventures

 

534,575

 

37,500

 

$

534,575

 

$

—

 

$

—

 

$

—

 

$

534,575

 

1e

 

Tiger Natural Gas Inc

 

41,603

 

41,000

 

$

41,603

 

$

—

 

$

—

 

$

—

 

$

41,603

 

1e

 

Total Gas & Power North America, Inc.

 

297,134

 

284,191

 

$

297,134

 

$

—

 

$

—

 

$

—

 

$

297,134

 

1e

 

Turlock Irrigation Destrict

 

38,440

 

32,443

 

$

38,440

 

$

38,440

 

$

—

 

$

—

 

$

—

 

1a

 

Union Electric, dba Ameren Missouri

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

United Energy Trading, LLC

 

100,587

 

100,587

 

$

100,587

 

$

—

 

$

—

 

$

—

 

$

100,587

 

1e

 

Virginia Power Energy Marketing, Inc

 

0

 

0

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

1a

 

Wells Fargo Commodities, LLC

 

722,925

 

473,482

 

$

722,925

 

$

722,925

 

$

—

 

$

—

 

$

—

 

1a

 

 

 

$

9,826,700

 

$

7,490,162

 

$

9,826,700

 

$

3,642,283

 

$

3,309,774

 

$

57,411

 

2,817,233

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

INVENTORY VALUE (USD) (<25 months)

 

 

 

 

 

 

 

AECO

 

NGPL

 

Salt Plains

 

Wild Goose

 

SOCAL

 

TCGP

 

Hedged Eligible InventoryValue (>24 Months, >10% Concentration))

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

Open Position Value

 

$

—

 

$

—

 

$

39,101

 

$

—

 

$

—

 

$

—

 

Other Eligible Inventory Value

 

$

—

 

$

—

 

$

39,101

 

$

—

 

$

—

 

$

—

 

Hedged Eligible InventoryValue (<=24 Months)

 

$

120,285,488

 

$

25,058,565

 

$

26,974,061

 

$

23,467,261

 

$

—

 

$

—

 

Hedged Eligible InventoryValue (>24 Months, <10% Concentration))

 

$

396,731

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

Hedged Eligible Inventory Value

 

$

120,682,219

 

$

25,058,565

 

$

26,974,061

 

$

23,467,261

 

$

—

 

$

—

 

MTM - Unrealized Hedges

 

$

2,748,301

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

HEDGED INVENTORY VALUE (USD)

 

 

 

 

 

 

 

AECO

 

NGPL

 

Salt Plains

 

Wild Goose

 

SOCAL

 

TCGP

 

 

 

$

120,682,219

 

$

25,058,565

 

$

 26,974,061

 

$

23,467,261

 

$

—

 

$

—

 

201206

 

$

447,500

 

$

—

 

$

—

 

$

231,088

 

$

—

 

$

—

 

201207

 

$

774,347

 

$

395,015

 

$

164,901

 

$

141,330

 

$

—

 

$

—

 

201208

 

$

—

 

$

379,379

 

$

346,800

 

$

128,820

 

$

—

 

$

—

 

201209

 

$

11,640,611

 

$

861,012

 

$

2,567,160

 

$

—

 

$

—

 

$

—

 

201210

 

$

12,710,288

 

$

6,976,106

 

$

4,910,625

 

$

8,475,300

 

$

—

 

$

—

 

201211

 

$

16,335,654

 

$

4,056,704

 

$

3,195,325

 

$

757,613

 

$

—

 

$

—

 

201212

 

$

29,733,704

 

$

4,724,505

 

$

4,522,784

 

$

4,811,490

 

$

—

 

$

—

 

201301

 

$

17,848,026

 

$

1,365,996

 

$

871,080

 

$

4,719,600

 

$

—

 

$

—

 

201302

 

$

13,127,522

 

$

1,334,516

 

$

4,077,004

 

$

4,202,021

 

$

—

 

$

—

 

201303

 

$

2,403,169

 

$

705,494

 

$

—

 

$

—

 

$

—

 

$

—

 

201304

 

$

2,475,862

 

$

737,846

 

$

1,433,363

 

$

—

 

$

—

 

$

—

 

201305

 

$

2,412,373

 

$

724,844

 

$

1,408,725

 

$

—

 

$

—

 

$

—

 

201306

 

$

2,293,855

 

$

760,166

 

$

1,478,003

 

$

—

 

$

—

 

$

—

 

201307

 

$

2,339,203

 

$

764,351

 

$

1,486,373

 

$

—

 

$

—

 

$

—

 

201308

 

$

2,313,294

 

$

740,369

 

$

511,920

 

$

—

 

$

—

 

$

—

 

201309

 

$

2,414,403

 

$

532,262

 

$

—

 

$

—

 

$

—

 

$

—

 

201310

 

$

137,338

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201311

 

$

150,316

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201312

 

$

153,368

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201401

 

$

137,431

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201402

 

$

149,487

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201403

 

$

95,264

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201404

 

$

97,808

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201405

 

$

94,665

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201406

 

$

99,816

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201407

 

$

99,962

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201408

 

$

98,105

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201409

 

$

98,848

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201410

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201411

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201412

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201501

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201502

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

201503

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

1

--------------------------------------------------------------------------------


 

CITIGROUP MARGIN REPORT

4-Jun-l 2

 

Niska

 

6/4/2012

 

Cash Posted

 

(4,903,358

)

Trade Equity

 

26,501,973

 

Total Cash Equity

 

21,598,615

 

Margin Required*

 

(18,105,691

)

Excess Cash

 

3,492,924

 

Total Cash Equity

 

 

 

Option Value

 

21,598,615

 

Liquidating Value

 

—

 

 

 

21,598,614.69

 

 

--------------------------------------------------------------------------------

* Total Margin allowed from Citigroup has been increased from XX to YY million

 

AECO

 

6/4/2012

 

Cash Posted

 

—

 

Trade Equity

 

—

 

Total Cash Equity

 

—

 

Margin Required*

 

—

 

Excess Cash

 

—

 

Total Cash Equity

 

 

 

Option Value

 

—

 

Liquidating Value

 

—

 

 

--------------------------------------------------------------------------------


 

Cash and LC Drawings

For the accounting Period Ending June 1, 2012

 

 

FX Rate:

0.9617

 

 

 

 

 

Current Outstanding Issued LC’s

 

6/27/2012

 

 

LC Number.

 

Counterparty

 

Amount

 

Expiry Date

 

Issued
Currency

 

FX Rate

 

USD Equivalent Issued

 

Unused Portion

 

Expiry Alert

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Revolver

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

407567

 

Natural Gas Exchange

 

16,000,000

 

12/21/2012

 

USD

 

1.0000

 

16,000,000

 

5,874,631.16

 

177

 

10/20/2010

 

SB0000103487/06

 

British Columbia Utilities Commission

 

250,000

 

10/31/2012

 

CAD

 

1.0398

 

240,431

 

 

 

126

 

6/30/2008

 

SB0000103437/06

 

Independent Systems Operators

 

770,000

 

6/9/2012

 

CAD

 

1.0398

 

740,527

 

 

 

Illegible

 

6/30/2008

 

 

 

 

 

—

 

 

 

 

 

total

 

16,980,957

 

5,874,631.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US Revolver

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Gas Exchange

 

0

 

 

 

USD

 

1.0000

 

0

 

—

 

Illegible

 

 

 

1135/S24804

 

Department of Fish & Game

 

89,400

 

4/15/2013

 

USD

 

1.0000

 

89,400

 

 

 

292

 

4/25/2011

 

1135/S24854

 

Department of Public Works, Butte Co

 

44,400

 

8/8/2012

 

USD

 

1.0000

 

44,400

 

 

 

42

 

8/8/2011

 

 

 

Enogex Inc

 

—

 

 

 

USD

 

1.0000

 

 

 

 

 

Illegible

 

 

 

1135/S24660

 

Natural Gas Pipelines

 

1,200,000

 

4/30/2013

 

USD

 

1.0000

 

1,200,000

 

 

 

307

 

3/15/2011

 

1135/S24840

 

Pacific Gas and Electric Co

 

2,000,000

 

7/22/2012

 

USD

 

1.0000

 

2,000,000

 

 

 

25

 

7/22/2011

 

1135/S24841

 

Pacific Gas and Electric Co

 

1,000,000

 

7/22/2012

 

USD

 

1.0000

 

1,000,000

 

 

 

25

 

7/22/2011

 

 

 

 

 

 

 

 

 

total

 

 

 

4,333,800

 

—

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Niska Gas Storage

NGX Collateral Posted vs. Unutilized

For the accounting Period Ending June 1, 2012

 

1.0398

 

CDN$

 

 

 

LC

 

Cash

 

Total

 

(Required)

 

Excess (Shortfall)

 

AECO

 

16,636,807

 

—

 

16,636,807

 

(10,528,363

)

6,108,444

 

Wild Goose

 

 

 

 

 

 

 

87,562

 

—

 

Niska

 

0

 

—

 

0

 

0

 

—

 

 

 

16,636,807

 

—

 

16,636,807

 

(10,440,801

)

6,108,444

 

 

US$

 

 

 

LC

 

Cash

 

Total

 

(Required)

 

Excess (Shortfall)

 

AECO

 

16,000,000

 

—

 

16,000,000

 

(10,125,369

)

5,874,631

 

Wild Goose

 

 

 

 

 

 

 

84,210

 

 

 

Niska

 

0

 

—

 

0

 

0

 

—

 

 

 

16,000,000

 

—

 

16,000,000

 

(10,04l,159

)

5,874,631

 

 

NOTES:

 

--------------------------------------------------------------------------------


 

Fixed Asset (Property, Plant, and Equipment) Collateral ($)

 

 

 

 

 

Niska

 

AECO

 

Total

 

8

 

Fixed Asset Amount

 

 

 

 

 

$

0

 

 

 

Book value of any property, plant or equipment (including cushion gas) which
constituted collateral and was released by the Administrative Agent from the
Liens in favor of the Secured Parties and used to secure one or

 

$

0

 

$

0

 

$

0

 

8A

 

more Fixed Asset Financings:

 

 

 

 

 

 

 

8B

 

The Greater of (i) 0 and (ii) 8A minus $50,000,000

 

$

0

 

$

0

 

$

0

 

 

 

 

 

$

0

 

$

0

 

$

0

 

 

 

Book value of any property, plant or equipment (including Cushion Gas) which,
following the repayment or termination of any applicable Fixed Asset Financing,
becomes Collateral subject to Liens in favor of the

 

 

 

 

 

 

 

8C

 

Secured Parties:

 

 

 

 

 

 

 

8D

 

Fixed Asset Value

 

$

387,252,333

 

$

580,875,419

 

$

968,127,752

 

 

 

Book value of Cushion Gas that is subject to any sale leaseback transaction
permitted by Section 7.03 and that is otherwise included in the book value

 

$

0

 

$

0

 

$

0

 

8E

 

of property, plant or equipment.

 

 

 

 

 

 

 

 

 

Fixed Asset Amount (The greater of (i) $0 and (ii) $150,000,000 minus 8B plus 8C
minus the amount (if positive) by which Fixed Asset Value is less

 

 

 

 

 

$

150,000,000

 

8F

 

than $600,000,000 minus 8E.)

 

 

 

 

 

 

 

8G

 

Fixed Asset Amount to be allocated to the Canadian Borrowing Base

 

$

75,000,000

 

$

75,000,000

 

$

150,000,000

 

 

Note: Niska and AECO have $150 MM to split between them as we see fit

 

*Net capital asset balances at March 31, 2012

 

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF
CANADIAN BORROWING BASE REPORT

 

[TO BE PROVIDED BY BORROWER]

 

K-2-1

--------------------------------------------------------------------------------


 

CANADIAN BORROWING BASE REPORT

 

For the accounting Period Ending June 1, 2012

 

Date: June 29, 2012

 

This Canadian Borrowing Base Report (this “Report”) is delivered pursuant to the
Amended and Restated Credit Agreement dated as of June 29, 2012 (the “Credit
Agreement”) among Niska Gas Storage US, LLC, AECO Gas Storage Partnership (the
“Canadian Revolver Borrower”), Niska Gas Storage Partners LLC, Royal Bank of
Canada, as the Administrative Agent (in such capacity, the “Administrative
Agent”‘), and Collateral Agent, US L/C Issuer and Canadian L/C Issuer, the
Lenders from time to time party thereto and such other agents as are party
thereto. The capitalized terms used herein shall have the same meanings as in
the Credit Agreement.

 

I, Darin Olson hereby certify to the Administrative Agent that, as of the date
hereof, I am the Vice President, Finance of Niska Gas Storage Canada ULC, which
is the managing partner of the Canadian Revolver Borrower, and that, as such, I
am authorized to execute and deliver this Report to the Administrative Agent on
behalf of the Canadian Revolver Borrower. I hereby certify in such capacity
that, as of the date hereof: (a) no Default or Event of Default has occurred and
is continuing, (b) a review of the activities of the Canadian Borrowing Base
Parties has been made under my supervision with a view to determining the amount
of the current Canadian Borrowing Base, and (c) the following information is
true and correct in all material respects and conforms to the requirements and
definitions as provided for in the Credit Agreement as of the last day of the
subject accounting period:

 

--------------------------------------------------------------------------------


 

AECO Borrowing Base Calculation

For the accounting Period Ending June 1, 2012

 

A. Borrowing Base Assets

 

 

 

 

 

 

 

 

 

 

 

(1) Eligible Cash Equivalents

 

 

 

 

 

BNS Acct# 12989 00560 14

 

$

0

 

 

 

BNS Acct# 12989 00588 15

 

$

6,017,127

 

 

 

BNS Acct# 12989 01506 14

 

$

2,127

 

 

 

BNS Acct# 12989 01507 11

 

$

3,472

 

 

 

BNS Acct# 12989 01641 19

 

$

16,378

 

 

 

BNS Acct# 12989 02206 12

 

$

1,220,074

 

 

 

BNS Acct# 12989 02208 17

 

$

628,222

 

 

 

BNS Acct# 12989 02234 17

 

$

2,891

 

 

 

BNS Acct# 12989 03402 19

 

$

118,911

 

 

 

BNS Acct# 12989 03429 12

 

$

0

 

 

 

BNS Acct# 12989 03449 15

 

$

1,014

 

 

 

BNS Acct# 12989 03462 17

 

$

834,241

 

 

 

BNS Acct# 12989 03873 12

 

$

617,815

 

 

 

BNS Acct# 12989 88095 18

 

$

1,318,906

 

 

 

BNS Acct# 12989 88609 12

 

$

2,821,679

 

 

 

BNS Acct# 12989 88703 14

 

$

35,666

 

 

 

BNS Acct# 12989 88761 18

 

$

0

 

 

 

BNS Acct# 12989 88768 19

 

$

331,859

 

 

 

BNS Acct# 12989 88793 11

 

$

0

 

 

 

GIC Canadian Business - CAD

 

$

0

 

 

 

GIC Canadian Business - USD

 

$

0

 

 

 

 

 

$

13,970,382

 

 

 

(1a) 100% of Eligible Cash Equivalents

 

 

 

$

13,970,382

 

 

 

 

 

 

 

(2) Approved Eligible Receivables

 

 

 

 

 

Eligible Receivables from Schedule 1A & 1B:

 

5,328,686.89

 

 

 

Eligible Receivables Approved by the Administrative Agent Schedule 1C:

 

10,824,667.92

 

 

 

Eligible Receivables covered by l.OC from Schedule 1D:

 

81,973.44

 

 

 

LESS that portion of Eligible Receivables that do not meet the criteria for
Approved Eligible

 

(1,112,249.01

)

 

 

Total:

 

15,123,079

 

 

 

(2a) 90% of Approved Eligible Receivables

 

 

 

$

13,610,771

 

 

 

 

 

 

 

(3) Other Eligible Receivables

 

 

 

 

 

Other Eligible Receivables from Schedule 1E:

 

$

13,115,977

 

 

 

Total:

 

$

13,115,977

 

 

 

(3a) 85% of Other Eligible Receivables:

 

 

 

$

11,148,581

 

 

 

 

 

 

 

(4) Net Liquidating Value of Hedge Positions in Brokers Accounts (as more
specifically described on Schedule 3)

 

 

 

 

 

Cash Posted in Brokers Account (Aeco N 017 92508 100)

 

$

0

 

 

 

Trade Equity in Brokers Account (Aeco N 017 92508 100)

 

$

0

 

 

 

Total:

 

$

0

 

 

 

(4a) 85% of Net Liquidating Value of Hedge Positions in Brokers Accounts:

 

 

 

$

0

 

 

 

 

 

 

 

(5) Net Liquidating Value of Hedge Positions

 

 

 

 

 

AECO Mark to Market (net of margin posted or received)

 

$

2,748,301

 

 

 

TCGP Mark to Market (net of margin posted or received)

 

$

—

 

 

 

 

 

 

 

 

 

(5a) 85% of Positive M2M and 115% of Negative M2M

 

 

 

$

2,336,056

 

 

 

 

 

 

 

(6) Hedged Inventory Value

 

 

 

 

 

AECO Hedged Inventory Value (hedges <24 months)

 

$

120,285,488

 

 

 

AECO Hedged Inventory Value (hedges >24 months,<10% Concentration)

 

$

396,731

 

 

 

TCGP Hedged Inventory Value (hedges <24 months)

 

$

0

 

 

 

TCGP Hedged Inventory Value (hedges >24 months,<10% Concentration)

 

$

0

 

 

 

Total:

 

$

120,682,219

 

 

 

(6a) 90% Canadian Borrowing Base Parties’ Hedged Eligible Inventory (as more
specifically described on Schedule 4):

 

 

 

$

108,613,997

 

 

 

 

 

 

 

(7) Other Eligible Inventory Value

 

 

 

 

 

AECO Other Inventory Value

 

$

0

 

 

 

TCGP Other Inventory Value

 

$

0

 

 

 

Total:

 

$

0

 

 

 

(7a) 60% Other Eligible Inventory Value (as more specifically described on
Schedule 5):

 

 

 

$

0

 

 

 

 

 

 

 

(8) Issued but Unused Letter of Credit Value

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

AECO Borrowing Base Calculation

For the accounting Period Ending June 1, 2012

 

(8a) 80% of the Issued but Unused Letter of Credit Value

 

$

4,699,705

 

 

 

(8b) For NGX LC lesser of (i) 20% of the Issued but Unused Letter of Credit
Value and ii) $5,000,000

 

$

1,174,926

 

 

 

Total:

 

$

5,874,631

 

 

 

(8c) Total (8a plus 8b):

 

 

 

$

5,874,63l

 

 

 

 

 

 

 

(9) Fixed Asset Amount

 

 

 

 

 

(9a) Book value of any property, plant or equipment (including cushion gas)
which constituted collateral and was released by the Administrative Agent from
the Liens in favor of the Secured Parties and used to secure one or more Fixed
Asset Financings:

 

$

0

 

 

 

(9b) The Greater of (i) 0 and (ii) 9a minus $50,000,000

 

$

0

 

 

 

(9c) Book value of any property, plant or equipment (including Cushion Gas)
which, following the repayment or termination of any applicable Fixed Asset
Financing, becomes Collateral subject to Liens in favor of the Secured Parties:

 

$

0

 

 

 

(9d) Fixed Asset Value

 

$

968,127,752

 

 

 

(9e) Book value of Cushion Gas that is subject to any sale leaseback transaction
permitted by Section 7.03 and that is otherwise included in the book value of
property, plant or equipment.

 

$

0

 

 

 

(9f) Fixed Asset Amount (The greater of (i) $0 and (ii) $150,000,000 minus 9b
plus 9c minus 9c minus the amount (if positive) by which Fixed Asset Value (9d)
is less than $600,000,000.)

 

$

150,000,000

 

 

 

(9g) Fixed Asset Amount to be allocated to the Canadian Borrowing Base

 

 

 

$

75,000,000

 

 

 

 

 

 

 

(10) Less Canadian Priority Claims

 

 

 

$

2,515,981

 

 

 

 

 

 

 

(11) Borrowing Base Subtotal: (sum of lines Ala, A2a, A3a, A4a, A5a, A6a, A7a,
A8c, A9g, less A10):

 

 

 

$

228,038,438

 

 

 

 

 

 

 

B. Borrowing Base Deductions (without duplication)

 

 

 

 

 

(1) Other Priority Claims (as more specifically described on the Schedule 8):

 

$

0

 

 

 

(2) Reserves:

 

$

0

 

 

 

(3) Assets that have been included as eligible Borrowing Base Assets under
Section A that are subject to liens permitted under Section 7.01(w) of the
Credit Agreement:

 

$

0

 

 

 

(4) Borrowing Base Deductions (line B1 plus line B2 plus line B3):

 

$

0

 

 

 

(5) Canadian Borrowing Base (Borrowing Base Assets minus Deductions (line A9
minus line B2)):

 

 

 

$

228,038,438

 

(6) Canadian Revolver Maximum Available Amount (the lesser of the Canadian
Borrowing Base and the Aggregate Canadian Revolver Commitments):

 

$

200,000,000

 

 

 

 

 

 

 

 

 

(7) 85% of Canadian Revolver Maximum Available Amount:

 

$

170,000,000

 

 

 

 

 

 

 

 

 

C. Availability for Canadian Revolver Loans, Canadian Swing Line Loans and
Canadian Letters of Credit:

 

 

 

 

 

(1) Canadian Revolver Maximum Available Amount (line B6)

 

$

200,000,000

 

 

 

 

 

 

 

 

 

(2) Less: outstanding principal amount of Canadian Revolver Loans:

 

$

69,000,000

 

 

 

(3) Less: outstanding principal amount of Canadian Swing Line Loans

 

$

0

 

 

 

(4) Less: Canadian L/C Obligations:

 

$

16,980,957

 

 

 

Total:

 

$

114,019,043

 

 

 

(5) Amount available for Canadian Revolver Loans, Canadian Swing Line Loans and
Canadian Letters of Credit (line C1 minus the sum of C2 plus C3 plus C4):

 

 

 

$

114,019,043

 

 

 

 

 

 

 

D. Trigger Event Period Calculation:

 

 

 

 

 

 

 

 

 

 

 

(1) Line B7 from US Borrowing Base plus Line B7 from Canadian Borrowing Base

 

$

321,654,960

 

 

 

(2) Sum of C2, C3 and C4 for each of the US Borrowing Base and the Canadian
Borrowing Base:

 

$

155,314,757

 

 

 

(3) Greater of (i) $0 and (ii) D2 minus D1

 

$

0

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Report as of the date
first written above.

 

Niska Gas Storage Canada ULC on behalf of AECO Gas Storage Partnership

 

 

 

By: 

/s/ Darin Olson

 

 

Name: 

Darin Olson

 

 

Title: 

Vice President, Finance

 

--------------------------------------------------------------------------------